 

Exhibit 10.1

 

________________________________________________________

 

LOAN AGREEMENT

________________________________________________________

 

Dated as of July 24, 2020

 

Among

 

EACH OF THE ENTITIES LISTED ON SCHEDULE I ATTACHED HERETO,
individually and/or collectively, as the context may require, as Borrower

 

and

 

COLUMN FINANCIAL, INC.,
as Lender

 





 

 

Table of Contents

 

ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION         Section 1.1.
Definitions         Section 1.2. Principles of Construction         ARTICLE 2
GENERAL TERMS         Section 2.1. Loan Commitment; Disbursement to Borrower    
    Section 2.2. The Loan         Section 2.3. Disbursement to Borrower        
Section 2.4. The Note and the other Loan Documents         Section 2.5. Interest
Rate         Section 2.6. Loan Payments         Section 2.7. Prepayments        
Section 2.8. Intentionally Omitted         Section 2.9. Release of Individual
Property         Section 2.10. Withholding and Indemnified Taxes         ARTICLE
3 REPRESENTATIONS AND WARRANTIES         Section 3.1. Legal Status and Authority
        Section 3.2. Validity of Documents         Section 3.3. Litigation      
  Section 3.4. Agreements         Section 3.5. Financial Condition        
Section 3.6. Disclosure         Section 3.7. No Plan Assets         Section 3.8.
Not a Foreign Person         Section 3.9. Intentionally Omitted         Section
3.10. Business Purposes         Section 3.11. Borrower’s Principal Place of
Business         Section 3.12. Status of Property         Section 3.13.
Financial Information         Section 3.14. Condemnation         Section 3.15.
Separate Lots  

 



-i-

 

 

Section 3.16. Insurance         Section 3.17. Use of Property         Section
3.18. Leases and Rent Roll         Section 3.19. Filing and Recording Taxes    
    Section 3.20. Management Agreement         Section 3.21. Illegal
Activity/Forfeiture         Section 3.22. Taxes         Section 3.23. Permitted
Encumbrances         Section 3.24. Third Party Representations         Section
3.25. Non-Consolidation Opinion Assumptions         Section 3.26. Federal
Reserve Regulations         Section 3.27. Investment Company Act         Section
3.28. Fraudulent Conveyance         Section 3.29. Embargoed Person        
Section 3.30. Anti-Money Laundering and Economic Sanctions         Section 3.31.
Organizational Chart         Section 3.32. Bank Holding Company         Section
3.33. Ground Lease Representations         Section 3.34. Property Document
Representations         Section 3.35. No Change in Facts or Circumstances;
Disclosure         ARTICLE 4 BORROWER COVENANTS         Section 4.1. Existence  
      Section 4.2. Legal Requirements         Section 4.3. Maintenance and Use
of Property         Section 4.4. Waste         Section 4.5. Taxes and Other
Charges         Section 4.6. Litigation         Section 4.7. Access to Property
        Section 4.8. Notice of Default         Section 4.9. Cooperate in Legal
Proceedings         Section 4.10. Performance by Borrower         Section 4.11.
Intentionally Omitted  

 



-ii-

 

 

Section 4.12. Books and Records         Section 4.13. Estoppel Certificates    
    Section 4.14. Leases and Rents         Section 4.15. Management Agreement  
      Section 4.16. Payment for Labor and Materials         Section 4.17.
Performance of Other Agreements         Section 4.18. Debt Cancellation        
Section 4.19. ERISA         Section 4.20. No Joint Assessment         Section
4.21. Alterations         Section 4.22. Property Document Covenants        
Section 4.23. Ground Lease Covenants         ARTICLE 5 ENTITY COVENANTS        
Section 5.1. Single Purpose Entity/Separateness         Section 5.2. Independent
Director         Section 5.3. Change of Name, Identity or Structure        
Section 5.4. Business and Operations         ARTICLE 6 NO SALE OR ENCUMBRANCE  
      Section 6.1. Transfer Definitions         Section 6.2. No Sale/Encumbrance
        Section 6.3. Permitted Equity Transfers         Section 6.4. Lender’s
Rights         Section 6.5. Economic Sanctions, Anti-Money Laundering and
Transfers         ARTICLE 7 INSURANCE; CASUALTY; CONDEMNATION; RESTORATION      
  Section 7.1. Insurance         Section 7.2. Casualty         Section 7.3.
Condemnation         Section 7.4. Restoration         ARTICLE 8 RESERVE FUNDS  
      Section 8.1. Immediate Repair Funds  

 



-iii-

 

 

Section 8.2. Replacement Reserve Funds         Section 8.3. Leasing Reserve
Funds         Section 8.4. Ground Rent Funds         Section 8.5. Excess Cash
Flow Funds         Section 8.6. Tax and Insurance Funds         Section 8.7.
Environmental Remediation Funds         Section 8.8. Unfunded Obligations Funds
        Section 8.9. Special Reserve Funds         Section 8.10. The Accounts
Generally         Section 8.11. Letters of Credit         ARTICLE 9 CASH
MANAGEMENT         Section 9.1. Establishment of Certain Accounts        
Section 9.2. Deposits into the Restricted Account         Section 9.3.
Disbursements from the Cash Management Account         Section 9.4. Withdrawals
from the Debt Service Account         Section 9.5. Payments Received Under this
Agreement         ARTICLE 10 EVENTS OF DEFAULT; REMEDIES         Section 10.1.
Event of Default         Section 10.2. Remedies         ARTICLE 11 SECONDARY
MARKET         Section 11.1. Securitization         Section 11.2. Disclosure    
    Section 11.3. Reserves/Escrows         Section 11.4. Servicer        
Section 11.5. Rating Agency Costs         Section 11.6. Mezzanine Option        
Section 11.7. Conversion to Registered Form         Section 11.8. Uncross of
Properties         Section 11.9. Syndication  

 



-iv-

 

 

ARTICLE 12 INDEMNIFICATIONS         Section 12.1. General Indemnification      
  Section 12.2. Mortgage and Intangible Tax Indemnification         Section
12.3. ERISA Indemnification         Section 12.4. Duty to Defend, Legal Fees and
Other Fees and Expenses         Section 12.5. Survival         Section 12.6.
Environmental Indemnity         ARTICLE 13 EXCULPATION         Section 13.1.
Exculpation         ARTICLE 14 NOTICES         Section 14.1. Notices        
ARTICLE 15 FURTHER ASSURANCES         Section 15.1. Replacement Documents      
  Section 15.2. Recording of Security Instrument         Section 15.3. Further
Acts         Section 15.4. Changes in Tax, Debt, Credit and Documentary Stamp
Laws         ARTICLE 16 WAIVERS         Section 16.1. Remedies Cumulative;
Waivers         Section 16.2. Modification, Waiver in Writing         Section
16.3. Delay Not a Waiver         Section 16.4. Waiver of Trial by Jury        
Section 16.5. Waiver of Notice         Section 16.6. Remedies of Borrower      
  Section 16.7. Marshalling and Other Matters         Section 16.8.
Intentionally Omitted         Section 16.9. Waiver of Counterclaim        
Section 16.10. Sole Discretion of Lender         ARTICLE 17 MISCELLANEOUS      
  Section 17.1. Survival         Section 17.2. Governing Law  

 



-v-

 

 

Section 17.3. Headings         Section 17.4. Severability         Section 17.5.
Preferences         Section 17.6. Expenses         Section 17.7. Cost of
Enforcement         Section 17.8. Schedules Incorporated         Section 17.9.
Offsets, Counterclaims and Defenses         Section 17.10. No Joint Venture or
Partnership; No Third Party Beneficiaries         Section 17.11. Publicity      
  Section 17.12. Limitation of Liability         Section 17.13. Conflict;
Construction of Documents; Reliance         Section 17.14. Entire Agreement    
    Section 17.15. Liability         Section 17.16. Duplicate Originals;
Counterparts         Section 17.17. Brokers         Section 17.18. Set-Off      
  Section 17.19. Contributions and Waivers         Section 17.20. Cross Default;
Cross-Collateralization  

 



-vi-

 

 

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of July 24, 2020 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), among
COLUMN FINANCIAL, INC., having an address at 11 Madison Avenue, New York, New
York 10010 (“CF”; and together with any other Co-Lender under the Loan and each
of their respective successors and/or assigns, “Lender”), and EACH OF THE
ENTITIES LISTED ON SCHEDULE I ATTACHED HERETO, each having its principal place
of business at 38 Washington Square, Newport, Rhode Island 02840 (individually
and/or collectively, as the context may require, together with their respective
successors and/or assigns, “Borrower”).

 

RECITALS:

 

Borrower desires to obtain the Loan (defined below) from Lender.

 

Lender is willing to make the Loan to Borrower, subject to and in accordance
with the terms of this Agreement and the other Loan Documents (defined below).

 

In consideration of the making of the Loan by Lender and the covenants,
agreements, representations and warranties set forth in this Agreement, the
parties hereto hereby covenant, agree, represent and warrant as follows:

 

ARTICLE 1.

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1.         Definitions.

 

For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

 

“Acceptable LLC” shall mean a limited liability company formed under Delaware
law which has at least one springing member, which, upon the dissolution of all
of the members or the withdrawal or the disassociation of all of the members
from such limited liability company, shall immediately become the sole member of
such limited liability company.

 

“Account Collateral” shall mean (i) the Accounts, and all cash, checks, drafts,
certificates and instruments, if any, from time to time deposited or held in the
Accounts from time to time; (ii) any and all amounts in the Accounts invested in
Permitted Investments; (iii) all interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise payable in
respect of, or in exchange for, any or all of the foregoing; and (iv) to the
extent not covered by clauses (i) through (iii) above, all “proceeds” (as
defined under the UCC as in effect in the State in which the Accounts are
located) of any or all of the foregoing.

 

“Accounts” shall mean the Cash Management Account, the Debt Service Account, the
Restricted Account, the Tax Account, the Insurance Account, the Replacement
Reserve Account, the Immediate Repair Account, the Leasing Reserve Account, the
Environmental Remediation Account, the Unfunded Obligations Account, the Excess
Cash Flow Account, the Ground Rent Account and any other account established by
this Agreement or the other Loan Documents.

 



 

 

 

“Act” is defined in Section 5.1 hereof.

 

“Affected Property” shall have the meaning set forth in Section 11.8 hereof.

 

“Affiliate” shall mean, as to any Person, any other Person that (a) directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person and/or (b) is a director or officer of such Person or of an
Affiliate of such Person.

 

“Affiliated Manager” shall mean any managing agent of any Individual Property in
which Borrower, Guarantor, any SPE Component Entity (if any) or any Affiliate of
such entities has, directly or indirectly, five percent (5%) or more of the
aggregate legal, beneficial or economic interest or which is Controlled by
Borrower, Guarantor, any SPE Component Entity (if any) or any Affiliate of such
entities.

 

“AFT” shall mean American Finance Trust, Inc., a Maryland corporation.

 

“AFT Shareholder” means a Person whose indirect interest in Borrower and/or any
SPE Component Entity and/or direct or indirect interest in Guarantor and/or any
Affiliated Manager is derived solely from its ownership of shares of stock in
AFT that are listed on the New York Stock Exchange, NASDAQ Global Select Market
or another nationally recognized stock exchange.

 

“Agent” shall have the meaning set forth in Section 11.9 hereof.

 

“Aggregate Square Footage” shall mean the aggregate rentable square footage of
the Properties (but excluding the rentable square footage of each Released
Property that shall have been released from the lien of the related Security
Instrument pursuant to Section 2.9 hereof prior to the date of determination).

 

“Allocable Principal Balance” shall have the meaning set forth in Section 17.19
hereof.

 

“Allocated Loan Amount” shall mean the portion of the principal amount of the
Loan allocated to any applicable Individual Property as set forth on Schedule V
hereof.

 

“ALTA” shall mean American Land Title Association or any successor thereto.

 

“Alteration Threshold” shall mean, with respect to each Individual Property, an
amount equal to 5% of the outstanding principal amount of the Allocated Loan
Amount attributable to such Individual Property.

 

“Anti-Corruption Laws” shall mean any laws, rules and regulations of any
Governmental Authority applicable to Borrower, Guarantor or any of their direct
or indirect members, partners or owners concerning bribery or corruption,
including the United Stated Foreign Corrupt Properties Act of 1997 (15 U.S.C.§8
78d Jan/et seq.).

 



-2-

 

 

“Anti-Money Laundering Laws” shall mean any laws, rules and regulations of any
Governmental Authority applicable from time to time to Borrower, Guarantor or
any of their direct or indirect partners, members or owners related to money
laundering or terrorist financing.

 

“Appraisal” shall mean an appraisal prepared in accordance with the requirements
of FIRREA and USPAP, prepared by an independent third party appraiser holding an
MAI designation, who is State licensed or State certified if required under the
laws of the State where the applicable Individual Property is located, who meets
the requirements of FIRREA and USPAP and who is otherwise reasonably
satisfactory to Lender.

 

“Approved Accounting Method” shall mean (i) GAAP, (ii) federal tax basis
accounting (consistently applied) or (iii) such other method of accounting,
consistently applied, as may be reasonably acceptable to Lender.

 

“Approved Annual Budget” shall have the meaning set forth in Section 4.12
hereof.

 

“Approved Bank” means (a) a bank or other financial institution which has the
Required Rating, (b) if a Securitization has not occurred, a bank or other
financial institution acceptable to Lender, or (c) if a Securitization has
occurred, a bank or other financial institution with respect to which Lender
shall have received a Rating Agency Confirmation. Each of BMO Harris and KeyBank
National Association, a national banking association shall be deemed to be an
Approved Bank for so long as such institution (x) has ratings from each Rating
Agency equal to or greater than the ratings each such institution has as of the
Closing Date or (y) is otherwise approved by each Rating Agency.

 

“Approved Extraordinary Expense” shall mean an operating or capital expense of
the applicable Individual Property not set forth on the Approved Annual Budget
but approved by Lender in writing (which such approval shall not be unreasonably
withheld, conditioned or delayed).

 

“Approved ID Provider” shall mean each of CT Corporation, Corporation Service
Company, National Registered Agents, Inc., Wilmington Trust Company, Stewart
Management Company and Lord Securities Corporation; provided, that, (A) the
foregoing shall be deemed Approved ID Providers unless and until disapproved by
any Rating Agency and (B) additional national providers of Independent Directors
may be deemed added to the foregoing hereunder to the extent reasonably approved
in writing by Lender and approved in writing by the Rating Agencies.

 

“Approved Operating Expense” shall mean an Operating Expense or capital expense
of the applicable Individual Property set forth on the Approved Annual Budget,
provided, however, that the amount of any management fees to be included as an
Approved Operating Expense shall not exceed an amount equal to (x) in the case
of any Affiliated Manager, two percent (2%) of Gross Rents or (y) in the case of
any other Manager, three percent (3%) of Gross Rents regardless of the amount
set forth for management fees on the Approved Annual Budget.

 

“Assignment and Assumption” shall have the meaning set forth in Section 11.9
hereof.

 



-3-

 

 

“Assignment of Management Agreement” shall mean, individually and/or
collectively, those certain Conditional Assignments of Management Agreement each
dated as of the date hereof among Lender, Borrower and the applicable Manager,
as the same may be amended, restated, replaced, extended, renewed, supplemented
or otherwise modified from time to time.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of any Individual
Property.

 

“Bank” shall be deemed to refer to the bank or other institution maintaining the
Restricted Account pursuant to the Restricted Account Agreement.

 

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code and/or any Creditors Rights Laws;
(b) the filing of an involuntary petition against such Person under the
Bankruptcy Code and/or any Creditors Rights Laws, or such Person soliciting or
causing to be solicited petitioning creditors for any involuntary petition
against such Person; (c) such Person filing an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under the Bankruptcy Code and/or any Creditors Rights Laws, or
soliciting or causing to be solicited petitioning creditors for any involuntary
petition from any Person; (d) such Person consenting to or acquiescing in or
joining in an application for the appointment of a custodian, receiver, trustee,
assignee, sequestrator (or similar official), liquidator, or examiner for such
Person or any portion of any Individual Property; (e) the filing of a petition
against a Person seeking reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under the Bankruptcy Code, any
Creditors Rights Laws and/or any other applicable law, (f) under the provisions
of any other law for the relief or aid of debtors, an action taken by any court
of competent jurisdiction that allows such court to assume custody or Control of
a Person or of the whole or any substantial part of its property or assets, (g)
such Person making an assignment for the benefit of creditors, or admitting, in
writing or in any legal proceeding, its insolvency or inability to pay its debts
as they become due or (h) such Person takes any action in furtherance of any of
the foregoing.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

 



-4-

 

 

“Bankruptcy Event” shall mean the occurrence of any one or more the of the
following: (i) Borrower or any SPE Component Entity shall commence any case,
proceeding or other action (A) under the Bankruptcy Code and/or any Creditors
Rights Laws seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
liquidation or dissolution or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or
substantially all of its assets; (ii) Borrower or any SPE Component Entity shall
make a general assignment for the benefit of its creditors; (iii) Borrower, any
SPE Component Entity, Guarantor or Affiliated Manager (and/or Person owning an
interest (directly or indirectly) in Borrower, any SPE Component Entity,
Guarantor or Affiliated Manager, but excluding any AFT Shareholder (other than
an Excluded AFT Shareholder)) files, or joins or colludes in the filing of, (A)
an involuntary petition against Borrower or any SPE Component Entity under the
Bankruptcy Code or any other Creditors Rights Laws, or solicits or causes to be
solicited or colludes with petitioning creditors for any involuntary petition
under the Bankruptcy Code or any other Creditors Rights Laws against Borrower or
any SPE Component Entity or (B) any case, proceeding or other action under the
Bankruptcy Code or any other Creditors Rights Laws seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or
substantially all of Borrower’s or any SPE Component Entity’s assets; (iv)
Borrower or any SPE Component Entity files an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under the Bankruptcy Code or any other Creditors Rights Laws, or
solicits or causes to be solicited or colludes with petitioning creditors for
any involuntary petition from any Person against Borrower or any SPE Component
Entity; (v) Borrower, any SPE Component Entity, Guarantor or Affiliated Manager
(and/or Person owning an interest (directly or indirectly) in Borrower, any SPE
Component Entity, Guarantor or Affiliated Manager, but excluding any AFT
Shareholder (other than an Excluded AFT Shareholder)) consents to or acquiesces
in or joins in an application for the appointment of a custodian, receiver,
trustee, or examiner for Borrower, any SPE Component Entity or any portion of
the Property; and (vi) Borrower or any SPE Component Entity admits, in writing
or in any legal proceeding, its insolvency or inability to pay its debts as they
become due.

 

“Benefitted Borrower” shall have the meaning set forth in Section 17.19 hereof.

 

“Blackout Window” shall mean the period commencing on the Closing Date and
ending on the earlier of (a) the 30th day following the final settlement of the
Securitization of 100% of the Loan (less any amount retained by Lender to comply
with risk retention requirements applicable to Lender, to the extent Lender does
not satisfy such requirements through the retention of securities issued in
connection with a Securitization), and (b) the 180th day following the Closing
Date.

 

“Borrower Party” and “Borrower Parties” shall mean each of Borrower, any SPE
Component Entity and Guarantor.

 

“Borrower Tax Period” shall mean, with respect to any Waived Tax Deposit
Property, a period commencing, with respect to each Waived Tax Deposit Property,
on the earlier to occur of: (i) the date the applicable Lease with respect to
such Waived Tax Deposit Property as of the Closing Date is no longer in effect
(unless Borrower shall enter into a replacement Lease with respect to such
Waived Tax Deposit Property in accordance with the terms and conditions hereof
and such replacement Lease provides that the Tenant thereunder is obligated to
pay all Taxes and Other Charges), or (ii) if the Lease with respect to such
Waived Tax Deposit Property as of the Closing Date (or a replacement Lease
entered into pursuant to the parenthetical clause of clause (i) of this
definition) is in effect, the date on which the Tenant under such Lease shall
have failed to pay all Taxes and Other Charges under such Lease prior to
delinquency and ending on the date a new Lease meeting the requirements set
forth in the parenthetical clause of clause (i) above is entered into or the
applicable Tenant pays all delinquent Taxes and Other Charges (including any
penalties and/or fees associated therewith).

 

“Business Day” shall mean a day on which commercial banks are not authorized or
required by applicable law to close in New York, New York.

 



-5-

 

 

“Cash Flow Adjustments” shall mean adjustments made by Lender in its calculation
of Underwritable Cash Flow and the components thereof, in each case, based upon
Lender underwriting criteria, which shall be customary and consistent with loans
similar to the Loan and which such adjustments shall include, without
limitation, adjustments (A) for (i) items of a non-recurring nature, (ii) a
credit loss/vacancy allowance equal to actual vacancy and (iii) imminent
liabilities and/or other expense increases (including, without limitation,
imminent increases to Taxes and Insurance Premiums), provided that to the extent
any such imminent liabilities and/or other expense increases are reimbursable by
a Tenant pursuant to the terms of its Lease, Operating Income shall be increased
to account for any such amounts; (B) to exclude rental income attributable to
any Tenant (1) in bankruptcy that has not affirmed its Lease in the applicable
bankruptcy proceeding pursuant to a final, non-appealable order of a court of
competent jurisdiction (unless such Tenant is an Investment Grade Tenant and is
paying full, unabated rent to Borrower during such bankruptcy), (2) which is in
monetary default beyond notice and cure periods under its Lease, (3) that has
stated in writing that it is not renewing or is terminating, canceling and/or
rejecting its applicable Lease (provided, that, with respect to any Lease
pursuant to which Tenant is paying to Borrower full and unabated rent after it
has delivered such notification to Borrower, Lender shall continue to include
such rental income in its calculation of Underwritable Cash Flow until the first
to occur of (I) with respect to a non-renewal, the date required under such
Lease for Tenant to exercise its notice of renewal and (II) with respect to a
termination, cancellation or rejection, three (3) months prior to the
termination date, cancellation date and/or rejection date of the Lease) and/or
(4) whose tenancy at the Property is month-to-month and (C) to reflect only
those Properties that have not been released from the liens of the Security
Instruments at the time of such calculation of Underwritable Cash Flow.

 

“Cash Management Account” shall have the meaning set forth in Section 9.1
hereof.

 

“Cash Management Agreement” shall have the meaning set forth in Section 9.1
hereof.

 

“Cash Management Bank” shall have the meaning set forth in Section 9.1 hereof.

 

“Casualty” shall have the meaning set forth in Section 7.2.

 

“Casualty Consultant” shall have the meaning set forth in Section 7.4 hereof.

 

“Casualty/Condemnation Prepayment” shall have the meaning set forth in
Section 7.4 hereof.

 

“Cause” shall mean, with respect to an Independent Director, (i) any acts or
omissions by such Independent Director that constitute systematic, persistent or
willful disregard of, or bad faith or gross negligence with respect to, such
Independent Director's duties, (ii) such Independent Director has been indicted
or convicted for any crime or crimes of moral turpitude or dishonesty or for any
violation of any Legal Requirements, (iii) such Independent Director is unable
to perform his or her duties as Independent Director due to death, disability or
incapacity, or (iv) such Independent Director no longer satisfies the
requirements set forth in the definition thereof.

 

“CF” shall have the meaning set forth in the preamble hereof.

 

“Closing Date” shall mean the date of the funding of the Loan.

 



-6-

 

 

“Closing Date Debt Yield” shall mean a Debt Yield of 11.6%.

 

“Co-Lender” shall have the meaning set forth in Section 11.9 hereof.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result, in lieu or in anticipation, of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting any Individual Property or
any part thereof.

 

“Condemnation Proceeds” shall have the meaning set forth in Section 7.3(b)
hereof.

 

“Condominium” shall mean each condominium regime created pursuant to the
Condominium Documents.

 

“Condominium Act” shall mean (i) with respect to the DaVita Baltimore Property,
the Maryland Condominium Act, Title 11 of the Real Property Article of the
Maryland Code, as amended and as it may be further amended from time to time,
and (ii) with respect to the Conway NH Property, the New Hampshire Condominium
Act, New Hampshire Revised Statutes, Chapter 356-B, as amended and as it may be
further amended from time to time.

 

“Condominium Common Charges” shall mean all common charges, maintenance fees and
other assessments imposed pursuant to the Condominium Documents, including,
without limitation, water rates and sewer rates.

 

“Condominium Documents” shall mean (i) with respect to the DaVita Baltimore
Property, the declaration, articles of incorporation and by-laws and rules and
regulations of a condominium association and any and all other documentation
related to the proper formation and operation of the condominium regime
established at the DaVita Baltimore Property under the laws of the State of
Maryland as more specifically described on Schedule XIII-A hereto, and (ii) with
respect to the Conway NH Property, the declaration, articles of incorporation
and by-laws and rules and regulations of a condominium association and any and
all other documentation related to the proper formation and operation of the
condominium regime established at the Conway NH Property under the laws of the
State of New Hampshire as more specifically described on Schedule XIII-B hereto.

 

“Contribution” shall have the meaning set forth in Section 17.19 hereof.

 

“Contribution Payment” shall have the meaning set forth in Section 17.19 hereof.

 

“Control” shall mean the power to direct the management and policies of an
entity, directly or indirectly, whether through the ownership of voting
securities or other beneficial interests, by contract or otherwise. The terms
“Controlled” and “Controlling” shall have correlative meanings.

 

“Conway NH Borrower” shall mean ARG DI51PCK001, LLC, a Delaware limited
liability company.

 



-7-

 

 

“Conway NH Property” shall mean the Individual Property located at 21B Poloquin
Drive, Conway, New Hampshire.

 

“Covered Disclosure Information” shall have the meaning set forth in
Section 11.2 hereof.

 

“Covered Rating Agency Information” shall mean any Provided Information
furnished to the Rating Agencies in connection with issuing, monitoring and/or
maintaining the Securities.

 

“Creditors Rights Laws” shall mean any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to its debts
or debtors.

 

“DaVita Baltimore Borrower” shall mean ARG DI51PCK001, LLC, a Delaware limited
liability company.

 

“DaVita Baltimore Property” shall mean the Individual Property located at
6609 Reisterstown Road, Suite 100, Baltimore, Maryland.

 

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement or the other Loan Documents (including, without limitation, the
Yield Maintenance Premium and all costs and expenses payable to Lender
thereunder).

 

“Debt Service” shall mean, with respect to any particular period of time,
scheduled interest payments hereunder.

 

“Debt Service Account” shall have the meaning set forth in Section 9.1 hereof.

 

“Debt Yield” shall mean the ratio of (i) the Underwritable Cash Flow as of the
date of calculation to (ii) the outstanding principal balance of the Loan as of
the date of calculation.

 

“Deemed Approval Requirements” shall mean, with respect to any matter, that (i)
no Event of Default shall have occurred and be continuing (either at the date of
any notices specified below or as of the effective date of any deemed approval),
(ii) Borrower shall have sent Lender a written request for approval with respect
to such matter in accordance with the applicable terms and conditions hereof
(the “Initial Notice”), which such Initial Notice shall have been (A)
accompanied by any and all information and documentation required to be
delivered pursuant to this Agreement (or, if no specific deliverables are
required pursuant to this Agreement, such information and documentation as is
reasonably necessary) in order to approve or disapprove such matter (the
“Approval Information”) and (B) marked in bold lettering with the following (or
substantially similar) language: “LENDER’S RESPONSE IS REQUIRED WITHIN TEN (10)
BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN
AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER” and the envelope containing the
Initial Notice shall have been marked “PRIORITY-DEEMED APPROVAL MAY APPLY”;
(iii) Lender shall have failed to approve or disapprove the matter identified in
the Initial Notice within the aforesaid time-frame; (iv) Borrower shall have
submitted a second request for approval with respect to such matter in
accordance with the applicable terms and conditions hereof (the “Second
Notice”), which such Second Notice shall have been (A) accompanied by the
Approval Information and (B) marked in bold lettering with the following (or
substantially similar) language: “LENDER’S RESPONSE IS REQUIRED WITHIN FIVE (5)
BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN
AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER” and the envelope containing the
Second Notice shall have been marked “PRIORITY-DEEMED APPROVAL MAY APPLY”; and
(v) Lender shall have failed to approve or disapprove the matter identified in
the Second Notice within the aforesaid time-frame. For purposes of
clarification, Lender may request in writing additional and/or clarified
information provided such request for information is delivered within five (5)
Business Days of Lender’s receipt of the Initial Notice, provided, however,
notwithstanding the foregoing, Lender shall still be required to approve or
disapprove any request within the timeframes set forth above in this paragraph.
From and after the date on which the Loan shall have been securitized, any and
all notices and other correspondence described in this definition shall be sent
to the Person last identified to Borrower in writing as the Servicer.

 



-8-

 

 

“Default” shall mean the occurrence of any event hereunder or under the Note or
the other Loan Documents which, but for the giving of notice or passage of time,
or both, would be an Event of Default.

 

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate, or (ii) four percent (4%) above the
Interest Rate.

 

“Default Release” shall have the meaning set forth in Section 2.9 hereof.

 

“Defaulting Borrower” shall have the meaning set forth in Section 17.19 hereof.

 

“Deferred Rental Agreements” shall mean, collectively, (i) each agreement set
forth on Schedule XVII attached hereto (each of which has been approved by
Lender as of the Closing Date), and (ii) any other written agreement which (a)
provides the Tenant under a Lease with a deferral of its rental obligations, (b)
does not result in an overall decrease in the amount of rent payable by such
Tenant over the entire term of the applicable Lease, and (c) is otherwise
entered into in accordance with the provisions of Section 4.14 hereof.

 

“Disclosure Documents” shall mean, collectively and as applicable, any offering
circular, free writing prospectus, prospectus, prospectus supplement, private
placement memorandum, term sheet or other offering document, in each case,
provided to prospective investors and the Rating Agencies in connection with a
Securitization.

 

“Division” shall mean, as to any Person, such Person dividing and/or otherwise
engaging in and/or becoming subject to, in each case, any division (whether
pursuant to a plan of division or otherwise), including, without limitation and
to the extent applicable, pursuant to §18-217 of the Delaware Limited Liability
Company Act.

 

“Eligibility Requirements” means, with respect to any Person, that such Person
(i) has total assets (in name or under management or advisement) in excess of
$1,000,000,000 and (except with respect to a pension advisory firm, asset
manager or similar fiduciary) capital/statutory surplus or shareholder’s equity
of at least $400,000,000 and (ii) is regularly engaged in the business of making
or owning (or, in the case of a pension advisory firm or similar fiduciary,
regularly engaged in managing investments in) commercial real estate loans
(including mezzanine loans to direct or indirect owners of commercial
properties, which loans are secured by pledges of direct or indirect ownership
interests in the owners of such commercial properties) or corporate credit
loans, or operating commercial properties.

 



-9-

 

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is an account or accounts maintained
with a federal or state-chartered depository institution or trust company which
(a) complies with the definition of Eligible Institution, (b) has a combined
capital and surplus of at least $50,000,000 and (c) has corporate trust powers
and is acting in its fiduciary capacity. An Eligible Account will not be
evidenced by a certificate of deposit, passbook or other instrument.

 

“Eligible Institution” shall mean (a) a depository institution or trust company
insured by the Federal Deposit Insurance Corporation (i) the short term
unsecured debt obligations or commercial paper of which are rated at least
“A-1+” (or its equivalent) from each of the Rating Agencies (in the case of
accounts in which funds are held for thirty (30) days or less) and (ii) the long
term unsecured debt obligations of which are rated at least “A+” (or its
equivalent) from each of the Rating Agencies (in the case of accounts in which
funds are held for more than thirty (30) days), (b) such other depository
institution otherwise approved by the Rating Agencies from time-to-time or (c)
KeyBank National Association in its capacity as Restricted Account Bank and as
Cash Management Bank; provided that, with respect to this clause (c), KeyBank
National Association (x) has ratings from each Rating Agency equal to or greater
than the ratings such institution has as of the Closing Date or (y) is otherwise
approved by each of the Rating Agencies.

 

“Embargoed Person” shall have the meaning set forth in Section 3.29 hereof.

 

“Emergency Alterations” shall have the meaning set forth in Section 4.21 hereof.

 

“Emergency Expenditures” shall mean any payments required to be made to (i)
avoid or minimize the imminent threat of either (a) loss or impairment of life
or (b) damage to any Property, or (ii) without limiting the generality of the
preceding clause (i), make any repairs or capital improvements or take other
action required in order to avoid a penalty by reason of failure of compliance
with any laws, orders, rules regulations and other requirements enacted, imposed
or enforced by any Governmental Authority.

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Environmental Laws” shall have the meaning set forth in the Environmental
Indemnity.

 

“Environmental Remediation” shall have the meaning set forth in Section 4.11
hereof.

 

“Environmental Remediation Account” shall have the meaning set forth in
Section 8.7 hereof.

 



-10-

 

 

“Environmental Remediation Funds” shall have the meaning set forth in
Section 8.7 hereof.

 

“Environmental Reports” shall mean those certain Phase I environmental site
assessments with respect to Properties delivered to Lender in connection with
the closing of the Loan.

 

“Equity Collateral” shall have the meaning set forth in Section 11.6 hereof.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may heretofore have been or shall be amended, restated, replaced or
otherwise modified.

 

“Event of Default” shall have the meaning set forth in Section 10.1 hereof.

 

“Excess Cash Flow” shall have the meaning set forth in Section 9.3 hereof.

 

“Excess Cash Flow Account” shall have the meaning set forth in Section 8.5
hereof.

 

“Excess Cash Flow Funds” shall have the meaning set forth in Section 8.5 hereof.

 

“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended.

 

“Exchange Act Filing” shall have the meaning set forth in Section 11.1 hereof.

 

“Excluded AFT Shareholder” means an AFT Shareholder who or which (a) is an
officer, director, member and/or employee of Borrower, any SPE Component Entity,
Guarantor, any Affiliated Manager and/or their respective Affiliates, (b) owns a
five percent (5%) or greater interest in AFT through its ownership of shares of
stock in AFT that are listed on the New York Stock Exchange, NASDAQ Global
Select Market or another nationally recognized stock exchange and/or (c)
Controls Borrower, any SPE Component Entity, Guarantor, any Affiliated Manager
and/or their respective Affiliates.

 

“Excluded Taxes” shall mean any of the following Section 2.10 Taxes imposed on
or with respect to a Recipient or required to be withheld or deducted from a
payment to a Recipient, (a) Section 2.10 Taxes imposed on or measured by net
income (however denominated), franchise Section 2.10 Taxes, and branch profits
Section 2.10 Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Section 2.10 Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, withholding taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan pursuant to a law in effect on the date on
which (i) such Lender originates or acquires such interest in the Loan or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.10, amounts with respect to such Section 2.10 Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(c) Section 2.10 Taxes attributable to such Recipient’s failure to comply with
Section 2.10(f), and (d) any U.S. federal withholding taxes imposed under FATCA.

 



-11-

 

 

“Exculpated Parties” shall have the meaning set forth in Section 13.1 hereof.

 

“FATCA” shall mean Sections 1471 through 1474 of the IRS Code, as of the date of
this Agreement (or any amended or successor version), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the IRS Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the IRS Code.

 

“Fee Estate” shall mean the fee interest of the lessor under a Ground Lease in
the Land and the Improvements demised under such Ground Lease.

 

“Fee Owner” shall mean the owner of the lessor’s interest in a Ground Lease and
the related Fee Estate.

 

“First Monthly Payment Date” shall mean September 6, 2020.

 

“Fitch” shall mean Fitch, Inc.

 

“Flood Insurance Acts” shall have the meaning set forth in Section 7.1 hereof.

 

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

 

“Full Recourse Lien” shall have the meaning set forth in Section 13.1 hereof.

 

“Full Recourse Transfer” shall have the meaning set forth in Section 13.1
hereof.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

“Government Lists” shall mean (i) the Specially Designated Nationals and Blocked
Persons Lists maintained by the Office of Foreign Assets Control (“OFAC”), (ii)
any other list of terrorists, terrorist organizations or narcotics traffickers
maintained pursuant to any of the Rules and Regulations of OFAC that Lender
notified Borrowers in writing is now included in “Government Lists”, (iii) any
similar lists maintained by the United States Department of State, the United
States Department of Commerce, the United Nations, the European Union, any
European Union member state, the United Kingdom or any other Governmental
Authority or (iv) any similar lists maintained pursuant to any Executive Order
of the President of the United States of America that Lender notified Borrowers
in writing is now included in “Government Lists”.

 

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.

 

“Gross Rents” shall mean an amount equal to annual rental income reflected in a
current rent roll for (i) all Tenants paying rent (other than Tenants which are
not Investment Grade Tenants who are paying rent but who have ceased operations
(i.e., “gone dark”) in the space demised under their Leases unless such Tenants
have ceased operations in order to comply with applicable Legal Requirements)
and (ii) all Tenants who are open for business and in actual physical occupancy
of their respective space demised under their Leases but who are benefitting
from a free rent period (provided that rental income will only be included in
Gross Rents for any Tenant benefitting from (I) with respect to a Lease with a
term of five (5) years or less, an amount not to exceed six (6) months of free
rent and (II) with respect to a Lease with a term greater than five (5) years,
an amount not to exceed twelve (12) months of free rent), in each instance
pursuant to Leases which are in full force and effect.

 



-12-

 

 

“Ground Lease” shall mean, collectively, (i) the “Ground Lease” as defined in
each applicable Security Instrument and (ii) the Ground Lease Estoppels.

 

“Ground Lease Estoppel” shall mean, collectively, each ground lease estoppel as
set forth on Schedule XI attached hereto.

 

“Ground Rent” shall mean the ground rent, and other sums and amounts payable to
Fee Owner, by Borrower under each Ground Lease.

 

“Ground Rent Account” shall have the meaning set forth in Section 8.4 hereof.

 

“Ground Rent Funds” shall have the meaning set forth in Section 8.4 hereof.

 

“Guarantor” shall mean American Finance Operating Partnership, L.P., a Delaware
limited partnership, and any successor to and/or replacement of any of the
foregoing Person, in each case, pursuant to and in accordance with the
applicable terms and conditions of the Loan Documents.

 

“Guarantor Control Condition” shall mean a condition which shall be deemed
satisfied to the extent that Borrower and, if applicable, each SPE Component
Entity is, in each case, Controlled directly or indirectly by a current
Guarantor (as distinguished from any prior Guarantor that has been replaced in
accordance with the applicable terms and conditions of the Loan Documents).

 

“Guaranty” shall mean that certain Limited Recourse Guaranty executed by
Guarantor and dated as of the date hereof, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Immediate Repair Account” shall have the meaning set forth in Section 8.1
hereof.

 

“Immediate Repair Funds” shall have the meaning set forth in Section 8.1 hereof.

 

“Immediate Repairs” shall mean the repairs at the Property as set forth on
Schedule II-A hereto.

 

“Immediate Tenant Repairs” shall mean the repairs at the Property as set forth
on Schedule II-B, which repairs are the sole responsibility of the applicable
Tenant at an Individual Property pursuant to the terms of the related Lease.

 



-13-

 

 

“Improvements” shall mean, individually and/or collectively (as the context
requires), the “Improvements” as defined in each applicable Security Instrument.

 

“Indebtedness” shall mean, for any Person, any indebtedness or other similar
obligation for which such Person is obligated (directly or indirectly, by
contract, operation of law or otherwise), including, without limitation, (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person pursuant to a guaranty, (iv) all indebtedness incurred and/or
guaranteed by such Person, directly or indirectly, (v) all obligations under
leases that constitute capital leases for which such Person is liable, (vi) all
obligations of such Person under interest rate swaps, caps, floors, collars and
other interest hedge agreements, in each case whether such Person is liable
contingently or otherwise, as obligor, guarantor or otherwise, or in respect of
which obligations such Person otherwise assures a creditor against loss and
(vii) any property-assessed clean energy loans or similar indebtedness,
including, without limitation, if such loans or indebtedness are made or
otherwise provided by any Governmental Authority and/or secured or repaid
(directly or indirectly) by any taxes or similar assessments.

 

“Indemnified Person” shall mean Lender, any Affiliate of Lender that has filed
any registration statement relating to the Securitization or has acted as the
sponsor or depositor in connection with the Securitization, any Affiliate of
Lender that acts as an underwriter, placement agent or initial purchaser of
Securities issued in the Securitization, any other co-underwriters, co-placement
agents or co-initial purchasers of Securities issued in the Securitization, and
each of their respective officers, directors, partners, employees,
representatives, agents and Affiliates and each Person or entity who Controls
any such Person within the meaning of Section 15 of the Securities Act of 1933
as amended or Section 20 of the Security Exchange Act of 1934 as amended, any
Person who is or will have been involved in the origination of the Loan on
behalf of Lender, any Person who is or will have been involved in the servicing
of the Loan secured hereby, any Person in whose name the encumbrance created by
the Security Instruments is or will have been recorded, any Person who may hold
or acquire or will have held a full or partial direct interest in the Loan
secured hereby as well as custodians, trustees and other fiduciaries who hold or
have held a full or partial interest in the Loan secured hereby for the benefit
of third parties as well as the respective directors, officers, shareholders,
partners, employees, agents, representatives of any and all of the foregoing
(including, but not limited to, any successors by merger, consolidation or
acquisition of all or a substantial portion of Lender’s assets and business) and
any receiver or other fiduciary appointed in a foreclosure or other Creditors
Rights Laws proceeding.

 

“Indemnified Taxes” shall mean (a) Section 2.10 Taxes, other than Excluded
Taxes, imposed on or with respect to any payment made by or on account of any
obligation of Borrower under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

 

“Indemnifying Person” shall mean Borrower and/or Guarantor, as applicable.

 

“Independent Director” shall have the meaning set forth in Section 5.2 hereof.

 



-14-

 

 

“Individual Property” shall mean each parcel of real property, the Improvements
thereon and all personal property owned by Borrower and encumbered by the
applicable Security Instrument, together with all rights pertaining to such
property and Improvements, as more particularly described in the granting
clauses of the applicable Security Instrument and referred to therein as the
“Property.”

 

“Information” shall have the meaning set forth in Section 11.9 hereof.

 

“Insurance Account” shall have the meaning set forth in Section 8.6 hereof.

 

“Insurance Payment Date” shall mean, with respect to any applicable Policies,
the date occurring 30 days prior to the date the applicable Insurance Premiums
associated therewith are due and payable.

 

“Insurance Premiums” shall have the meaning set forth in Section 7.1 hereof.

 

“Interest Accrual Period” shall mean the period beginning on (and including) the
sixth (6th) day of each calendar month during the term of the Loan and ending on
(and including) the fifth (5th) day of the next succeeding calendar month.

 

“Interest Bearing Accounts” shall mean the following Reserve Accounts: the
Replacement Reserve Account, the Immediate Repair Account, the Excess Cash Flow
Account, the Leasing Reserve Account, the Environmental Remediation Account and
the Unfunded Obligations Account.

 

“Interest Rate” shall mean a rate per annum equal to 3.743%.

 

“Interest Shortfall” shall have the meaning set forth in Section 2.7 hereof.

 

“Investment Grade Ratings” shall mean, as applicable, a long-term unsecured debt
rating of “BBB-” or higher by S&P or Fitch or “Baa3” or higher by Moody’s.

 

“Investment Grade Tenant” shall mean either (i) a Tenant that, as of the date of
determination, has an Investment Grade Rating, (ii) a Tenant whose Lease is
guaranteed by a lease guarantor that, as of the date of determination, has an
Investment Grade Rating, or (iii) a Tenant which is a subsidiary of FedEx
Corporation provided that, as of the date of determination, FedEx Corporation
has an Investment Grade Rating.

 

“Investor” shall mean any investor in the Loan (or any portion thereof or
interest therein) in connection with any Secondary Market Transaction.

 

“IRS Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time or any successor statute.

 

“Land” shall mean, individually and/or collectively (as the context requires),
the “Land” as defined in each applicable Security Instrument.

 

“Landlord Alterations” shall have the meaning set forth in Section 4.21.

 



-15-

 

 

 

“Lease” shall have the meaning set forth in the Security Instrument.

 

“Leasing Reserve Account” shall have the meaning set forth in Section 8.3
hereof.

 

“Leasing Reserve Cap” shall mean, for each date of determination, an amount
equal to the Aggregate Square Footage multiplied by two dollars and twenty-five
cents ($2.25).

 

“Leasing Reserve Funds” shall have the meaning set forth in Section 8.3 hereof.

 

“Leasing Reserve Monthly Deposit” shall mean, for each date of determination,
one-twelfth (1/12th) of the amount equal to the Aggregate Square Footage
multiplied by seventy-five cents ($0.75).

 

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting Borrower or any
Individual Property or any part thereof, or the construction, use, alteration or
operation thereof, or any part thereof, whether now or hereafter enacted and in
force, including, without limitation, the Americans with Disabilities Act of
1990, and all Permits, authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting Borrower or any Individual Property or any part thereof, including,
without limitation, any which may (i) require repairs, modifications or
alterations in or to any Individual Property or any part thereof, or (ii) in any
way limit the use and enjoyment thereof.

 

“Lender Affiliate” shall have the meaning set forth in Section 11.2 hereof.

 

“Lender Group” shall have the meaning set forth in Section 11.2 hereof.

 

“Letter of Credit” shall mean an irrevocable, auto-renewing, unconditional,
transferable, clean sight draft standby letter of credit having an initial term
of not less than one (1) year and with automatic renewals for one (1) year
periods (unless the obligation being secured by, or otherwise requiring the
delivery of, such letter of credit is required to be performed at least thirty
(30) days prior to the initial expiry date of such letter of credit), for which
Borrower shall have no reimbursement obligation and which reimbursement
obligation is not secured by the Property or any other property pledged to
secure the Note, in favor of Lender and entitling Lender to draw thereon in New
York, New York, based solely on a statement that Lender has the right to draw
thereon executed by an officer or authorized signatory of Lender. A Letter of
Credit must be issued by an Approved Bank. Borrower’s delivery of any Letter of
Credit hereunder shall, at Lender’s option, be conditioned upon Lender’s receipt
of either an update to the Non-Consolidation Opinion reasonably acceptable to
Lender and acceptable to the Rating Agencies or a New Non-Consolidation Opinion
relating to such Letter of Credit.

 

“Liabilities” shall have the meaning set forth in Section 11.2 hereof.

 

“Lien” shall mean, with respect to each Individual Property, any mortgage, deed
of trust, deed to secure debt, indemnity deed of trust, lien, pledge,
hypothecation, assignment, security interest, PACE Loan or any other
encumbrance, charge or transfer of, on or affecting any Individual Property, any
portion thereof or any interest therein, including, without limitation, any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement, and mechanic’s, materialmen’s and other similar liens
and encumbrances on such Individual Property.

 



- 16 - 

 

 

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

 

“Loan Bifurcation” shall have the meaning set forth in Section 11.1 hereof.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instrument, the Environmental Indemnity, the Assignment of Management
Agreement, the Guaranty, the Post-Closing Agreement and all other documents
executed and delivered in connection with the Loan, as each of the same may be
amended, restated, replaced, extended, renewed, supplemented or otherwise
modified from time to time.

 

“Loan-to-Value Ratio” shall mean, as of the date of its calculation, the ratio
of (a) the outstanding principal amount of the Loan as of the date of such
calculation to (b) the fair market value of the Properties (for purposes of the
REMIC provisions, counting only real property and excluding any personal
property or going concern value), as determined, in Lender’s reasonable
discretion, by any commercially reasonable method permitted to a REMIC Trust.

 

“Losses” shall mean any and all losses, damages, costs, fees, expenses, claims,
suits, judgments, awards, liabilities (including but not limited to strict
liabilities), obligations, fines, penalties, charges, amounts paid in
settlement, litigation costs and attorneys’ fees, in the case of each of the
foregoing, of whatever kind or nature and whether or not incurred in connection
with any judicial or administrative proceedings, actions, claims, suits,
judgments or awards (but excluding consequential, special, indirect and/or
punitive damages or lost profits except to the extent Lender or its Affiliates
are responsible therefor to third parties).

 

“Major Lease” shall mean (i) any Lease with Versacold USA, Inc., a Minnesota
corporation (f/k/a Atlas Cold Storage US Inc. and successor by merger to Atlas
Cold Storage America LLC) and/or its affiliates, (ii) any Lease which accounts
for more than 3% of the Gross Rent at all Properties, (iii) any Lease which
contains any option, offer, right of first refusal or other similar entitlement
to acquire all or any portion of any Individual Property, (iv) any instrument
guaranteeing or providing credit support for any Lease meeting the requirements
of clause (i), (ii) and/or (iii) above, (v) any Lease which is entered into
during the continuance of an Event of Default. In connection with the
requirement to obtain Lender’s consent or approval pursuant to Section 4.14
hereof with respect to any matters pertaining to a Major Lease, if at the time
of such request, Borrower is seeking similar consents and/or approvals with
respect to multiple Leases which do not individually constitute Major Leases,
but which, when aggregated with all other Leases with the same Tenant or an
Affiliate thereof for which such similar consents and/or approvals are pending,
accounts for more than 4.8% the Gross Rent at all Properties, each such Lease
shall be deemed to be a Major Lease notwithstanding that it does not
independently constitute a Major Lease hereunder.

 

“Management Agreement” shall mean individually and/or collectively (as the
context may require), (i) Property Management Agreement, dated as of October 23,
2013, by and between ARC AMWNRKY001, LLC, as owner, and CBRE, Inc., as manager,
(ii) that certain Property Management and Leasing Agreement, dated as of the
date hereof, by and among each Borrower other than ARC AMWNRKY001, LLC,
collectively as owner, and American Finance Properties, LLC as manager, and
(iii) each Qualified Management Agreement entered into by and between Borrower
and Manager, pursuant to which Manager is to provide management and other
services with respect to the Properties or any portion thereof, as the same may
be amended, restated, replaced, extended, renewed, supplemented or otherwise
modified from time to time in accordance with this Agreement.

 



- 17 - 

 

 

“Manager” shall mean (i) with respect to that certain Individual Property
located at 1919 Rolling Hills Lane, Winchester, Kentucky, CBRE, Inc., a Delaware
corporation, (ii) with respect to each other Individual Property, American
Finance Properties, LLC, or (iii) such other Person selected as the manager of
any applicable Individual Property in accordance with the terms of this
Agreement or the other Loan Documents.

 

“Master Lease” shall mean, individually and/or collectively, as the context may
require, those certain Leases listed on Schedule X attached hereto together with
any replacements, amendments, modifications, renewals or supplements thereto in
accordance with the terms and conditions of this Agreement, including, without
limitation, any replacement Lease entered into in accordance with the terms and
conditions of this Agreement with respect to any space demised under a Master
Lease.

 

“Material Adverse Effect” shall mean a material adverse effect on (i) any
Individual Property, (ii) the business, management, operations or condition
(financial or otherwise) of any Borrower, Guarantor, or any Individual Property,
(iii) the enforceability, validity, perfection or priority of the lien of any
Security Instrument or the enforceability of the other Loan Documents, or (iv)
the ability of any Borrower and/or Guarantor to perform its obligations under
the related Security Instrument or the other Loan Documents.

 

“Maturity Date” shall mean the Stated Maturity Date or such other date on which
the final payment of the principal amount of the Loan becomes due and payable as
herein provided, whether at the Stated Maturity Date, by declaration of
acceleration, or otherwise.

 

“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Member” is defined in Section 5.1 hereof.

 

“Mezzanine Borrower” shall have the meaning set forth in Section 11.6 hereof.

 

“Mezzanine Option” shall have the meaning set forth in Section 11.6 hereof.

 

“Minimum Debt Yield (Full Trigger)” shall mean a Debt Yield equal to 8.2%.

 

“Minimum Debt Yield (Partial Trigger)” shall mean a Debt Yield equal to 9.3%.

 



- 18 - 

 

 

“Minimum Disbursement Amount” shall mean Twenty-Five Thousand and No/100 Dollars
($25,000).

 

“Minor Repairs” shall mean, for any Individual Property, routine repairs and/or
maintenance performed in the ordinary course of business and in compliance with
this Agreement in an aggregate amount not to exceed $10,000.00 and which would
not be reasonably anticipated to result in a Material Adverse Effect.

 

“Monthly Debt Service Payment Amount” shall mean for each Monthly Payment Date,
a payment equal to the amount of interest which has accrued during the preceding
Interest Accrual Period computed at the Interest Rate.

 

“Monthly Ground Rent Deposit” shall have the meaning set forth in Section 8.4
hereof.

 

“Monthly Insurance Deposit” shall have the meaning set forth in Section 8.6
hereof.

 

“Monthly Payment Date” shall mean the First Monthly Payment Date and the sixth
(6th) day of every calendar month occurring thereafter during the term of the
Loan.

 

“Monthly Tax Deposit” shall have the meaning set forth in Section 8.6 hereof.

 

“Moody’s” shall mean Moody’s Investor Service, Inc.

 

“Net Proceeds” shall mean: (i) the net amount of all insurance proceeds payable
as a result of a Casualty to any Individual Property, after deduction of
reasonable costs and expenses (including, but not limited to, reasonable
attorneys’ fees), if any, in collecting such insurance proceeds, or (ii) the net
amount of the Award, after deduction of reasonable costs and expenses
(including, but not limited to, reasonable attorneys’ fees), if any, in
collecting such Award.

 

“Net Proceeds Deficiency” shall have the meaning set forth in Section 7.4
hereof.

 

“Net Sales Proceeds” shall mean, in connection with any Sales Contract Release,
the total value of all cash consideration received by or on behalf of Borrower
in connection with the applicable sale of the related Individual Property less
all reasonable, out-of-pocket costs and expenses actually incurred by Borrower
in favor of third parties in connection with the negotiation and consummation of
the applicable sale of the Individual Property, which costs shall be
substantiated to Lender’s reasonable satisfaction.

 

“New Manager” shall mean any Person replacing or becoming the assignee of the
then current Manager, in each case, in accordance with the applicable terms and
conditions hereof.

 

“New Non-Consolidation Opinion” shall mean a substantive non-consolidation
opinion provided by outside counsel reasonably acceptable to Lender and
acceptable to the Rating Agencies or a bring down of or an update to the
Non-Consolidation Opinion and, in either case, otherwise in form and substance
reasonably acceptable to Lender and acceptable to the Rating Agencies.

 

“Non-Conforming Policy” shall have the meaning set forth in Section 7.1 hereof.

 



- 19 - 

 

 

“Non-Consolidation Opinion” shall mean that certain substantive
non-consolidation opinion delivered to Lender by Greenberg Traurig, LLP in
connection with the closing of the Loan.

 

“Non-Discretionary Expenses” shall mean (i) all payments required to be made
under this Agreement or any other Loan Document, including, without limitation,
in respect of interest, principal, servicing fees, and required escrows, (ii)
Emergency Expenditures, (iii) expenditures required pursuant to any Legal
Requirement, and (iv) expenditures required to pay real estate taxes and other
governmental impositions, utilities, insurance premiums or other similar
non-discretionary expenses.

 

“Non-discretionary Substitution Property” shall mean the Individual Properties
identified on Schedule XVIII attached hereto.

 

“Note” shall mean, individually and/or collectively, as the context may require,
Note A-1 and Note A-2.

 

“Note A-1” shall mean that certain Replacement Consolidated Amended and Restated
Promissory Note A-1, dated the date hereof, in the principal amount of
$464,750,000.00 made by Borrower in favor of CF.

 

“Note A-2” shall mean that certain Replacement Consolidated Amended and Restated
Promissory Note A-2, dated the date hereof, in the principal amount of
$250,250,000.00 made by Borrower in favor of CF.

 

“OFAC” shall have the meaning set forth in Section 3.30 hereof.

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by Responsible Officer of Borrower.

 

“Op Ex Monthly Amount” shall mean an amount equal to the sum of (i) Approved
Operating Expenses and Approved Extraordinary Expenses to be incurred by
Borrower for the then current Interest Accrual Period, and (ii) without
duplication of any amounts previously remitted to Borrower, any
Non-Discretionary Expenses which do not constitute Approved Operating Expenses
or Approved Extraordinary Expenses actually incurred by Borrower for the
immediately preceding Interest Accrual Period (as identified to Lender in a
written request therefor).

 

“Open Prepayment Period” shall have the meaning set forth in Section 2.7(a)
hereof.

 

“Operating Expenses” shall mean for any period the total of all expenditures,
computed in accordance with the Approved Accounting Method, of whatever kind
relating to the ownership, operation, maintenance and management of the
Properties, including without limitation, (and without duplication) utilities,
ordinary repairs and maintenance, insurance, license fees, ground rent, property
taxes and assessments, advertising expenses, payroll and related taxes, computer
processing charges, assumed management fees (equal to the greater of (x) two
percent (2.0%) of Gross Rents or (y) actual management fees payable under the
Management Agreement), operational equipment or other lease payments as approved
by Lender, but specifically excluding (i) depreciation, (ii) Debt Service, (iii)
non-recurring or extraordinary expenses, and (iv) deposits into the Reserve
Funds.

 



- 20 - 

 

 

“Operating Income” shall mean all income, computed in accordance with the
Approved Accounting Method, derived from the ownership and operation of the
Properties from whatever source, including, but not limited to common area
maintenance, real estate tax recoveries, utility recoveries, other miscellaneous
expense recoveries and other miscellaneous income, but excluding rental income
taxes, sales, use and occupancy taxes or other taxes on receipts required to be
accounted for by Borrower to any Governmental Authority, refunds and
uncollectible accounts, sales of furniture, fixtures and equipment, interest
income, insurance proceeds (other than business interruption or other loss of
income insurance), Awards, unforfeited security deposits, utility and other
similar deposits, non-recurring or extraordinary income, including, without
limitation lease termination payments, and any disbursements to Borrower from
the Reserve Funds. Operating Income shall not be diminished as a result of the
Security Instruments or the creation of any intervening estate or interest in
the Properties or any part thereof. Notwithstanding the foregoing or anything to
the contrary contained herein or in any other Loan Document, “Gross Rents” and
“Operating Income” shall be calculated hereunder without duplication of one
another or of any individual item contained within the definitions thereof.

 

“Other Charges” shall mean all maintenance charges, impositions other than
Taxes, and any other charges, vault charges and license fees for the use of
vaults, chutes and similar areas adjoining any Individual Property, now or
hereafter levied or assessed or imposed against any Individual Property or any
part thereof.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Section 2.10
Taxes imposed as a result of a present or former connection between such
Recipient and the jurisdiction imposing such Section 2.10 Tax (other than
connections arising from such Recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Section 2.10 Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Section 2.10 Taxes
that are Other Connection Taxes imposed with respect to an assignment or
Section 2.10 Taxes that are the result of Barclays being a foreign lender with a
loan made in the United States.

 

“Overpaying Borrower” shall have the meaning set forth in Section 17.19 hereof.

 

“Overpayment Amount” shall have the meaning set forth in Section 17.19 hereof.

 

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, as the same may be amended from time to time, and corresponding
provisions of future laws with respect to the same subject matter.

 



- 21 - 

 

 

“Patriot Act Offense” shall mean any violation of the criminal laws of any
Governmental Authority, or that would be a criminal violation if committed
within the jurisdiction of the United States of America, any of the several
states or any Governmental Authority, relating to terrorism or the laundering of
monetary instruments, including any offense under (a) the criminal laws against
terrorism; (b) the criminal laws against money laundering, (c) the Bank Secrecy
Act, as amended, (d) the Money Laundering Control Act of 1986, as amended, or
the (e) Patriot Act. “Patriot Act Offense” also includes the crimes of
conspiracy to commit, or aiding and abetting another to commit, a Patriot Act
Offense.

 

“Permits” shall mean all necessary certificates, licenses, permits, franchises,
trade names, certificates of occupancy, consents, and other approvals
(governmental and otherwise) required under applicable Legal Requirements for
the operation of each Individual Property and the conduct of Borrower’s business
(including, without limitation, all required zoning, building code, land use,
environmental, public assembly and other similar permits or approvals).

 

“Permitted Encumbrances” shall mean, with respect to each Individual Property,
collectively, (a) the lien and security interests created by this Agreement and
the other Loan Documents, (b) all liens, encumbrances and other matters
disclosed in the applicable Title Insurance Policy, (c) liens, if any, for Taxes
imposed by any Governmental Authority not yet due or delinquent, (d) such other
title and survey matters as Lender has approved or may approve in writing in
Lender’s sole discretion and (e) easements entered into in the ordinary course
of owning real property for use, access, water and sewer lines, telephone lines,
electrical service lines, other utility lines or for other similar purposes
provided that such easements (individually and in the aggregate) do not result
in a Material Adverse Effect.

 

“Permitted Fund Manager” means any Person that on the date of determination is
not subject to a case under the Bankruptcy Code and/or any Creditors Rights Laws
and is an entity that is a Qualified Lender pursuant to clauses (v)(A), (B), (C)
or (D) of the definition thereof.

 

“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, or any trustee under any Securitization or any of
their respective Affiliates, payable on demand or having a maturity date not
later than the Business Day immediately prior to the first Monthly Payment Date
following the date of acquiring such investment and meeting one of the
appropriate standards set forth below:

 

(a)               obligations of, or obligations directly and unconditionally
guaranteed as to principal and interest by, the U.S. government or any agency or
instrumentality thereof, when such obligations are backed by the full faith and
credit of the United States of America and have maturities not in excess of one
year, provided that with respect to any such obligation guaranteed by any agency
or instrumentality of the U.S. government, such agency or instrumentality must
be either (i) rated by S&P and have a rating equal to at least the minimum
eligible rating by S&P or (ii) are specifically approved by S&P as having the
creditworthiness of the senior obligations equal to that of the U.S. government;

 



- 22 - 

 

 

(b)               federal funds, unsecured certificates of deposit, time
deposits, banker’s acceptances, and repurchase agreements having maturities of
not more than 90 days of any commercial bank organized under the laws of the
United States of America or any state thereof or the District of Columbia, the
short-term debt obligations of which are rated (a) “A-1+” (or the equivalent) by
S&P and, if it has a term in excess of three months, the long-term debt
obligations of which are rated “AAA” (or the equivalent) by S&P, and that (1) is
at least “adequately capitalized” (as defined in the regulations of its primary
Federal banking regulator) and (2) has Tier 1 capital (as defined in such
regulations) of not less than $1,000,000,000, (b) in one of the following
Moody’s rating categories: (1) for maturities less than one month, a long-term
rating of “A2” or a short-term rating of “P-1”, (2) for maturities between one
and three months, a long-term rating of “A1” and a short-term rating of “P-1”,
(3) for maturities between three months to six months, a long-term rating of
“Aa3” and a short-term rating of “P-1” and (4) for maturities over six months, a
long-term rating of “Aaa” and a short-term rating of “P-1”, or such other
ratings as confirmed in a Rating Agency Confirmation and (c) in one of the
following Fitch rating categories: (1) for maturities less than three months, a
long term rating of “A” and a short term rating of “F-1” and (2) for maturities
greater than three months, a long-term rating of “AA-” and a short term rating
of “F-1+”;

 

(c)               deposits that are fully insured by the Federal Deposit
Insurance Corp.;

 

(d)               commercial paper rated (a) “A–1+” (or the equivalent) by S&P
and having a maturity of not more than 90 days, (b) in one of the following
Moody’s rating categories: (i) for maturities less than one month, a long-term
rating of “A2” or a short-term rating of “P-1”, (ii) for maturities between one
and three months, a long-term rating of “A1” and a short-term rating of “P-1”,
(iii) for maturities between three months to six months, a long-term rating of
“Aa3” and a short-term rating of “P-1” and (iv) for maturities over six months,
a long-term rating of “Aaa” and a short-term rating of “P-1” and (c) in one of
the following Fitch rating categories: (1) for maturities less than three
months, a long term rating of “A” and a short term rating of “F-1” and (2) for
maturities greater than three months, a long-term rating of “AA-” and a short
term rating of “F-1+”;

 

(e)               any money market funds that (a) has substantially all of its
assets invested continuously in the types of investments referred to in
clause (a) above, (b) has net assets of not less than $5,000,000,000, and
(c) has an S&P rating of “AAAm” or better and the highest rating obtainable from
Moody’s and Fitch; and

 

(f)                such other investments as to which each Rating Agency shall
have delivered a Rating Agency Confirmation.

 

Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with a qualified rating symbol (or any other Rating Agency’s
corresponding symbol) attached to the rating, as well as any mortgage-backed
securities and any security of the type commonly known as “strips”; (ii) shall
be limited to those instruments that have a predetermined fixed dollar of
principal due at maturity that cannot vary or change; (iii) shall only include
instruments that qualify as “cash flow investments” (within the meaning of
Section 860G(a)(6) of the IRS Code); and (iv) shall exclude any investment where
the right to receive principal and interest derived from the underlying
investment provides a yield to maturity in excess of 120% of the yield to
maturity at par of such underlying investment. Interest may either be fixed or
variable, and any variable interest must be tied to a single interest rate index
plus a single fixed spread (if any), and move proportionately with that index.
No investment shall be made which requires a payment above par for an obligation
if the obligation may be prepaid at the option of the issuer thereof prior to
its maturity. All investments shall mature or be redeemable upon the option of
the holder thereof on or prior to the earlier of (x) three months from the date
of their purchase and (y) the Business Day preceding the day before the date
such amounts are required to be applied hereunder.

 



- 23 - 

 

 

“Permitted Pledge” shall mean a pledge of the direct and/or indirect interests
in AFT or Guarantor provided that (i) such pledge is made to a Qualified Lender,
(ii) such pledge is made to secure a parent-level (i.e., a direct or indirect
owner of Borrower which has substantial assets other than its interest in the
Property) corporate credit facility issued by such Qualified Lender, (iii) the
collateral for such pledge consists primarily of collateral other than indirect
interests in the Property, and (iv) the repayment of such corporate credit
facility is not tied specifically to the cash flow of the Property.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any other entity and, in each case, any fiduciary acting in
such capacity on behalf of any of the foregoing.

 

“Personal Property” shall mean, individually and/or collectively (as the context
requires), the “Personal Property” as defined in each applicable Security
Instrument.

 

“Physical Conditions Report” shall mean those certain reports delivered to
Lender in connection with the closing of the Loan regarding the physical
condition of the Properties.

 

“PLL Policy” shall have the meaning set forth in Section 7.1 hereof.

 

“Policies” shall have the meaning specified in Section 7.1 hereof.

 

“Post-Closing Agreement” shall mean that certain Post-Closing Obligations
Agreement by and between Borrower and Lender and dated as of the date hereof, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time

 

“Prohibited Transfer” shall have the meaning set forth in Section 6.2 hereof.

 

“Projections” shall have the meaning set forth in Section 11.9 hereof.

 

“Property” and “Properties” shall mean, individually and/or collectively (as the
context requires), each Individual Property which is subject to the terms hereof
and of the other Loan Documents.

 

“Property Document” shall mean, individually or collectively (as the context may
require), each document comprising the REA.

 

“Property Document Event” shall mean any event with respect to a violation of a
Property Document which would, directly or indirectly, cause a termination
right, right of first refusal, first offer or any other similar right, cause any
termination fees to be due or would cause a Material Adverse Effect to occur
with respect to a particular Individual Property under any Property Document (in
each case, beyond any applicable notice and cure periods under the applicable
Property Document); provided, however, any of the foregoing shall not be deemed
a Property Document Event to the extent Lender’s prior written consent is
obtained with respect to the same.

 



- 24 - 

 

 

“Provided Information” shall mean any information provided by or on behalf of
any Borrower Party to Lender in writing (including by e-mail or electronic
means) in connection with the Loan, the Properties (or any portion thereof)
and/or such Borrower Party.

 

“Prudent Lender Standard” shall, with respect to any matter, be deemed to have
been met if the matter in question (i) prior to a Securitization, is reasonably
acceptable to Lender and (ii) after a Securitization, (A) if permitted by legal
requirements relating to any REMIC Trust formed pursuant to a Securitization
maintaining its status as a “real estate mortgage investment conduit” within the
meaning of Section 860D of the IRS Code applicable to such matter, would be
reasonably acceptable to Lender or (B) if the Lender discretion in the foregoing
subsection (A) is not permitted under such applicable legal requirements
relating to any REMIC Trust formed pursuant to a Securitization maintaining its
status as a “real estate mortgage investment conduit” within the meaning of
Section 860D of the IRS Code applicable to such matter, would be acceptable to a
prudent lender of securitized commercial mortgage loans similar to the Loan.

 

“Qualified Equityholder” shall mean (i) AFT, (ii) a bank, savings and loan
association, investment bank, insurance company, trust company, commercial
credit corporation, pension plan, pension fund or pension advisory firm, mutual
fund, government entity or plan, real estate company, investment fund or an
institution substantially similar to any of the foregoing, provided in each case
under this clause (ii) that such Person (x) has total assets (in name or under
management) in excess of $1,000,000,000 and (except with respect to a pension
advisory firm or similar fiduciary) capital/statutory surplus or shareholder’s
equity in excess of $400,000,000 (in both cases, exclusive of the Properties),
and (y) is regularly engaged in the business of owning and operating comparable
properties, or (iii) any other Person reasonably approved by Lender.

 

“Qualified Insurer” shall have the meaning set forth in Section 7.1 hereof.

 

“Qualified Lender” shall mean (i) CF, (ii) any Affiliate of CF, or (iii) one or
more of the following (in each of clauses (A) through (F), either acting (1) for
itself or (2) as agent for itself and other lenders, provided that at least
fifty percent (50%) of such lenders pursuant to this clause (2) are Qualified
Lenders):

 

(A)              a real estate investment trust, bank, saving and loan
association, investment bank, insurance company, trust company, commercial
credit corporation, pension plan, pension fund or pension advisory firm, mutual
fund, government entity or plan, provided that any such Person referred to in
this clause (A) satisfies the Eligibility Requirements;

 

(B)              an investment company, money management firm or “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act or
an institutional “accredited investor” within the meaning of Regulation D under
the Securities Act, provided that any such Person referred to in this clause (B)
satisfies the Eligibility Requirements;

 



- 25 - 

 

 

(C)               an institution substantially similar to any of the foregoing
entities described in clause (iii)(A), (iii)(B) or (iii)(E), or any other Person
which is subject to supervision and regulation by the insurance or banking
department of any state or of the United States, the Board of Governors of the
Federal Reserve System, the Comptroller of the Currency, the Federal Deposit
Insurance Corporation or the Federal Savings and Loan Insurance Corporation or
by any successor hereafter exercising similar functions, in each case, that
satisfies the Eligibility Requirements;

 

(D)              any entity Controlled by, Controlling or under common Control
with any of the entities described in clause (iii)(A), (iii)(B) or (iii)(C)
above or clause (iii)(E) below;

 

(E)              an investment fund, limited liability company, limited
partnership or general partnership where a Permitted Fund Manager or Qualified
Lender (other than pursuant to this clause (iii)(E)) acts as general partner,
managing member or fund manager and at least fifty percent (50%) of the equity
interests in such investment vehicle are owned, directly or indirectly, by one
or more of the following: a Qualified Lender under paragraph (A), (B), (C) or
(D) above or (F) below, an institutional “accredited investor”, within the
meaning of Regulation D promulgated under the Securities Act, and/or a
“qualified institutional buyer” or both within the meaning of Rule 144A
promulgated under the Exchange Act, provided such institutional “accredited
investors” or “qualified institutional buyers” that are used to satisfy the
fifty percent (50%) test set forth above in this clause (E) satisfy the
financial tests in clause (i) of the definition of Eligibility Requirements; or

 

(F)               following a Securitization, any Person for which the Rating
Agencies have issued a Rating Agency Confirmation.

 

“Qualified Management Agreement” shall mean a management agreement with a
Qualified Manager with respect to the applicable Individual Property providing
for a management fee not in excess of (x) in the case of any Affiliated Manager,
two percent (2%) of Gross Rents or (y) in the case of any other Manager, three
percent (3%) of Gross Rents attributable to the applicable Individual Property
and which is otherwise approved by Lender in writing (which such approval is not
to be unreasonably withheld, conditioned or delayed except that it may be
conditioned upon Lender’s receipt of a Rating Agency Confirmation with respect
to such management agreement) and for which Lender shall have received an
assignment and subordination of management agreement in substantially the form
of the Assignment of Management Agreement or otherwise reasonably acceptable to
Lender and executed by Borrower and the Qualified Manager thereunder.

 

“Qualified Manager” shall mean a Person approved by Lender in writing (which
such approval is not to be unreasonably withheld, conditioned or delayed except
that may be conditioned upon Lender’s receipt of a Rating Agency Confirmation
with respect to such Person).

 

“Qualified Replacement Guarantor” shall mean a Person who (a) (i) is a United
States citizen and lives year round in the United States or (ii) is (to the
extent such Person is a corporation) incorporated or is (to the extent such
Person is a limited partnership or limited liability company) formed in the
United States and, in each instance, domiciled with its principal place of
business in the United States, (b)(i) has net worth of not less than
$655,000,000.00 (exclusive of the Properties) and (ii) liquidity of
$30,000,000.00, each as reasonably determined by Lender, (c) is one hundred
percent (100%) owned and Controlled by, or is, a Qualified Equityholder, and (d)
(A) such Person has not been the subject of a voluntary or involuntary
bankruptcy proceeding in the previous seven (7) years, (B) such Person has not
been, and is not controlled by any party which has ever been, convicted of a
capital offense or fraud, embezzlement or other financial crime felony, and (C)
such Person has never been, and is not affiliated with any person which has
been, indicted or convicted for a Patriot Act offense, is not on any
anti-terrorism list and for which Lender has otherwise received Satisfactory
Search Results.

 



- 26 - 

 

 

“Rating Agency” shall mean S&P, Moody’s, Fitch, Kroll Bond Rating Agency, Inc.,
Morningstar Credit Ratings, LLC, DBRS, Inc. or any other nationally-recognized
statistical rating agency which has assigned a rating to the Securities (and any
successor to any of the foregoing), but only to the extent any of the foregoing
have been engaged by one or more Lenders or their Affiliates in connection with
and/or in anticipation of any Securitization.

 

“Rating Agency Condition” shall be deemed to exist if (i) any Rating Agency
fails to respond to any request for a Rating Agency Confirmation with respect to
any applicable matter or otherwise elects (orally or in writing) not to consider
any applicable matter or (ii) Lender (or its Servicer) is not required to and/or
elects not to obtain (or cause to be obtained) a Rating Agency Confirmation with
respect to any applicable matter, in each case, pursuant to and in compliance
with any pooling and servicing agreement(s) or similar agreement(s), in each
case, relating to the servicing and/or administration of the Loan.

 

“Rating Agency Confirmation” shall mean (i) prior to a Securitization or if the
Rating Agency Condition exists, that Lender has (in consultation with the Rating
Agencies (if reasonably required by Lender)) approved the matter in question in
writing based upon Lender’s good faith determination of applicable Rating Agency
standards and criteria and (ii) from and after a Securitization (to the extent
the Rating Agency Condition does not exist), a written affirmation from each of
the Rating Agencies (obtained at Borrower’s sole cost and expense) that the
credit rating of the Securities by such Rating Agency immediately prior to the
occurrence of the event with respect to which such Rating Agency Confirmation is
sought will not be qualified, downgraded or withdrawn as a result of the
occurrence of such event, which affirmation may be granted or withheld in such
Rating Agency’s sole and absolute discretion.

 

“REA” shall mean, individually or collectively (as the context requires), each
reciprocal easement or similar agreement affecting the Properties (or any
portion thereof) as more particularly described on Schedule IV hereto (if any),
any amendment, restatement, replacement or other modification thereof, any
future reciprocal easement or similar agreement affecting the Properties (or any
portion thereof) entered into in accordance with the applicable terms and
conditions hereof and any amendment, restatement, replacement or other
modification thereof.

 

“Recipient” shall mean any Lender and Agent, as applicable.

 

“Register” shall have the meaning set forth in Section 11.9 hereof.

 

“Registrar” shall have the meaning set forth in Section 11.7 hereof.

 



- 27 - 

 

 

“Registration Statement” shall have the meaning set forth in Section 11.2
hereof.

 

“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.

 

“Rejected Substitution” shall mean, with respect to any Non-discretionary
Substitution Property, that (i) Lender shall have rejected or otherwise failed
to approve a proposed Substitute Property in connection with a proposed Property
Substitution pursuant to Section 2.8 hereof, and (ii) the tenant under the
related Master Lease shall have exercised its rights to terminate the related
Master Lease as a result of such rejection or failure by Lender.

 

“Related Loan” shall mean a loan to an Affiliate of Borrower or secured by a
Related Property, that is included in a Securitization with the Loan (or any
portion thereof or interest therein).

 

“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”
within the meaning of the definition of Significant Obligor, to the Properties
(or any portion thereof).

 

“Release” shall have the meaning set forth in Section 2.9 hereof.

 

“Release Amount” shall have the meaning set forth in Section 2.9 hereof.

 

“Release Approval Item” shall have the meaning set forth in Section 2.9 hereof.

 

“Release Notice Date” shall have the meaning set forth in Section 2.9 hereof.

 

“Release Price” shall mean (I) in connection with the Release pursuant to
Section 2.9 of this Agreement of any Individual Property which is not a Vacated
Individual Property, (A) with respect to any such Release to a Person that is
not an Affiliate of Borrower, any SPE Component Entity, Affiliated Manager
and/or Guarantor (i) an amount equal to 110% of the Allocated Loan Amount with
respect to such Individual Property until the then outstanding principal balance
of the Loan is equal to $643,500,000, and (ii) following such time as the then
outstanding principal balance of the Loan is equal to $643,500,000, an amount
equal to 115% of the Allocated Loan Amount with respect to such Individual
Property, and (B) with respect to any such Release to a Person that is an
Affiliate of Borrower, any SPE Component Entity, Affiliated Manager and/or
Guarantor, (i) an amount equal to 120% of the Allocated Loan Amount with respect
to such Individual Property until the then outstanding principal balance of the
Loan is equal to $643,500,000, and (ii) following such time as the then
outstanding principal balance of the Loan is equal to $643,500,000, an amount
equal to 125% of the Allocated Loan Amount with respect to such Individual
Property, (II) in connection with the Release pursuant to Section 2.9 of this
Agreement of any Vacated Individual Property, an amount equal to 100% of the
Allocated Loan Amount with respect to such Vacated Individual Property, (III)
solely in connection with a Release of an Individual Property for which a
Rejected Substitution has occurred, 100% of the Allocated Loan Amount of such
Individual Property, or (IV) in connection with a Sales Contract Release, an
amount equal to 100% of the Net Sales Proceeds. With respect to the foregoing
clause (I), as an example for illustration purposes only, to the extent that a
prepayment of the Loan in connection with a Release pursuant to Section 2.9 of
this Agreement to a Person that is not an Affiliate of Borrower, any SPE
Component Entity, Affiliated Manager and/or Guarantor would result in the then
outstanding principal balance of the Loan (after taking into account such
prepayment of the Loan) to be both below and above $643,500,000, the Release
Price of 110% of the Allocated Loan Amount shall apply to such portion of the
Allocated Loan Amount which results in the then outstanding principal balance of
the Loan being equal to $643,500,000 and the Release Price of 115% of the
Allocated Loan Amount shall apply to such portion of the Allocated Loan Amount
which results in the then outstanding principal balance of the Loan being less
than $643,500,000.

 



- 28 - 

 

 

“Released Property” shall have the meaning set forth in Section 2.9 hereof.

 

“Remaining Loan” shall have the meaning set forth in Section 11.8 hereof.

 

“Remaining Loan Documents” shall have the meaning set forth in Section 11.8
hereof.

 

“REMIC Trust” shall mean any “real estate mortgage investment conduit” within
the meaning of Section 860D of the IRS Code that holds any interest in all or
any portion of the Loan.

 

“Rent Loss Proceeds” shall have the meaning set forth in Section 7.1 hereof.

 

“Rent Roll” shall have the meaning set forth in Section 3.18 hereof.

 

“Rents” shall have the meaning set forth in the Security Instrument.

 

“Replacement Reserve Account” shall have the meaning set forth in Section 8.2
hereof.

 

“Replacement Reserve Cap” shall mean, for each date of determination, an amount
equal to the Aggregate Square Footage multiplied by sixty cents ($0.60).

 

“Replacement Reserve Funds” shall have the meaning set forth in Section 8.2
hereof.

 

“Replacement Reserve Monthly Deposit” shall mean, for each date of
determination, one-twelfth (1/12th) of the amount equal to the Aggregate Square
Footage multiplied by twenty cents ($0.20).

 

“Replacements” for any period shall mean replacements and/or alterations to any
Individual Property; provided, that, the same are (i) required to be capitalized
according to the Approved Accounting Method and (ii) if a Trigger Period is then
continuing and such Replacements are not contained in an Approved Annual Budget,
reasonably approved by Lender.

 

“Reporting Failure” shall have the meaning set forth in Section 4.12 hereof.

 

“Required Financial Item” shall have the meaning set forth in Section 4.12
hereof.

 

“Required Rating” means (i) a rating of not less than “A-1” (or its equivalent)
from each of the Rating Agencies if the term of such Letter of Credit is no
longer than three (3) months or if the term of such Letter of Credit is in
excess of three (3) months, a rating of not less than “A+” (or its equivalent)
from each of the Rating Agencies, which rating in each instance shall exclude a
qualified rating symbol (or any other Rating Agency’s corresponding symbol)
attached to the rating or (ii) such other rating with respect to which Lender
shall have received a Rating Agency Confirmation.

 



- 29 - 

 

 

“Reserve Accounts” shall mean the Tax Account, the Insurance Account, the
Replacement Reserve Account, the Immediate Repair Account, the Leasing Reserve
Account, the Excess Cash Flow Account, the Environmental Remediation Account,
the Unfunded Obligations Account, the Ground Rent Account, and any other escrow
account established by this Agreement or the other Loan Documents (but
specifically excluding the Cash Management Account, the Restricted Account and
the Debt Service Account).

 

“Reserve Funds” shall mean the Tax and Insurance Funds, the Replacement Reserve
Funds, the Immediate Repair Funds, the Leasing Reserve Funds, the Excess Cash
Flow Funds, the Environmental Remediation Funds, the Unfunded Obligations Funds,
the Ground Rent Funds and any other escrow funds established by this Agreement
or the other Loan Documents.

 

“Responsible Officer” means with respect to a Person, the chairman of the board,
president, chief operating officer, chief financial officer, treasurer or vice
president of such Person or such other similar officer of such Person reasonably
acceptable to Lender.

 

“Restoration” shall mean, following the occurrence of a Casualty or a
Condemnation which is of a type necessitating the repair of any Individual
Property (or any portion thereof), the completion of the repair and restoration
of any Individual Property (or applicable portion thereof) as nearly as possible
to the condition such Individual Property (or applicable portion thereof) was in
immediately prior to such Casualty or Condemnation, with such alterations as may
be reasonably approved by Lender.

 

“Restoration Retainage” shall have the meaning set forth in Section 7.4 hereof.

 

“Restoration Threshold” shall mean, with respect to each Individual Property, an
amount equal to 5% of the outstanding principal amount of the Allocated Loan
Amount attributable to such Individual Property.

 

“Restricted Account” shall have the meaning set forth in Section 9.1 hereof.

 

“Restricted Account Agreement” shall mean that certain Restricted Account
Agreement by and among Borrower, Lender and KeyBank National Association dated
as of the date hereof, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.

 

“Restricted Party” shall have the meaning set forth in Section 6.1 hereof.

 

“S&P” shall mean Standard & Poor’s Ratings Services.

 

“Sale or Pledge” shall have the meaning set forth in Section 6.1 hereof.

 

“Sales Contract Release” shall mean a Release occurring during the continuance
of an Event of Default, provided that the related Individual Property is being
transferred to a non- Affiliated third-party pursuant to a written contract of
sale that was entered into in accordance with this Agreement prior to the
occurrence of an Event of Default.

 



- 30 - 

 

 

 

“Sanctioned Person” shall mean any Person that is a designated target of any
Sanctions or otherwise a subject of any Sanctions, including as a result of
being (a) owned or controlled directly or indirectly by any Persons (or Person)
that are designated targets of any Sanctions, or (b) organized or operating
under the laws of, or a citizen or resident of, any country that is subject to
any Sanctions.

 

“Sanctions” shall mean any economic or financial sanctions or trade embargoes
(or similar measures) imposed, administered or enforced from time to time by (a)
the United States of America (including the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State), (b) the
United Nations Security Council, (c) the European Union or any member state
thereof, or (d) Her Majesty’s Treasury of the United Kingdom.

 

“Satisfactory Search Results” shall mean the results of Lender’s customary “know
your customer”, credit history check, litigation, lien, OFAC, Patriot Act,
anti-money laundering and other similar searches, bankruptcy and judgment
searches with respect to the applicable transferee and its applicable affiliates
that control the applicable transferee and/or have a twenty percent (20%) or
greater (or, with respect to any Person not domiciled in the United States, ten
percent (10%)) direct or indirect interest in such transferee, in each case, (i)
revealing no matters which would have a Material Adverse Effect and (ii)
yielding results which are otherwise acceptable to Lender in its reasonable
discretion. Borrower shall pay all of Lender’s reasonable out of pocket costs,
fees and expenses in connection with the foregoing.

 

“Secondary Market Transaction” shall have the meaning set forth in Section 11.1
hereof.

 

“Section 2.10 Taxes” shall mean all present or future taxes, levies, imposts,
duties, deductions, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Securities” shall have the meaning set forth in Section 11.1 hereof.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Securitization” shall have the meaning set forth in Section 11.1 hereof.

 

“Security Instrument” and “Security Instruments” shall mean individually and/or
collectively (as the context requires), each first priority Mortgage / Deed of
Trust/Deed to Secure Debt, Assignment of Leases and Rents, Security Agreement
and Fixture Filing dated the date hereof, executed and delivered by each
Borrower as security for the Loan and encumbering each Individual Property, as
each of the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

 

“Security Instrument Taxes” shall have the meaning set forth in Section 15.2
hereof.

 

“Servicer” shall have the meaning set forth in Section 11.4 hereof.

 



- 31 -

 

 

“Severed Loan Documents” shall have the meaning set forth in Section 10.2(d)
hereof.

 

“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.

 

“Single Purpose Entity” shall mean an entity whose structure and organizational
and governing documents are otherwise in form and substance in compliance with
Article 5 hereof.

 

“SPE Component Entity” shall have the meaning set forth in Section 5.1 hereof.

 

“Special Member” is defined in Section 5.1 hereof.

 

“State” shall mean the applicable state in which the applicable Individual
Property is located.

 

“Stated Maturity Date” shall mean the Monthly Payment Date in August 2025.

 

“Substitute Property” shall mean each real property added as collateral for the
Loan in connection with a Property Substitution pursuant to Section 2.8 hereof.

 

“Survey” shall mean, individually or collectively (as the context requires),
each survey of each Individual Property certified and delivered to Lender in
connection with the closing of the Loan.

 

“Syndication” shall have the meaning set forth in Section 11.9 hereof.

 

“Tax Account” shall have the meaning set forth in Section 8.6 hereof.

 

“Tax and Insurance Funds” shall have the meaning set forth in Section 8.6
hereof.

 

“Tax Payment Date” shall mean, with respect to any applicable Taxes, the date
occurring 30 days prior to the date the same are due and payable.

 

“Taxes” shall mean all taxes, assessments, water rates, sewer rents, and other
governmental impositions, including, without limitation, vault charges and
license fees for the use of vaults, chutes and similar areas adjoining the Land,
now or hereafter levied or assessed or imposed against the Properties or any
part thereof.

 

“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of any Individual Property under a Lease or other occupancy agreement.

 

“Tenant Direction Notice” shall have the meaning set forth in Section 9.2
hereof.

 

“Title Insurance Policy” shall mean those certain ALTA mortgagee title insurance
policies issued with respect to each Individual Property and insuring the lien
of the Security Instruments.

 

“Trigger Period” shall mean, as applicable, a Trigger Period (Full) or a Trigger
Period (Partial).

 



- 32 -

 

 

“Trigger Period (Full)” shall mean a period (A) commencing upon the earliest to
occur of:

 

(i) an Event of Default,

 

(ii) the Debt Yield falling below the Minimum Debt Yield (Full Trigger), or

 

(iii) the occurrence of a Bankruptcy Action with respect to Borrower or Manager;
and, (A) with respect to any involuntary Bankruptcy Action with respect to
Borrower or any Bankruptcy Action with respect to Manager, which Bankruptcy
Action shall not have been discharged or dismissed, or (B) with respect to any
Bankruptcy Action with respect to Manager, Borrower shall not have entered into
a Qualified Management Agreement with a Qualified Manager pursuant to the terms
hereof, in each case, within sixty (60) days following the filing thereof; and

 

(B) expiring upon:

 

(x) with regard to any Trigger Period commenced in connection with clause (A)(i)
above, the cure (if applicable) of such Event of Default,

 

(y) with regard to any Trigger Period commenced in connection with
clause (A)(ii) above, the Debt Yield being equal to or exceeding the Minimum
Debt Yield (Full Trigger) for two (2) consecutive calendar quarters; or

 

(z) with regard to any Trigger Period commenced in connection with
clause (A)(iii) above, either (x) the discharge or dismissal of the applicable
Bankruptcy Action or (y) in the case of a Bankruptcy Action with respect to
Manager, Borrower has replaced such Manager with a Qualified Manager in
accordance with the provisions of Section 4.15 hereof.

 

Notwithstanding the foregoing, a Trigger Period (Full) shall not be deemed to
expire in the event that a Trigger Period (Full) pursuant to any of
clauses (A)(i) through (iii) above has occurred and is continuing.

 

“Trigger Period (Partial)” shall mean any period (A) commencing upon the Debt
Yield falling below the Minimum Debt Yield (Partial Trigger) and (B) expiring
upon the Debt Yield being equal to or exceeding the Minimum Debt Yield (Partial
Trigger) for two (2) consecutive calendar quarters.

 

Notwithstanding the foregoing, (i) if at any time (including during the
continuance of a Trigger Period (Partial)) the Debt Yield falls below the
Minimum Debt Yield (Full Trigger), a Trigger Period (Full) shall commence and
continue until the expiration of such Trigger Period (Full) in accordance with
the definition thereof, and (ii) the cure of any Trigger Period (Full) shall not
be deemed constitute a cure of any Trigger Period (Partial) unless such cure
shall also constitute a cure of such Trigger Period (Partial) pursuant to the
terms of this definition.

 

“TRIPRA” shall have the meaning set forth in Section 7.1 hereof.

 



- 33 -

 

 

“True Up Payment” shall mean a payment into the applicable Reserve Account of a
sum which, together with any applicable monthly deposits into the applicable
Reserve Account, will be sufficient to discharge the obligations and liabilities
for which such Reserve Account was established as and when reasonably
appropriate. The amount of the True Up Payment shall be determined by Lender in
its reasonable discretion and shall be final and binding absent manifest error.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State.

 

“Unaffected Property” shall have the meaning set forth in Section 11.8 hereof.

 

“Uncrossed Loan” shall have the meaning set forth in Section 11.8 hereof.

 

“Uncrossed Loan Documents” shall have the meaning set forth in Section 11.8
hereof.

 

“Uncrossing Event” shall have the meaning set forth in Section 11.8 hereof.

 

“Underwritable Cash Flow” shall mean an amount calculated by Lender on a monthly
basis equal to the sum of Gross Rents plus the trailing twelve (12) months
Operating Income, less the trailing twelve (12) months Operating Expenses, each
of which shall be subject to Lender’s application of the Cash Flow Adjustments.
Lender’s calculation of Underwritable Cash Flow (including determination of
items that do not qualify as Operating Income or Operating Expenses) shall be
calculated by Lender in good faith based upon Lender’s reasonable determination
of Rating Agency criteria and shall be final absent manifest error.

 

“Underwriter Group” shall have the meaning set forth in Section 11.2 hereof.

 

“Unfunded Obligations” shall have the meaning set forth in Section 8.8 hereof.

 

“Unfunded Obligations Account” shall have the meaning set forth in Section 8.8
hereof.

 

“Unfunded Obligations Funds” shall have the meaning set forth in Section 8.8
hereof.

 

“Updated Information” shall have the meaning set forth in Section 11.1 hereof.

 

“U.S. Obligations” shall mean direct full faith and credit obligations of the
United States of America that are not subject to prepayment, call or early
redemption.

 

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the IRS Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning set forth in
Section 2.10 hereof.

 

“Vacated Individual Property” shall mean any Individual Property where each
applicable Tenant has vacated its premises at such Individual Property.

 



- 34 -

 

 

“Waived Tax Deposit Property” shall mean those certain Individual Properties
listed on Schedule VIII attached hereto.

 

“Withholding Agent” shall mean Borrower and Agent.

 

“Work Charge” shall have the meaning set forth in Section 4.16 hereof.

 

“Yield Maintenance Premium” shall mean an amount equal to the greater of (a) an
amount equal to 1% of the amount prepaid; or (b) an amount equal to the present
value as of the date on which the prepayment is made of the Calculated Payments
(as defined below) from the date on which the prepayment is made through (and
including) the first day of the Open Prepayment Period determined by discounting
such payments at the Discount Rate (as defined below). As used in this
definition, the term “Calculated Payments” shall mean the monthly payments of
interest only which would be due based on the principal amount of the Loan being
prepaid on the date on which prepayment is made and assuming an interest rate
per annum equal to the difference (if such difference is greater than zero)
between (y) the Interest Rate and (z) the Yield Maintenance Treasury Rate (as
defined below). As used in this definition, the term “Discount Rate” shall mean
the rate which, when compounded monthly, is equivalent to the Yield Maintenance
Treasury Rate (as defined below), when compounded semi-annually. As used in this
definition, the term “Yield Maintenance Treasury Rate” shall mean the yield
calculated by Lender by the linear interpolation of the yields, as reported in
the Federal Reserve Statistical Release H.15-Selected Interest Rates under the
heading “U.S. Government Securities/Treasury Constant Maturities” for the week
ending prior to the date on which prepayment is made, of U.S. Treasury Constant
Maturities with maturity dates (one longer or one shorter) most nearly
approximating the first day of the Open Prepayment Period. In the event Release
H.15 is no longer published, Lender shall select a comparable publication to
determine the Yield Maintenance Treasury Rate. In no event, however, shall
Lender be required to reinvest any prepayment proceeds in U.S. Treasury
obligations or otherwise. Lender shall notify Borrower of the amount and the
basis of determination of the required prepayment consideration. Lender’s
calculation of the Yield Maintenance Premium shall be conclusive absent manifest
error.

 

“Zoning Reports” shall mean those certain zoning assessment reports provided to
Lender in connection with the closing of the Loan.

 

Section 1.2.         Principles of Construction.

 

All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified. All uses of the word “including”
shall mean “including, without limitation” unless the context shall indicate
otherwise. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined. References herein to “the Property or any portion thereof” and
words of similar import shall be deemed to refer, as applicable, to any portion
of the Property taken as a whole (including any Individual Property) and any
portion of any Individual Property.

 



- 35 -

 

 

ARTICLE 2.

 

GENERAL TERMS

 

Section 2.1.         Loan Commitment; Disbursement to Borrower. Except as
expressly and specifically set forth herein or in the other Loan Documents,
Lender has no obligation or other commitment to loan any funds to Borrower or
otherwise make disbursements to Borrower. Borrower hereby waives any right
Borrower may have to make any claim to the contrary.

 

Section 2.2.         The Loan. Subject to and upon the terms and conditions set
forth herein, Lender hereby agrees to make and Borrower hereby agrees to accept
the Loan on the Closing Date.

 

Section 2.3.         Disbursement to Borrower. Borrower may request and receive
only one borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be re-borrowed.

 

Section 2.4.         The Note and the other Loan Documents. The Loan shall be
evidenced by the Note and this Agreement and secured by this Agreement and the
other Loan Documents.

 

Section 2.5.         Interest Rate.

 

(a)               Interest on the outstanding principal balance of the Loan
shall accrue from the Closing Date at the Interest Rate until repaid in
accordance with the applicable terms and conditions hereof.

 

(b)               Intentionally Omitted.

 

(c)               In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, (i) the then outstanding principal
balance of the Loan and shall accrue interest at the Default Rate, calculated
from the date the applicable Event of Default occurred, (ii) without limitation
of any rights or remedies contained herein and/or in any other Loan Document,
any interest accrued at the Default Rate in excess of the interest component of
the Monthly Debt Service Payment Amount shall, to the extent not already paid
and/or due and payable hereunder, be due and payable on each Monthly Payment
Date and (iii) all references herein and/or in any other Loan Document to the
“Interest Rate” shall be deemed to refer to the Default Rate (except with
respect to interest paid at the Interest Rate pursuant to clause (a) immediately
above prior to the occurrence and continuance of an Event of Default (and, as
applicable, after the cure of any Event of Default in accordance with the terms
and conditions hereof)).

 

(d)               Interest on the outstanding principal balance of the Loan
shall be calculated by multiplying (a) the actual number of days elapsed in the
period for which the calculation is being made by (b) a daily rate based on a
three hundred sixty (360) day year (that is, the Interest Rate or the Default
Rate, as then applicable, expressed as an annual rate divided by 360) by (c) the
outstanding principal balance. The accrual period for calculating interest due
on each Monthly Payment Date shall be the Interest Accrual Period immediately
prior to such Monthly Payment Date. Borrower understands and acknowledges that
such interest accrual requirement results in more interest accruing on the Loan
than if either a thirty (30) day month and a three hundred sixty (360) day year
or the actual number of days and a three hundred sixty-five (365) day year were
used to compute the accrual of interest on the Loan.

 



- 36 -

 

 

(e)               This Agreement and the other Loan Documents are subject to the
express condition that at no time shall Borrower be required to pay interest on
the principal balance of the Loan at a rate which could subject Lender to either
civil or criminal liability as a result of being in excess of the Maximum Legal
Rate. If by the terms of this Agreement or the other Loan Documents, Borrower is
at any time required or obligated to pay interest on the principal balance due
hereunder at a rate in excess of the Maximum Legal Rate, the Interest Rate or
the Default Rate, as the case may be, shall be deemed to be immediately reduced
to the Maximum Legal Rate and all previous payments in excess of the Maximum
Legal Rate shall be deemed to have been payments in reduction of principal and
not on account of the interest due hereunder. All sums paid or agreed to be paid
to Lender for the use, forbearance, or detention of the sums due under the Loan,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate from time to time in effect and applicable to the
Loan for so long as the Loan is outstanding.

 

Section 2.6.         Loan Payments.

 

(a)               Borrower shall make a payment to Lender of interest only on
the Closing Date for the period from (and including) the Closing Date through
(but excluding) the sixth (6th) day of either (i) the month in which the Closing
Date occurs (if such Closing Date is after the first day of such month, but
prior to the sixth (6th) day of such month) or (ii) if the Closing Date is after
the sixth (6th) day of the then current calendar month, the month following the
month in which the Closing Date occurs; provided, however, if the Closing Date
is the sixth (6th) day of a calendar month, no such separate payment of interest
shall be due. Borrower shall make a payment to Lender of interest in the amount
of the Monthly Debt Service Payment Amount on the First Monthly Payment Date and
on each Monthly Payment Date occurring thereafter to and including the Maturity
Date. Provided no Event of Default is continuing, each payment shall be applied
first to accrued and unpaid interest and the balance to principal and each
payment shall be applied to each Note on a pro rata basis. During the
continuance of an Event of Default, each payment may be applied by Lender to the
Debt and/or the Notes in such order and priority as Lender may determine in its
sole discretion.

 

(b)               Intentionally Omitted.

 

(c)               Borrower shall pay to Lender on the Maturity Date the
outstanding principal balance of the Loan, all accrued and unpaid interest and
all other amounts due hereunder and under the Note, the Security Instrument and
the other Loan Documents.

 

(d)               If any principal, interest or any other sum due under the Loan
Documents, other than the payment of principal due on the Maturity Date, is not
paid by Borrower on the date on which it is due (after giving effect to all
applicable notice and cure periods), Borrower shall pay to Lender upon demand an
amount equal to the lesser of four percent (4%) of such unpaid sum or the
maximum amount permitted by applicable law in order to defray the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment. Any such
amount shall be secured by the Security Instruments and the other Loan
Documents.

 



- 37 -

 

 

(e)                

 

(i)                 Except as otherwise specifically provided herein, all
payments and prepayments under this Agreement and the Note shall be made to
Lender not later than 3:00 p.m. New York City time (or, with respect to any
payment or prepayment made in connection with a release of an Individual
Property pursuant to this Agreement, 5:00 p.m. New York City time) on the date
when due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office, and any funds received by Lender
after such time shall, for all purposes hereof, be deemed to have been paid on
the next succeeding Business Day.

 

(ii)              Whenever any payment to be made hereunder or under any other
Loan Document shall be stated to be due on a day which is not a Business Day,
the due date thereof shall be deemed to be the immediately preceding Business
Day.

 

(iii)            All payments required to be made by Borrower hereunder or under
the Note or the other Loan Documents shall be made irrespective of, and without
deduction for, any setoff, claim or counterclaim and shall be made irrespective
of any defense thereto.

 

Section 2.7.         Prepayments.

 

(a)               Except as otherwise provided in this Agreement (including,
without limitation, Section 2.9 and Section 7.4 hereof), Borrower shall not have
the right to prepay the Loan in whole or in part. Prior to the Monthly Payment
Date occurring in April 2025 (such period from and after the Monthly Payment
Date occurring in April 2025, the “Open Prepayment Period”), Borrower may, at
its option and upon thirty (30) days prior notice to Lender (or such shorter
period of time as may be permitted by Lender in its reasonable discretion),
prepay the Debt in whole or in part on any Business Day together with payment to
Lender of the Yield Maintenance Premium. On and after the first Business Day of
the Open Prepayment Period, Borrower may, at its option and upon ten (10) days
prior notice to Lender (or such shorter period of time as may be permitted by
Lender in its reasonable discretion or as otherwise may be provided herein),
prepay the Debt in whole or in part on any Business Day without payment of any
prepayment premium or penalty (including, without limitation, any Yield
Maintenance Premium) except as required pursuant to Section 2.7(c) hereof during
the continuance of an Event of Default. In addition, Borrower on any Business
Day may, at its option and upon thirty (30) days prior notice to Lender (or such
shorter period of time as may be permitted by Lender in its sole discretion or
as may otherwise be provided herein), prepay the Debt in part in accordance with
the express terms and conditions of this Section 2.7 and Section 2.9 hereof in
connection with a Release of an Individual Property. Borrower shall have the
right to make a prepayment in accordance with the terms and conditions of this
Section 2.7(a) in order to cure a Trigger Period pursuant to clause (A)(ii) in
the definition of Trigger Period (Full) or to cure a Trigger Period (Partial),
but subject to the terms and conditions of the definition of Trigger Period
(Full) and Trigger Period (Partial), as applicable, and other provisions of this
Agreement. Any prepayment received by Lender on a date other than a Monthly
Payment Date shall include interest which would have accrued thereon to the end
of the Interest Accrual Period during which such payment is made (such amounts,
the “Interest Shortfall”) and such amounts (i.e., principal and interest prepaid
by Borrower) shall be held by Lender as collateral security for the Loan in an
interest bearing Eligible Account at an Eligible Institution, with interest
accruing on such amounts to the benefit of Borrower; such amounts prepaid shall
be applied to the Loan on the next Monthly Payment Date, with any interest on
such funds paid to Borrower on such date provided no Event of Default then
exists.

 



- 38 -

 

 

(b)               On each date on which Lender actually receives a distribution
of Net Proceeds, and if Lender is not obligated to make such Net Proceeds
available to Borrower for Restoration or otherwise remit such Net Proceeds to
Borrower pursuant to Section 7.4 hereof, then either (I) Lender shall remit such
Net Proceeds to Borrower and Borrower shall prepay the Debt or (II) Lender shall
apply such Net Proceeds as a prepayment of the Debt, in each instance in an
amount up to the Release Price associated with the Individual Property to which
such Net Proceeds relate together with any applicable Interest Shortfall, if
any. In the event that Net Proceeds are sufficient to pay the Release Price
associated with the Individual Property to which such Net Proceeds relate
together with any applicable Interest Shortfall, if any, Lender shall release
such Individual Property upon delivery by Borrower to Lender of a release or
assignment of lien for execution and delivery by Lender in form and substance
consistent with that set forth in Section 2.9(b) hereof. All Net Proceeds in
excess of such Release Price and the applicable Interest Shortfall, if any,
shall (i) if an Event of Default has occurred and is continuing, be held and
applied by Lender in accordance with the terms of this Agreement and the other
Loan Documents and (ii) if no Event of Default has occurred and is continuing,
any remaining Net Proceeds shall be deposited into the Cash Management Account
and applied in accordance with Section 9.3 of this Agreement. Borrower shall
make the payment pursuant to Section 7.3(b) hereof as and to the extent required
therein. No prepayment premium or penalty (including, without limitation, any
Yield Maintenance Premium) shall be due in connection with any prepayment made
pursuant to this Section 2.7(b) (including, without limitation, in connection
with any payment pursuant to Section 7.3(b) hereof). Any prepayment received by
Lender pursuant to this Section 2.7(b) on a date other than a Monthly Payment
Date shall be held by Lender as collateral security for the Loan in an interest
bearing, Eligible Account at an Eligible Institution, with such interest
accruing to the benefit of Borrower, and shall be applied by Lender on the next
Monthly Payment Date, with any interest on such funds paid to Borrower on such
date provided no Event of Default then exists.

 

(c)               After the occurrence and during the continuance of an Event of
Default and notwithstanding any acceleration of the Debt in accordance with the
applicable terms and conditions hereof, the Yield Maintenance Premium shall, in
all cases, be deemed a portion of the Debt due and owing hereunder and under the
other Loan Documents. Without limitation of the foregoing, if, after the
occurrence and during the continuance of an Event of Default, (i) payment of all
or any part of the Debt is tendered by Borrower (voluntarily or involuntarily),
a purchaser at foreclosure or any other Person, (ii) Lender obtains a recovery
of all or a portion of the Debt (through an exercise of remedies hereunder or
under the other Loan Documents or otherwise) or (iii) the Debt is deemed
satisfied (in whole or in part) through an exercise of remedies hereunder or
under the other Loan Documents or at law, the Yield Maintenance Premium, in
addition to the outstanding principal balance, all accrued and unpaid interest
and other amounts payable under the Loan Documents, shall be deemed due and
payable hereunder. Notwithstanding anything to the contrary contained herein or
in any other Loan Document, any prepayment of the Debt after an Event of Default
has occurred and is continuing shall be applied to the Debt in such order and
priority as may be determined by Lender in its sole discretion.

 



- 39 -

 

 

Section 2.8.         Substitution of Property.

 

(a)               Subject to the terms of this Section 2.8 and Lender’s consent,
provided no Event of Default is then continuing or would result therefrom,
Borrower may at any time, other than during a Blackout Window, replace one of
more Individual Properties (individually, a “Replaced Property” and
collectively, the “Replaced Properties”, provided, however, in no event shall
the Replaced Properties include any of the Individual Properties set forth on
Schedule XIV, and Borrower shall not be permitted to replace any of the
Individual Properties set forth on Schedule XIV) with one or more Substitute
Properties (each, a “Property Substitution”), in which case Lender shall release
the lien of the applicable Security Instrument (and related Loan Documents) with
respect to the Replaced Properties, provided, in the case of each Property
Substitution, the following conditions are met:

 

(i)                the aggregate Allocated Loan Amounts of all Replaced
Properties during the term of the Loan shall not exceed $107,250,000.00 in the
aggregate;

 

(ii)               Borrower shall have delivered all information reasonably
required by Lender to underwrite the proposed Substitute Property and Lender
shall have approved the Substitute Property in its sole discretion;

 

(iii)              Lender shall have received current Appraisals of the
applicable Substitute Property and the applicable Replaced Property,
demonstrating that the as-is market value of such Substitute Property is equal
to or greater than the greater of (x) the as-is market value of such Replaced
Property at the time of substitution and (y) the appraised value of such
Replaced Property as of the Closing Date;

 

(iv)              Lender shall be reasonably satisfied that the removal of the
Replaced Property and the addition of the Substitute Property do not adversely
impact (A) the geographic diversity of the Property as security for the Loan,
(B) the diversity of the Tenant mix at the Property, or (C) the diversity of the
property-use types of the Property as security for the Loan;

 

(v)               Borrower shall deliver to Lender an Officer’s Certificate
certifying that (i) as of the date of such Property Substitution, the
representations and warranties contained in this Agreement are true and correct
with respect to both the Borrower acquiring the applicable Substitute Property
(to the extent such Person was not a “Borrower” as of the Closing Date) and the
applicable Substitute Property (and any exceptions to such representations and
warranties shall be specified in an exhibit to such Officer’s Certificate and
shall be reasonably acceptable to Lender) and (ii) such Property Substitution
does not result in a Material Adverse Effect;

 

(vi)              the acquisition of the applicable Substitute Property shall
not result in the incurrence of any Indebtedness that is not permitted under the
terms of this Agreement, the existence of any liens on any collateral for the
Loan that do not constitute not Permitted Encumbrances, or otherwise cause a
Default or Event of Default to occur;

 



- 40 -

 

 

(vii)             if the Loan is included in a REMIC Trust, the Loan-to-Value
Ratio (as determined by Lender using any commercially reasonable method
permitted to a REMIC Trust) shall not exceed 125% immediately after the
substitution of the applicable Replaced Property;

 

(viii)            after giving effect to such Property Substitution, the Debt
Yield, recalculated to include only income and expense attributable to the
remaining Properties (including the applicable Substitute Property, based on
operating statements and rent rolls certified as true and correct by an officer
of Borrower), shall not be less than the greater of (i) the Closing Date Debt
Yield and (ii) the Debt Yield immediately prior to the Property Substitution;

 

(ix)               Lender shall have received reasonably satisfactory
environmental reports and engineering reports regarding the applicable
Substitute Property showing no structural, environmental or other issues that
are not reasonably acceptable to Lender; and, if corrective measures are
recommended therein, Borrower shall have deposited into a reserve account with
Lender an amount equal to one hundred ten percent (110%) of the amount required
to fund such corrective measures;

 

(x)                Lender shall have received an Officer’s Certificate
reasonably satisfactory to Lender specifying any and all material unfunded
obligations (including, without limitation, unpaid tenant allowances, leasing
commissions and free rent) to be paid by Borrower to third parties in connection
with the applicable Substitute Property, and, to the extent such amounts exceed
the Unfunded Obligations Threshold (defined below), Borrower shall have made a
deposit into the Unfunded Obligations Reserve Account in an amount equal to the
amount of such obligations in excess of the Unfunded Obligations Threshold,
which funds shall be available to Borrower in accordance with the provisions of
Section 8.8 hereof to pay for such unfunded obligations at the Substitute
Property; for purposes hereof, the “Unfunded Obligations Threshold” shall mean
an amount equal to (i) $100,000.00 with respect to an individual Substitute
Property and/or (ii) an amount which, when aggregated with all other then
outstanding unfunded obligations at all Properties, is equal to $300,000.00;

 

(xi)               Lender shall have received the following, in each case in
form and content reasonably satisfactory to Lender: (A) a current rent roll, (B)
current results from operations, and (C) such other financial information as
Lender shall reasonably request with respect to the applicable Borrower and/or
the Property;

 

(xii)              the applicable Individual Borrower shall have executed,
acknowledged and delivered to Lender a Security Instrument with respect to each
Substitute Property in form and substance of the Security Instruments delivered
on the Closing Date with such changes as are required to comply with applicable
Legal Requirements and are reasonably acceptable to Lender, and Borrower shall
have authorized the filing of (and Lender shall file) applicable Uniform
Commercial Code financing statements, in each case with such state-specific
modifications as shall be reasonably recommended by counsel admitted to practice
in such state and reasonably selected by Lender;

 



- 41 -

 

 

(xiii)             Lender shall have received a Title Insurance Policy in
respect of the Substitute Property, listing only Permitted Encumbrances and such
other exceptions as are reasonably satisfactory to Lender;

 

(xiv)            A Borrower or a Person that has been added as a “Borrower” in
connection with the Property Substitution shall own the fee interest (as opposed
to the interest of a ground lessee) of each Substitute Property;

 

(xv)             Lender shall have received a Survey with respect to the
Substitute Property showing no encroachments or other issues that are reasonably
objectionable to Lender;

 

(xvi)            Lender shall have received evidence reasonably satisfactory to
Lender that the Substitute Property is in compliance in all material respects
with all applicable zoning requirements which evidence shall be in the form of a
reasonably acceptable zoning endorsement to the applicable Title Insurance
Policy and a zoning report from a third party consultant acceptable to Lender,
and Lender shall have received a copy of all material permits for the use and
operation of each Substitute Property and the certificate(s) of occupancy, if
required and obtainable, for each Substitute Property;

 

(xvii)           Guarantor shall deliver to Lender a ratification of its
obligations under the Guaranty and the Environmental Indemnity, in each case
confirming that the Substitute Property will thereafter be a Property for all
purposes thereunder and that the Property Substitution does not affect
Guarantor’s obligations under the Guaranty and the Environmental Indemnity;

 

(xviii)          Lender shall have received from counsel reasonably satisfactory
to Lender legal opinions as to the applicable Borrower, and the Loan Documents
delivered in connection with the Property Substitution, that are in form and
substance substantially similar to those delivered to Lender on the Closing
Date, including a New Non-Consolidation Opinion;

 

(xix)             Lender shall have received from counsel reasonably
satisfactory to Lender an opinion that the Property Substitution does not cause
a tax to be imposed on the Securitization Vehicle or, if the Securitization
Vehicle is a REMIC, an opinion that the Property Substitution does not cause any
portion of the Loan to cease to be a “qualified mortgage” within the meaning of
section 860G(a)(3) of the Code, and that the Property Substitution does not
constitute a “significant modification” of the Loan as such term is defined in
the Treasury Regulations Section 1.860G-2(b) if the Loan is included in a REMIC
Trust, or if the Loan is included in a grantor trust, as such term is defined in
Treasury Regulations Section 1.1001-3;

 

(xx)              Lender shall have received the then-current annual budget with
respect to the applicable Substitute Property;

 

(xxi)             Lender shall have received true and complete copies of all
Leases in respect of the applicable Substitute Property;

 



- 42 -

 

 

(xxii)            Borrower shall have requested estoppel certificates from each
tenant at the Substitute Property on the form heretofore agreed by Lender or on
the form set forth in each applicable tenant’s Lease and shall have delivered to
Lender true and complete copies of each estoppel certificate received back from
any Tenant, which shall at a minimum include estoppel certificates reasonably
satisfactory to Lender from tenants comprising at least 70% of gross rental
income from such Substitute Property;

 

(xxiii)           Lender shall have received certificates of insurance (on ACORD
Form 28, where available) demonstrating insurance coverage in respect of the
Substitute Property of types, in amounts, with insurers and otherwise in
compliance with the terms, provisions and conditions set forth in this
Agreement;

 

(xxiv)           if the Property Substitution requires the addition of a Person
as a “Borrower” hereunder, such Person shall be a Single Purpose Entity and have
executed an assumption agreement in form and substance reasonably satisfactory
to Lender assuming all obligations of Borrower under the Loan Documents, and
Lender shall have received (A) all documents reasonably requested by Lender
relating to the existence of such new Borrower and the due authorization of such
new Borrower to assume the obligations of Borrower and to execute and deliver
the documents described in this Section 2.8, each in form and substance
reasonably satisfactory to Lender, including a certified copy of the applicable
resolutions from all appropriate persons, certified copies of the organizational
documents of such Person, together with all amendments thereto, and certificates
of good standing or existence for such Person issued as of a recent date by its
state of organization and each other state where such entity, by the nature of
its business, is required to qualify or register, (B) reports of Uniform
Commercial Code, credit, tax lien, bankruptcy and judgment searches, in such
jurisdictions as Lender shall request, conducted by a nationally recognized
search firm with respect to the Substitute Property and such Person and showing
no liens, claims or encumbrances against such Person or the Substitute Property
that are not reasonably approved by Lender, and (C) all other information
reasonably requested by Lender for satisfaction of Lender’s “know-your-customer
requirements” with respect to such Person;

 

(xxv)            Borrower shall have obtained a Rating Agency Confirmation from
the Rating Agencies with respect the Property Substitution;

 

(xxvi)           Borrower shall have reimbursed Lender for all of its reasonable
out of pocket costs and expenses relating to the Property Substitution
(including any reasonable and customary fees charged by the Servicer and Rating
Agencies in connection with such substitution); and

 

(xxvii)          if such Property Substitution results in the release of the
Individual Property owned by ARG 1CBHGNJ001, LLC and/or another Borrower whose
tax identification number has been assigned to the Restricted Account and/or the
Cash Management Account, Borrower shall have delivered to Lender evidence
reasonably acceptable to Lender that each of the Restricted Account and the Cash
Management Account have been assigned the tax identification number of a
Borrower whose related Individual Property and/or Properties is secured by the
Security Instruments after giving effect to such Property Substitution;

 



- 43 -

 

 

(xxviii)         in connection with each Property Substitution, Borrower shall
have paid to Lender a fee in an amount equal to $10,000.00 per Individual
Property which has been released and replaced with a Substitute Property;

 

(xxix)           Borrower shall have delivered to Lender such other documents,
instruments and agreements as Lender may reasonably require relating to such
Property Substitution; and

 

(xxx)            Borrower shall give Lender at least forty-five (45) days’ prior
written notice of any Property Substitution, identifying the proposed Replaced
Property or Replaced Properties, the proposed Substitute Property or Substitute
Properties and the proposed date of the Property Substitution (which date may be
extended provided that Borrower gives Lender reasonable prior written notice).
If such Property Substitution does not occur on such date (as same may have been
extended), without duplication of amounts to be paid pursuant to clause (xxvi)
above, Borrower shall pay to Lender all reasonable out-of-pocket expenses
actually incurred by Lender in connection therewith (including to the extent
such Property Substitution does not occur).

 

(b)               Upon the occurrence of any Property Substitution in accordance
herewith, Lender shall execute instruments prepared by Borrower and reasonably
satisfactory to Lender releasing and discharging each Replaced Property from the
liens of, and the applicable Individual Borrower from any obligations under, the
Loan Documents subject to obligations stated to survive.

 

Notwithstanding anything to the contrary contained in this Section 2.8, with
respect to any Lender approval or similar discretionary rights over any matters
contained in this Section 2.8, Lender agrees to use commercially reasonable
efforts to promptly respond to requests relating to any such approval or
discretionary matters.

 

Section 2.9.         Release of Individual Property. Provided no Event of
Default shall have occurred and be continuing (except as expressly permitted
otherwise in connection with a Default Release or a Sales Contract Release as
set forth below), Borrower shall have the right at any time prior to the
Maturity Date to obtain the release (the “Release”) of one or more Individual
Properties (each such Individual Property, collectively, the “Released
Property”) from the lien of the applicable Security Instrument thereon (and
related Loan Documents) and the release of Borrower’s and, to the extent
permitted pursuant to the express terms and conditions of the Guaranty, the
Environmental Indemnity and this Agreement, Guarantor’s, obligations under the
Loan Documents with respect to such Released Property (other than those
expressly stated to survive), upon the satisfaction of each of the following
conditions precedent:

 

(a)               Borrower shall provide Lender with thirty (30) days (or a
shorter period of time if permitted by Lender in its sole discretion) prior
written notice of the proposed Release (the date of Lender’s receipt of such
notice shall be referred to herein as the “Release Notice Date”);

 



- 44 -

 

 

(b)               Borrower shall submit to Lender, not less than ten (10) days
prior to the date of such Release, a release or assignment of lien (and related
Loan Documents) and release of obligations under the Loan Documents for the
Released Property for execution by Lender. Such release or assignment shall be
in a form appropriate in each jurisdiction in which the Released Property is
located and shall contain reasonable and customary provisions, if any,
protecting the rights of Lender. In addition, Borrower shall provide an
Officer’s Certificate certifying that all documentation in connection with such
Release (i) is in compliance with all applicable Legal Requirements, (ii) will
effect such release in accordance with the terms of this Agreement, and
(iii) will not impair or otherwise adversely affect the liens, security
interests and other rights of Lender under the Loan Documents not being released
(or as to the parties to the Loan Documents and Properties subject to the Loan
Documents not being released). Any assignments made by Lender shall be without
recourse, representation or warranty by Lender (except Lender shall represent
and warrant that (1) it is the holder of the lender’s interest under the Loan
Documents, (2) there are no pledges, liens or encumbrances on Lender’s interest
being so assigned, (3) the execution and delivery of such assignments has been
duly authorized by Lender and (4) the Person signing on behalf of Lender has
been duly authorized to execute and delivery such assignments) and comply with
all applicable law. Notwithstanding the foregoing, Lender and Borrower will
cooperate in implementing different requirements or procedures on such an
assignment of the Security Instrument to the extent (but only to the extent)
necessary to accommodate any Legal Requirements enacted or interpreted in a new
manner subsequent to the date hereof at the time of such release if and to the
extent a reasonably prudent Lender would implement such requirements or
procedures;

 

(c)               Either (i) the Released Property shall be conveyed to a Person
that is not Borrower, any SPE Component Entity, Affiliated Manager and/or
Guarantor or an Affiliate of Borrower, any SPE Component Entity, Affiliated
Manager and/or Guarantor or (ii) the Released Property shall be conveyed to a
Person that is an Affiliate of Borrower, any SPE Component Entity, Affiliated
Manager and/or Guarantor provided that in the case of this clause (ii) only
Borrower has delivered to Lender (A) a New Non-Consolidation Opinion addressing
such conveyance and (B) evidence reasonably satisfactory to Lender that the
transfer to such Affiliate of Borrower, any SPE Component Entity, Affiliated
Manager and/or Guarantor is on commercially reasonable terms and otherwise
complies with Borrower’s obligations pursuant to Article 5 hereof;

 

(d)               As of each of the Release Notice Date and as of the date of
consummation of the Release, after giving effect to the release of the lien of
the Security Instrument(s) encumbering the Released Property, the Debt Yield
with respect to the remaining Individual Properties shall be equal to or greater
than the greater of (1) the Debt Yield of all Individual Properties encumbered
by the Security Instruments immediately prior to the consummation of the Release
and (2) the Closing Date Debt Yield;

 

(e)               Borrower shall (A) partially prepay the Debt in accordance
with Section 2.7 hereof in an amount equal to the Release Price for the Released
Property (the “Release Amount”), (B) pay any applicable Interest Shortfall due
hereunder in connection therewith and (C) pay to Lender the Yield Maintenance
Premium to the extent that such prepayment occurs at any time other than during
the Open Prepayment Period;

 

(f)                Borrower shall deliver (or cause to be delivered) to Lender
an opinion of counsel in form and substance reasonably acceptable to Lender that
such Release would not cause a “significant modification” of the Loan, as such
term is defined in Treasury Regulations Section 1.860G-2(b);

 



- 45 -

 

 

 

(g)           If the Released Property is subject to a Master Lease, either (i)
Borrower shall modify the applicable Master Lease in a manner reasonably
acceptable to Lender to remove the Released Property from the premises demised
pursuant to such Master Lease or (ii) cause all other Individual Properties that
are subject to the applicable Master Lease to be simultaneously released from
the lien of the applicable Security Instrument in accordance with the terms and
conditions of this Section 2.9, in each case, in order to prevent a Master Lease
which demises any interest in the Property that is collateral for the Loan from
demising any property or interests that do not comprise a portion of the
Property that is collateral for the Loan;

 

(h)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, if the Loan is included in a REMIC Trust and the
Loan-to-Value Ratio (as Borrower shall have established to Lender’s reasonable
satisfaction based upon valuations obtained by Borrower at its sole cost and
expense using any commercially reasonable valuation method permitted to a REMIC
Trust (which may include an existing or updated appraisal or other written
determination of value using a commercially reasonable valuation method
reasonably satisfactory to Lender)) (expressed as a percentage) exceeds or would
exceed 125% immediately after giving effect to the release of the applicable
Individual Property, no release under any provision of this Agreement will be
permitted unless the principal balance of the Loan is prepaid by an amount not
less than the greater of (i) the applicable Release Price for the Released
Property or (ii) the least of the following amounts: (A) only if the Released
Property is sold to an unrelated Person, the net proceeds of an arm’s length
sale of the Released Property to an unrelated Person, (B) the fair market value
of the Released Property at the time of the Release and (C) an amount such that
the Loan-to-Value Ratio (as so determined by Lender in accordance with the
provisions of this clause (h)) after giving effect to the Release of the
applicable Released Property is not greater than the Loan-to-Value Ratio
immediately prior to such Release, unless Lender receives an opinion of counsel
for Borrower that is standard in commercial lending transactions and subject
only to customary qualifications, assumptions and exceptions opining that any
REMIC Trust formed pursuant to a Securitization will not fail to maintain its
status as a “real estate mortgage investment conduit” within the meaning of
Section 860D of the IRS Code as a result of the Release (provided, however, that
any such prepayment shall be deemed a voluntary prepayment but shall not be
subject to the Yield Maintenance Premium or to any other premium or penalty);

 

(i)            If such Release is a Release of the Individual Property owned by
ARG 1CBHGNJ001, LLC and/or another Borrower whose tax identification number has
been assigned to the Restricted Account and/or the Cash Management Account,
Borrower shall have delivered to Lender evidence reasonably acceptable to Lender
that each of the Restricted Account and the Cash Management Account have been
assigned the tax identification number of a Borrower whose related Individual
Property and/or Properties is secured by the Security Instruments after giving
effect to such Release; and

 

(j)            Borrower shall pay all reasonable out-of-pocket costs and
expenses actually incurred by Lender in connection with the Release, including,
without limitation, reasonable legal fees of outside counsel.

 



- 46 - 

 

 

In addition, Borrower shall have the right, but not the obligation, to cause the
release of any Individual Property (I) in order to cure a Default or an Event of
Default related to an Individual Property provided that Lender has delivered a
default notice with respect thereto and either (A) such Default or Event of
Default was not caused by the intentional acts of Borrower, Guarantor, AFT, or
any Affiliate of any of the foregoing, and Borrower has demonstrated in good
faith to Lender that it has used commercially reasonable efforts to cure such
Default or Event of Default, or (B) such Default or Event of Default relates to
an environmental condition existing at an Individual Property (in each case of
clause (A) or clause (B), a “Default Release”), or (II) in connection with a
Sales Contract Release. In connection with any Default Release or Sales Contract
Release, Borrower shall be required to satisfy all conditions set forth in this
Section 2.9 (including, without limitation, the payment of the Release Price,
any Interest Shortfall and any Yield Maintenance Premium applicable thereto).

 

Notwithstanding anything to the contrary contained in this Section 2.9, the
parties hereto hereby acknowledge and agree that after the Securitization of the
Loan (or any portion thereof or interest therein), with respect to any Lender
approval or similar discretionary rights over any matters contained in this
Section 2.9 (any such matter, an “Release Approval Item”), such rights shall be
construed such that Lender shall only be permitted to withhold its consent or
approval with respect to any Release Approval Item if the same fails to meet the
Prudent Lender Standard.

 

Section 2.10.     Withholding and Indemnified Taxes.

 

(a)           Defined Terms. For purposes of this Section 2.10, the term
“applicable law” includes FATCA and references to Agent only apply in the event
of Syndication pursuant to Section 11.9.

 

(b)           Payments Free of Taxes. Any and all payments by or on account of
any obligation of Borrower under any Loan Document shall be made without
deduction or withholding for any Section 2.10 Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Section 2.10 Taxes from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Section 2.10 Taxes is an Indemnified Tax, then the sum payable
by Borrower to Lender shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)           Payment of Other Taxes by Borrower. Without duplication, Borrower
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Agent timely reimburse it for the
payment of, any Other Taxes.

 

(d)           Indemnification by Borrower. Borrower shall indemnify each
Recipient, within ten (10) days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable out-of-pocket expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority, provided that if
such Indemnified Taxes were not correctly or legally imposed or asserted by the
relevant Governmental Authority then Borrower shall have the right to recover
such amounts or to sue the Governmental Authority therefore for reimbursement
thereof and be subrogated to the rights of Lender. A certificate as to the
amount of such payment or liability delivered to Borrower by a Lender (with a
copy to Agent), or by Agent, on its own behalf or on behalf of a Co-Lender,
shall be conclusive absent manifest error.

 



- 47 - 

 

 

(e)           Evidence of Payments. As soon as practicable after any payment of
Section 2.10 Taxes by Borrower to a Governmental Authority pursuant to this
Section 2.10, Borrower shall deliver to Lenders or, following a Syndication,
Agent, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to such recipient.

 

(f)            Status of Agent and Lenders.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
any Section 2.10 Taxes imposed through withholding with respect to payments made
under any Loan Document shall deliver to Borrower and Agent on the Closing Date
and at the time or times reasonably requested by Borrower or Agent, such
properly completed and executed documentation reasonably requested by Borrower
or Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
Borrower or Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or Agent as will enable
Borrower or Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements and to satisfy any such
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.10(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)           Without limiting the generality of the foregoing,

 

(A)any Lender that is a U.S. Person shall deliver to Borrower and Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Borrower or
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), whichever of the following is
applicable:

 



- 48 - 

 

 

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(ii) executed originals of IRS Form W-8ECI;

 

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the IRS Code, (x) a certificate
substantially in the form of Exhibit B-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the IRS Code, a
“10 percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B)
of the IRS Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the IRS Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit B-2 or Exhibit B-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit B-4 on behalf of each such direct and indirect partner;

 

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
Borrower or Agent to determine the withholding or deduction required to be made;
and

 



- 49 - 

 

 

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the IRS Code, as applicable), such
Lender shall deliver to Borrower and Agent at the time or times prescribed by
law and at such time or times reasonably requested by Borrower or Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the IRS Code) and such additional documentation
reasonably requested by Borrower or Agent as may be necessary for Borrower and
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(iii)          Agent shall deliver to Borrower, on or prior to the date on which
Agent becomes an Agent under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower) such properly completed and executed
documentation reasonably requested by Borrower as will permit payments to be
made under any Loan Document to Agent without withholding. In addition, Agent,
if reasonably requested by Borrower, shall deliver such other documentation
prescribed by applicable law or reasonably requested by Borrower as will enable
Borrower to determine whether or not Agent is subject to information reporting
requirements and to satisfy any such requirements. Without limiting the
generality of the foregoing, Agent shall deliver to Borrower (A) executed
originals of IRS Form W-9 certifying that Agent is exempt from U.S. federal
backup withholding tax or (B) executed originals of IRS Form W-8IMY certifying
that Agent is acting as a “qualified intermediary” or a “nonqualified
intermediary” and accompanied by any required attachments (including
certification documents from each beneficial owner). For purposes of this
Section 2.10(f)(iii), “Agent” shall mean Agent in its capacity as such and not
in any other capacity (such as a Lender).

 



- 50 - 

 

 

Agent and each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify Borrower and Agent in
writing of its legal inability to do so.

 

(g)           Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Section 2.10 Taxes as to which it has been indemnified pursuant to this
Section 2.10 (including by the payment of additional amounts pursuant to this
Section 2.10), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Section 2.10 Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including Section 2.10 Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund less any Taxes
payable by such party with respect to such interest). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (g) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the indemnified party in a materially less favorable net
after-tax position than the indemnified party would have been in if the
Section 2.10 Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Section 2.10 Tax had never
been paid. This paragraph shall not be construed to require any indemnified
party to make available its tax returns (or any other information relating to
its Section 2.10 Taxes that it reasonably deems confidential) to the
indemnifying party or any other Person.

 

(h)           Survival. Each party’s obligations under this Section 2.10 shall
survive the resignation or replacement of Agent or any assignment of rights by,
or the replacement of, a Lender, and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

 

ARTICLE 3.

 

REPRESENTATIONS AND WARRANTIES

 

Each Borrower represents and warrants as of the Closing Date that:

 

Section 3.1.      Legal Status and Authority. Each Borrower (a) is duly
organized, validly existing and in good standing under the laws of its state of
formation; (b) is duly qualified to transact business and is in good standing in
the State in which such Borrower’s Individual Property is located; and (c) has
all necessary approvals, governmental and otherwise, and full power and
authority to own, operate and lease the applicable Individual Properties. Each
Borrower has full power, authority and legal right to mortgage, grant, bargain,
sell, pledge, assign, warrant, transfer and convey the related Individual
Properties pursuant to the terms hereof and to keep and observe all of the terms
of this Agreement, the Note, the Security Instruments and the other Loan
Documents on Borrower’s part to be performed.

 

Section 3.2.      Validity of Documents. (a) The execution, delivery and
performance of this Agreement, the Note, the Security Instruments and the other
Loan Documents by Borrower and Guarantor and the borrowing evidenced by the Note
and this Agreement (i) are within the power and authority of such parties; (ii)
have been authorized by all requisite organizational action of such parties;
(iii) have received all necessary approvals and consents, corporate,
governmental or otherwise; (iv) will not violate, conflict with, result in a
breach of or constitute (with notice or lapse of time, or both) a material
default under any provision of law, any order or judgment of any court or
Governmental Authority, any license, certificate or other approval required to
operate the Properties or any portion thereof, any applicable organizational
documents, or any applicable indenture, agreement or other instrument,
including, without limitation, the Management Agreement; (v) will not result in
the creation or imposition of any lien, charge or encumbrance whatsoever upon
any of its assets, except the lien and security interest created hereby and by
the other Loan Documents; and (vi) will not require any authorization or license
from, or any filing with, any Governmental Authority (except for the recordation
of each Security Instrument in appropriate land records in each applicable State
and UCC financing statements in Delaware), (b) this Agreement, the Note, the
Security Instrument and the other Loan Documents have been duly executed and
delivered by Borrower and Guarantor and (c) this Agreement, the Note, the
Security Instruments and the other Loan Documents constitute the legal, valid
and binding obligations of Borrower and Guarantor. The Loan Documents are not
subject to any right of rescission, set-off, counterclaim or defense by Borrower
or Guarantor, including the defense of usury, nor would the operation of any of
the terms of the Loan Documents, or the exercise of any right thereunder, render
the Loan Documents unenforceable (except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Creditors
Rights Laws, and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law)). Neither
Borrower nor Guarantor has asserted any right of rescission, set-off,
counterclaim or defense with respect to the Loan Documents.

 



- 51 - 

 

 

Section 3.3.      Litigation. There is no action, suit, proceeding or
governmental investigation, in each case, judicial, administrative or otherwise,
pending or, to the best of Borrower’s knowledge, threatened or contemplated
against Borrower or Guarantor or against or affecting any Individual Property or
any portion thereof that could reasonably be expected to have a Material Adverse
Effect.

 

Section 3.4.       Agreements. Borrower is not a party to any agreement or
instrument or subject to any restriction which would have a Material Adverse
Effect. Borrower is not in default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which it is a party or by which
Borrower or the Properties (or any portion thereof) is bound. Borrower has no
material financial obligation under any agreement or instrument to which
Borrower is a party or by which Borrower or the Properties (or any portion
thereof) is otherwise bound, other than (a) obligations incurred in the ordinary
course of the operation of the Properties (including, without limitation,
obligations under any Ground Lease), and (b) obligations under this Agreement,
the Security Instruments, the Note and the other Loan Documents. There is no
agreement or instrument to which Borrower is a party or by which Borrower is
bound that would require the subordination in right of payment of any of
Borrower’s obligations hereunder or under the Note to an obligation owed to
another party.

 

Section 3.5.       Financial Condition.

 

(a)           Each Borrower is solvent and each Borrower has received reasonably
equivalent value for the granting of the related Security Instrument. No
proceeding under Creditors Rights Laws with respect to any Borrower Party has
been initiated.

 

(b)           In the last ten (10) years, no (i) petition in bankruptcy has been
filed by or against any Borrower Party and (ii) Borrower Party has ever made any
assignment for the benefit of creditors or taken advantage of any Creditors
Rights Laws.

 

(c)           No Borrower Party is contemplating either the filing of a petition
by it under any Creditors Rights Laws or the liquidation of its assets or
property and Borrower has no knowledge of any Person contemplating the filing of
any such petition against any Borrower Party.

 



- 52 - 

 

 

(d)           With respect to any loan or financing in which any Borrower Party
or any Affiliate thereof has been directly or directly obligated for or has, in
connection therewith, otherwise provided any guaranty, indemnity or similar
surety, none of such loans or financings has ever been (i) more than 30 days in
default or (ii) transferred to special servicing.

 

Section 3.6.       Disclosure. Borrower has disclosed to Lender all material
facts and has not failed to disclose any material fact, in each case of which
Borrower has knowledge, that could cause any representation or warranty made
herein to be materially misleading.

 

Section 3.7.       No Plan Assets. As of the date hereof and until the Debt is
repaid in accordance with the applicable terms and conditions hereof, (a)
neither Borrower nor Guarantor is or will be an “employee benefit plan,” as
defined in Section 3(3) of ERISA, subject to Title I of ERISA, or a “plan” as
defined in and subject to Section 4975 of the IRS Code, (b) neither Borrower nor
Guarantor is or will be, or be acting on behalf of or with assets of, a
“governmental plan” within the meaning of Section 3(32) of ERISA, and (c) none
of the assets of Borrower or Guarantor constitutes or will constitute “plan
assets” within the meaning of 29 C.F.R. Section 2510.3-101, as modified by
Section 3(42) of ERISA. As of the date hereof, none of Borrower, Guarantor, or
any member of a “controlled group of corporations” or trade or business treated
as a “single employer” together with the Borrower or Guarantor (each within the
meaning of Section 414 of the IRS Code), maintains, sponsors or contributes to,
or otherwise any liability in respect of a “defined benefit plan” (within the
meaning of Section 3(35) of ERISA) or a “multiemployer plan” (within the meaning
of Section 3(37)(A) of ERISA).

 

Section 3.8.       Not a Foreign Person. Borrower is not a “foreign person”
within the meaning of § 1445(f)(3) of the IRS Code.

 

Section 3.9.      Master Leases. Each Master Lease is in full force and effect,
and neither Borrower nor, to Borrower’s knowledge, any other party to a Master
Lease is in default beyond applicable notice and cure periods thereunder. No
Master Lease demises premises that does not comprise a portion of the Property
that is collateral for the Loan.

 

Section 3.10.    Business Purposes. The Loan is solely for the business purpose
of Borrower, and is not for personal, family, household, or agricultural
purposes.

 

Section 3.11.     Borrower’s Principal Place of Business. Each Borrower’s
principal place of business and its chief executive office as of the date hereof
is 38 Washington Square, Newport, Rhode Island 02840. Each Borrower’s mailing
address, as set forth in the opening paragraph hereof or as changed in
accordance with the provisions hereof, is true and correct. Each Borrower’s
organizational identification number, if any, assigned by the state of its
incorporation or organization is as set forth on Schedule I attached hereto.
Each Borrower’s federal tax identification number is as set forth on Schedule I
attached hereto. No Borrower is subject to back-up withholding taxes.

 

Section 3.12.    Status of Property.

 

(a)           Borrower has obtained all Permits if any are required for the
operation of Borrower’s business, all of which are in full force and effect as
of the date hereof and not subject to revocation, suspension, forfeiture or
modification.

 



- 53 - 

 

 

(b)           Except as set forth in the Zoning Reports and the Environmental
Reports, each Individual Property and the present and contemplated use and
occupancy thereof are in full compliance with all applicable zoning ordinances,
building codes, land use laws, Environmental Laws and other similar Legal
Requirements.

 

(c)           Each Individual Property is served by all utilities required for
the current or contemplated use thereof. All utility service is provided by
public utilities and each Individual Property has accepted or is equipped to
accept such utility service.

 

(d)           All public roads and streets necessary for service of and access
to each Individual Property for the current or contemplated use thereof have
been completed, are serviceable and all-weather and are physically and legally
open for use by the public. Each Individual Property has either direct access to
such public roads or streets or access to such public roads or streets by virtue
of an easement or similar agreement inuring in favor of Borrower and any
subsequent owners of the applicable Individual Property.

 

(e)           Each Individual Property is served by public water and sewer
systems and/or individual well water and septic systems.

 

(f)            Each Individual Property is free from damage caused by fire or
other casualty. Except as disclosed in the applicable Physical Condition Report,
each Individual Property, including, without limitation, all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components, are in good condition, order and repair
in all material respects, subject to reasonable wear and tear; there exists no
structural or other material defects or damages in any Individual Property,
whether latent or otherwise, and Borrower has not received written notice from
any insurance company or bonding company of any defects or inadequacies in any
Individual Property, or any part thereof, which would adversely affect the
insurability of the same or cause the imposition of extraordinary premiums or
charges thereon or of any termination or threatened termination of any policy of
insurance or bond.

 

(g)           All costs and expenses of any and all labor, materials, supplies
and equipment used in the construction of the Improvements have been paid in
full. Except as shown on the Title Insurance Policies, there are no mechanics’
or similar liens or claims which have been filed for work, labor or material
(and no rights are outstanding that under applicable Legal Requirements could
give rise to any such liens) affecting any Individual Property which are or may
be prior to or equal to the lien of the related Security Instrument.

 

(h)           Borrower has paid in full for, and is the owner of, all
furnishings, fixtures and equipment (other than Tenants’ property) used in
connection with the operation of the Properties, free and clear of any and all
security interests, liens or encumbrances, except the lien and security interest
created by this Agreement, the Note, the Security Instruments and the other Loan
Documents.

 

(i)            Except as shown in the Physical Condition Reports and/or the
Environmental Reports, all liquid and solid waste disposal, septic and sewer
systems located on each Individual Property are in a good and safe condition and
repair and in compliance with all Legal Requirements.

 



- 54 - 

 

 

(j)            Except as shown on the Survey, no portion of the Improvements is
located in an area identified by the Federal Emergency Management Agency or any
successor thereto as an area having special flood hazards pursuant to the Flood
Insurance Acts. Except as shown on the Survey, no part of any Individual
Property consists of or is classified as wetlands, tidelands or swamp and
overflow lands.

 

(k)           Except as set forth in the Title Insurance Policies or the Survey,
all the Improvements lie within the boundaries of the Land and any building
restriction lines applicable to the Land.

 

(l)            To Borrower’s knowledge after due inquiry, there are no pending
or proposed special or other assessments for public improvements or otherwise
affecting any Individual Property, nor are there any contemplated improvements
to any Individual Property that could reasonably be expected to result in such
special or other assessments.

 

(m)          Except for certain striping of parking spaces as set forth in the
Post Closing Agreement, Borrower has not (i) made, ordered or contracted for any
construction, repairs (other than Minor Repairs existing as of the Closing
Date), alterations or improvements to be made on or to any Individual Property
which have not been completed and paid for in full, (ii) ordered materials for
any such construction, repairs, alterations or improvements which have not been
paid for in full or (iii) attached any fixtures to any Individual Property which
have not been paid for in full. Except for certain striping of parking spaces as
set forth in the Post Closing Agreement, (x) there is no such construction,
repairs, alterations or improvements ongoing at any Individual Property as of
the Closing Date (other than Minor Repairs existing as of the Closing Date) and
(y) there are no outstanding or disputed claims for any Work Charges and there
are no outstanding liens or security interests in connection with any Work
Charges.

 

(n)           No Borrower has any direct employees.

 

Section 3.13.    Financial Information. All financial data, including, without
limitation, the balance sheets, statements of cash flow, statements of income
and operating expense and rent rolls, that have been delivered to Lender in
respect of Borrower, Guarantor and/or each Individual Property (a) are true,
complete and correct in all material respects as of the date set forth on each
item of financial data, (b) accurately represent the financial condition of
Borrower, Guarantor or such Individual Property, as applicable, as of the date
of such reports, and (c) to the extent prepared or audited by an independent
certified public accounting firm, have been prepared in accordance with the
Approved Accounting Method throughout the periods covered, except as disclosed
therein. Borrower does not have any contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments that are known to Borrower and
reasonably likely to have a Material Adverse Effect, except as referred to or
reflected in said financial statements. Since the date of such financial
statements, there has been no materially adverse change in the financial
condition, operations or business of Borrower or Guarantor from that set forth
in said financial statements.

 



- 55 - 

 

 

Section 3.14.    Condemnation. Except as disclosed in writing to Lender with
respect to the Individual Property located at 5725 Heisley Road, Mentor, Ohio,
the Individual Property located at 2155 Buford Dam Road, Buford, Georgia and the
Individual Property located at 6201 Peterson Road, Lake Park, Georgia (which
matters will not constitute a Material Adverse Effect), no Condemnation or other
proceeding has been commenced or, to Borrower’s knowledge, is threatened or
contemplated with respect to all or any portion of any Individual Property or
for the relocation of the access to any Individual Property.

 

Section 3.15.    Separate Lots. Each Individual Property is assessed for real
estate tax purposes as one or more wholly independent tax lot or lots, separate
from any adjoining land or improvements not constituting a part of such lot or
lots, and no other land or improvements is assessed and taxed together with any
Individual Property or any portion thereof.

 

Section 3.16.    Insurance. Borrower has obtained and has delivered to Lender
certified copies of all Policies (or such other evidence reasonably acceptable
to Lender) reflecting the insurance coverages, amounts and other requirements
set forth in this Agreement. There are no present claims of any material nature
under any of the Policies, and to Borrower’s knowledge, no Person, including
Borrower, has done, by act or omission, anything which would impair the coverage
of any of the Policies.

 

Section 3.17.    Use of Property. Each Individual Property is used exclusively
as retail space (including, without limitation, bank branches) and/or commercial
office space, industrial space, warehouse space and other appurtenant and
related uses.

 

Section 3.18.    Leases and Rent Roll. Except as disclosed in the rent roll for
the each Individual Property delivered to, certified to and approved by Lender
in connection with the closing of the Loan and attached hereto on Schedule IX
hereto (the “Rent Roll”) and except as set forth on Schedule XV attached hereto,
(a) each applicable Borrower is the sole owner of the entire lessor’s (or, in
the case of the Ground Leases, sub-lessor’s) interest in the Leases; (b) the
Leases are valid and enforceable and in full force and effect; (c) all of the
Leases are arms-length agreements with bona fide, independent third parties; (d)
Borrower has not delivered or received written notice stating, and to Borrower’s
knowledge, no party under any Lease is in default under any Lease beyond any
applicable notice and cure periods set forth therein; (e) all Rents due have
been paid in full (except pursuant to the Deferred Rental Agreements) and no
Tenant is in arrears in its payment of Rent (except pursuant to the Deferred
Rental Agreements); (f) the terms of all alterations, modifications and
amendments to the Leases have been disclosed to Lender in writing; (g) none of
the Rents reserved in the Leases have been assigned or otherwise pledged or
hypothecated except pursuant to the Loan Documents; (h) none of the Rents have
been collected for more than one (1) month in advance (except a security deposit
shall not be deemed rent collected in advance); (i) the premises demised under
the Leases have been completed, all improvements, repairs, alterations or other
work required to be furnished on the part of Borrower under the Leases have been
completed, the Tenants under the Leases have accepted the premises demised
thereunder and have taken possession of the same on a rent-paying basis and any
payments, credits or abatements required to be given by Borrower to the Tenants
under the Leases as of the date hereof have been made in full; (j) Borrower has
not received written notice from Tenant asserting, and to Borrower’s knowledge
there exist no, offsets or defenses to the payment of any portion of the Rents,
and, other than the Unfunded Obligations, Borrower has no monetary obligation to
any Tenant under any Lease; (k) Borrower has not received written notice from
any Tenant challenging the validity or enforceability of any Lease; (l) there
are no agreements with the Tenants under the Leases other than expressly set
forth in each Lease; (m) except as set forth on Schedule VII hereto, no Tenant
is entitled to any free rent, rent credits or other monetary credits or other
similar monetary obligations of landlord under the applicable Lease to such
Tenants; (n) no Lease contains an option to purchase, right of first refusal to
purchase, right of first offer to purchase or other similar provision that
applies to a foreclosure of any Individual Property, a deed-in-lieu of
foreclosure with respect to any Individual Property or any other exercise of
Lender’s rights and remedies hereunder and under the other Loan Documents; (o)
no Person has any possessory interest in, or right to occupy, any Individual
Property except under and pursuant to a Lease; (p) all security deposits
relating to the Leases are reflected on the Rent Roll and have been collected by
Borrower; (q) no brokerage commissions or finders fees are due and payable
regarding any Lease; (r) each Tenant is in actual, physical occupancy of the
premises demised under its Lease; (s) to Borrower’s knowledge, there are no
actions or proceedings (voluntary or otherwise) pending against any Tenants or
guarantors under Leases, in each case, under bankruptcy or similar insolvency
laws or regulations; (t) no event exists which gives any Tenant the right to
cease operations at its leased premises (i.e., “go dark”), terminate its Lease
or pay reduced or alternative Rent to Borrower under any of the terms of such
Lease, such as a co-tenancy provision, and (u) the Deferred Rental Agreements
will not result in a Material Adverse Effect.

 



- 56 - 

 

 

Section 3.19.    Filing and Recording Taxes. All mortgage, mortgage recording,
stamp, intangible or other similar tax required to be paid by any Person under
applicable Legal Requirements currently in effect in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of this Agreement, the Security Instruments, the Note and the
other Loan Documents have been paid or will be paid, and, under current Legal
Requirements, the Security Instruments and the other Loan Documents are
enforceable in accordance with their terms by Lender (or any subsequent holder
thereof), except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar Creditors Rights Laws, and by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

Section 3.20.    Management Agreement. Each Management Agreement is in full
force and effect and there is no default thereunder after expiration of
applicable notice and cure periods by any party thereto and, to Borrower’s
knowledge, no event has occurred that, with the passage of time and/or the
giving of notice would constitute a default thereunder. As of the date hereof,
no management fees under the Management Agreement are due and payable.

 

Section 3.21.     Illegal Activity/Forfeiture.

 

(a)           No portion of any Individual Property has been or will be
purchased, improved, equipped or furnished by Borrower with proceeds of any
illegal activity and to Borrower’s knowledge, there are no illegal activities or
activities relating to controlled substances at any Individual Property.

 

(b)           There has not been committed by Borrower or its Affiliates or, to
Borrower’s knowledge, by any other Person in occupancy of or involved with the
operation or use of any Individual Property and there shall never be committed
by Borrower or its Affiliates, any act or omission affording the federal
government or any state or local government the right of forfeiture as against
such Individual Property or any part thereof or any monies paid in performance
of Borrower’s obligations under this Agreement, the Note, the Security
Instruments or the other Loan Documents. Borrower hereby covenants and agrees
not to commit any act or omission affording such right of forfeiture.

 



- 57 - 

 

 

Section 3.22.     Taxes. Borrower has filed all federal, state, county,
municipal, and city income, personal property and other tax returns required to
have been filed by it as of the date hereof and has paid all taxes and related
liabilities which have become due and payable on or prior to the date hereof
pursuant to such returns or pursuant to any assessments received by it. Borrower
has no actual knowledge of any basis for any additional assessment in respect of
any such taxes and related liabilities for prior years.

 

Section 3.23.    Permitted Encumbrances. None of the Permitted Encumbrances,
individually or in the aggregate, materially and adversely affects the value or
marketability of any Individual Property, materially impairs the use or the
operation of any Individual Property or materially impairs Borrower’s ability to
pay and/or perform its obligations in a timely manner.

 

Section 3.24.    Third Party Representations. Each of the representations and
the warranties made by Guarantor in the other Loan Documents (if any) are true,
complete and correct in all material respects.

 

Section 3.25.    Non-Consolidation Opinion Assumptions. All of the factual
assumptions made in the Non-Consolidation Opinion, including, but not limited
to, any exhibits attached thereto and/or certificates delivered in connection
therewith, are true, complete and correct in all material respects.

 

Section 3.26.    Federal Reserve Regulations. No part of the proceeds of the
Loan will be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Legal Requirements or by the terms and conditions of this
Agreement, the Security Instruments, the Note or the other Loan Documents.

 

Section 3.27.    Investment Company Act. Borrower is not (a) an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended; (b) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended; or (c) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.

 

Section 3.28.    Fraudulent Conveyance. Borrower (a) has not entered into the
Loan or any Loan Document with the actual intent to hinder, delay, or defraud
any creditor and (b) received reasonably equivalent value in exchange for its
obligations under the Loan Documents. Giving effect to the Loan, the fair
saleable value of Borrower’s assets exceeds and will, immediately following the
execution and delivery of the Loan Documents, exceed Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
or contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the execution and delivery of the Loan Documents, be
greater than Borrower’s probable liabilities, including the maximum amount of
its contingent liabilities or its debts as such debts become absolute and
matured. Borrower’s assets do not and, immediately following the execution and
delivery of the Loan Documents will not, constitute unreasonably small capital
to carry out its business as conducted or as proposed to be conducted. Borrower
does not intend to, and does not believe that it will, incur debts and
liabilities (including, without limitation, contingent liabilities and other
commitments) beyond its ability to pay such debts as they mature (taking into
account the timing and amounts to be payable on or in respect of obligations of
Borrower).

 



- 58 - 

 

 

Section 3.29.    Embargoed Person. As of the date hereof, (a) none of the funds
or other assets of any Borrower Party or any Affiliated Manager constitute
property of, or are beneficially owned, directly or indirectly, by any Person or
government that is subject to trade restrictions or economic sanctions under
U.S. law, including, but not limited to, the Patriot Act (including the
anti-terrorism provisions thereof), the International Emergency Economic Powers
Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act, 50 U.S.C. App.
1 et seq., and any Executive Orders or regulations promulgated thereunder
including those related to Specially Designated Nationals and Specially
Designated Global Terrorists, with the result that the investment in Borrower or
Guarantor, as applicable (whether directly or indirectly), is prohibited by law
or the Loan made by the Lender is in violation of law (including, without
limitation, Executive Order 13224 issued on September 24, 1001) with the result
that transactions involving or the investment in any such Borrower Party or any
such Affiliated Manager (whether directly or indirectly) is prohibited by
applicable law or the Loan made by Lender is in violation of applicable law
(“Embargoed Person”); (b) none of the funds or other assets of any Borrower
Party or any Affiliated Manager constitute property of, or are beneficially
owned, directly or indirectly, by any Embargoed Person; (c) no Embargoed Person
has any interest of any nature whatsoever in any Borrower Party or any
Affiliated Manager, with the result that transactions involving or the
investment in any such Borrower Party (whether directly or indirectly), is
prohibited by applicable law or the Loan is in violation of applicable law; and
(d) none of the funds of any Borrower Party or any Affiliated Manager have been
derived from, or are the proceeds of, any unlawful activity with the result that
transactions involving or the investment in any such Borrower Party or any such
Affiliated Manager (whether directly or indirectly), is prohibited by applicable
law or the Loan is in violation of applicable law; provided, that, the
representations and warranties above are made only to Borrower’s knowledge with
respect to the direct and/or indirect ownership of any shares of stock in AFT
that are listed on the New York Stock Exchange, NASDAQ Global Select Market or
another nationally recognized stock exchange. Any violation of the foregoing
shall, at Lender’s option, constitute an Event of Default hereunder.

 

Section 3.30.    OFAC Compliance. No Borrower nor Guarantor nor any partner or
officer, director or employee of any Borrower or Guarantor nor member of such
partner nor any other owner of a direct or indirect interest in any Borrower or
Guarantor (a) is listed on any Government Lists, (b) is a person who has been
determined by competent authority to be subject to the prohibitions contained in
Presidential Executive Order No. 13224 (Sept. 23, 2001) or any other similar
prohibitions contained in the rules and regulations of OFAC or in any enabling
legislation or other Presidential Executive Orders in respect thereof, (c) has
been previously indicted for or convicted of any felony involving any Patriot
Act Offense, (d) has engaged in any activity or conduct that would breach any
Anti-Corruption Laws or Anti-Money Laundering Laws, (e) is currently under
investigation by any Governmental Authority for alleged criminal activity
relating to OFAC, Patriot Act Offenses, Anti-Corruption Laws or Anti-Money
Laundering Laws, or (f) is a Sanctioned Person. Each Borrower has instituted and
maintains policies and procedures designed to cause compliance with
Anti-Corruption Laws and Anti-Money Laundering Laws. No part of the proceeds of
the Loan will be used, directly or indirectly, in violation of Sanctions or for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended; provided, that, the representations and
warranties above are made only to Borrower’s knowledge with respect to the
direct and/or indirect ownership of any shares of stock in AFT that are listed
on the New York Stock Exchange, NASDAQ Global Select Market or another
nationally recognized stock exchange.

 



- 59 - 

 

 

Section 3.31.    Organizational Chart. The organizational chart attached as
Schedule III hereto (the “Organizational Chart”), relating to Borrower and
certain Affiliates and other parties, is true, complete and correct on and as of
the date hereof.

 

Section 3.32.    Bank Holding Company. Borrower is not a “bank holding company”
or a direct or indirect subsidiary of a “bank holding company” as defined in the
Bank Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.

 

Section 3.33.     Ground Lease Representations.

 

(a)           (i) Each Ground Lease is in full force and effect and has not been
modified or amended in any manner whatsoever except by amendment previously
provided to Lender, (ii) there are no defaults under any Ground Lease by
Borrower, or, to Borrower’s knowledge, the applicable landlord thereunder, and,
to the best of Borrower’s knowledge, no event has occurred which but for the
passage of time, or notice, or both would constitute a default under any Ground
Lease, (iii) all rents, additional rents and other sums due and payable under
each Ground Lease have been paid in full, (iv) neither Borrower nor the landlord
under any Ground Lease has commenced any action or given or received any notice
terminating any Ground Lease, (v) each Fee Owner, as debtor in possession or by
a trustee for such Fee Owner, has not given any notice of, and Borrower has not
consented to, any attempt to transfer any Fee Estate free and clear of the
Ground Lease under section 363(f) of the Bankruptcy Code, and (vi) to Borrower’s
knowledge, each Fee Owner under each Ground Lease is not subject to any
voluntary or involuntary bankruptcy, reorganization or insolvency proceeding and
the applicable Fee Estate under each Ground Lease is not an asset in any
voluntary or involuntary bankruptcy, reorganization or insolvency proceeding;

 

(b)           Each Ground Lease or a memorandum thereof has been duly recorded,
each Ground Lease permits the interest of the lessee thereunder to be encumbered
by the related Security Instrument and does not restrict the use of the related
Individual Property by such lessee, its successors or assigns in a manner that
would adversely affect the security provided by the related Security Instrument
and there has not been any modifications, amendments or other changes in the
terms of any Ground Lease since its recordation other than those that have been
previously provided to Lender;

 

- 60 - 

 



 

(c)              Except as indicated in the related Title Insurance Policy, the
applicable Borrower’s interest in each Ground Lease is not subject to any lien
superior to, or of equal priority with, the related Security Instrument;

 

(d)              Each Ground Lease itself provides and/or the related Fee Owner
has agreed in a writing for the benefit of Lender, its successors and assigns
that such Ground Lease may not be amended, modified, canceled, surrendered or
terminated without the prior written consent of Lender and that any such action
without such consent is not binding on Lender, its successors or assigns;

 

(e)               Borrower’s interest in each Ground Lease is assignable upon
notice to, but without the consent of, the related Fee Owner and, in the event
that it is so assigned, it is further assignable upon notice to, but without the
need to obtain the consent of, the related Fee Owner;

 

(f)               Each Ground Lease requires the related Fee Owner to give
notice of any default by Borrower to Lender and each Ground Lease further
provides that notice of default or termination given under such Ground Lease is
not effective against Lender unless a copy of the notice has been delivered to
Lender in the manner described in such Ground Lease, and requires that the
related Fee Owner will supply an estoppel certificate to Lender in form and
substance acceptable to Lender;

 

(g)              Lender is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of Borrower under
each Ground Lease) to cure any default under such Ground Lease, which is curable
after the receipt of notice of any default before the related Fee Owner may
terminate such Ground Lease;

 

(h)              Each Ground Lease has a term which extends not less than twenty
(20) years beyond the Maturity Date (including any extensions thereof in
accordance with the terms and conditions of this Agreement);

 

(i)               Each Ground Lease requires the related Fee Owner to enter into
a new lease upon termination of such Ground Lease for any reason, including
rejection of such Ground Lease in a bankruptcy proceeding;

 

(j)               Under the terms of each Ground Lease and the applicable Loan
Documents, taken together, any Net Proceeds will be applied either to the
Restoration of all or part of the related Individual Property, with Lender or a
trustee appointed by Lender having the right to hold and disburse such Net
Proceeds as the Restoration progresses, or to the payment of the outstanding
principal balance of the Loan together with any accrued interest thereon; and

 

(k)              Each Ground Lease does not impose restrictions on subletting
that would be viewed as commercially unreasonable by a prudent commercial
mortgage lender.

 



- 61 -

 

 

Section 3.34.       Property Document Representations.

 

(a)               With respect to each Property Document, Borrower hereby
represents that (a) each Property Document is in full force and effect and has
not been amended, restated, replaced or otherwise modified (except, in each
case, as expressly set forth herein or as set forth in an amendment provided to
Lender prior to the date hereof), (b) to Borrower’s knowledge, there are no
defaults beyond any applicable notice and cure periods under any Property
Document by any party thereto and, to Borrower’s knowledge, no event has
occurred which, but for the passage of time, the giving of notice, or both,
would constitute a default under any Property Document, and (c) no party to any
Property Document has commenced any action or given or received any notice for
the purpose of terminating any Property Document.

 

Section 3.35.       No Change in Facts or Circumstances; Disclosure.

 

(a)               As of the date hereof, there has been no material adverse
change in any condition, fact, circumstance or event that would make any written
financial information provided to Lender inaccurate, incomplete or otherwise
misleading in any material respect or that otherwise have a Material Adverse
Effect.

 

(b)               Borrower agrees that, unless expressly provided otherwise, all
of the representations and warranties of Borrower set forth in this Article 3
and elsewhere in this Agreement and the other Loan Documents shall survive for
so long as any portion of the Debt remains owing to Lender. All representations,
warranties, covenants and agreements made in this Agreement and in the other
Loan Documents shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.

 

Section 3.36.       Condominium.

 

(a)               To Borrower’s knowledge, the Condominium Documents are in full
force and effect, and each Condominium is validly existing under the applicable
Condominium Act.

 

(b)               Borrower has not received written notice that either the
DaVita Baltimore Borrower or the Conway NH Borrower is in default under the
applicable Condominium Documents.

 

(c)               All Condominium Common Charges payable by each of the DaVita
Baltimore Borrower and the Conway NH Borrower have been paid to the extent they
are payable on or prior to the date hereof.

 

(d)              Borrower has no right to appoint any voting members of any
applicable Condominium board or any officers of any applicable Condominium.

 

Section 3.37.      Waived Tax Deposit Properties. Borrower represents and
warrants that the applicable Tenant is responsible for the full payment of Taxes
with respect to each Waived Tax Deposit Property.

 



- 62 -

 

 

ARTICLE 4.

 

BORROWER COVENANTS

 

From the date hereof and until payment and performance in full of all
obligations of Borrower under this Agreement, the Security Instruments, the Note
and the other Loan Documents or the earlier release of the lien of the Security
Instruments (and all related obligations) in accordance with the terms of this
Agreement, the Security Instrument, the Note and the other Loan Documents, each
Borrower hereby covenants and agrees with Lender that:

 

Section 4.1.         Existence. Each Borrower will continuously maintain (a) its
existence and shall not dissolve or permit its dissolution, (b) its rights to do
business in the State and (c) its franchises and trade names, if any.

 

Section 4.2.         Legal Requirements.

 

(a)               Borrower shall promptly comply and shall cause each Individual
Property to comply with all Legal Requirements affecting such Individual
Property or the use thereof (which such covenant shall be deemed to (i) include
Environmental Laws and (ii) require Borrower to keep all Permits required for
the ownership, operation, leasing or maintenance of the Individual Property in
full force and effect).

 

(b)               Intentionally omitted.

 

(c)               Borrower shall give prompt notice to Lender of the receipt by
Borrower of any notice related to a violation of any applicable Legal
Requirements and of the commencement of any proceedings or investigations by any
Governmental Authority for violation by an Individual Property or Borrower of
any applicable Legal Requirements.

 

(d)               Borrower, at its own expense, may contest by appropriate legal
proceeding, promptly initiated and conducted in good faith and with due
diligence, the validity of any Legal Requirement, the applicability of any Legal
Requirement to Borrower or any Individual Property or any alleged violation of
any Legal Requirement, provided that (i) no Event of Default has occurred and
remains uncured; (ii) such proceeding shall be permitted, if applicable, under
and be conducted in accordance with the provisions of any instrument to which
Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be permitted by and conducted in accordance with all applicable
Legal Requirements; (iii) neither the applicable Individual Property nor any
part thereof or interest therein will be in danger of being sold, forfeited,
terminated, cancelled or lost as a result of such contest by Borrower; (iv)
Borrower shall promptly upon final determination thereof comply with any such
Legal Requirement determined to be valid or applicable or cure any violation of
any Legal Requirement determined by the proceeding to have been violated; (v)
such proceeding shall suspend the enforcement of the contested Legal Requirement
against Borrower or the applicable Individual Property; (vi) Borrower shall
furnish such security as may be required in the proceeding, or if no such
security is required, as may be reasonably requested by Lender, to insure
compliance with such Legal Requirement, together with all interest and penalties
payable in connection therewith; and (vii) Borrower provides notice to Lender of
such contest within a reasonable time following commencement thereof (which may
be simultaneously with the delivery of the next succeeding information delivered
pursuant to Section 4.12(a)(i) hereof). Lender may apply any such security or
part thereof, as necessary to cause compliance with such Legal Requirement (i)
upon not less than ten (10) Business Days written notice to Borrower, when, in
the judgment of Lender, the validity, applicability or violation of such Legal
Requirement is finally established or (ii) at any time when, in the judgment of
Lender, the applicable Individual Property (or any part thereof or interest
therein) shall be in imminent danger of being sold, forfeited, terminated,
cancelled or lost.

 



- 63 -

 

 

Section 4.3.         Maintenance and Use of Property. Borrower shall cause each
Individual Property to be maintained in a good and safe condition and repair,
reasonable wear and tear excepted. The Improvements and the Personal Property
shall not be removed, demolished or materially altered (except for normal
replacement of the Personal Property) without the consent of Lender or as
otherwise permitted pursuant to Section 4.21 hereof. Subject to Borrower’s
ability to release an Individual Property in accordance with Sections 7.4(c) and
(d) hereof, Borrower shall perform (or shall cause to be performed) the prompt
repair, replacement and/or rebuilding of any part of any Individual Property
which may be destroyed by any casualty, or become damaged, worn or dilapidated
or which may be affected by any proceeding of the character referred to in
Section 3.14 hereof and shall complete and pay for (or cause the completion and
payment for) any structure at any time in the process of construction or repair
on the Land. Borrower shall operate each Individual Property for the same
category of uses as such Individual Property is currently operated (e.g.,
retail, commercial office, etc.) and Borrower shall not, without the prior
written consent of Lender, (i) change the use of any Individual Property or (ii)
initiate, join in, acquiesce in, or consent to any change in any private
restrictive covenant, zoning law or other public or private restriction,
limiting or defining the uses which may be made of any Individual Property or
any part thereof. If under applicable zoning provisions the use of all or any
portion of any Individual Property is or shall become a nonconforming use,
Borrower will not cause and, subject to the terms of the applicable Lease, will
use commercially reasonable efforts to not permit Tenants to cause a
nonconforming use to be discontinued or the nonconforming Improvement to be
abandoned without the express written consent of Lender.

 

Section 4.4.         Waste. Borrower shall not commit or suffer any waste of any
Individual Property or make any change in the use of any Individual Property
which will in any way materially increase the risk of fire or other hazard
arising out of the operation of such Individual Property, or take any action
that could reasonably be expected to invalidate or give cause for cancellation
of any Policy, or do or permit to be done thereon anything that may in any way
impair the value of such Individual Property or the security for the Loan.
Borrower will not, without the prior written consent of Lender, permit any
drilling or exploration for or extraction, removal, or production of any
minerals from the surface or the subsurface of any Individual Property,
regardless of the depth thereof or the method of mining or extraction thereof.

 



- 64 -

 

 

Section 4.5.         Taxes and Other Charges.

 

(a)               Subject to Section 4.5(b), Borrower shall pay (or cause to be
paid) all Taxes and Other Charges now or hereafter levied or assessed or imposed
against each Individual Property or any part thereof as the same become due and
payable (except with respect to any Waived Tax Deposit Property whenever there
is not a Borrower Tax Period with respect to such Waived Tax Deposit Property);
provided, however, prior to the occurrence and continuance of an Event of
Default, Borrower’s obligation to directly pay Taxes shall be suspended for so
long as Borrower complies with the terms and provisions of Section 8.6 hereof.
Except with respect to the Waived Tax Deposit Properties whenever there is not a
Borrower Tax Period with respect to such Waived Tax Deposit Property, Borrower
shall furnish to Lender receipts for the payment of the Taxes and the Other
Charges prior to the date the same shall become delinquent (provided, however,
that Borrower is not required to furnish such receipts for payment of Taxes in
the event that such Taxes have been paid by Lender pursuant to Section 8.6
hereof). Subject to Section 4.5(b), Borrower shall not suffer and shall promptly
cause to be paid and discharged any lien or charge relating to or arising from
Taxes or Other Charges which may be or become a lien or charge against any
Individual Property (or any portion thereof) (except with respect to any Waived
Tax Deposit Property whenever there is not a Borrower Tax Period with respect to
such Waived Tax Deposit Property), and shall promptly pay for all utility
services provided to each Individual Property (or any portion thereof) (except
with respect to those Properties with Leases that require the Tenants to pay
such utility services). Borrower shall use commercially reasonable efforts to
cause the Tenant with respect to any Waived Tax Deposit Property (whenever there
is not a Borrower Tax Period with respect to such Waived Tax Deposit Property)
to pay and discharge any lien or charge relating to or arising from Taxes or
Other Charges which may be or become a lien or charge against such Waived Tax
Deposit Property (or portion thereof) (whenever there is not a Borrower Tax
Period with respect to such Waived Tax Deposit Property) and shall use
commercially reasonable efforts to cause each Tenant with respect to each of
those Properties with Leases that require the Tenants to pay such utility
services to promptly pay all utility services provided to each such Property.

 

(b)               Borrower, at its own expense, may contest (or permit to be
contested) by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any Taxes or Other Charges, provided that (i) no Event of
Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be permitted by and conducted in accordance
with all applicable Legal Requirements; (iii) neither the applicable Individual
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, canceled or lost as a result of such contest of any
such Taxes or Other Charges; (iv) Borrower shall promptly upon final
determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the applicable Individual Property; (vi)
Borrower shall furnish such security as may be required in the proceeding, or
deliver to Lender such reserve deposits as may be reasonably requested by
Lender, to insure the payment of any such Taxes or Other Charges, together with
all interest and penalties thereon, if applicable; and (vii) Borrower provides
notice to Lender of such contest within a reasonable time following commencement
thereof (which may be simultaneously with the delivery of the next succeeding
information delivered pursuant to Section 4.12(a)(i) hereof). Lender may pay
over any such cash deposit or part thereof held by Lender to the claimant
entitled thereto (i) upon not less than ten (10) Business Days written notice to
Borrower, when, in the reasonable judgment of Lender, the entitlement of such
claimant is established or (ii) at any time when, in the judgment of Lender, the
applicable Individual Property (or part thereof or interest therein) shall be in
danger of being sold, forfeited, terminated, canceled or lost or there shall be
any danger of the lien of the Security Instrument being primed by any related
lien. In addition, to the extent any Tenant has the right pursuant to the
applicable Lease to contest Taxes, Borrower shall be permitted to permit the
applicable Tenant to contest Taxes in a manner permitted pursuant to the
applicable Lease and in accordance with applicable Legal Requirements regardless
of whether any Event of Default is continuing, and Borrower may execute such
documents as are reasonably required in connection with the foregoing.

 



- 65 -

 

 

Section 4.6.         Litigation. Borrower shall give prompt written notice to
Lender of any litigation or governmental proceedings pending or threatened in
writing against Borrower which could reasonably be expected to have a Material
Adverse Effect.

 

Section 4.7.         Access to Property. Subject to the rights of Tenants and
applicable Legal Requirements and compliance with any guidelines (whether or not
having the authority of law) issued by any governmental or quasi-governmental
agency, including, without limitation, the Center for Disease Control) regarding
health and safety, Borrower shall permit agents, representatives and employees
of Lender to inspect each Individual Property or any part thereof at reasonable
hours upon reasonable advance notice.

 

Section 4.8.         Notice of Default. Borrower shall promptly advise Lender of
any material adverse change in Borrower’s and/or Guarantor’s financial condition
or of the occurrence of any Event of Default of which Borrower has knowledge.

 

Section 4.9.         Cooperate in Legal Proceedings. Borrower shall cooperate
fully with Lender with respect to any proceedings before any court, board or
other Governmental Authority which could reasonably be expected in any way to
adversely affect the rights of Lender hereunder or any rights obtained by Lender
under any of the Note, the Security Instruments or the other Loan Documents and,
in connection therewith, permit Lender, at its election, to participate in any
such proceedings.

 

Section 4.10.      Performance by Borrower. Borrower hereby acknowledges and
agrees that Borrower’s observance, performance and fulfillment of each and every
material covenant, term and provision to be observed and performed by Borrower
under this Agreement, the Security Instruments, the Note and the other Loan
Documents is a material inducement to Lender in making the Loan.

 

Section 4.11.       Environmental Remediation.

 

(a)               Borrower shall (i) perform or cause the performance of the
environmental investigation and/or Remediation (as defined in the Environmental
Indemnity) work at the Properties as set forth on Schedule VI hereto in the
manner and in accordance with the time frames (if any) set forth on Schedule VI
hereto and (ii) complete or cause the completion of any further investigation
and/or Remediation work determined to be legally required and/or necessary and
appropriate by an environmental consultant or engineer reasonably satisfactory
to Lender based on the investigation and remediation activities set forth on
Schedule VI; provided all work performed pursuant to each of the preceding
clauses (i) and (ii), shall be performed in compliance with all Environmental
Laws (as defined in the Environmental Indemnity) and other applicable Legal
Requirements and to the extent necessary and appropriate in order for the
Borrower to obtain or otherwise produce written documentation of regulatory
closure from an applicable Governmental Authority with jurisdiction over such
investigation and remediation in form and substance reasonably satisfactory to
Lender, documenting the completion of such investigation and/or remediation such
that no further action under any applicable Legal Requirements is required to
protect human health and safety with respect to the identified environmental
conditions in order to comply with applicable Environmental Laws (provided,
however, in the event that it is not the custom or practice of the Governmental
Authority to oversee such work or to issue such letter or documentation under
such circumstances, such requirement shall be deemed satisfied by delivery of
documentation in form and substance reasonably satisfactory to Lender from an
environmental consultant or engineer reasonably acceptable to Lender evidencing
completion of such work and concluding that no further action is required to
protect human health and safety with respect to the identified environmental
conditions in compliance with Environmental Laws and consistent with applicable
regulatory requirements) (all such environmental investigation and/or
Remediation work are hereinafter referred to as the “Environmental
Remediation”). Borrower shall complete each of the Environmental Remediation on
or before the respective deadline, if any, for each item of environmental
investigation and Remediation work as set forth on Schedule VI hereto.

 



- 66 -

 

 

(b)               Borrower shall provide Lender with copies of the reports and
other results of the Environmental Remediation promptly after Borrower receives
such reports and results and Lender shall be entitled to rely on such reports
and other results. Borrower shall promptly notify Lender of any material change
in the scope, anticipated duration, timing or cost of the Environmental
Remediation.

 

Section 4.12.       Books and Records.

 

(a)               Borrower shall furnish to Lender:

 

(i)           quarterly certified rent rolls for each Individual Property and
sales reports with respect to each Individual Property (to the extent provided
by the Tenants with respect to such Individual Property), in each instance
within sixty (60) days after the end of each calendar quarter;

 

(ii)          within sixty (60) days after the end of each calendar quarter, (A)
with respect to Borrower, a quarterly balance sheet (which shall (I) not include
any Person other than Borrower and (II) shall show each Borrower individually
and on a combined, aggregate basis), (B) a quarterly operating statement
(showing both each Individual Property individually and all Individual
Properties in the aggregate), in each case, detailing the revenues received, the
expenses incurred and the components thereof (i.e. Gross Rents, Operating Income
and Operating Expenses) and major capital improvements for the period of
calculation and containing appropriate monthly, quarterly and year-to-date
information, and (C) with respect to Guarantor, the quarterly consolidated
financial statements of AFT, which financial statements shall be (I) prepared on
an unaudited basis, in form substantially similar to those previously delivered
by AFIN to Lender and which shall include Guarantor’s statement of net worth,
and (II) certified by Guarantor or AFIN to Lender as true and correct in all
material respects;

 



- 67 -

 

 

(iii)         (A) within one hundred five (105) days after the close of each
fiscal year of Borrower, (I) with respect to Borrower, an annual balance sheet
(which shall (x) not include any Person other than Borrower and (y) shall show
each Borrower individually and on a combined, aggregate basis), (II) an annual
operating statement (showing both each Individual Property individually and all
Individual Properties in the aggregate), in each case, detailing the revenues
received, the expenses incurred and the components thereof (i.e. Gross Rents,
Operating Income and Operating Expenses) and major capital improvements for the
period of calculation and containing appropriate monthly, quarterly and
year-to-date information, and (III) with respect to Guarantor, the annual
consolidated financial statements of AFIN, which financial statements shall (w)
be prepared on an audited basis, in form substantially similar to those
previously delivered by AFIN to Lender and which shall include Guarantor’s
balance sheet, statement of net worth and, if available, cash flows for all
Individual Properties and entities constituting Borrower, (x) with respect to
AFIN’s annual financial statements, be prepared and audited by AFIN’s
independent certified public accountants (which accountants shall be reasonably
acceptable to Lender), (y) be certified by Guarantor or AFIN to Lender as true
and correct in all material respects, and (z) contain such backup and/or
supporting information as may be reasonably requested by Lender, and (B) within
one hundred twenty (120) days after the close of each fiscal year of Borrower,
annual financial statements with respect to Borrower prepared and audited by a
“Big Four” public accounting firm or other independent certified public
accounting firm reasonably acceptable to Lender (which shall (x) not include any
Person other than Borrower and (y) shall show each Borrower individually and on
a combined, aggregate basis), including an annual operating statement (showing
both each Individual Property individually and all Individual Properties in the
aggregate), in each case, detailing the revenues received, the expenses incurred
and the components thereof (i.e. Gross Rents, Operating Income and Operating
Expenses) and major capital improvements for the period of calculation and
containing appropriate monthly, quarterly and year-to-date information;

 

(iv)         upon the occurrence and during the continuance of a Trigger Period,
an annual operating budget for the current calendar year presented on a monthly
basis for each Individual Property, including cash flow projections for the
current year and all proposed capital replacements and improvements and upon the
occurrence and during the continuance of a Trigger Period, by no later than
December 1 of each calendar year, an annual operating budget for the next
succeeding calendar year presented on a monthly basis for each Individual
Property, including cash flow projections for the upcoming year and all proposed
capital replacements and improvements, which such budgets, in each instance,
shall not take effect until approved by Lender, such approval not be
unreasonably withheld (after such approval has been given in writing, each such
approved budget shall be referred to herein, individually or collectively (as
the context requires), as the “Approved Annual Budget”). Lender shall in good
faith endeavor to approve each proposed budget (and any revisions thereof)
within ten (10) Business Days after Lender’s receipt thereof or, if Lender does
not approve of such proposed budget, provide Borrower with a reasonably detailed
explanation as to its objections. Until such time that Lender approves a
proposed annual budget that requires Lender approval pursuant to this
paragraph (iv), (1) to the extent that an Approved Annual Budget does not exist
for the immediately preceding calendar year, the budget provided to Lender for
informational purposes shall apply, provided that the same shall be adjusted to
reflect actual increases in Taxes, Insurance Premiums, rent due under Ground
Leases and utilities expenses and (2) to the extent that an Approved Annual
Budget exists for the immediately preceding calendar year, such Approved Annual
Budget shall apply to the then current calendar year; provided, that such
Approved Annual Budget shall be adjusted to reflect (A) actual increases in
Taxes, Insurance Premiums, rent due under Ground Leases and utilities expenses,
(B) actual increases in other Non-Discretionary Expenses not covered by the
preceding clause (A), and (C) other operating expenses and capital expenses
provided that such additional operating expenses and capital expenses described
in this clause (C) do not result in an increase in the overall budgeted expenses
of more than five percent (5%) of the total budgeted expenses set forth in the
annual budget or Approved Annual Budget, as applicable, for the preceding year;

 



- 68 -

 

 

(v)          by no later than thirty (30) days after and as of the end of each
calendar month during the period prior to Securitization (if required by
Lender), and thereafter by no later than thirty (30) days after and as of the
end of each calendar quarter, a calculation of the then current Debt Yield,
together with such back-up information as Lender shall reasonably require with
respect to such calculation of the Debt Yield. Without limiting any requirements
of this Section 4.12 or any right of Lender to request additional information in
accordance with the terms of this Agreement, the calculation of the Debt Yield
to be delivered by Borrower pursuant to this Section 4.12(a)(v) shall be in
substantially the form of Schedule XIX attached hereto.

 

(vi)         by no later than thirty (30) days after and as of the end of each
calendar month during the period prior to Securitization (if required by Lender)
or during the continuance of a Trigger Period or an Event of Default, monthly
financial statements (except for the month of January and the last month of each
calendar quarter) and rent rolls.

 

(b)               Upon request from Lender (which request shall not be made more
than two (2) times in any calendar year unless an Event of Default shall have
occurred and is continuing), Borrower shall furnish (or make available) in a
timely manner to Lender:

 

(i)           an accounting of all security deposits held in connection with any
Lease of any part of any Individual Property, including the name and
identification number of the accounts in which such security deposits are held,
the name and address of the financial institutions in which such security
deposits are held and the name of the Person to contact at such financial
institution; and

 

(ii)          evidence reasonably acceptable to Lender of compliance with the
terms and conditions of Articles 5 and 9 hereof.

 

(c)               Borrower shall, within ten (10) Business Days of request,
furnish Lender (and shall cause Guarantor to furnish to Lender) with such other
additional financial or management information (including State and Federal tax
returns) as may, from time to time, be reasonably requested by Lender if
Borrower and/or Guarantor prepare the same in the ordinary course or the same
are reasonably obtainable using systems of Borrower and/or Guarantor that are
currently in place. Borrower shall furnish to Lender and its agents space for
the examination and audit of any such books and records.

 

(d)               Borrower agrees that (i) Borrower shall keep adequate books
and records of account and (ii) all Required Financial Items (defined below) to
be delivered to Lender pursuant to Section 4.12 shall: (A) be complete and
correct; (B) present fairly the financial condition of the applicable Person;
(C) disclose all liabilities that are required to be reflected or reserved
against; and (D) be prepared (1) in a manner which is consistent with the manner
in which such books and records are maintained and such Required Financial
Statements are prepared as of the date of this Agreement or in such other form
as may be reasonably acceptable to Lender and certified by a Responsible Officer
of Borrower (2) in electronic format and (3) to the extent applicable, in
accordance with the Approved Accounting Method. Borrower agrees that all
Required Financial Items shall not contain any intentional misrepresentation or
omission of a material fact.

 



- 69 -

 

 

(e)               Borrower acknowledges the importance to Lender of the timely
delivery of each of the items required by this Section 4.12 and the other
financial reporting items required by this Agreement (each, a “Required
Financial Item” and, collectively, the “Required Financial Items”). Borrower
shall pay to Lender the sum of $2,500.00 per occurrence for each failure by
Borrower to deliver any of the Required Financial Items to Lender within ten
(10) Business Days after the due date specified herein (a “Reporting Failure”).

 

Section 4.13.       Estoppel Certificates.

 

(a)               After request by Lender, Borrower, within ten (10) Business
Days of such request, shall furnish Lender or any proposed assignee with a
statement, duly acknowledged and certified, setting forth (i) the original
principal amount of the Loan, (ii) the unpaid principal amount of the Loan,
(iii) the rate of interest of the Loan, (iv) the terms of payment and maturity
date of the Loan, (v) the date installments of interest and/or principal were
last paid, (vi) that, except as provided in such statement, no Event of Default
exists, (vii) that this Agreement, the Note, the Security Instruments and the
other Loan Documents are valid, legal and binding obligations and have not been
modified or if modified, giving particulars of such modification, (viii)
whether, to Borrower’s knowledge, any offsets or defenses exist against the
obligations secured hereby and, if any are alleged to exist, a detailed
description thereof, (ix) that all Leases are in full force and effect and have
not been modified or terminated (or if modified or terminated, setting forth all
modifications or terminations), (x) the date to which the Rents thereunder have
been paid pursuant to the Leases, (xi) whether or not, to the knowledge of
Borrower, any of the lessees under the Leases are in default under the Leases,
and, if any of the lessees are in default, setting forth the specific nature of
all such defaults, (xii) the amount of security deposits held by Borrower under
each Lease, and (xiii) as to any other matters reasonably requested by Lender
and reasonably related to the obligations created and evidenced hereby and by
the Security Instruments or the Properties (or any portion thereof); provided,
that, so long as no Event of Default has occurred and is continuing, Borrower
shall not be required to deliver such statement to Lender more frequently than
once in any twelve month period.

 

(b)               Borrower shall use its commercially reasonable efforts to
deliver to Lender, promptly upon request, duly executed estoppel certificates
from any one or more Tenants as reasonably required by Lender attesting to such
facts regarding the Lease as Lender may reasonably request, including, but not
limited to, attestations that each Lease covered thereby is in full force and
effect with no defaults beyond applicable notice and cure periods thereunder on
the part of any party except only to Tenant’s knowledge as to Borrower defaults
(or identifying any defaults beyond applicable notice and cure periods there may
be), that none of the Rents have been paid more than one month in advance,
except as security, identifying any free rent or other concessions due lessee
(if any) and identifying, to Tenant’s knowledge, any defense or offset against
the full and timely performance of its obligations under the Lease, provided,
that, so long as no Event of Default has occurred and is continuing, Borrower
shall not be required to use commercially reasonable efforts to deliver such
certificates to Lender more frequently than once in any twelve month period.
Notwithstanding the foregoing, if Tenant provides an estoppel in the same form
as the one delivered in connection with the closing of the Loan or in a form
which complies with the requirements of the applicable Lease, Lender shall
accept the same and Borrower shall be deemed to have satisfied the requirements
of this subparagraph (b).

 



- 70 -

 

 

(c)               Borrower shall use commercially reasonable efforts to deliver
to Lender, within ten (10) Business Days of written request from Lender (or such
longer period for delivery of estoppels set forth in such Property Document
and/or such Ground Lease), estoppel certificates from each party under any
Property Document and/or any Ground Lease in form and substance reasonably
acceptable to Lender or in such form required by the applicable Property
Document and/or Ground Lease if the applicable Property Document and/or Ground
Lease provides a form therefor or in the form delivered in connection with the
closing of the Loan, provided that, so long as no Event of Default has occurred
and is continuing, Borrower shall not be required to use commercially reasonable
efforts to deliver such certificates to Lender more frequently than once in any
twelve month period.

 

(d)               Borrower shall use commercially reasonable efforts to deliver
to Lender, within thirty (30) days after Lender’s request, an estoppel
certificate from the board of directors of the condominium association or other
applicable governing body under the Condominium Documents in form and substance
reasonably satisfactory to Lender or in such form required under the Condominium
Documents; provided that, so long as no Event of Default has occurred and is
continuing, Borrower shall not be required to use commercially reasonable
efforts to deliver such certificates to Lender more frequently than once in any
twelve month period.

 

Section 4.14.       Leases and Rents.

 

(a)               All Leases and all renewals of Leases executed after the date
hereof shall (i) provide for rental rates comparable to existing local market
rates for similar properties (except for renewals pursuant to the terms and
conditions of Leases executed prior to the date hereof, the rental rates for
which shall be consistent with the terms of the applicable Lease), (ii) be on
commercially reasonable terms with unaffiliated, third parties (unless otherwise
consented to by Lender or for renewals pursuant to the terms and conditions of
Leases executed prior to the date hereof), and (iii) with respect to Leases
entered into after the Closing Date, provide that such Lease is subordinate to
the Security Instruments and that the lessee will attorn to Lender and any
purchaser at a foreclosure sale, provided, that such subordination and
attornment may be contingent on Lender’s agreement not to disturb the Tenant’s
use of such premises so long as no event of default under such Lease has
occurred and is continuing. Notwithstanding anything to the contrary contained
herein, Borrower shall not, without the prior written approval of Lender (which
approval shall not be unreasonably withheld, conditioned or delayed), enter
into, renew, extend, amend, modify, enter into any Deferred Rental Agreements
with respect to, permit any assignment of or subletting under (to the extent
Borrower consent is required under the terms of the applicable Lease for the
applicable assignment and/or subletting), waive any economic provisions or other
material provisions of, release any party to, terminate (except in the case of
default by the Tenant thereunder), reduce rents under, accept a surrender of
space under (unless required pursuant to the terms and conditions of the
applicable Lease), or shorten the term of, in each case, any Major Lease. For
the avoidance of doubt, Borrower shall have the right to enter into Leases (and
to renew, extend, amend, modify and consent to any assignment of or subletting
under Leases) without Lender’s consent other than Major Leases provided that
each Lease complies with the terms described in clauses (i), (ii) and (iii) of
this Section 4.14(a). To the extent that the Deemed Approval Requirements are
fully satisfied in connection with any Borrower request for Lender consent under
this subparagraph (a) and Lender thereafter fails to approve or disapprove the
same, Lender’s approval shall be deemed given with respect to the matter for
which approval was requested.

 



- 71 -

 

 

(b)               Without limitation of subsection (a) above, Borrower (i)
shall, subject to applicable Legal Requirements, observe and perform the
material obligations imposed upon the lessor under the Leases in a commercially
reasonable manner (including, without limitation, as set forth in the last
sentence of this paragraph); (ii) shall, subject to applicable Legal
Requirements, enforce the terms, covenants and conditions contained in the
Leases upon the part of the lessee thereunder to be observed or performed in a
commercially reasonable manner; (iii) shall not collect any of the Rents more
than one (1) month in advance (other than security deposits); (iv) shall not
execute any assignment of lessor’s interest in the Leases or the Rents (except
as contemplated by the Loan Documents); (v) shall not, without Lender’s prior
written consent (not to be unreasonably withheld, conditioned or delayed),
alter, modify or change any Lease to the extent the same would, individually or
in the aggregate, (A) cause any such Lease to violate Section 4.14(a)(i) through
(iii) above or (B) have a Material Adverse Effect; and (vi) shall hold all
security deposits under all Leases in accordance with Legal Requirements. Upon
request (but not more than two times during any calendar year so long as no
Event of Default has occurred and is continuing), Borrower shall furnish (or
make available) to Lender executed copies of all Leases. In addition, Borrower
shall (i) perform such repairs as are necessary to address any issue relating to
the Borrower’s repair obligations under the applicable Lease raised by a Tenant
in the estoppel certificate such Tenant delivered to Lender prior to the Closing
Date, and (ii) use commercially reasonable efforts to deliver to Lender an
updated estoppel certificate from each applicable Tenant containing no objection
to the repair status of the applicable Individual Property.

 

(c)               Notwithstanding anything contained herein to the contrary,
Borrower shall not willfully withhold from Lender any information reasonably
required regarding renewal, extension, amendment, modification, waiver of
provisions of, termination, rental reduction of, surrender of space of, or
shortening of the term of, any Lease during the term of the Loan. Borrower
further agrees to provide Lender with written notice of a Tenant “going dark”
under such Tenant’s Lease within ten (10) Business Days after Borrower’s
knowledge that such Tenant has “gone dark”, provided that Borrower shall not be
required to notify Lender of any suspension of operations by any Tenant under a
Lease which is not a Major Lease attributable to compliance with any Legal
Requirements restricting the rights of tenants generally (or categories of
tenants generally) from operating for business in the applicable premises.

 

(d)               Borrower shall notify Lender in writing, within two (2)
Business Days following receipt thereof, of Borrower’s receipt of any
cancellation, termination or default fee or payment or other cancellation,
termination or default fee or payment paid by any Tenant under any Lease (such
payments, collectively, “Termination Fees”), and Borrower shall cause such
Termination Fees to be deposited into an Eligible Account with Lender to be
disbursed by Lender for tenant improvement and leasing commission costs with
respect to the re-leasing of the applicable premises to which such Termination
Fees relate within ten (10) Business Days after Borrower’s request therefor,
provided no Event of Default is continuing. After the entirety of the space
demised under the Lease to which such Termination Fees relate has been leased to
a replacement Tenant in accordance with the terms and conditions of this
Agreement and the Tenant thereunder is open for business and paying full and
unabated rent under such Lease, Lender shall deposit any remaining Termination
Fees held by Lender pursuant to this subclause (d) in the Cash Management
Account for application in accordance with Section 9.3 hereof. During the
continuance of an Event of Default, any such Termination Fees may also be held
as collateral for the Debt or applied towards payment of the Debt, as so
determined by Lender.

 



- 72 -

 

 

(e)               Lender agrees to reasonably cooperate with any request by
Borrower to deliver a subordination and non-disturbance agreement in favor of a
Tenant under a Major Lease, on Lender’s then current form of subordination and
non-disturbance agreement; provided that Lender will cooperate reasonably in
connection with reasonable changes requested thereto. Borrower shall pay all
reasonable out-of-pocket costs and expenses actually incurred by Lender in
connection with such request.

 

Section 4.15.       Management Agreement.

 

(a)               As of the Closing Date, there are no Management Agreements
other than (i) that certain Property Management Agreement dated as of October
23, 2013 between ARC AMWNRKY001, LLC, a Delaware limited liability company and
CBRE, Inc., a Delaware corporation, and (ii) that certain Property Management
and Leasing Agreement, dated as of the date hereof, by and among each Borrower
other than ARC AMWNRKY001, LLC, collectively as owner, and American Finance
Properties, LLC as manager. If, at any time, Borrower desires to enter into a
replacement Management Agreement with respect to any Individual Property or
extend the existing Management Agreements to apply to any additional Individual
Property, Borrower shall do so in accordance with the terms and conditions of
Section 4.15(g) and (i) hereof.

 

(b)               Borrower shall (i) diligently and promptly perform, observe
and enforce all of the terms, covenants and conditions of each Management
Agreement on the part of Borrower to be performed, observed and enforced to the
end that all things shall be done which are necessary to keep unimpaired the
rights of Borrower under such Management Agreement, (ii) promptly notify Lender
of any default under any Management Agreement beyond applicable notice and cure
periods thereunder; (iii) promptly deliver to Lender a copy of any written
notice of default or other material written notice received by Borrower under
the Management Agreement; (iv) promptly give notice to Lender of any written
notice that Borrower receives which provides that Manager is terminating the
Management Agreement or that Manager is otherwise discontinuing its management
of the Property; and (v) promptly use commercially reasonable efforts (subject
to applicable Legal Requirements) to enforce the performance and observance of
all of the covenants required to be performed and observed by Manager under the
Management Agreement. The management fee under the Management Agreement shall
not exceed (x) in the case of any Affiliated Manager, two percent (2%) of Gross
Rents or (y) in the case of any other Manager, three percent (3%) of Gross
Rents,

 



- 73 -

 

 

(c)               Borrower shall not, without the prior written consent of
Lender (which shall not be unreasonably withheld, conditioned or delayed), (i)
surrender, terminate or cancel any Management Agreement, consent to any
assignment of any Manager’s interest under the related Management Agreement or
otherwise replace Manager or renew or extend any Management Agreement (exclusive
of, in each case, any automatic renewal or extension in accordance with its
terms) or enter into any other new or replacement management agreement with
respect to any Individual Property; provided, however, that Borrower may replace
a Manager and/or consent to the assignment of a Manager’s interest under a
Management Agreement, in each case to the extent permitted by and in accordance
with the applicable terms and conditions hereof and of the other Loan Documents;
(ii) reduce or consent to the reduction of the term of a Management Agreement;
(iii) increase or consent to the increase of the amount of any charges under a
Management Agreement; or (iv) otherwise modify, change, alter or amend, in any
material respect, or waive or release any of its material rights and remedies
under, a Management Agreement in any material respect. To the extent that the
Deemed Approval Requirements are fully satisfied in connection with any Borrower
request for Lender consent under this subparagraph (c) and Lender fails to
approve or disapprove the same pursuant thereto, Lender’s approval shall be
deemed given with respect to the matter for which approval was requested.

 

(d)               If Borrower shall default after applicable notice and cure
periods in the performance or observance of any material term, covenant or
condition of a Management Agreement on the part of Borrower to be performed or
observed, then, without limiting the generality of the other provisions of this
Agreement, and without waiving or releasing Borrower from any of its obligations
hereunder, Lender shall have the right, but shall be under no obligation, to pay
any sums and to perform any act or take any action as may be appropriate to
cause all the terms, covenants and conditions of the Management Agreement on the
part of Borrower to be performed or observed to be promptly performed or
observed on behalf of Borrower, to the end that the rights of Borrower in, to
and under the Management Agreement shall be kept unimpaired and free from
default. If Manager shall deliver to Lender a copy of any notice sent to
Borrower of default under the Management Agreement, such notice shall constitute
full protection to Lender for any action taken or omitted to be taken by Lender
in good faith, in reliance thereon, subject to the rights of tenants. Borrower
shall notify Lender if Manager sub-contracts to a third party or an Affiliate
any or all of its management responsibilities under the Management Agreement
(which sub-contract shall be subject to Lender’s reasonable consent).

 

(e)               Borrower shall, from time to time (but not more frequently
than two (2) times in any calendar year unless an Event of Default shall be
continuing), use commercially reasonable efforts to obtain from Manager under
the Management Agreement such certificates of estoppel with respect to
compliance by Borrower with the terms of the Management Agreement as may be
reasonably requested by Lender.

 

(f)                In the event that the Management Agreement is scheduled to
expire at any time during the term of the Loan, Borrower shall submit to Lender
by no later than 30 days prior to such expiration a draft replacement management
agreement for approval in accordance with the terms and conditions hereof, which
approval shall not be unreasonably withheld but may be conditioned on delivery
of a Rating Agency Confirmation; provided, however, that if such replacement
management agreement is substantially similar to the Management Agreement
(including, without limitation, the fee payable thereunder (subject to any
increases contemplated by the existing Management Agreement) to the extent such
fee does not exceed (x) in the case of any Affiliated Manager, two percent (2%)
of Gross Rents or (y) in the case of any other Manager, three percent (3%) of
Gross Rents), neither Lender’s consent nor any Rating Agency Confirmation shall
be required. The foregoing shall not apply to any renewal of any Management
Agreement entered into in compliance with this Agreement in accordance with the
terms thereof.

 



- 74 -

 

 

(g)               Borrower shall have the right to replace Manager or consent to
the assignment of Manager’s rights under the Management Agreement without
Lender’s consent, in each case, to the extent that (i) no Event of Default has
occurred and is continuing, (ii) Lender receives at least thirty (30) days prior
written notice of the same, (iii) such replacement or assignment (as applicable)
will not result in a Property Document Event and/or any termination or
cancellation of any Ground Lease or any default thereunder and (iv) the
applicable New Manager is a Qualified Manager engaged pursuant to a Qualified
Management Agreement.

 

(h)               Without limitation of the foregoing, if the Management
Agreement is terminated or expires (including, without limitation, pursuant to
the Assignment of Management Agreement), comes up for renewal or extension
(exclusive of, in each case, any automatic renewal or extension in accordance
with its terms), ceases to be in full force or effect or is for any other reason
no longer in effect (including, without limitation, in connection with any Sale
or Pledge), then Lender, at its option, may require Borrower to engage, in
accordance with the terms and conditions set forth herein and in the Assignment
of Management Agreement, a New Manager to manage the Property, which such New
Manager shall (i) if an Event of Default has occurred and is continuing and if
opted by Lender, selected by Lender and subject to the reasonable approval of
Borrower if Lender has not foreclosed on the Property and (ii) be a Qualified
Manager and shall be engaged pursuant to a Qualified Management Agreement.

 

(i)                 As conditions precedent to any engagement of a New Manager
hereunder, (i) New Manager and Borrower shall execute an Assignment of
Management Agreement in substantially the same form as the Assignment of
Management Agreement delivered to Lender on the date hereof, and (ii) if such
New Manager is an Affiliated Manager, Borrower shall deliver to Lender a New
Non-Consolidation Opinion (or update) with respect to such New Manager and new
management agreement, and (iii) if requested by Lender, Borrower shall deliver
to Lender a certificate representing that the engagement of such New Manager
will not result in a Property Document Event and/or any termination or
cancellation of any Ground Lease or any default thereunder.

 

(j)                 Borrower shall notify Lender in writing, within ten (10)
Business Days following receipt thereof, of Borrower’s receipt of any early
termination fee or similar payment or other termination fee or similar payment
paid by any Manager, and Borrower further covenants and agrees that Borrower
shall cause any such termination fee or payment to be promptly deposited into
the Cash Management Account.

 

(k)               Lender shall have the right to cause Borrower to terminate the
applicable Management Agreement and require Borrower to appoint a Qualified
Manager, which is not an Affiliate of Borrower, to manage one or more Properties
pursuant to a Qualified Management Agreement in accordance with the terms and
conditions of this Agreement (i) during the continuance of an Event of Default,
(ii) upon a Bankruptcy Action with respect to the applicable Manager, or (iii)
upon the occurrence of a material default beyond applicable notice and cure
periods by the applicable Manager under the applicable Management Agreement.

 



- 75 -

 

 

 

(l)                 Lender’s consent (not to be unreasonably withheld,
conditioned or delayed) shall be required with respect to any Sale or Pledge of
any Affiliated Manager over which Borrower, any SPE Component Entity and/or
their respective Affiliates has Control, which consent may be conditioned upon
receipt of a New Non-Consolidation Opinion to the extent such Sale or Pledge is
to an Affiliate of Borrower, any SPE Component Entity and/or Guarantor.

 

(m)             Any reasonable out-of-pocket costs and expenses actually
incurred by Lender pursuant to this Section shall be deemed to constitute a
portion of the Debt, shall be secured by the lien of the Security Instrument and
the other Loan Documents and shall be immediately due and payable upon demand by
Lender therefor (and to the extent not paid within thirty (30) days of demand
therefor by Lender shall bear interest at the Default Rate).

 

Section 4.16.     Payment for Labor and Materials.

 

(a)               Subject to Section 4.16(b) below, Borrower will promptly pay
(or cause to be paid) when due all bills and costs for labor, materials, and
specifically fabricated materials incurred by or on behalf of Borrower in
connection with each Individual Property (any such bills and costs, a “Work
Charge”) and not permit to exist in respect of any Individual Property or any
part thereof any lien or security interest with respect to such Work Charges,
even though inferior to the liens and the security interests hereof, and in any
event never permit to be created or exist in respect of any Individual Property
or any part thereof any other or additional lien or security interest other than
the liens or security interests created hereby and by the Security Instruments,
except for the Permitted Encumbrances.

 

(b)               After prior written notice to Lender, Borrower, at its own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the validity of any Work Charge,
the applicability of any Work Charge to Borrower or to any Individual Property
or any alleged non-payment of any Work Charge and defer paying the same,
provided that (i) no Event of Default has occurred and is continuing; (ii) such
proceeding shall be permitted under and be conducted in accordance with the
provisions of any instrument to which Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable Legal Requirements; (iii) neither the applicable
Individual Property nor any part thereof or interest therein will be in imminent
danger of being sold, forfeited, terminated, cancelled or lost as a result of
the contest of the same; (iv) Borrower shall promptly upon final determination
thereof pay (or cause to be paid) any such contested Work Charge determined to
be valid, applicable and unpaid; (v) such proceeding shall suspend the
collection of such contested Work Charge from the applicable Individual Property
or Borrower shall have paid the same (or shall have caused the same to be paid)
under protest; and (vi) Borrower shall furnish (or cause to be furnished) such
security as may be required in the proceeding, or as may be reasonably requested
by Lender, to insure payment of such Work Charge, together with all interest and
penalties payable in connection therewith. Lender may apply any such security or
part thereof, as necessary to pay for such Work Charge (i) upon not less than
ten (10) Business Days written notice to Borrower when, in the reasonable
judgment of Lender, the validity, applicability and non-payment of such Work
Charge is finally established or (ii) at any time when in the judgment of Lender
the applicable Individual Property (or any part thereof or interest therein)
shall be in imminent danger of being sold, forfeited, terminated, cancelled or
lost.

 



- 76 -

 

 

Section 4.17.     Performance of Other Agreements. Borrower shall observe and
perform each and every material term to be observed or performed by Borrower
pursuant to the terms of any agreement or recorded instrument affecting or
pertaining to each Individual Property (or any portion thereof) and any
amendments, modifications or changes thereto.

 

Section 4.18.     Debt Cancellation. Borrower shall not cancel or otherwise
forgive or release any claim or debt (other than termination of Leases in
accordance herewith) owed to Borrower by any Person, except for adequate
consideration and in the ordinary course of Borrower’s business.

 

Section 4.19.     ERISA.

 

(a)               Neither Borrower nor Guarantor shall be subject to Title I of
ERISA or Section 4975 of the Code. Assuming none of the assets of Lender being
used in connection with the Loan constitute “plan assets” within the meaning of
29 C.F.R. Section 2510.3-101 and Section 3(42) of ERISA (unless such Lender is
relying on an applicable prohibited transaction exemption, the conditions of
which are satisfied), neither Borrower nor Guarantor shall engage in any
transaction which would cause any obligation, or action taken or to be taken,
hereunder (or the exercise by Lender of any of its rights hereunder or under the
other Loan Documents) to be a non-exempt prohibited transaction under ERISA.

 

(b)               Borrower further covenants and agrees to deliver to Lender
such certifications or other evidence from time to time throughout the term of
the Security Instruments, as requested by Lender in its reasonable discretion,
that (i) neither Borrower nor Guarantor is an “employee benefit plan” as defined
in Section 3(3) of ERISA, or other retirement arrangement, which is subject to
Title I of ERISA or Section 4975 of the IRS Code, or a “governmental plan”
within the meaning of Section 3(32) of ERISA; (ii) neither Borrower nor
Guarantor is subject to state statutes regulating investments and fiduciary
obligations with respect to governmental plans (except where a governmental plan
is a counterparty); and (iii) one or more of the following circumstances is
true; provided, that, so long as no Event of Default has occurred and is
continuing, Borrower shall not be required to deliver such certifications or
other evidence more frequently than once in any twelve month period:

 

(A)Equity interests in Borrower and Guarantor are publicly offered securities,
within the meaning of 29 C.F.R. § 2510.3 101(b)(2);

 

(B)Less than 25 percent of each outstanding class of equity interests in
Borrower and Guarantor are held by “benefit plan investors” within the meaning
of Section 3(42) of ERISA; or

 

(C)Each of Borrower and Guarantor qualify as an “operating company” or a “real
estate operating company,” within the meaning of 29 C.F.R § 2510.3-101(c) or
(e), or is an investment company registered under The Investment Company Act of
1940, as amended.

 

(c)               Neither Borrower nor Guarantor shall maintain, sponsor,
contribute to or become obligated to contribute to, or suffer or permit any
member of Borrower’s or Guarantor’s “controlled group of corporations” or any
trade or business treated as a “single employer” together with the Borrower or
Guarantor, to maintain, sponsor, contribute to or become obligated to contribute
to a “defined benefit plan” or a “multiemployer plan”. The terms in quotes above
are defined in Section 3.7 of this Agreement.

 



- 77 -

 

 

Section 4.20.     No Joint Assessment. Borrower shall not suffer, permit or
initiate the joint assessment of any Individual Property with (a) any other real
property constituting a tax lot separate from the applicable Individual
Property, or (b) any portion of the applicable Individual Property which may be
deemed to constitute personal property, or any other procedure whereby the lien
of any taxes which may be levied against such personal property shall be
assessed or levied or charged to the applicable Individual Property.

 

Section 4.21.     Alterations. Notwithstanding anything contained herein
(including, without limitation, Article 8 hereof) to the contrary, Lender’s
prior approval shall be required in connection with (I) any alterations by
Borrower to any Improvements with respect to any Individual Property (the
“Landlord Alterations”) and (II) any alterations to any Improvements with
respect to any Individual Property by any Tenant under any Lease to the extent
that Borrower has the right to consent to, or approve, such alterations, in each
instance (a) that may have a Material Adverse Effect, (b) the cost of which
(including any related alteration, improvement or replacement) is reasonably
anticipated to exceed the applicable Alteration Threshold, or (c) that are
structural in nature, which approval, with respect to each of the preceding
clauses (a) through (c) may be granted or withheld in Lender’s reasonable
discretion. If the total unpaid amounts incurred and to be incurred with respect
to any such Landlord Alterations to the Improvements shall at any time exceed
the applicable Alteration Threshold, Borrower shall promptly deliver to Lender
as security for the payment of such amounts and as additional security for
Borrower’s obligations under the Loan Documents any of the following: (i) cash,
(ii) U.S. Obligations, (iii) a Letter of Credit, (iv) other security reasonably
acceptable to Lender, (provided that Lender shall have received a Rating Agency
Confirmation as to the form and issuer of same), (v) a completion guaranty from
Guarantor (provided that Lender shall have received a New Non-Consolidation
Opinion and a Rating Agency Confirmation with respect to the same) or (vi) a
completion bond (provided that Lender shall have received a Rating Agency
Confirmation as to the form and issuer of same). Such security shall be in an
amount equal to the excess of the total unpaid amounts incurred and to be
incurred with respect to such alterations to the Improvements over the
applicable Alteration Threshold. To the extent that the Deemed Approval
Requirements are fully satisfied in connection with any Borrower request for
Lender consent under this Section 4.21 and Lender thereafter fails to approve or
disapprove the same, Lender’s approval shall be deemed given with respect to the
matter for which approval was requested.

 

Notwithstanding anything to the contrary in this Section 4.21, in the event that
Borrower must perform any Emergency Alteration, Lender shall be deemed to have
approved each such Emergency Alteration provided that (i) it would be
impracticable, as reasonably determined by Borrower, under the circumstances to
obtain Lender’s prior approval thereof despite Borrower using its commercially
reasonable efforts to contact Lender to obtain such approval, or (ii) Lender
shall have failed to respond to any request for such approval made by Borrower
using its commercially reasonable efforts to contact Lender prior to the date on
which such Emergency Alteration is required, as reasonably determined by
Borrower, under the circumstances to be made. Borrower acknowledges and agrees
to the extent that such Emergency Alteration exceeds the Alteration Threshold,
Borrower shall comply with the second sentence of the paragraph immediately
above. “Emergency Alteration” shall mean any alteration to an Individual
Property required to be made by any Borrower by reason of the occurrence of an
unexpected event that is reasonably likely to cause imminent harm to persons or
property at an Individual Property or that is reasonably likely to cause a
default beyond all applicable notice and cure periods by a Borrower under a
Lease or any Property Document.

 



- 78 -

 

 

Section 4.22.     Property Document Covenants.

 

(a)               Without limiting the other provisions of this Agreement and
the other Loan Documents, Borrower shall (i) promptly perform and/or observe, in
all material respects, all of the material covenants and agreements required to
be performed and observed by it under the REAs and do all things reasonably
necessary to preserve and to keep unimpaired its material rights thereunder;
(ii) promptly notify Lender of any material default by Borrower under the REAs
of which it is aware; (iii) enforce the performance and observance of all of the
material covenants and agreements required to be performed and/or observed under
the REAs in a commercially reasonable manner; (iv) cause the applicable
Individual Property to which a REA applies to be operated, in all material
respects, in accordance with the REAs; and (v) not, without the prior written
consent of Lender (not to be unreasonably withheld, conditioned or delayed), (A)
enter into any new REA or replace or execute modifications to any existing REA
or renew or extend the same (exclusive of, in each case, any automatic renewal
or extension in accordance with its terms), (B) surrender, terminate or cancel
the REAs, (C) reduce or consent to the reduction of the term of the REAs, (D)
increase or consent to the increase of the amount of any charges payable by
Borrower under the REAs, (E) otherwise modify, change, supplement, alter or
amend, or waive or release any of its rights and remedies under, the REAs in any
material respect or (F) following the occurrence and during the continuance of
an Event of Default, exercise any rights, make any decisions, grant any
approvals or otherwise take any material action under the Property Documents.

 

Section 4.23.     Ground Lease Covenants. Without limitation of the other
provisions herein, each Borrower makes the following covenants with respect to
each Ground Lease:

 

(a)               Borrower shall (i) pay (or cause to be paid) all rents,
additional rents and other sums required to be paid by Borrower, as tenant under
and pursuant to the provisions of each Ground Lease when due and payable
thereunder, (ii) diligently perform and observe (or cause to be performed and
observed) all of the terms, covenants and conditions of each Ground Lease on the
part of Borrower, as tenant thereunder, (iii) promptly notify Lender of the
giving of any notice by the landlord under any Ground Lease to Borrower of any
default by Borrower and deliver to Lender a true copy of each such notice within
seven (7) Business Days of receipt, and (iv) promptly notify Lender of any
bankruptcy, reorganization or insolvency of the landlord under any Ground Lease
or of any notice thereof, and deliver to Lender a true copy of such notice
within seven (7) Business Days of Borrower’s receipt.

 



- 79 -

 

 

(b)               Borrower shall not, without the prior consent of Lender,
surrender the leasehold estate created by any Ground Lease or terminate or
cancel any Ground Lease or modify, change, supplement, alter or amend any Ground
Lease, either orally or in writing, and if Borrower shall default in the
performance or observance of any term, covenant or condition of any Ground Lease
on the part of Borrower and shall fail to cure the same prior to the expiration
of any applicable cure period provided thereunder, Lender shall have the right,
but shall be under no obligation, to pay any sums and to perform any act or take
any action as may be appropriate to cause all of the terms, covenants and
conditions of such Ground Lease on the part of Borrower to be performed or
observed on behalf of Borrower, to the end that the rights of Borrower in, to
and under such Ground Lease shall be kept unimpaired and free from default.

 

(c)               Borrower shall exercise each individual option, if any, to
extend or renew the term of each Ground Lease within sixty (60) days prior to
the expiration of such Ground Lease (the “Renewal Deadline”), and Borrower
hereby expressly authorizes and appoints Lender its attorney-in-fact to exercise
any such option in the name of and upon behalf of Borrower exercisable upon an
Event of Default, which power of attorney shall be irrevocable and shall be
deemed to be coupled with an interest.

 

(d)               Notwithstanding anything contained in any Ground Lease to the
contrary, Borrower shall not, without prior written consent of Lender, sublet
any portion of the leasehold estate created by the Ground Lease except in
accordance with the express terms and conditions of this Agreement.

 

(e)               With respect to each Individual Property which consists of a
leasehold estate crated pursuant to a Ground Lease, neither Borrower nor any
Affiliate of Borrower shall acquire the related Fee Estate without Lender’s
prior written consent. To the extent Borrower or any Affiliate of Borrower shall
acquire any such related Fee Estate, (i) the security interest created by the
related Security Instrument shall be spread to cover such related Fee Estate,
(ii) Borrower shall (and shall cause any applicable Affiliate of Borrower to)
execute any such documents and instruments as Lender shall reasonably require to
spread the lien of such Security Instrument to cover such related Fee Estate and
ensure that Lender has a first priority perfected security interest with respect
to such Fee Estate subject to Permitted Encumbrances, and (iii) Borrower shall
obtain such endorsements or additional title coverage as Lender shall reasonably
require to insure the lien of such Security Instrument on such related Fee
Estate.

 

Section 4.24.     Embargoed Person; Patriot Act Compliance; Anti-Money
Laundering Laws.

 

(a)               Each Borrower Party and each Affiliated Manager has performed
and shall perform reasonable due diligence to insure that at all times
throughout the term of the Loan, including after giving effect to any Sale or
Pledge or other transfer permitted pursuant to the Loan Documents, (i) none of
the funds or other assets of any Borrower Party and/or any Affiliated Manager
constitute property of, or are beneficially owned, directly or indirectly, by
any Embargoed Person; (ii) no Embargoed Person has any interest of any nature
whatsoever in any Borrower Party or any Affiliated Manager, as applicable, with
the result that the investment in any Borrower Party or any Affiliated Manager,
as applicable (whether directly or indirectly), is prohibited by law or the Loan
is in violation of law; and (iii) none of the funds of any Borrower Party or any
Affiliated Manager, as applicable, have been derived from, or are the proceeds
of, any unlawful activity, including money laundering, terrorism or terrorism
activities, with the result that the investment in any Borrower Party or any
such Affiliated Manager, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law, or may cause any
Individual Property (or any portion thereof) to be subject to forfeiture or
seizure. Any violation of the foregoing shall, at Lender’s option, constitute an
Event of Default hereunder.

 



- 80 -

 

 

(b)               Borrower will use its good faith and commercially reasonable
efforts to comply with the Patriot Act and all applicable requirements of
Governmental Authorities having jurisdiction over Borrowers and/or the
Properties, including those relating to money laundering and terrorism. Lender
shall have the right, from time to time (at no cost to Borrower unless Lender
reasonably determines that Borrower has failed to comply with the provisions of
this Section 4.24), to audit Borrowers’ compliance with the Patriot Act and all
applicable requirements of Governmental Authorities having jurisdiction over
Borrowers and/or the Properties, including those relating to money laundering
and terrorism. In the event that any Borrower fails to comply with the Patriot
Act or any such requirements of Governmental Authorities, then Lender may, at
its option, cause such Borrower to comply therewith and any and all reasonable
costs and expenses actually incurred by Lender in connection therewith shall be
secured by the Mortgages and the other Loan Documents and shall be due and
payable within ten (10) Business Days following Lender’s request therefor.

 

(c)               At all times throughout the term of the Loan, including after
giving effect to any transfers permitted pursuant to the Loan Documents, no
Borrower nor Guarantor nor any partner in any Borrower or Guarantor nor member
of any such partner nor any other owner of a direct or indirect interest in any
Borrower or Guarantor (i) shall be listed on any Government Lists, (ii) shall be
a person who has been determined by competent authority to be subject to the
prohibitions contained in Presidential Executive Order No. 13224 (Sept. 23,
2001) or any other similar prohibitions contained in the rules and regulations
of OFAC or in any enabling legislation or other Presidential Executive Orders in
respect thereof, (iii) shall have been previously indicted for or convicted of
any felony involving any Patriot Act Offense, or (iv) shall be under
investigation by any Governmental Authority for alleged criminal activity
related to OFC, any Patriot Act Offense, or any violation of any Anti-Corruption
Laws or Anti-Money Laundering Laws.

 

(d)               At all times throughout the term of the Loan, including after
giving effect to any transfers permitted pursuant to the Loan Documents, (i)
none of the funds or other assets of any Borrower or Guarantor, any partner in
any Borrower or Guarantor, any member of any such partner or any other owner of
a direct or indirect interest in any Borrower or Guarantor shall constitute
property of, or shall be beneficially owned, directly or indirectly, by any
Person is subject to Sanctions, (ii) none of any Borrower or Guarantor, any
partner in any Borrower or Guarantor, any member of any such partner or any
other owner of a direct or indirect interest in any Borrower or Guarantor shall
be a Sanctioned Person, (iii) no Sanctioned Person shall have any interest of
any nature whatsoever in any Borrower or Guarantor, any partner in any Borrower
or Guarantor, any member of any such partner or any other owner of a direct or
indirect interest in any Borrower or Guarantor with the result that the
investment in any Borrower or Guarantor, any partner in any Borrower or
Guarantor, any member of any such partner or any other owner of a direct or
indirect interest in any Borrower or Guarantor would be prohibited by law or the
Loan would be in violation of law, and (iv) none of the funds of any Borrower or
Guarantor, any partner in any Borrower or Guarantor, any member of any such
partner or any other owner of a direct or indirect interest in any Borrower or
Guarantor shall be derived from any unlawful activity with the result that the
investment in Borrower or Guarantor, any partner in any Borrower or Guarantor,
any member of any such partner or any other owner of a direct or indirect
interest in any Borrower or Guarantor would be prohibited by law or the Loan
would be in violation of law.

 



- 81 -

 

 

(e)               No portion of the proceeds of the Loan will be used, directly
or indirectly, (i) in violation of Anti-Corruption Laws or Anti-Money Laundering
Laws, or (ii) for any payment, promise to pay, or authorization of any payment
(or giving of anything of value) to any governmental official or employee,
political party, official of a political party, candidate for political office
or anyone else acting in an official capacity, in order to obtain, retain or
direct business, or obtain any improper advantage, in violation of
Anti-Corruption Laws.

 

(f)                Notwithstanding the foregoing, the representations, warrants
and covenants above are made only to Borrower’s knowledge with respect to the
direct or indirect ownership of any shares of stock in AFT that are listed on
the New York Stock Exchange, NASDAQ Global Select Market or another nationally
recognized stock exchange.

 

Section 4.25.     Condominium Covenants.

 

(a)               Borrower shall comply with all of the terms, covenants and
conditions of the Condominium Documents and any rules and regulations that may
be adopted for the Condominium, as the same shall be in force and effect from
time to time to the extent applicable to Borrower.

 

(b)               Borrower shall pay, or cause to be paid, all assessments for
common charges and expenses made against the Condominium unit owned by Borrower
pursuant to the Condominium Documents as the same shall become due and payable
(subject to Borrower’s rights to contest the same in a manner that would not be
reasonably expected to result in a Material Adverse Effect).

 

(c)               Borrower shall not, without Lender’s prior consent, not to be
unreasonably withheld, conditioned or delayed, modify, amend or supplement, or
consent to or suffer any modification, amendment, or supplementation of any of
the Condominium Documents (to the extent within Borrower’s control) or change,
alter or amend, or waive or release any of its material rights and remedies
under any of the Condominium Documents.

 

(d)               Borrower shall not take any action to terminate the
Condominium, withdraw the Condominium from any state, local or federal laws,
rules and regulations which affect the establishment and maintenance of
condominiums in the applicable state, or cause a partition of the Condominium.

 

(e)               Borrower shall not assign (other than to Lender) or encumber
(other than in favor of Lender as security for the Debt) any of its rights under
the Condominium Documents.

 

(f)                Borrower shall not, without Lender’s prior consent, exercise
any right it may have to vote for, (i) any additions or improvements to the
common elements of the Condominium, except as such additions or improvements are
permitted pursuant to this Agreement, (ii) any borrowing on behalf of the
Condominium, or (iii) the expenditure of any insurance proceeds or condemnation
awards for the repair or restoration of the Improvements other than in
accordance with the provisions of this Agreement.



 

(g)               To the extent any voting member (including any officers or
directors) of any applicable Condominium board is appointed or selected by
Borrower after the Closing Date, Borrower shall obtain resignation letters in
substantially the same form as the resignation letters delivered to Lender as of
the Closing Date from each voting member of such Condominium board appointed by
or selected by Borrower and any officers of such Condominium appointed by
Borrower to be held by Lender in escrow, which resignation letters may, at
Lender’s option, be submitted at any time after Lender’s acceleration of the
Loan following an Event of Default.

 



- 82 -

 

 

Section 4.26.     Master Lease Covenants.

 

(a)               Borrower shall perform its obligations under the Master
Leases.

 

(b)               Borrower shall enforce in a commercially reasonable manner the
terms and conditions of the Master Leases.

 

(c)               Borrower shall not, without Lender’s prior consent, not to be
unreasonably withheld, conditioned or delayed, modify, amend or supplement any
of the Master Leases or waive any of its material rights under any of the Master
Leases.

 

(d)               Borrower shall not, at any time while the Loan is outstanding,
permit a Master Lease to demise any property or interests that do not comprise a
portion of the Property that is collateral for the Loan.

 

Section 4.27.     Immediate Repairs; Landlord Repair Obligations.

 

(a)               Borrower shall perform the Immediate Repairs and shall
complete each of the Immediate Repairs on or before (i) with respect to the
Immediate Repairs pertaining to ADA and/or life safety matters, the date that is
four (4) months following the Closing Date, and (ii) with respect to all other
Immediate Repairs, the date that is one (1) year following the Closing Date.

 

(b)               Borrower represents and warrants to Lender that the applicable
Tenant is responsible for the performance of each Immediate Tenant Repair.
Borrower will use commercially reasonable efforts to cause the applicable Tenant
to complete the Immediate Tenant Repairs pursuant to the terms of the applicable
Lease within a reasonable period of time following the Closing Date.

 

(c)               Borrower shall perform the landlord repair obligations
pursuant to a Lease described on Schedule XV hereto (which items are inclusive
of the initial Unfunded Obligations) and shall complete each of such landlord
repair obligations on or before the date that is one (1) year following the
Closing Date.

 



- 83 -

 

 

ARTICLE 5.
AENTITY COVENANTS

 

Section 5.1.         Single Purpose Entity/Separateness.

 

(a)               Each Borrower has not since its formation and will not:

 

(i)                 engage in any business or activity other than the leasing,
ownership, operation and maintenance of the applicable Individual Property, and
activities incidental thereto;

 

(ii)              acquire or own any assets other than (A) the applicable
Individual Property and/or Individual Properties, and (B) such incidental
Personal Property as may be necessary for the ownership, leasing, maintenance
and operation of such applicable Individual Property or Individual Properties,
as applicable;

 

(iii)            merge into or consolidate with any Person, become subject to a
Division or dissolve, terminate, liquidate in whole or in part, transfer or
otherwise dispose of all or substantially all of its assets or change its legal
structure;

 

(iv)             fail to observe all organizational formalities, or fail to
comply with the provisions of its organizational documents, or fail to preserve
its existence as an entity duly organized, validly existing and in good standing
(if applicable) under the applicable Legal Requirements of the jurisdiction of
its organization or formation, or amend, modify, terminate or fail to comply
with the special purpose entity/bankruptcy remote provisions of its
organizational documents (provided, that, such organizational documents may be
amended or modified to the extent that, in addition to the satisfaction of the
requirements related thereto set forth therein, Lender’s prior written consent
and, if required by Lender, a Rating Agency Confirmation are first obtained);

 

(v)               own any subsidiary, or make any investment in, any Person
(other than, with respect to any SPE Component Entity, in the applicable
Borrower);

 

(vi)             commingle its funds or assets with the funds or assets of any
other Person (except for one or more other Borrowers);

 

(vii)          incur any Indebtedness, secured or unsecured, direct or
contingent (including guaranteeing any obligation), other than (A) the Debt,
and/or (B) any prior mortgage-loan financing with respect to the Property that
has been paid off in full as of the date hereof, and/or (C) trade and
operational indebtedness incurred in the ordinary course of business with trade
creditors or in the routine administration of its affairs, provided such
indebtedness is (1) unsecured, (2) not evidenced by a note and (3) due not more
than sixty (60) days past the date incurred and paid on or prior to such date,
and/or (D) such other liabilities as are permitted pursuant to this Agreement;
provided however, the aggregate amount of the indebtedness described in
clause (C) shall not exceed (I) five percent (5%) of the Allocated Loan Amount
with respect to the applicable Individual Property, and (II) at any time with
respect to all Properties in the aggregate, two percent (2%) of the outstanding
amount of the Loan. No Indebtedness other than the Debt may be secured (senior,
subordinate or pari passu) by any Individual Property;

 

(viii)        fail to maintain all of its books, records, financial statements
and bank accounts separate from those of any other Person (except for one or
more other Borrowers). Borrower’s assets will not be listed as assets on the
financial statement of any other Person (except for one or more other
Borrowers); provided, however, that Borrower’s assets may be included in a
consolidated financial statement of its Affiliates. Borrower has maintained and
will maintain its books, records, resolutions and agreements as official
records;

 



- 84 -

 

 

(ix)             except for capital contributions and distributions permitted
under the terms and conditions of its organizational documents and properly
reflected in its books and records, enter into any contract or agreement with
any partner, member, shareholder, principal or Affiliate, except, in each case,
upon terms and conditions that are substantially similar to those that would be
available on an arm’s-length basis with unaffiliated third parties;

 

(x)               maintain its assets in such a manner that it will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;

 

(xi)             assume or guaranty the debts of any other Person, hold itself
out to be responsible for the debts of any other Person, or otherwise pledge its
assets for the benefit of any other Person or hold out its credit as being
available to satisfy the obligations of any other Person;

 

(xii)          make any loans or advances under any loan to any Person;

 

(xiii)        fail to file its own tax returns, separate from those of any other
Person, except (A) to the extent that Borrower is treated as a “disregarded
entity” for tax purposes and is not required to file any tax return by
applicable Legal Requirements, or (B) if Borrower is required to file
consolidated tax returns by applicable Legal Requirements;

 

(xiv)         fail to (A) hold itself out to the public and identify itself, in
each case, as a legal entity separate and distinct from any other Person and not
as a division or part of any other Person, (B) conduct its business solely in
its own name, (C) hold its assets in its own name (provided that it may
commingle its assets with one or more other Borrowers) or (D) correct any known
misunderstanding regarding its separate identity;

 

(xv)           fail to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations (to the extent there exists sufficient cash
flow from the applicable Individual Property to do so); provided, however, that
the foregoing shall not require any owners of Borrower to make additional
capital contributions to Borrower;

 

(xvi)         without the prior unanimous written consent of all of its
partners, shareholders or members, as applicable, the prior unanimous written
consent of its board of directors or managers, as applicable, and the prior
written consent of each Independent Director (regardless of whether such
Independent Director is engaged at the Borrower or SPE Component Entity level),
take any Bankruptcy Action with respect to Borrower or any SPE Component Entity
(provided, that, none of any member, shareholder or partner (as applicable) of
Borrower or any SPE Component Entity or any board of directors or managers (as
applicable) of Borrower or any SPE Component Entity may vote on or otherwise
authorize the taking of any of the foregoing actions unless, in each case, there
are at least two (2) Independent Directors then serving in such capacity in
accordance with the terms of the applicable organizational documents and each of
such Independent Directors has consented to such foregoing action);

 



- 85 -

 

 

(xvii)      fail to allocate shared expenses (including, without limitation,
shared office space) or fail to use separate stationery, invoices and checks;

 

(xviii)    fail to pay its own liabilities (including, without limitation,
salaries of its own employees and a fairly allocated portion of any personnel
and overhead expenses that it shares with any Affiliate) from its own funds or
fail to maintain a sufficient number of employees in light of its contemplated
business operations (in each case to the extent there exists sufficient cash
flow from the applicable Individual Property to do so and except for payment of
any Borrower’s liabilities by one or more other Borrowers and sharing of
employees, personnel or overhead expenses by one or more Borrowers); provided,
however, that the foregoing shall not require any owners of Borrower to make
additional capital contributions to Borrower;

 

(xix)         acquire obligations or securities of its partners, members,
shareholders or other Affiliates, as applicable;

 

(xx)           identify its partners, members, shareholders or other Affiliates,
as applicable, as a division or part of it; or

 

(xxi)         fail to conduct its business so that the material factual
assumptions made with respect to Borrower in the Non-Consolidation Opinion or in
any New Non-Consolidation Opinion cease to be materially true.

 

(b)               If Borrower is a partnership or limited liability company
(other than an Acceptable LLC), each general partner (in the case of a
partnership) and at least one member (in the case of a limited liability
company) of Borrower, as applicable, shall be an Acceptable LLC (each an “SPE
Component Entity”) whose sole asset is its interest in Borrower (and personal
property incidental, ancillary or related to, or necessary or appropriate for,
its ownership of such interest). Each SPE Component Entity (i) will at all times
comply with each of the covenants, terms and provisions contained in
Section 5.1(a)(iii) through (vi) (inclusive) and (viii) through (xxi)
(inclusive) and, if such SPE Component Entity is an Acceptable LLC,
Section 5.1(c) and (d) hereof, as if such representation, warranty or covenant
was made directly by such SPE Component Entity; (ii) will not engage in any
business or activity unrelated to owning an interest in Borrower (and personal
property incidental, ancillary or related to, or necessary or appropriate for,
its ownership of such interest); (iii) will not acquire or own any assets other
than its partnership, membership, or other equity interest in Borrower (and
personal property incidental, ancillary or related to, or necessary or
appropriate for, its ownership of such interest); (iv) will at all times
continue to own no less than a 0.5% direct equity ownership interest in
Borrower; (v) will not incur any debt, secured or unsecured, direct or
contingent (including guaranteeing any obligation), except for trade payables
not to exceed $10,000.00 which are incurred in the routine administration of its
affairs, are unsecured, are not evidenced by a note and are due not more than
ninety (90) days past the date incurred and are either paid on or prior to such
date or are being contested in good faith; and (vi) will cause Borrower to
comply with the provisions of this Section 5.1. Lender acknowledges that as of
the Closing Date each Borrower is an Acceptable LLC and there are no SPE
Component Entities.

 



- 86 -

 

 

(c)               In the event Borrower or the SPE Component Entity is an
Acceptable LLC, the limited liability company agreement of Borrower or the SPE
Component Entity (as applicable) (the “LLC Agreement”) shall provide that (i)
upon the occurrence of any event that causes the last remaining member of
Borrower or the SPE Component Entity (as applicable) (“Member”) to cease to be
the member of Borrower or the SPE Component Entity (as applicable) (other than
(A) upon an assignment by Member of all of its limited liability company
interest in Borrower or the SPE Component Entity (as applicable) and the
admission of the transferee in accordance with the Loan Documents and the LLC
Agreement, or (B) the resignation of Member and the admission of an additional
member of Borrower or the SPE Component Entity (as applicable) in accordance
with the terms of the Loan Documents and the LLC Agreement), any person acting
as Independent Director of Borrower or the SPE Component Entity (as applicable)
shall, without any action of any other Person and simultaneously with the Member
ceasing to be the member of Borrower or the SPE Component Entity (as applicable)
automatically be admitted to Borrower or the SPE Component Entity (as
applicable) as a member with a 0% economic interest (“Special Member”) and shall
continue Borrower or the SPE Component Entity (as applicable) without
dissolution and (ii) Special Member may not resign from Borrower or the SPE
Component Entity (as applicable) or transfer its rights as Special Member unless
(A) a successor Special Member has been admitted to Borrower or the SPE
Component Entity (as applicable) as a Special Member in accordance with
requirements of Delaware law and (B) after giving effect to such resignation or
transfer, there remains at least two (2) Independent Directors of the SPE
Component Entity or Borrower (as applicable) in accordance with Section 5.2
below. The LLC Agreement shall further provide that (i) Special Member shall
automatically cease to be a member of Borrower or the SPE Component Entity (as
applicable) upon the admission to Borrower or the SPE Component Entity (as
applicable) of the first substitute member, (ii) Special Member shall be a
member of Borrower or the SPE Component Entity (as applicable) that has no
interest in the profits, losses and capital of Borrower or the SPE Component
Entity (as applicable) and has no right to receive any distributions of the
assets of Borrower or the SPE Component Entity (as applicable), (iii) pursuant
to the applicable provisions of the limited liability company act of the State
of Delaware (the “Act”), Special Member shall not be required to make any
capital contributions to Borrower or the SPE Component Entity (as applicable)
and shall not receive a limited liability company interest in Borrower or the
SPE Component Entity (as applicable), (iv) Special Member, in its capacity as
Special Member, may not bind Borrower or the SPE Component Entity (as
applicable) and (v) except as required by any mandatory provision of the Act,
Special Member, in its capacity as Special Member, shall have no right to vote
on, approve or otherwise consent to any action by, or matter relating to,
Borrower or the SPE Component Entity (as applicable) including, without
limitation, the merger, consolidation, Division or conversion of Borrower or the
SPE Component Entity (as applicable); provided, however, such prohibition shall
not limit the obligations of Special Member, in its capacity as Independent
Director, to vote on such matters required by the Loan Documents or the LLC
Agreement. In order to implement the admission to Borrower or the SPE Component
Entity (as applicable) of Special Member, Special Member shall execute a
counterpart to the LLC Agreement. Prior to its admission to Borrower or the SPE
Component Entity (as applicable) as Special Member, Special Member shall not be
a member of Borrower or the SPE Component Entity (as applicable), but Special
Member may serve as an Independent Director of Borrower or the SPE Component
Entity (as applicable).

 



- 87 -

 

 

(d)               The LLC Agreement shall further provide that (i) upon the
occurrence of any event that causes the Member to cease to be a member of
Borrower or the SPE Component Entity (as applicable) to the fullest extent
permitted by law, the personal representative of Member shall, within ninety
(90) days after the occurrence of the event that terminated the continued
membership of Member in Borrower or the SPE Component Entity (as applicable)
agree in writing (A) to continue Borrower or the SPE Component Entity (as
applicable) and (B) to the admission of the personal representative or its
nominee or designee, as the case may be, as a substitute member of Borrower or
the SPE Component Entity (as applicable) effective as of the occurrence of the
event that terminated the continued membership of Member in Borrower or the SPE
Component Entity (as applicable), (ii) any action initiated by or brought
against Member or Special Member under any Creditors Rights Laws shall not cause
Member or Special Member to cease to be a member of Borrower or the SPE
Component Entity (as applicable) and upon the occurrence of such an event, the
business of Borrower or the SPE Component Entity (as applicable) shall continue
without dissolution and (iii) each of Member and Special Member waives any right
it might have to agree in writing to dissolve Borrower or the SPE Component
Entity (as applicable) upon the occurrence of any action initiated by or brought
against Member or Special Member under any Creditors Rights Laws, or the
occurrence of an event that causes Member or Special Member to cease to be a
member of Borrower or the SPE Component Entity (as applicable).

 

(e)               With respect to each Borrower, (i) such Borrower is and always
has been duly formed, validly existing and in good standing in the state in
which it was formed and in any other jurisdictions where it is qualified to do
business; (ii) such Borrower has no outstanding judgments or liens of any nature
against it; (iii) such Borrower is in compliance in all material respects with
all laws, regulations and orders applicable to such Borrower and has received
all material permits necessary for such Borrower to operate and for which a
failure to possess would materially and adversely affect the condition,
financial or otherwise, of Borrower; (iv) no Borrower is aware of any pending or
threatened litigation involving such Borrower that, if adversely determined,
might materially adversely affect the condition (financial or otherwise) of such
Borrower, or the condition or ownership of the property owned by such Borrower;
(v) such Borrower is not involved in any material dispute with any taxing
authority; (vi) such Borrower has paid or has caused to be paid all real estate
taxes that are due and payable with respect to its applicable Individual
Property except as otherwise permitted pursuant to this Agreement; (vii) such
Borrower is not now, a party to any lawsuit, arbitration, summons or legal
proceeding that, if adversely determined, might materially adversely affect the
condition (financial or otherwise) of such Borrower or the condition or
ownership of the property owned by such Borrower nor has Borrower ever been a
party to any lawsuit, arbitration, summons or legal proceeding that resulted in
a judgment against it that has not been paid in full or otherwise resolved;
(viii) all financial statements that Borrower has provided to Lender are true,
correct and complete in all material respects and reflect an accurate view of
the financial condition of Borrower (taken as a whole) as of the date hereof;
(ix) except as set forth in the Environmental Reports, the most recent Phase I
environmental audit for the applicable Individual Property owned by such
Borrower recommended no action; (x) such Borrower has no material contingent or
actual obligations not related to its applicable Individual Property and (xi) at
all times since its formation to the date hereof, such Borrower has complied
with the separateness covenants set forth in its organizational documents and
has been a single purpose entity.

 



- 88 -

 

 

Section 5.2.         Independent Director.

 

(a)               The organizational documents of each Borrower (to the extent
such Borrower is Acceptable LLC) or the SPE Component Entity, as applicable,
shall provide that at all times there shall be at least two duly appointed
independent directors or managers of such entity (each, an “Independent
Director”) who each shall (I) not have been at the time of each such
individual’s initial appointment, and shall not have been at any time during the
preceding five years, and shall not be at any time while serving as Independent
Director, either (i) a shareholder (or other equity owner) of, or an officer,
director (other than in its capacity as Independent Director), partner, member
or employee of, any Borrower or any of its respective shareholders, partners,
members, subsidiaries or Affiliates, (ii) a customer of, or supplier to, or
other Person who derives any of its purchases or revenues from its activities
with, any Borrower or any of its respective shareholders, partners, members,
subsidiaries or Affiliates, (iii) a Person who Controls or is under common
Control with any such shareholder, officer, director, partner, member, employee
supplier, customer or other Person, or (iv) a member of the immediate family of
any such shareholder, officer, director, partner, member, employee, supplier,
customer or other Person (II) shall have, at the time of their appointment, had
at least three (3) years experience in serving as an independent director and
(III) be employed by, in good standing with and engaged by Borrower in
connection with, in each case, an Approved ID Provider.

 

(b)               The organizational documents of each Borrower and the SPE
Component Entity shall further provide that (I) the board of directors or
managers of Borrower and the SPE Component Entity and the constituent equity
owners of such entities (constituent equity owners, the “Constituent Members”)
shall not take any action set forth in Section 5.1(a)(xvi) or any other action
which, under the terms of any organizational documents of Borrower or the SPE
Component Entity, requires the vote of the Independent Directors unless, in each
case, at the time of such action there shall be at least two Independent
Directors engaged as provided by the terms hereof and such Independent Directors
vote in favor of or otherwise consent to such action; (II) no Independent
Director may be removed or replaced without Cause, and any resignation, removal
or replacement of any Independent Director shall not be effective without (1)
prior written notice to Lender and the Rating Agencies (which such prior written
notice must be given on the earlier of five (5) days or three (3) Business Days
prior to the applicable resignation, removal or replacement) and (2) evidence
that the replacement Independent Director satisfies the applicable terms and
conditions hereof and of the applicable organizational documents (which such
evidence must accompany the aforementioned notice); (III) to the fullest extent
permitted by applicable law, including Section 18-1101(c) of the Act and
notwithstanding any duty otherwise existing at law or in equity, the Independent
Directors shall consider only the interests of the Constituent Members and
Borrower and any SPE Component Entity (including Borrower’s and any SPE
Component Entity’s respective creditors) in acting or otherwise voting on the
matters provided for herein and in Borrower’s and SPE Component Entity’s
organizational documents (which such fiduciary duties to the Constituent Members
and Borrower and any SPE Component Entity (including Borrower’s and any SPE
Component Entity’s respective creditors), in each case, shall be deemed to apply
solely to the extent of their respective economic interests in Borrower or SPE
Component Entity (as applicable) exclusive of (x) all other interests
(including, without limitation, all other interests of the Constituent Members),
(y) the interests of other Affiliates of the Constituent Members, Borrower and
SPE Component Entity and (z) the interests of any group of Affiliates of which
the Constituent Members, Borrower or SPE Component Entity is a part); (IV) other
than as provided in subsection (III) above, the Independent Directors shall not
have any fiduciary duties to any Constituent Members, any directors of Borrower
or SPE Component Entity or any other Person; (V) the foregoing shall not
eliminate the implied contractual covenant of good faith and fair dealing under
applicable law; and (VI) to the fullest extent permitted by applicable law,
including Section 18-1101(e) of the Act, an Independent Director shall not be
liable to Borrower, SPE Component Entity, any Constituent Member or any other
Person for breach of contract or breach of duties (including fiduciary duties),
unless the Independent Director acted in bad faith or engaged in willful
misconduct.

 



- 89 -

 

 

Section 5.3.         Change of Name, Identity or Structure. Borrower shall not
change (or permit to be changed) Borrower’s or the SPE Component Entity’s (a)
name, (b) identity (including its trade name or names), (c) principal place of
business set forth on the first page of this Agreement or (d) if not an
individual, Borrower’s or the SPE Component Entity’s corporate, partnership or
other structure or state of formation, without, in each case, notifying Lender
of such change in writing at least thirty (30) days prior to the effective date
of such change and, in the case of a change in Borrower’s or the SPE Component
Entity’s structure or state of formation, without first obtaining the prior
written consent of Lender (not to be unreasonably withheld, conditioned or
delayed) and, if required by Lender, a Rating Agency Confirmation with respect
thereto. Borrower shall execute and deliver to Lender, prior to or
contemporaneously with the effective date of any such change, any financing
statement or financing statement change required by Lender to establish or
maintain the validity, perfection and priority of the security interest granted
herein. At the request of Lender, Borrower shall execute a certificate in form
reasonably satisfactory to Lender listing the trade names under which Borrower
or the SPE Component Entity intends to operate the applicable Individual
Property, and representing and warranting that Borrower or the SPE Component
Entity does business under no other trade name with respect to the applicable
Individual Property.

 

Section 5.4.         Business and Operations. Borrower will continue to engage
in the businesses now conducted by it as and to the extent the same are
necessary for the ownership, maintenance, leasing, management and operation of
each Individual Property. Borrower will qualify to do business and will remain
in good standing under the laws of the State and each other applicable
jurisdiction in which each Individual Property is located, in each case, as and
to the extent the same are required for the ownership, maintenance, leasing,
management and operation of each Individual Property.

 

ARTICLE 6.

 

NO SALE OR ENCUMBRANCE

 

Section 6.1.         Transfer Definitions. As used herein and in the other Loan
Documents, “Restricted Party” shall mean Borrower, AFT, Guarantor, any SPE
Component Entity or any shareholder, partner, member or non-member manager, or
any direct or indirect legal or beneficial owner of Borrower, Guarantor or any
SPE Component Entity; and a “Sale or Pledge” shall mean a voluntary or
involuntary sale, conveyance, mortgage, grant, bargain, encumbrance, pledge,
assignment, grant of any options with respect to, or any other transfer or
disposition of (directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, and whether or not for consideration or of
record) of a legal or beneficial interest.

 

- 90 -

 



 

 

Section 6.2.         No Sale/Encumbrance.

 

(a)               It shall be an Event of Default hereof if, without the prior
written consent of Lender, a Sale or Pledge of the Property or any part thereof
or any legal or beneficial interest therein (including, without limitation, the
Loan and/or Loan Documents) occurs, a Sale or Pledge of an interest in any
Restricted Party occurs and/or Borrower shall acquire any real property in
addition to the real property owned by Borrower as of the Closing Date (each of
the foregoing, collectively, a “Prohibited Transfer”), other than (i) pursuant
to Leases entered into in accordance with the provisions of Section 4.14 and
(ii) as permitted pursuant to the express terms of this Article 6, none of which
shall constitute a Prohibited Transfer.

 

(b)              A Prohibited Transfer shall include, but not be limited to, (i)
an installment sales agreement wherein Borrower agrees to sell the Property or
any part thereof for a price to be paid in installments; (ii) an agreement by
Borrower leasing all or a substantial part of the Property for other than actual
occupancy by a Tenant thereunder or a sale, assignment or other transfer of, or
the grant of a security interest (other than the security interest granted in
favor of Lender pursuant to this Agreement and the other Loan Documents) in,
Borrower’s right, title and interest in and to any (A) Leases or any Rents, (B)
Property Documents or (C) Ground Leases; (iii) if a Restricted Party is a
corporation, any merger, consolidation of such Restricted Party with any other
Person or Sale or Pledge of such corporation’s stock or the creation or issuance
of new stock in one or a series of transactions; (iv) if a Restricted Party is a
limited or general partnership or joint venture, any merger or consolidation of
such Restricted Party with any other Person or the change, removal, resignation
or addition of a general partner or the Sale or Pledge of the partnership
interest of any general or limited partner or any profits or proceeds relating
to such Sale or Pledge or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any
Division, any merger or consolidation of such Restricted Party with any other
Person or the change, removal, resignation or addition of a managing member or
non-member manager (or if no managing member, any member) or the Sale or Pledge
of the membership interest of any member or any profits or proceeds relating to
such Sale or Pledge; (vi) if a Restricted Party is a trust or nominee trust, any
merger, consolidation of such Restricted Party with any other Person or the Sale
or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests; (vii) intentionally
omitted; (viii) any action for partition of the Property (or any portion thereof
or interest therein) or any similar action instituted or prosecuted by Borrower
or by any other Person, pursuant to any contractual agreement or other
instrument or under applicable law (including, without limitation, common law)
and/or any other action instituted by (or at the behest of) Borrower or its
Affiliates or consented to or acquiesced in by Borrower or its Affiliates which
results in any termination or cancellation of any Ground Lease, and/or (ix) the
incurrence of any property-assessed clean energy loans or similar indebtedness
with respect to Borrower and/or the Property, including, without limitation, if
such loans or indebtedness are made or otherwise provided by any Governmental
Authority and/or secured or repaid (directly or indirectly) by any taxes or
similar assessments.

 



- 91 -

 

 

Section 6.3.         Permitted Equity Transfers.

 

(a)               Notwithstanding the restrictions contained in this Agreement,
including without limitation, this Article 6, the following equity transfers
shall be permitted without Lender’s consent: (i) a transfer (but not a pledge)
by devise or descent or by operation of law upon the death of a Restricted Party
or any member, partner or shareholder of a Restricted Party (but not the direct
interests in Borrower or any SPE Component Entity), (ii) the transfer (but not
the pledge), in one or a series of transactions, of the stock, partnership
interests or membership interests (as the case may be) in a Restricted Party
(but not the direct interests in Borrower or any SPE Component Entity), (iii)
(A) the sale, transfer or issuance of shares of stock in AFT or in any
Restricted Party (but not the direct interests in Borrower or any SPE Component
Entity) that, in each instance, is a publicly traded entity, provided such
shares of stock are listed on the New York Stock Exchange, NASDAQ Global Select
Market or another nationally recognized stock exchange or (B) the sale, transfer
or issuance of shares of stock in AFT provided that such shares of stock are
sold, transferred or issued in the ordinary course of business through licensed
broker dealers in accordance with all applicable Legal Requirements to third
party investors in a manner consistent with previous offerings conducted by AFT
or its Affiliates as of the Closing Date, (iv) the transfer (but not the
pledge), in one or a series of transactions, of the stock, partnership interests
or membership interests (as the case may be) by AFT or Guarantor or any direct
or indirect legal or beneficial owner of AFT or Guarantor for estate planning
purposes to the transferor’s spouse, child, parent, grandparent, grandchild,
niece, nephew, aunt, uncle or other immediate family members of such owner, or
to a trust for the benefit of such spouse, child, parent, grandparent,
grandchild, niece, nephew, aunt, uncle or other immediate family members and (v)
a Permitted Pledge; and provided, further, that, the foregoing provisions of
clauses (i), (ii), (iii), (iv) and (v) above shall not be deemed to waive,
qualify or otherwise limit Borrower’s obligation to comply (or to cause the
compliance with) the other covenants set forth herein and in the other Loan
Documents (including, without limitation, the covenants contained herein
relating to ERISA matters)); provided, further, that, with respect to the
transfers listed in clauses (i), (ii), (iii), (iv) and (v) above, (A) if such
transfer results in the transfer of ten percent (10%) or more of the direct or
indirect interest in Borrower to a Person which, prior to such transfer, did not
own ten percent (10%) or more of a direct or indirect interest in Borrower,
Lender shall receive not less than thirty (30) days prior written notice of (y)
such transfers and (z) with respect to the pledge set forth in clause (v) above,
the exercise of any rights or remedies by such Qualified Lender with respect to
such pledge (provided, that, for purposes of clarification, with respect to the
transfers contemplated in subsection (i) above, the aforesaid notice shall only
be deemed to be required thirty (30) days following Borrower’s knowledge thereof
and with respect to the transfers contemplated in subsection (iii) above, no
notice of such transfer is required); (B) no such transfers shall result in a
change in Control of Guarantor, Borrower or Affiliated Manager; (C) (x) after
giving effect to such transfers, Guarantor shall (I) own at least a fifty-one
percent (51%) direct or indirect equity ownership interest in each of each
Borrower and each SPE Component Entity and (II) Control each Borrower and each
SPE Component Entity and (y) after giving effect to such transfers, AFT shall
(I) own at least a fifty-one percent (51%) direct or indirect equity ownership
interest in Guarantor and (II) Control Guarantor; (D) after giving effect to
such transfers, each Individual Property which has a Manager as of the date of
such transfer shall continue to be managed by Manager or a New Manager approved
in accordance with the applicable terms and conditions hereof; (E) such
transfers shall be conditioned upon continued compliance with the relevant
provisions of Article 5 hereof; (F) in the case of (1) the transfer of the
management of any Individual Property to a new Affiliated Manager in accordance
with the applicable terms and conditions hereof, or (2) if after giving effect
to such transfer more than forty-nine percent (49%) in the aggregate of the
direct or indirect interests in Borrower or any SPE Component Entity are owned
by any Person and/or its Affiliates that owned less than forty-nine percent
(49%) of the direct or indirect interests in Borrower or any SPE Component
Entity as of the Closing Date, Borrower shall deliver to Lender a New
Non-Consolidation Opinion addressing such transfer; (G) after giving effect to
the equity transfer in question (I) the representations contained herein
relating to ERISA matters shall be true and correct as if made as of the date of
such transfer (and, upon Lender’s request, Borrower shall deliver to Lender an
Officer’s Certificate containing such updated representations effective as of
the date of the consummation of the applicable equity transfer) and (II)
Borrower shall remain in compliance with the covenants contained herein relating
to ERISA matters; (H) to the extent that any transfer results in the transferee
(either itself or collectively with its affiliates) owning a twenty percent
(20%) (or, with respect to any Person not domiciled in the United States, ten
percent (10%)) or greater equity interest (directly or indirectly) in Borrower
or in any SPE Component Entity (to the extent the transferee (collectively with
its affiliates) did not previously own at least twenty percent (20%) (or, with
respect to any Person not domiciled in the United States, ten percent (10%)) of
the equity interest (directly or indirectly) in Borrower or in any SPE Component
Entity), Lender’s receipt of the Satisfactory Search Results shall be a
condition precedent to such transfer, (I) such transfers shall not be prohibited
pursuant to the terms of the Property Documents and the Ground Leases; (J) after
giving effect to such transfers, the Guarantor Control Condition shall continue
to be satisfied, (K) intentionally omitted, (L) other than a transfer pursuant
to clause (i), subclause (iii)(A) or (B) and/or clause (iv) above, no Event of
Default has occurred and is continuing and (M) Borrower shall reimburse Lender
within ten (10) Business Days after Lender’s written request for (I) all
reasonable out-of-pocket costs and expenses, including reasonable attorneys’
fees (of any outside counsel, if applicable), actually incurred by Lender (or
any Servicer on its behalf) in connection therewith, and (II) all fees, costs
and expenses of the Rating Agencies incurred in connection therewith. For the
avoidance of doubt, any listing and/or trading of the shares of stock in AFT on
the New York Stock Exchange, NASDAQ Global Select Market or another nationally
recognized stock exchange or market in accordance with this Section 6.3(a) shall
not be a Prohibited Transfer. For purposes of this Section 6.3(a) and for
purposes of Section 6.3(b) below, the issuance of stock, partnership interests
or other equity interests shall include the issuance of existing classes of
stock, partnership interests and/or other equity interests as well as the
creation and/or issuance of one or more new classes of stock, partnership
interests or other equity interests.

 



- 92 -

 

 

(b)               Notwithstanding the restrictions contained in this Article 6,
so long as no Event of Default has occurred and shall be continuing, the sale,
transfer or issuance of direct or indirect interests in Guarantor shall be
permitted without the consent of Lender provided that: (i) if such sale,
transfer or issuance results in the transfer of ten percent (10%) or more of the
direct or indirect interest in Borrower to a Person which, prior to such sale,
transfer or issuance, did not own ten percent (10%) or more of a direct or
indirect interest in Borrower, Lender receives thirty (30) days prior written
notice with respect to such sale, transfer or issuance and in connection
therewith, Borrower shall pay to Lender a non-refundable processing fee of
$10,000.00, (ii) after giving effect to such sale, transfer or issuance, (I) to
the extent that Guarantor shall not, after giving effect to such sale, transfer
or issuance, (A) own at least a fifty-one percent (51%) direct or indirect
interest in each Borrower and each SPE Component Entity and/or (B) Control
Borrower and each SPE Component Entity, each Individual Property shall be
managed by Manager or a New Manager approved in accordance with the applicable
terms and conditions hereof and (II) to the extent that Guarantor shall, after
giving effect to such sale, transfer or issuance, (A) own at least a fifty-one
percent (51%) direct or indirect interest in each Borrower and each SPE
Component Entity and (B) Control Borrower and each SPE Component Entity, each
Individual Property that has a Manager as of the date of such sale, transfer or
issuance shall continue to be managed by a Manager or a New Manager approved in
accordance with the applicable terms and conditions hereof, (iii) after giving
effect to the sale, transfer or issuance in question (I) the representations
contained herein relating to ERISA matters shall be true and correct as if made
as of the date of such sale, transfer or issuance (and, upon Lender’s request,
Borrower shall deliver to Lender an Officer’s Certificate containing such
updated representations effective as of the date of the consummation of the
applicable sale, transfer or issuance) and (II) Borrower shall remain in
compliance with the covenants contained herein relating to ERISA matters, (iv)
to the extent that such sale, transfer or issuance results in the transferee
(either itself or collectively with its affiliates) owning a twenty percent
(20%) (or, with respect to any Person not domiciled in the United States, ten
percent (10%)) or greater equity interest (directly or indirectly) in Borrower
or in any SPE Component Entity (to the extent the transferee (collectively with
its affiliates) did not previously own at least twenty percent (20%) (or, with
respect to any Person not domiciled in the United States, ten percent (10%)) of
the equity interest (directly or indirectly) in Borrower or in any SPE Component
Entity, Lender’s receipt of the Satisfactory Search Results shall be a condition
precedent to such sale, transfer or issuance; (v) such sale, transfer or
issuance is not prohibited under the terms of the Property Documents and the
Ground Leases, (vi) after giving effect to such sale, transfer or issuance,
Borrower shall remain in compliance with the relevant provisions of Article 5
hereof, (vii) after giving effect to such sale, transfer or issuance, either (A)
(x) Guarantor shall (I) own at least a fifty-one percent (51%) direct or
indirect equity ownership interest in each Borrower and each SPE Component
Entity and (II) Control each Borrower and each SPE Component Entity and (y) AFT
shall (I) own at least a fifty-one percent (51%) direct or indirect equity
ownership interest in Guarantor and (II) Control Guarantor, or (B) a Qualified
Equityholder shall (I) own at least a fifty-one percent (51%) direct or indirect
equity ownership interest in each of the Qualified Replacement Guarantor
described in the immediately succeeding clause (B)(III) (unless such Qualified
Replacement Guarantor is also such Qualified Equityholder), each Borrower and
each SPE Component Entity, (II) Control each of the Qualified Replacement
Guarantor described in the immediately succeeding clause (B)(III) (unless such
Qualified Replacement Guarantor is also such Qualified Equityholder), each
Borrower and each SPE Component Entity; and (III) shall deliver to Lender a
replacement limited recourse guaranty in form and substance substantially
identical to the Guaranty and a replacement environmental indemnity agreement in
form and substance substantially identical to the Environmental Indemnity, each
executed by a Qualified Replacement Guarantor with respect to actions or
omissions first occurring on or after the date of such sale, transfer or
issuance; (viii) to the extent that Guarantor shall not, after giving effect to
such sale, transfer or issuance, (A) own at least a fifty-one percent (51%)
direct or indirect interest in each Borrower and each SPE Component Entity
and/or (B) Control each Borrower and each SPE Component Entity, Lender shall
have received a Rating Agency Confirmation with respect to such sale, transfer
or issuance, (ix) such Qualified Replacement Guarantor shall have furnished to
Lender all appropriate papers evidencing such Person’s organization and good
standing, and the qualification of the signers to execute the documents
referenced in clause (vii)(B)(III) above, which papers shall include certified
copies of all relevant documents relating to the organization and formation of
such Qualified Replacement Guarantor and of the entities, if any, which are
partners or members of the Qualified Replacement Guarantor, (x)(A) if, after
giving effect to such sale, transfer or issuance, more than forty-nine percent
(49%) in the aggregate of the direct or indirect interests in Borrower or any
SPE Component Entity are owned by any Person and/or its Affiliates that owned
less than forty-nine percent (49%) of the direct or indirect interests in
Borrower or any SPE Component Entity as of the Closing Date, Borrower shall
deliver to Lender a New Non-Consolidation Opinion addressing such sale, transfer
or issuance and (B) Borrower shall furnish to Lender an opinion of counsel for
Borrower that is standard in commercial lending transactions and subject only to
customary qualifications, assumptions and exceptions opining that any REMIC
Trust formed pursuant to a Securitization will not fail to maintain its status
as a “real estate mortgage investment conduit” within the meaning of Section
860D of the IRS Code with respect to the sale, transfer or issuance and the
transactions related thereto and an additional opinion of counsel reasonably
satisfactory to Lender and its counsel (I) that Qualified Replacement
Guarantor’s good standing and due authorization to execute the documents
required herein and that the documents referenced in clause (vii)(B)(3) above
are valid, binding and enforceable against the Qualified Replacement Guarantor
and Borrower, as applicable, in accordance with their terms, and (II) that the
Qualified Replacement Guarantor and any entity which is a controlling
stockholder, member or general partner of the Qualified Replacement Guarantor
have been duly organized, and are in existence and good standing, (xi) unless
Guarantor is replaced with a Qualified Replacement Guarantor as set forth
herein, such sale, transfer or issuance shall not result in Guarantor’s
non-compliance with the net worth and liquidity requirements provided in the
Guaranty, and (xii) Borrower shall have paid to Lender, concurrently with the
closing of such sale, transfer or issuance (I) all reasonable out-of-pocket
costs and expenses, including reasonable attorneys’ fees (of any outside
counsel, if applicable), actually incurred by Lender (or any Servicer on its
behalf) in connection therewith (II) all fees, costs and expenses of the Rating
Agencies incurred in connection therewith, in each case, if any.

 



- 93 -

 

 

(c)               Upon request from Lender in connection with any transfer set
forth above and otherwise no more than once each calendar quarter, Borrower
shall promptly provide Lender with a revised version of the organizational chart
delivered to Lender in connection with the Loan reflecting any equity transfer
consummated in accordance with this Section 6.3.

 

Section 6.4.         Lender’s Rights. Lender reserves the right to condition the
consent to a Prohibited Transfer requested hereunder upon (a) a modification of
the terms hereof and on assumption of this Agreement and the other Loan
Documents as so modified by the proposed Prohibited Transfer, (b) payment of a
transfer fee in the amount of $750,000.00 and all of Lender’s expenses incurred
in connection with such Prohibited Transfer, (c) receipt of a Rating Agency
Confirmation with respect to the Prohibited Transfer, (d) the proposed
transferee’s continued compliance with the covenants set forth in this
Agreement, including, without limitation, the covenants in Article 5, (e)
receipt of a New Non-Consolidation Opinion with respect to the Prohibited
Transfer and/or (f) such other conditions and/or legal opinions as Lender shall
determine in its sole discretion to be in the interest of Lender. All
out-of-pocket expenses incurred by Lender shall be payable by Borrower whether
or not Lender consents to the Prohibited Transfer. Lender shall not be required
to demonstrate any actual impairment of its security or any increased risk of
default hereunder in order to declare the Debt immediately due and payable upon
a Prohibited Transfer without Lender’s consent. This provision shall apply to
every Prohibited Transfer, whether or not Lender has consented to any previous
Prohibited Transfer.

 

Section 6.5.         Economic Sanctions, Anti-Money Laundering and Transfers.
Borrower shall (a) at all times comply with the representations and covenants
contained in Sections 3.29 and 4.24 such that the same remain true, correct and
not violated or breached and (b) not permit a Prohibited Transfer to occur and
shall cause the ownership requirements specified in this Article 6 (including,
without limitation, those stipulated in Section 6.3 hereof) to be complied with
at all times. Borrower hereby represents that, other than in connection with the
Loan, the Loan Documents and any Permitted Encumbrances, as of the date hereof,
there exists no Sale or Pledge of Borrower and/or any SPE Component Entity.

 



- 94 -

 

 

Section 6.6.         Immaterial Transfers and Easements.

 

(a)               Borrower may, without the consent of Lender, (i) make
immaterial Transfers of unimproved, non-income producing portions of an
Individual Property to Governmental Authorities for dedication or public use
(each an “Outparcel”), and (ii) grant easements, restrictions, covenants,
reservations and rights of way in the ordinary course of business for access,
water and sewer lines, telephone or other fiber optic or other data transmission
lines, electric lines or other utilities or for other similar purposes, provided
that no such Transfer, conveyance or encumbrance set forth in the foregoing
clauses (i) or (ii) shall materially impair the value, use or operation of such
Individual Property or reasonably be expected to have a Material Adverse Effect.
In connection with any Transfer permitted pursuant to this Section 6.6, Lender
shall execute and deliver such instruments in form and substance reasonably
satisfactory to Lender as may be reasonably necessary, in the case of the
Transfers referred to in clause (i) above, to release the portion of the
Individual Property affected by such Condemnation or such Transfer from the lien
of the applicable Security Instrument or, in the case of clause (ii) above, to
subordinate the lien of the applicable Security Instrument to such easements,
restrictions, covenants, reservations and rights of way or other similar grants
upon receipt by Lender of:

 

(i)           fifteen (15) days’ prior written notice thereof;

 

(ii)          a copy of the instrument or instruments of Transfer;

 

(iii)         a certificate from an officer of Borrower stating (1) with respect
to any Transfer, the consideration, if any, being paid for the Transfer, and (2)
that such Transfer does not materially impair the value, use or operation of
applicable the Individual Property and would not reasonably be expected to have
a Material Adverse Effect; and

 

(iv)         reimbursement of all of Lender’s reasonable out-of-pocket costs and
expenses (including reasonable attorneys’ fees and disbursements) actually
incurred in connection with such Transfer (which shall be paid by Borrower
whether or not the proposed Transfer actually occurs).

 

(b)               Notwithstanding the foregoing provisions of this Section 6.9,
for so long as the Loan is included in a REMIC Trust in connection with a
Securitization, no release of the Outparcel from the lien of the applicable
Security Instrument will be permitted unless, immediately after such release,
either (i) the Loan-to-Value Ratio is equal to or less than one hundred
twenty-five percent (125%) (such value to be determined, in Lender’s sole
discretion, by any commercially reasonable method permitted to a REMIC Trust,
based solely on the value of the real property excluding personal property and
going concern value, if any) or (ii) the principal balance of the Loan is paid
down by the least of the following amounts: (A) an amount equal to the net
proceeds or other compensation paid by a Governmental Authority in connection
with a Transfer described in Section 6.9(a)(i), (B) the fair market value of the
Outparcel at the time of release, or (C) an amount such that the Loan-to-Value
Ratio (as so determined by Lender) does not increase after the release, unless
Lender receives an opinion of counsel that the Securitization will not fail to
maintain its status as a REMIC Trust as a result of the release.

 



- 95 -

 

 

ARTICLE 7.

 

INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

 

Section 7.1.         Insurance.

 

(a)               Each Borrower shall obtain and maintain, or cause to be
obtained and maintained, insurance for each Borrower and each Individual
Property providing at least the following coverages:

 

(i)           insurance with respect to the Improvements insuring against any
peril now or hereafter included within the classification “All Risk” or “Special
Perils” (including, without limitation, fire, lightning, windstorm/named storm,
hail, terrorism and similar acts of sabotage, explosion, riot, riot attending a
strike, civil commotion, vandalism, aircraft, vehicles and smoke), in each case
(A) in an amount equal to 100% of the “Full Replacement Cost,” which for
purposes of this Agreement shall mean actual replacement value exclusive of
costs of excavations, foundations, underground utilities and footings, with a
waiver of depreciation; (B) written on a no co-insurance form; (C) providing for
no deductible in excess of $100,000.00 except (I) with respect to earthquake,
hail and windstorm/named storms, which such insurance shall provide for no
deductible in relation to such coverage in excess of 5% of the total insurable
value of the Property, subject to a minimum of $250,000.00 and (II) as otherwise
expressly and specifically permitted herein; (D) at all times insuring against
at least those hazards that are commonly insured against under a “special causes
of loss” form of policy, as the same shall exist on the date hereof, and
together with any increase in the scope of coverage provided under such form
after the date hereof; and (E) providing coverage for contingent liability from
Operation of Building Laws, Demolition Costs and Increased Cost of Construction
Endorsements together with an “Ordinance or Law Coverage” endorsement in amounts
reasonably acceptable to Lender. The Full Replacement Cost shall be
re-determined from time to time (but not more frequently than once in any twelve
(12) calendar months) at the reasonable request of Lender by an appraiser or
contractor designated and paid by Borrower and reasonably approved by Lender, or
by an engineer or appraiser in the regular employ of the insurer. After the
first appraisal, additional appraisals may be based on construction cost indices
customarily employed in the trade. No omission on the part of Lender to request
any such ascertainment shall relieve Borrower of any of its obligations under
this Subsection;

 

(ii)          commercial general liability insurance against all claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about the applicable Individual Property, including “Dram Shop” or other liquor
liability coverage if alcoholic beverages are sold, manufactured or distributed
from the applicable Individual Property, such insurance (A) to be on the
so-called “occurrence” form with a general aggregate limit of not less than
$2,000,000.00 and a per occurrence limit of not less than $1,000,000.00, with no
deductible or self-insured retention; (B) to continue at not less than the
aforesaid limit until required to be changed by Lender in writing by reason of
changed economic conditions making such protection inadequate; and (C) to cover
at least the following hazards: (1) premises and operations; (2) products and
completed operations on an “if any” basis; (3) independent contractors; (4)
contractual liability for all insured contracts; (5) contractual liability
covering the indemnities contained in Article 13 hereof to the extent the same
is available; and (6) acts of terrorism and similar acts of sabotage;

 



- 96 -

 

 

(iii)         loss of rents and/or business interruption insurance (A) with loss
payable to Lender; (B) covering all risks required to be covered by the
insurance provided for in Subsection 7.1(a)(i), (iv) and (vi) through (viii);
(C) in an amount equal to 100% of the projected gross income from the applicable
Individual Property (on an actual loss sustained basis) for a period continuing
until the Restoration of the applicable Individual Property is completed; the
amount of such business interruption/loss of rents insurance shall be determined
prior to the Closing Date and at least once each year thereafter based on
Lender’s determination of the projected gross income from the applicable
Individual Property for a eighteen (18) month period; and (D) containing an
extended period of indemnity endorsement which provides that after the physical
loss to the Improvements and the Personal Property has been repaired, the
continued loss of income will be insured until such income either returns to the
same level it was at prior to the loss, or the expiration of twelve (12) months
from the date that the applicable Individual Property is repaired or replaced
and operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period. Notwithstanding anything to
the contrary contained herein or in any other Loan Documents, to the extent that
insurance proceeds are payable to Lender pursuant to this Subsection (the “Rent
Loss Proceeds”) and Borrower is entitled to disbursement of Net Proceeds for
Restoration in accordance with the terms hereof, such Rent Loss Proceeds shall
be deposited by Lender in the Cash Management Account and disbursed as provided
in Article 9 hereof; provided, however, that (I) nothing herein contained shall
be deemed to relieve Borrower of its obligations to pay the obligations secured
hereunder on the respective dates of payment provided for in the Note except to
the extent such amounts are actually paid out of the Rent Loss Proceeds and (II)
in the event the Rent Loss Proceeds are paid in a lump sum in advance and
Borrower is entitled to disbursement of such Rent Loss Proceeds in accordance
with the terms hereof, Lender or Servicer shall hold such Rent Loss Proceeds in
a segregated interest-bearing Eligible Account (which shall deemed to be
included within the definition of the “Accounts” hereunder) and Lender or
Servicer shall estimate the number of months required for Borrower to restore
the damage caused by the applicable Casualty, shall divide the applicable
aggregate Rent Loss Proceeds by such number of months and shall disburse such
monthly installment of Rent Loss Proceeds from such Eligible Account into the
Cash Management Account each month during the performance of such Restoration;

 

(iv)         at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements (A) owner’s
contingent or protective liability insurance covering claims not covered by or
under the terms or provisions of the above mentioned commercial general
liability insurance policy; and (B) the insurance provided for in
Subsection 7.1(a)(i) written in a so-called builder’s risk completed value form
(1) on a non-reporting basis, (2) against all risks insured against pursuant to
Subsection 7.1(a)(i), (3) including permission to occupy the applicable
Individual Property, and (4) with an agreed amount endorsement waiving
co-insurance provisions;

 



- 97 -

 

 

(v)         if and when Borrower has any employees, workers’ compensation,
subject to the statutory limits of the state in which the applicable Individual
Property is located, and employer’s liability insurance with a limit of at least
$1,000,000.00 per accident and per disease per employee, and $1,000,000.00 for
disease aggregate in respect of any work or operations on or about the
applicable Individual Property, or in connection with the applicable Individual
Property or its operation (if applicable);

 

(vi)         comprehensive boiler and machinery insurance covering all
mechanical and electrical equipment and pressure vessels and boilers in an
amount not less than their replacement cost or in such other amounts as shall be
reasonably required by Lender;

 

(vii)        if any portion of the Improvements is at any time located in an
area identified by (A) the Federal Emergency Management Agency in the Federal
Register as an area having special flood hazards and/or (B) the Secretary of
Housing and Urban Development or any successor thereto as an area having special
flood hazards pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973 or the National Flood Insurance Reform Act of
1994, as each may be amended, or any successor law (the “Flood Insurance Acts”),
flood hazard insurance in an amount equal to the maximum limit of coverage
available for the applicable Individual Property under the Flood Insurance Acts
or its equivalent as determined by Lender (plus such higher amount as Lender may
require in its sole discretion);

 

(viii)      earthquake, for any Individual Property located in seismic zone 3 or
4, in amounts equal to one-and-one-half times (1.5x) the probable maximum loss
of the applicable Individual Property plus loss of rents/business interruption
as required pursuant to subsection (iii) above as determined by Lender in its
sole discretion and in form and substance satisfactory to Lender. In the event
earthquake coverage is provided pursuant to a blanket policy, such earthquake
coverage shall be in amount not less than the annual aggregate gross loss
estimates as indicated in a portfolio seismic risk analysis for the 500-year
return period for all high risk locations insured by such coverage (such
analysis to be approved by Lender and secured by the applicable Borrower, and
which shall include consideration of business interruption and loss
amplification using the most current RMS software, or its equivalent) provided
that the insurance pursuant to this Subsection (viii) shall be otherwise on
terms consistent with the all risk insurance policy required under
Section 7.1(a)(i);

 

(ix)          umbrella liability insurance, including acts of terrorism and
similar acts of sabotage, in an amount not less than $100,000,000.00 per
occurrence on terms consistent with the commercial general liability insurance
policy required under subsection (ii) above;

 

(x)          pollution legal liability insurance coverage for claims for
clean-up costs and third party legal liability related to the Properties listed
on Schedule XVI (“PLL Policy”) with the following terms and conditions: (A) such
coverage shall be written on claims made form effective as of the Closing Date
for a term of eight years, (B) such coverage shall have limits of liability of
Three Million and No/100 Dollars ($3,000,000.00) individually for each pollution
condition and Fifteen Million and No/100 Dollars ($15,000,000.00) in the
aggregate, and a deductible of Fifty Thousand and No/100 Dollars ($50,000.00),
(C) the premium shall paid in full on or before the Closing Date, (D) the Lender
shall be named an Additional Insured, (E) automatic rights of assignment in the
event of default pursuant to a Lender Assignment – No Consent endorsement, (F)
the PLL Policy shall not be cancelled by Borrower without Lender’s written
consent, (G) the PLL Policy shall not be cancelled by the Underwriters without
prior written notice to Lender, (H) the PLL Policy shall be dedicated solely to
the Properties listed on Schedule XVI and no additional Properties shall be
added during the PLL term; and (I) other than to increase coverage, the PLL
Policy shall not be materially changed by Borrower, (including, without
limitation, to remove a Property from coverage) without Lender’s prior written
consent;

 



- 98 -

 

 

(xi)          motor vehicle liability coverage for all owned and non-owned
vehicles, including rented and leased vehicles containing minimum limits per
occurrence, including umbrella coverage, of One Million and No/100 Dollars
($1,000,000.00) (if applicable); and

 

(xii)        such other insurance and in such amounts as (A) may be required
pursuant to the terms of the Property Documents and the Ground Leases and (B)
Lender from time to time may reasonably request against such other insurable
hazards which at the time are commonly insured against for property similar to
the applicable Individual Property located in or around the region in which the
applicable Individual Property is located.

 

(b)               All insurance provided for in Subsection 7.1(a) hereof shall
be obtained under valid and enforceable policies (the “Policies” or in the
singular, the “Policy”), in such forms and, from time to time after the date
hereof, in such amounts as may be satisfactory to Lender, issued by financially
sound and responsible insurance companies approved to do business in the state
in which the applicable Individual Property is located and approved by Lender.
The insurance companies must have a general policy rating of (1) (x) “A” or
better by S&P, (y)“A2” or better by Moody’s, if Moody’s rates the Securities and
rates the applicable insurance company, and (z) “A” or better by Fitch, to the
extent Fitch rates the Securities and rates the applicable insurance company
(each such insurer shall be referred to below as a “Qualified Insurer”);
provided, however for multi-layered policies, (A) if four (4) or fewer insurance
companies issue the Policies, then at least 75% of the insurance coverage
represented by the Policies must be provided by insurance companies with a
rating of “A” or better by S&P, “A2” or better by Moody’s, to the extent Moody’s
rates the Securities and rates the applicable insurance company, and “A” or
better by Fitch, to the extent Fitch rates the Securities and rates the
applicable insurance company, with no remaining carrier below “BBB” by S&P,
“Baa2” or better by Moody’s, to the extent Moody’s rates the Securities and
rates the applicable insurance company, and “BBB” or better by Fitch, to the
extent Fitch rates the Securities and rates the applicable insurance company, or
(B) if five (5) or more insurance companies issue the Policies, then at least
sixty percent (60%) of the insurance coverage represented by the Policies must
be provided by insurance companies with a rating of “A” or better by S&P, “A2”
or better by Moody’s, to the extent Moody’s rates the Securities and rates the
applicable insurance company, and “A” or better by Fitch, to the extent Fitch
rates the Securities and rates the applicable insurance company, with no
remaining carrier below “BBB” by S&P, “Baa2” or better by Moody’s, to the extent
Moody’s rates the Securities and rates the applicable insurance company, and
“BBB” or better by Fitch, to the extent Fitch rates the Securities and rates the
applicable insurance company), and (2) a rating of “A:X” or better in the
current Best’s Insurance Reports. Notwithstanding the foregoing, Lender accepts
Aspen American Insurance Company, rated A XV with AM Best, provided that (1) the
rating of Aspen American Insurance Company is not withdrawn or downgraded below
the date hereof and (2) at renewal of the current policy term, Borrower shall
replace Aspen American Insurance Company with an insurance company meeting the
rating requirements set forth hereinabove. For so long the Terrorism Risk
Insurance Program Reauthorization Act of 2015 or subsequent statute, extension
or reauthorization (“TRIPRA”) is in effect and continues to cover both foreign
and domestic acts of terrorism, Lender shall accept terrorism insurance with
coverage against acts which are “certified” within the meaning of TRIPRA.
Notwithstanding anything to the contrary herein, if TRIPRA or a similar or
subsequent statute, extension or reauthorization thereof is not in effect, then
provided that terrorism insurance is commercially available, Borrower shall be
required carry terrorism insurance throughout the term of the Loan as required
by the preceding sentence, but in such event Borrower shall not be required to
spend on terrorism insurance coverage more than two times the amount of the
insurance premium that is payable at such time in respect of the property and
business interruption/rental loss insurance required hereunder (without giving
effect to the cost of the terrorism components of such casualty and business
interruption/rental loss insurance), and if the cost of terrorism insurance
exceeds such amount, Borrower shall purchase the maximum amount of terrorism
insurance available with funds equal to such amount. Prior to the expiration
dates of the Policies theretofore furnished to Lender pursuant to
Subsection 7.1(a), Borrower shall deliver complete copies of the Policies marked
“premium paid” or accompanied by evidence satisfactory to Lender of payment of
the premiums due thereunder (the “Insurance Premiums”), provided, however, that
in the case of renewal Policies, Borrower may furnish Lender with binders and
Acord Form 28 Certificates therefor to be followed by the original Policies when
issued.

 



- 99 -

 

 

(c)               Borrower shall not obtain (or permit to be obtained) (i) any
umbrella or blanket liability or casualty Policy unless, in each case, such
Policy is approved in advance in writing by Lender, Lender’s interest is
included therein as provided in this Agreement, such Policy is issued by a
Qualified Insurer and such Policy includes such changes to the coverages and
requirements set forth herein as may be required by Lender (including, without
limitation, increases to the amount of coverages required herein) or (ii)
separate insurance concurrent in form or contributing in the event of loss with
that required in Subsection 7.1(a) to be furnished by, or which may be
reasonably required to be furnished by, Borrower. In the event Borrower obtains
(or causes to be obtained) separate insurance or an umbrella or a blanket
Policy, Borrower shall notify Lender of the same and shall cause complete copies
of each Policy to be delivered as required in Subsection 7.1(a). Notwithstanding
Lender’s approval of any umbrella or blanket liability or casualty Policy
hereunder, Lender reserves the right, in its reasonable discretion, to require
Borrower to obtain a separate Policy in compliance with this Section 7.1.
Without limitation of any provision hereof, (i) Lender’s consent required
hereunder with respect to any umbrella or blanket policy shall be subject to
receipt of the schedule of locations and values with respect to the same,
portfolio PML reports for the catastrophic perils of earthquake and
windstorm/named storm, and such other information as requested by Lender or the
Rating Agencies and (ii) any umbrella or blanket Policy shall otherwise provide
the same protection as would a separate Policy insuring only such Individual
Property in compliance with the provisions of Section 7.1(a) as determined by
Lender. Borrower shall notify Lender of any material changes to the blanket
policy, including changes to the limits under the policy as of Closing Date or
an aggregation of the insured values covered under the blanket policy, including
the reduction of flood (SFHA), earthquake or wind/named storm limits or the
addition of locations that are subject to the perils of flood (special flood
hazard area locations), earthquake or Tier 1 wind/named storm, and such changes
shall be subject to Lender’s approval, which shall not be unreasonably withheld.
Lack of a written response by Lender within five (5) Business Days of receipt by
Lender of all requested information shall be deemed approval of such changes.

 

(d)               All Policies of insurance provided for or contemplated by
Subsection 7.1(a) shall name Borrower as a named insured and, in the case of
liability Policies (except for the Policies referenced in Subsections 7.1(a)(v)
and (xi) and for Subsection 7.1(a)(x) for which Lender shall also be a named
insured), shall name Lender as an additional insured, as their respective
interests may appear, and, in the case of property damage Policies (including,
but not limited to, terrorism, rent loss, business interruption, boiler and
machinery, earthquake and flood insurance), such Policies shall contain a
standard noncontributing mortgagee clause in favor of Lender providing that the
loss thereunder shall be payable to Lender. Borrower shall promptly forward to
Lender a copy of each written notice received by Borrower of any modification,
reduction or cancellation of any of the Policies or of any of the coverages
afforded under any of the Policies. Notwithstanding the foregoing, the Borrower
shall be named as Loss Payee, Additional Interest or the equivalent thereof, as
it pertains to the flood hazard insurance provided through the Flood Insurance
Act or its equivalent, when such policy is provided by a Tenant.

 



- 100 -

 

 

(e)               All Policies of insurance provided for in Subsection 7.1(a)
shall:

 

(i)                 with respect to property damage Policies, provide that (1)
the following shall in no way affect the validity or enforceability of the
Policy insofar as Lender is concerned: (A) any act or negligence of Borrower, of
anyone acting for Borrower or of any other Person named as an insured,
additional insured and/or loss payee, (B) any foreclosure or other similar
exercise of remedies and (C) the failure to comply with the provisions of the
Policy which might otherwise result in a forfeiture of the insurance or any part
thereof; and (2) the Policy shall not be cancelled without at least 30 days’
written notice, except for ten (10) days’ written notice for cancellation due to
non-payment of premium;

 

(ii)              with respect to all other Policies, if available using
commercially reasonable efforts, provide that the Policy shall not be materially
changed (other than to increase the coverage provided thereby), terminated or
cancelled without at least 30 days’ written notice, except for ten (10) days’
written notice for cancellation due to non-payment of premium, to Lender and any
other party named therein as an insured;

 

(iii)            if available using commercially reasonable efforts, provide
that the issuer(s) of the Policy shall give ten (10) days’ written notice to
Lender if the issuers elect not to renew the Policy prior to its expiration; and

 

(iv)             not contain any provision which would make Lender liable for
any Insurance Premiums thereon or subject to any assessments or commissions
thereunder provided that, Lender shall, at its option and with no obligation to
do so, have the right to directly pay Insurance Premiums in order to avoid
cancellation, expiration and/or termination of the Policy due to non-payment of
Insurance Premiums.

 

(f)                Borrower shall promptly forward to Lender a copy of each
written notice received by any Borrower Party of any modification, reduction or
cancellation of any of the Policies or of any of the coverages afforded under
any of the Policies.

 



- 101 -

 

 

(g)               If at any time Lender is not in receipt of written evidence
that all insurance required hereunder is in full force and effect, Lender shall
have the right, upon not less than ten (10) days’ notice to Borrower (or such
shorter period of time as may be necessary to avoid the lapse of any such
insurance) to take such action as Lender deems necessary to protect its interest
in the Property, including, without limitation, the obtaining of such insurance
coverage as Lender in its sole discretion deems appropriate, and all expenses
incurred by Lender in connection with such action or in obtaining such insurance
and keeping it in effect shall be paid by Borrower to Lender upon demand and
until paid shall be secured by the Security Instrument and shall bear interest
at the Default Rate.

 

(h)               In the event of a foreclosure of the Security Instrument or
other transfer of title to any Individual Property (or any portion thereof) in
extinguishment in whole or in part of the Debt, all right, title and interest of
Borrower in and to the Policies then in force concerning the applicable
Individual Property (or any portion thereof) and all proceeds payable thereunder
shall thereupon vest exclusively in Lender.

 

(i)                 As an alternative to the Policies required to be maintained
pursuant to the preceding provisions of this Section 7.1, Borrower will not be
in default under this Section 7.1 if Borrower maintains (or causes to be
maintained) Policies which (i) have coverages, deductibles and/or other related
provisions other than those specified above and/or (ii) are provided by
insurance companies not meeting the credit ratings requirements set forth above
(any such Policy, a “Non-Conforming Policy”), provided, that, prior to obtaining
such Non-Conforming Policies (or permitting such Non-Conforming Policies to be
obtained), Borrower shall have (1) received Lender’s prior written consent
thereto not to be unreasonably withheld, delayed or conditioned and (2)
confirmed that Lender has received a Rating Agency Confirmation with respect to
any such Non-Conforming Policy. Notwithstanding the foregoing, Lender hereby
reserves the right to deny its consent to any Non-Conforming Policy regardless
of whether or not Lender has consented to the same on any prior occasion.

 

(j)                 Borrower shall cooperate with Lender in obtaining for Lender
the benefits of any Awards or insurance proceeds lawfully or equitably payable
in connection with any Individual Property (or any portion thereof), and Lender
shall be reimbursed for any expenses incurred in connection therewith (including
reasonable, actual attorneys’ fees and disbursements, and the payment by
Borrower of the expense of an appraisal on behalf of Lender in case of a
Casualty or Condemnation affecting any Individual Property or any part thereto)
out of such Awards or insurance proceeds.

 

Section 7.2.         Casualty. Subject to Borrower’s ability to release an
Individual Property in accordance with Sections 7.4(c) and (d) hereof, if any
Individual Property shall be damaged or destroyed, in whole or in part, by fire
or other casualty (a “Casualty”) which is reasonably estimated by Borrower to
cost $250,000.00 or more to repair, Borrower shall give prompt notice of such
damage to Lender and shall promptly commence and diligently prosecute the
completion of the Restoration of the applicable Individual Property and
otherwise comply with the provisions of Section 7.4. Borrower shall pay all
costs of any such Restoration (including, without limitation, any applicable
deductibles under the Policies) whether or not such costs are covered by the Net
Proceeds. Lender may, but shall not be obligated to, make proof of loss if not
made promptly by Borrower.

 



- 102 -

 

 

Section 7.3.         Condemnation.

 

(a)               Borrower shall promptly give Lender notice of the actual or
threatened commencement of any proceeding for the Condemnation of any Individual
Property (or portion thereof) of which Borrower has written knowledge and shall
deliver to Lender copies of any and all material papers served in connection
with such proceedings. Lender may participate in any such proceedings, and
Borrower shall from time to time deliver to Lender all instruments requested by
it to permit such participation. Borrower shall, at its expense, diligently
prosecute any such proceedings, and shall consult with Lender, its attorneys and
experts, and cooperate with them in the carrying on or defense of any such
proceedings. Notwithstanding any taking by any public or quasi-public authority
through Condemnation or otherwise (including but not limited to any transfer
made in lieu of or in anticipation of the exercise of such taking), Borrower
shall continue to pay the Debt at the time and in the manner provided for its
payment in the Note and in this Agreement and the Debt shall not be reduced
until any Award shall have been actually received and applied by Lender, after
the deduction of expenses of collection, to the reduction or discharge of the
Debt. Lender shall not be limited to the interest paid on the Award by the
condemning authority but shall be entitled to receive out of the Award interest
at the rate or rates provided herein or in the Note. If any Individual Property
or any portion thereof is taken by a condemning authority, Borrower shall
promptly commence and diligently prosecute the Restoration of the Property and
otherwise comply with the provisions of Section 7.4. Borrower shall pay all
costs of Restoration whether or not such costs are covered by the Net Proceeds.
If any Individual Property (or any portion thereof) is sold, through foreclosure
or otherwise, prior to the receipt by Lender of the Award, Lender shall have the
right, whether or not a deficiency judgment on the Note shall have been sought,
recovered or denied, to receive the Award, or a portion thereof sufficient to
pay the Debt.

 

(b)               Notwithstanding anything to the contrary contained herein or
in any other Loan Document, if the Loan or any portion thereof is included in a
REMIC Trust and, immediately following a release of any portion of the lien of
the Security Instrument in connection with a Condemnation of an Individual
Property (but taking into account any proposed Restoration on the remaining
portion of such Individual Property) (based solely on real property and
excluding any personal property or going concern value), the Loan-to-Value Ratio
(as determined in Lender’s reasonable discretion, by any commercially reasonable
method permitted to a REMIC Trust) is greater than 125%, the principal balance
of the Loan must be paid down by an amount not less than the least of the
following amounts: (i) the net amount of the Award, after deduction of Lender’s
and Borrower’s reasonable costs and expenses (including, but not limited to,
reasonable counsel fees), if any, in collecting same (“Condemnation Proceeds”),
(ii) the fair market value of the released property at the time of the release,
or (iii) an amount such that the Loan-to-Value Ratio (as determined in Lender’s
reasonable discretion, by any commercially reasonable method permitted to a
REMIC Trust) does not increase after the release, unless Lender receives an
opinion of counsel that if such amount is not paid, the Securitization will not
fail to maintain its status as a REMIC Trust as a result of the related release
of such portion of the lien of the Security Instrument.

 



- 103 -

 

 

Any such prepayment shall be deemed a voluntary prepayment and shall be subject
to Section 2.7(a) hereof (other than the requirements to provide ten (10) days’
notice to Lender and other than payment of any Yield Maintenance Premium or
other prepayment premium or penalty (as applicable)).

 

Section 7.4.         Restoration. The following provisions shall apply in
connection with the Restoration of any Individual Property:

 

(a)               If the Net Proceeds shall be less than the Restoration
Threshold and the costs of completing the Restoration shall be less than the
Restoration Threshold, the Net Proceeds will be disbursed by Lender to Borrower
upon receipt, provided that all of the conditions set forth in Section 7.4(b)(i)
(other than clause (F) thereof) are met and Borrower delivers to Lender a
written undertaking to expeditiously commence and to satisfactorily complete
with due diligence the Restoration in accordance with the terms of this
Agreement.

 

(b)               If the Net Proceeds are equal to or greater than the
Restoration Threshold or the costs of completing the Restoration are equal to or
greater than the Restoration Threshold, Lender shall make the Net Proceeds
available for the Restoration in accordance with the provisions of this
Section 7.4(b).

 

(i)                 The Net Proceeds shall be made available for Restoration
provided that each of the following conditions are met:

 

(A)             no Event of Default shall have occurred and be continuing;

 

(B)              (1) in the event the Net Proceeds are insurance proceeds, less
than thirty percent (30%) of each of (i) fair market value of the applicable
Individual Property as reasonably determined by Lender, and (ii) rentable area
of the applicable Individual Property has been damaged, destroyed or rendered
unusable as a result of a Casualty or (2) in the event the Net Proceeds are
condemnation proceeds, less than ten percent (10%) of each of (i) the fair
market value of the applicable Individual Property as reasonably determined by
Lender and (ii) rentable area of the applicable Individual Property is taken,
such land is located along the perimeter or periphery of the applicable
Individual Property, no portion of the Improvements is located on such land and
such taking does not materially impair the existing access to the applicable
Individual Property;

 

(C)              Leases demising in the aggregate a percentage amount equal to
or greater than 70% of the total rentable space in the applicable Individual
Property which has been demised under executed and delivered Leases in effect as
of the date of the occurrence of such fire or other casualty or taking,
whichever the case may be, shall remain in full force and effect during and
after the completion of the Restoration, notwithstanding the occurrence of any
such Casualty or Condemnation, whichever the case may be, and Borrower furnishes
to Lender evidence reasonably satisfactory to Lender that all Tenants under
Major Leases shall continue to operate their respective space at the applicable
Individual Property after the completion of the Restoration;

 



- 104 -

 

 

 

(D)       Borrower shall commence (or shall cause the commencement of) the
Restoration as soon as reasonably practicable (but in no event later than sixty
(60) days after the issuance of a building permit with respect thereto) and
shall diligently pursue the same to reasonably satisfactory completion in
compliance with all applicable Legal Requirements, including, without
limitation, all applicable Environmental Laws, and the applicable requirements
of the Property Documents and the Ground Leases, if any;

 

(E)       Lender shall be reasonably satisfied that any operating deficits which
will be incurred with respect to the applicable Individual Property as a result
of the occurrence of any such fire or other casualty or taking will be covered
out of (1) the Net Proceeds, (2) the insurance coverage referred to in
Section 7.1(a)(iii) above, or (3) by other funds of Borrower;

 

(F)       Lender shall be reasonably satisfied that the Net Proceeds together
with any cash or cash equivalent deposited by Borrower with Lender are
sufficient to cover the cost of the Restoration;

 

(G)       Lender shall be reasonably satisfied that the Restoration will be
completed on or before the earliest to occur of (1) six (6) months prior to the
Maturity Date, (2) the earliest date required for such completion under the
terms of any Leases, the Ground Leases and the Property Documents, (3) such time
as may be required under applicable Legal Requirements or (4) the expiration of
the insurance coverage referred to in Section 7.1(a)(iii) above;

 

(H)       the applicable Individual Property and the use thereof after the
Restoration will be in compliance with and permitted under all applicable Legal
Requirements, the Ground Leases and the Property Documents;

 

(I)        the Restoration shall be done and completed in an expeditious and
diligent fashion and in compliance with all applicable Legal Requirements, the
Ground Leases and the Property Documents; and

 

(J)        the Ground Leases and the Property Documents will remain in full
force and effect during and after the Restoration and a Property Document Event
shall not occur as a result of the applicable Casualty, Condemnation and/or
Restoration.

 

(ii)              The Net Proceeds shall be held by Lender and, until disbursed
in accordance with the provisions of this Section 7.4(b), shall constitute
additional security for the Debt and other obligations under this Agreement, the
Security Instrument, the Note and the other Loan Documents. The Net Proceeds
(other than the Rent Loss Proceeds) shall be disbursed by Lender to, or as
directed by, Borrower from time to time during the course of the Restoration,
upon receipt of evidence reasonably satisfactory to Lender that (A) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
related Restoration item have been paid for in full, and (B) there exist no
notices of pendency, stop orders, mechanic’s or materialman’s liens or notices
of intention to file same, or any other liens or encumbrances of any nature
whatsoever on the Property which have not either been fully bonded to the
satisfaction of Lender and discharged of record or in the alternative fully
insured to the satisfaction of Lender by the title company issuing the Title
Insurance Policy.

 



- 106 -

 

 

(iii)            All plans and specifications required in connection with the
Restoration shall be subject to prior review and acceptance in all respects by
Lender and by an independent consulting engineer reasonably selected by Lender
(the “Casualty Consultant”), in each case not to be unreasonably withheld,
conditioned or delayed. Lender shall have the use of the plans and
specifications and all permits, licenses and approvals required or obtained in
connection with the Restoration. The identity of the contractors engaged in the
Restoration shall be subject to prior review and acceptance by Lender and the
Casualty Consultant, in each case not to be unreasonably withheld, conditioned
or delayed. All reasonable out-of-pocket costs and expenses incurred by Lender
in connection with making the Net Proceeds available for the Restoration
including, without limitation, reasonable counsel fees and disbursements and the
Casualty Consultant’s fees, shall be paid by Borrower. Borrower shall have the
right to settle all claims under the Policies jointly with Lender, provided that
(a) no Event of Default exists, (b) Borrower promptly and with commercially
reasonable diligence negotiates a settlement of any such claims and (c) the
insurer with respect to the Policy under which such claim is brought has not
raised any act of the insured as a defense to the payment of such claim. If an
Event of Default exists, Lender shall, at its election, have the exclusive right
to settle or adjust any claims made under the Policies in the event of a
Casualty.

 

(iv)             In no event shall Lender be obligated to make disbursements of
the Net Proceeds in excess of an amount equal to the costs actually incurred
from time to time for work in place as part of the Restoration, as certified by
the Casualty Consultant, minus the Restoration Retainage. The term “Restoration
Retainage” as used in this Subsection 7.4(b) shall mean an amount equal to 10%
of the costs actually incurred for work in place as part of the Restoration, as
certified by the Casualty Consultant, until such time as the Casualty Consultant
certifies to Lender that Net Proceeds representing 50% of the required
Restoration have been disbursed. There shall be no Restoration Retainage with
respect to costs actually incurred by Borrower for work in place in completing
the last 50% of the required Restoration. The Restoration Retainage shall in no
event, and notwithstanding anything to the contrary set forth above in this
Subsection 7.4(b), be less than the amount actually held back by Borrower from
contractors, subcontractors and materialmen engaged in the Restoration. The
Restoration Retainage shall not be released until the Casualty Consultant
certifies to Lender that the Restoration has been completed (subject only to
non-material punch list items) in accordance with the provisions of this
Subsection 7.4(b) and that all approvals necessary for the re-occupancy and use
of the applicable Individual Property have been obtained from all appropriate
governmental and quasi-governmental authorities, and Lender receives evidence
reasonably satisfactory to Lender that the costs of the Restoration have been
paid in full or will be paid in full out of the Restoration Retainage, provided,
however, that Lender will release the portion of the Restoration Retainage being
held with respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which the Casualty Consultant certifies to
Lender that the contractor, subcontractor or materialman has satisfactorily
completed (subject only to non-material punch list items) all work and has
supplied all materials in accordance with the provisions of the contractor’s,
subcontractor’s or materialman’s contract, and the contractor, subcontractor or
materialman delivers the lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Lender or by the title company insuring the lien of the Security
Instrument. If required by Lender, the release of any such portion of the
Restoration Retainage shall be approved by the surety company, if any, which has
issued a payment or performance bond with respect to the contractor,
subcontractor or materialman.

 



- 107 -

 

 

(v)               Lender shall not be obligated to make disbursements of the Net
Proceeds more frequently than once every calendar month.

 

(vi)             If at any time the Net Proceeds or the undisbursed balance
thereof shall not, in the reasonable opinion of Lender in consultation with the
Casualty Consultant, be sufficient to pay in full the balance of the costs which
are estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 7.4(b) shall constitute additional security for the Debt and other
obligations under this Agreement, the Security Instrument, the Note and the
other Loan Documents.

 

(vii)            The excess, if any, of the Net Proceeds and the remaining
balance, if any, of the Net Proceeds Deficiency deposited with Lender after the
Casualty Consultant certifies to Lender that the Restoration has been completed
(subject only to non-material punch list items) in accordance with the
provisions of this Section 7.4(b), and the receipt by Lender of evidence
reasonably satisfactory to Lender that all costs incurred in connection with the
Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing under
this Agreement, the Security Instrument, the Note or any of the other Loan
Documents.

 

(c)               Provided that no Event of Default has occurred and is
continuing, all Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be returned to Borrower as excess Net Proceeds pursuant
to Subsection 7.4(b)(vii) shall be retained and applied by Lender toward the
payment of the Debt whether or not then due and payable pro rata among the Notes
(without Yield Maintenance Premium or other penalty or prepayment fee). If
Lender shall receive and retain Net Proceeds, the lien of the Security
Instruments shall be reduced only by the amount thereof received and retained by
Lender and actually applied by Lender in reduction of the Debt.

 



- 108 -

 

 

(d)               In addition to the foregoing, in connection with any partial
Condemnation or any Casualty, if (i) any Net Proceeds shall be equal to or
greater than sixty percent (60%) of the Allocated Loan Amount in respect of the
applicable Individual Property or (ii) provided no Event of Default shall be
continuing, any Net Proceeds shall be equal to or greater than the Restoration
Threshold and after Borrower shall have used commercially reasonable efforts to
satisfy each of the other conditions set forth in Section 7.4(b)(i) Borrower
shall be unable to satisfy all such conditions and Lender does not disburse the
Net Proceeds to Borrower for Restoration, then Borrower shall have the right,
but not the obligation to elect not to proceed with a Restoration and to prepay
the Loan in an amount equal to the Release Price of the applicable Individual
Property and any Interest Shortfall associated therewith (a
“Casualty/Condemnation Prepayment”) utilizing the Net Proceeds (together with
other funds of the Borrower if such Net Proceeds are less than the Release Price
and any Interest Shortfall associated therewith) and obtain the release of the
applicable Individual Property from the lien of the Security Instrument thereon
(and related Loan Documents), provided that (i) Borrower shall have satisfied
the requirements of Section 2.9 hereof (including, without limitation,
Section 2.9(h) hereof), (ii) Borrower shall consummate the Casualty/Condemnation
Prepayment on or before the second Monthly Payment Date occurring following date
the Net Proceeds shall be available to Borrower for such Casualty/Condemnation
Prepayment and (iii) Borrower shall pay to Lender, concurrently with making such
Casualty/Condemnation Prepayment, any other amounts required pursuant to
Section 2.9 hereof (without duplication of the Release Price and Interest
Shortfall payable pursuant to this subclause (d)). For the avoidance of doubt,
unless such payment is made during the continuance of an Event of Default, no
Yield Maintenance Premium or other premium or penalty or charge shall be due
with respect to a Casualty/Condemnation Prepayment.

 

ARTICLE 8.

 

RESERVE FUNDS

 

Section 8.1.         Immediate Repair Funds.

 

(a)               On the Closing Date, Borrower shall deposit into an Eligible
Account held by Cash Management Bank (the “Immediate Repair Account”) an amount
equal to $529,901.00, such amount representing 110% of the estimated costs of
the Immediate Repairs. Amounts deposited pursuant to this Section 8.1 are
referred to herein as the “Immediate Repair Funds”.

 



- 109 -

 

 

(b)               Lender shall cause the disbursement to Borrower of the
Immediate Repair Funds upon satisfaction by Borrower of each of the following
conditions: (i) Borrower shall submit a request for payment to Lender at least
ten (10) days prior to the date on which Borrower requests such payment be made
and specifies the Immediate Repairs to be paid; (ii) on the date such request is
received by Lender and on the date such payment is to be made, no Event of
Default shall exist and remain uncured; (iii) Lender shall have received a
certificate from Borrower (A) stating that all Immediate Repairs to be funded by
the requested disbursement have been completed in a good and workmanlike manner
and in accordance with all applicable Legal Requirements, such certificate to be
accompanied by a copy of any license, permit or other approval by any
Governmental Authority, if any, required in connection with the Immediate
Repairs, (B) identifying each Person that supplied materials or labor in
connection with the Immediate Repairs to be funded by the requested
disbursement, and (C) stating that each such Person has been paid in full or
will be paid in full upon such disbursement (or for ongoing work, such Person
has been or will be paid upon such disbursement for the work identified in such
certificate from Borrower with respect to such disbursement), such certificate
to be accompanied by, as applicable, partial (with respect to such ongoing work)
or complete lien waivers, invoices and/or other evidence of payment reasonably
satisfactory to Lender; (iv) at Lender’s option, if (A) the Allocated Loan
Amount of the Individual Property to which such Immediate Repair relates is less
than $5,000,000.00 and the cost of the Immediate Repairs exceeds $250,000.00 or
(B) the Allocated Loan Amount of the Individual Property to which such Immediate
Repair relates is equal to or greater than $5,000,000.00 and the cost of the
Immediate Repairs exceeds $500,000.00, a title search for the applicable
Individual Property indicating that the applicable Individual Property is free
from all liens, claims and other encumbrances other than Permitted Encumbrances;
(v) at Lender’s option, if (A) the Allocated Loan Amount of the Individual
Property to which such Immediate Repair relates is less than $5,000,000.00 and
the cost of the Immediate Repairs exceeds $250,000.00 or (B) the Allocated Loan
Amount of the Individual Property to which such Immediate Repair relates is
equal to or greater than $5,000,000.00 and the cost of the Immediate Repairs
exceeds $500,000.00, Lender shall have received a report reasonably satisfactory
to Lender in its reasonable discretion from an architect or engineer reasonably
approved by Lender in respect of such architect or engineer’s inspection of the
required repairs; and (vi) Lender shall have received such other evidence as
Lender shall reasonably request that the Immediate Repairs to be funded by the
requested disbursement have been completed (or, if the work is ongoing, are in
the process of being completed). Lender shall not be required to disburse
Immediate Repair Funds more frequently than once each calendar month nor in an
amount less than the Minimum Disbursement Amount (or a lesser amount if the
total Immediate Repair Funds is less than the Minimum Disbursement Amount, in
which case only one disbursement of the amount remaining in the account shall be
made). Following the completion of all Immediate Repairs as reasonably
determined by Lender, so long as no Event of Default has occurred and is
continuing, Lender shall cause any Immediate Repair Funds remaining in the
Immediate Repair Account to be deposited into the Cash Management Account to be
applied in accordance with Section 9.3 hereof.

 

Section 8.2.         Replacement Reserve Funds.

 

(a)               Borrower shall deposit (to the extent not deposited pursuant
to Section 9.3(f) hereof) into an Eligible Account held by Cash Management Bank
(the “Replacement Reserve Account”) on each Monthly Payment Date following the
occurrence and during the continuance of a Trigger Period an amount equal to the
Replacement Reserve Monthly Deposit for the Replacements; provided that
Borrower’s obligation to deposit funds into the Replacement Reserve Account
shall be suspended during any period when the balance of funds then on deposit
in the Replacement Reserve Account is in an amount equal to the Replacement
Reserve Cap. Amounts deposited pursuant to this Section 8.2 are referred to
herein as the “Replacement Reserve Funds”.

 



- 110 -

 

 

(b)               Lender shall cause the disbursement of Replacement Reserve
Funds only for Replacements. Lender shall cause the disbursement to Borrower of
the Replacement Reserve Funds upon satisfaction by Borrower of each of the
following conditions: (i) Borrower shall submit a request for payment to Lender
at least ten (10) days prior to the date on which Borrower requests such payment
be made and specifies the Replacements to be paid; (ii) on the date such request
is received by Lender and on the date such payment is to be made, no Event of
Default shall exist and remain uncured, (iii) Lender shall have received a
certificate from Borrower (A) stating that the items to be funded by the
requested disbursement are Replacements, (B) stating that all Replacements at
the applicable Individual Property to be funded by the requested disbursement
have been completed (or, for ongoing work, are in the process of being
completed) in a good and workmanlike manner and in accordance with all
applicable Legal Requirements, such certificate to be accompanied by a copy of
any license, permit or other approval required by any Governmental Authority, if
any, in connection with the Replacements, (C) identifying each Person that
supplied materials or labor in connection with the Replacements to be funded by
the requested disbursement and (D) stating that each such Person has been paid
in full or will be paid in full upon such disbursement (or for ongoing work,
such Person has been or will be paid upon such disbursement for the work
identified in such certificate from Borrower with respect to such disbursement),
such certificate to be accompanied by, as applicable, partial (with respect to
such ongoing work) or complete lien waivers, invoices and/or other evidence of
payment reasonably satisfactory to Lender; (iv) at Lender’s option, if (A) the
Allocated Loan Amount of the Individual Property to which such individual
Replacement relates is less than $5,000,000.00 and the cost of such individual
Replacement exceeds $250,000.00 or (B) the Allocated Loan Amount of the
Individual Property to which such individual Replacement relates is equal to or
greater than $5,000,000.00 and the cost of the individual Replacement exceeds
$500,000, a title search for the applicable Individual Property indicating that
the applicable Individual Property is free from all liens, claims and other
encumbrances other than Permitted Encumbrances; (v) at Lender’s option, if (A)
the Allocated Loan Amount of the Individual Property to which such individual
Replacement relates is less than $5,000,000.00 and the cost of such individual
Replacement exceeds $250,000.00 or (B) the Allocated Loan Amount of the
Individual Property to which such individual Replacement relates is equal to or
greater than $5,000,000.00 and the cost of the individual Replacement exceeds
$500,000.00, Lender shall have received a report reasonably satisfactory to
Lender in its reasonable discretion from an architect or engineer reasonably
approved by Lender in respect of such architect or engineer’s inspection of the
required repairs; and (vi) Lender shall have received such other evidence as
Lender shall reasonably request that the Replacements at the Property to be
funded by the requested disbursement have been completed (or, for ongoing work,
are in the process of being completed). Lender shall not be required to cause
the disbursement of Replacement Reserve Funds more frequently than once each
calendar month nor in an amount less than the Minimum Disbursement Amount (or a
lesser amount if the total amount of Replacement Reserve Funds is less than the
Minimum Disbursement Amount, in which case only one disbursement of the amount
remaining in the account shall be made).

 

(c)               Nothing in this Section 8.2 shall (i) make Lender responsible
for making or completing the Replacements; (ii) require Lender to expend funds
in addition to the Replacement Reserve Funds to complete any Replacements; (iii)
obligate Lender to proceed with the Replacements; or (iv) obligate Lender to
demand from Borrower additional sums to complete any Replacements.

 

(d)               Borrower shall permit Lender and Lender’s agents and
representatives (including, without limitation, Lender’s engineer, architect, or
inspector) or third parties to enter onto the Property during normal business
hours (subject to the rights of Tenants under their Leases) to inspect the
progress of any Replacements and all materials being used in connection
therewith and to examine all plans and shop drawings relating to such
Replacements. Borrower shall cause all contractors and subcontractors to
cooperate with Lender or Lender’s representatives or such other Persons
described above in connection with inspections described in this Section.

 

(e)               Provided no Event of Default has occurred and is continuing,
Lender shall cause any Replacement Reserve Funds remaining in the Replacement
Reserve Account to be disbursed to Borrower provided that no Trigger Period is
continuing.

 



- 111 -

 

 

Section 8.3.         Leasing Reserve Funds.

 

(a)               Borrower shall deposit (to the extent not deposited pursuant
to Section 9.3(g) hereof) into an Eligible Account held by Cash Management Bank
(the “Leasing Reserve Account”) on each Monthly Payment Date following the
occurrence and during the continuance of a Trigger Period the Leasing Reserve
Monthly Deposit for tenant improvements and leasing commissions that may be
incurred following the date hereof (but not including any tenant improvements or
leasing commissions already reserved for pursuant to Section 8.8 hereof);
provided that Borrower’s obligation to deposit funds into the Leasing Reserve
Account shall be suspended during any period when the balance of funds then on
deposit in the Leasing Reserve Account is in an amount equal to the Leasing
Reserve Cap. Amounts deposited pursuant to this Section 8.3 are referred to
herein as the “Leasing Reserve Funds”.

 

(b)               Lender shall cause the disbursement to Borrower of the Leasing
Reserve Funds upon satisfaction by Borrower of each of the following conditions:
(i) Borrower shall submit a request for payment to Lender at least ten (10) days
prior to the date on which Borrower requests such payment be made and specifies
the tenant improvement costs and leasing commissions to be paid; (ii) on the
date such request is received by Lender and on the date such payment is to be
made, no Event of Default shall exist and remain uncured; (iii) Lender shall
have reviewed and approved the Lease (to the extent that Lender’s approval is
required under the provisions of this Agreement) and related leasing commissions
in respect of which Borrower is obligated to pay or reimburse certain tenant
improvement costs and leasing commissions, which approval shall not be
unreasonably withheld, conditioned or delayed; (iv) Lender shall have received
and approved a budget for tenant improvement costs and a schedule of leasing
commissions payments and the requested disbursement will be used to pay all or a
portion of such costs and payments; (v) Lender shall have received a certificate
from Borrower (A) stating that all tenant improvements at the applicable
Individual Property to be funded by the requested disbursement have been
completed (or, for ongoing work, are in the process of being completed) in good
and workmanlike manner and in accordance with all applicable federal, state and
local laws, rules and regulations, such certificate to be accompanied by a copy
of any license, permit or other approval, if any, by any Governmental Authority
required in connection with the tenant improvements, (B) identifying each Person
that supplied materials or labor in connection with the tenant improvements to
be funded by the requested disbursement and (C) stating that each such Person
has been paid in full or will be paid in full upon such disbursement (or for
ongoing work, such Person has been or will be paid upon such disbursement for
the work identified in such certificate from Borrower with respect to such
disbursement), such certificate to be accompanied by lien waivers, invoices
and/or other evidence of payment reasonably satisfactory to Lender; (vi) at
Lender’s option, if (A) the Allocated Loan Amount of the Individual Property to
which such individual tenant improvement relates is less than $5,000,000.00 and
the cost of such individual tenant improvement exceeds $250,000.00 or (B) the
Allocated Loan Amount of the Individual Property to which such individual tenant
improvement relates is equal to or greater than $5,000,000.00 and the cost of
the individual tenant improvement exceeds $500,000.00, a title search for the
applicable Individual Property indicating that the applicable Individual
Property is free from all liens, claims and other encumbrances not previously
approved by Lender; and (vii) Lender shall have received such other evidence as
Lender shall reasonably request that the tenant improvements at the applicable
Individual Property to be funded by the requested disbursement have been
completed (to the extent applicable) and/or leasing commissions to be funded by
the requested disbursement are due and payable and are paid for or will be paid
upon such disbursement to Borrower. Lender shall not be required to disburse
Leasing Reserve Funds more frequently than once each calendar month nor in an
amount less than the Minimum Disbursement Amount (or a lesser amount if the
total amount of Leasing Reserve Funds is less than the Minimum Disbursement
Amount, in which case only one disbursement of the amount remaining in the
account shall be made).

 



- 112 -

 

 

(c)               Provided no Event of Default has occurred and is continuing,
Lender shall cause any Leasing Reserve Funds remaining in the Leasing Reserve
Account to be disbursed to Borrower provided that no Trigger Period is
continuing.

 

Section 8.4.         Ground Rent Funds. On each Monthly Payment Date occurring
on and after the occurrence and continuance of a Trigger Period (to the extent
not deposited pursuant to Section 9.3(a) hereof), Borrower shall pay (or cause
to be paid) to Lender one-twelfth of an amount which would be sufficient to pay
the Ground Rent payable, or estimated by Lender, in its reasonable discretion,
to be payable during the ensuing twelve (12) months with respect to each
Individual Property under each related Ground Lease in order to pay installments
of Ground Rent at least thirty (30) days prior to the due date for such Ground
Rent (the “Monthly Ground Rent Deposit”), which deposits shall be held in an
Eligible Account by Cash Management Bank and hereinafter referred to as the
“Ground Rent Account” (amounts held in the Ground Rent Account are hereinafter
referred to as the “Ground Rent Funds”). Additionally, if, at any time, Lender
determines, in its reasonable discretion, that amounts on deposit in or
scheduled to be deposited in the Ground Rent Account will be insufficient to pay
all Ground Rent due under the Ground Lease at least thirty (30) days prior to
the due date for such Ground Rent, Borrower shall make a True Up Payment with
respect to such insufficiency into the Ground Rent Account. Borrower agrees to
promptly notify Lender of any changes to the amounts, schedules and instructions
for payment of any Ground Rent of which it has or obtains knowledge and
authorizes Lender or its agent to obtain the bills for Ground Rent directly from
the landlord under such applicable Ground Lease. Provided there are sufficient
amounts in the Ground Rent Account and no Event of Default exists, Lender shall
be obligated to pay the Ground Rent as it becomes due on its respective due
dates on behalf of Borrower by applying the Ground Rent Funds to the payment of
such Ground Rent.

 

Section 8.5.         Excess Cash Flow Funds.

 

(a)               After the occurrence and during the continuance of a Trigger
Period, subject to the last sentence of this paragraph, all amounts required to
be deposited pursuant to Section 9.3(j) hereof shall be deposited on each
Business Day into an Eligible Account with Cash Management Bank (the “Excess
Cash Flow Account”) in the amount required to be deposited pursuant to
Section 9.3(j) hereof (each such deposit being herein referred to as the
“Monthly Excess Cash Flow Deposits” and the amounts on deposit in the Excess
Cash Flow Account being herein referred to as the “Excess Cash Flow Funds”).
Provided no Event of Default is continuing, the requirement to make any deposits
of Excess Cash Flow into the Excess Cash Flow Account shall be waived to the
extent funds on deposit therein are equal to at least $75,000,000.00, and in
such event, any funds that would otherwise be required to be deposited into the
Excess Cash Flow Account in excess of such funds that would be required to cause
the balance therein to equal $75,000,000.00 shall be remitted to Borrower.

 

(b)               During the continuance of a Trigger Period (Full) pursuant
only to clause (ii) of the definition thereof or a Trigger Period (Partial),
Lender will release excess Cash Flow Funds within ten (10) Business Days
following Borrower’s request therefor to pay for Operating Expenses and other
capital expenses set forth in the Approved Annual Budget and such other
operating costs and capital expenses that have been approved by Lender, such
approval not to be unreasonably withheld, conditioned or delayed.

 



- 113 -

 

 

(c)               Provided no Event of Default has occurred and is continuing,
Lender shall cause any Excess Cash Flow Funds remaining in the Excess Cash Flow
Account to be disbursed to Borrower provided that no Trigger Period is
continuing.

 

Section 8.6.         Tax and Insurance Funds. Borrower shall pay (or cause to be
paid) to Lender on each Monthly Payment Date occurring on and after the
occurrence and continuance of a Trigger Period (to the extent not deposited
pursuant to Section 9.3(b) and (c) hereof) (a) (i) with respect to each
Individual Property other than a Waived Tax Deposit Property, one-twelfth of an
amount which would be sufficient to pay the Taxes payable, or estimated by
Lender to be payable, during the next ensuing twelve (12) months assuming that
said Taxes are to be paid in full on the Tax Payment Date and (ii) upon the
occurrence and following a Borrower Tax Period with respect to any Waived Tax
Deposit Property, one-twelfth of an amount which would be sufficient to pay the
Taxes payable, or reasonably estimated by Lender to be payable, during the next
ensuing twelve (12) months with respect to each Waived Tax Deposit Property that
is subject to a Borrower Tax Period assuming that said Taxes are to be paid in
full on the Tax Payment Date (the “Monthly Tax Deposit”), each of which such
deposits shall be held in an Eligible Account with Cash Management Bank (the
“Tax Account”), and (b) at the option of Lender, if the liability or casualty
Policy maintained by Borrower covering the Property (or any portion thereof)
shall not constitute an approved blanket or umbrella Policy pursuant to
Subsection 7.1(c) hereof, or Lender shall require Borrower to obtain a separate
Policy pursuant to Subsection 7.1(c) hereof, one-twelfth of an amount which
would be sufficient to pay the Insurance Premiums due for the renewal of the
coverage afforded by the Policies upon the expiration thereof (the “Monthly
Insurance Deposit”), each of which such deposits shall be held in an Eligible
Account with Cash Management Bank (the “Insurance Account”; amounts held in the
Tax Account and the Insurance Account are collectively herein referred to as the
“Tax and Insurance Funds”). Additionally, if, at any time after the occurrence
and during the continuance of a Trigger Period, Lender reasonably determines
that amounts on deposit in or scheduled to be deposited in (i) the Tax Account
will be insufficient to pay all applicable Taxes in full on the Tax Payment Date
and/or (ii) the Insurance Account will be insufficient to pay all applicable
Insurance Premiums in full on the Insurance Payment Date, Borrower shall make a
True Up Payment with respect to such insufficiency into the applicable Reserve
Account. Borrower agrees to promptly notify Lender of any changes to the
amounts, schedules and instructions for payment of any Taxes and Insurance
Premiums of which it has or obtains knowledge and authorizes Lender or its agent
to obtain the bills for Taxes directly from the appropriate taxing authority.
Provided there are sufficient amounts in the Tax Account and Insurance Account,
respectively, and no Event of Default exists, Lender shall be obligated to pay
the Taxes and Insurance Premiums as they become due on their respective due
dates on behalf of Borrower by applying the Tax and Insurance Funds to the
payment of such Taxes and Insurance Premiums. If the amount of the Tax and
Insurance Funds shall exceed the amounts due for Taxes and Insurance Premiums
pursuant to Sections 4.5 and 7.1 hereof, Lender shall, in its discretion, return
any excess to Borrower or credit such excess against future payments to be made
to the Tax and Insurance Funds. Provided no Event of Default has occurred and is
continuing, Lender shall cause any Tax and Insurance Funds remaining in the Tax
Account and/or the Insurance Account to be disbursed to Borrower provided that
no Trigger Period is continuing.

 



- 114 -

 

 

Section 8.7.         Environmental Remediation Funds.

 

(a)               On the Closing Date, Borrower shall deposit into an Eligible
Account held by Cash Management Bank (the “Environmental Remediation Account”)
an amount equal to $145,200.00, such amount representing 110% of the estimated
costs of the Environmental Remediation Borrower is required to perform pursuant
to Section 4.11 hereof. Amounts deposited pursuant to this Section 8.7 are
referred to herein as the “Environmental Remediation Funds”.

 

(b)               Lender shall cause the disbursement to Borrower of the
Environmental Remediation Funds upon satisfaction by Borrower of each of the
following conditions: (i) Borrower shall submit a request for payment to Lender
at least ten (10) days prior to the date on which Borrower requests such payment
be made and either (I) specifies the Environmental Remediation to be paid or
(II) provides evidence reasonably acceptable to Lender that ongoing
investigation or Remediation in accordance with the terms and conditions of
Section 8.7(a) above shall have disclosed that the amounts reserved with respect
to an Individual Property for Environmental Remediation are no longer necessary;
(ii) on the date such request is received by Lender and on the date such payment
is to be made, no Event of Default shall exist and remain uncured; (iii) Lender
shall have received a certificate from Borrower (A) stating that all
Environmental Remediation to be funded by the requested disbursement has been
completed in a good and workmanlike manner and in accordance with all applicable
Legal Requirements and in accordance with the terms and conditions of
Section 8.7(a) above, such certificate to be accompanied by a copy of any
license, permit or other approval by any Governmental Authority, if any,
required in connection with the Environmental Remediation, (B) identifying each
Person that supplied materials or labor in connection with the Environmental
Remediation to be funded by the requested disbursement, and (C) stating that
each such Person has been paid in full or will be paid in full upon such
disbursement (or for ongoing work, such Person has been or will be paid upon
such disbursement for the work identified in such certificate from Borrower with
respect to such disbursement), such certificate to be accompanied by, as
applicable, partial (with respect to such ongoing work) or complete lien
waivers, invoices and/or other evidence of payment reasonably satisfactory to
Lender; (iv) at Lender’s option, if (A) the Allocated Loan Amount of the
Individual Property to which such Environmental Remediation relates is less than
$5,000,000.00 and the cost of such individual Environmental Remediation exceeds
$250,000.00 or (B) the Allocated Loan Amount of the Individual Property to which
such Environmental Remediation relates is equal to or greater than $5,000,000.00
and the cost of the individual Environmental Remediation exceeds $500,000.00, a
title search for the applicable Individual Property indicating that the
applicable Individual Property is free from all liens, claims and other
encumbrances other than Permitted Encumbrances; (v) at Lender’s option, if (A)
the Allocated Loan Amount of the Individual Property to which such Environmental
Remediation relates is less than $5,000,000.00 and the cost of such individual
Environmental Remediation exceeds $250,000.00 or (B) the Allocated Loan Amount
of the Individual Property to which such Environmental Remediation relates is
equal to or greater than $5,000,000.00 and the cost of the individual
Environmental Remediation exceeds $500,000.00, Lender shall have received a
report reasonably satisfactory to Lender in its reasonable discretion from an
environmental consultant or engineer reasonably approved by Lender in respect of
such consultant or engineer’s inspection of the required Environmental
Remediation; and (vi) Lender shall have received such other evidence as Lender
shall reasonably request that the Environmental Remediation to be funded by the
requested disbursement has been completed and are paid for or will be paid upon
such disbursement to Borrower. Lender shall not be required to disburse
Environmental Remediation Funds more frequently than once each calendar month
nor in an amount less than the Minimum Disbursement Amount (or a lesser amount
if the total Environmental Remediation Funds is less than the Minimum
Disbursement Amount, in which case only one disbursement of the amount remaining
in the account shall be made). Following the completion of all Environmental
Remediation as reasonably determined by Lender, so long as no Event of Default
has occurred and is continuing, Lender shall cause any Environmental Remediation
Funds remaining in the Environmental Remediation Account to be deposited into
the Cash Management Account to be applied in accordance with Section 9.3 hereof.

 



- 115 -

 

 

Section 8.8.         Unfunded Obligations Funds.

 

(a)               On the Closing Date Borrower shall deposit into an Eligible
Account held by Cash Management Bank (the “Unfunded Obligations Account”) the
sum of $221,659.00 for free rent and rent credits and other credits, and other
obligations of Borrower (including, without limitation, obligations to perform
repairs at the applicable Individual Property) to Tenants under Leases that are
outstanding on the Closing Date as set forth on Schedule VII hereto (the
“Unfunded Obligations”). Borrower represents and warrants that Schedule VII is a
true, correct and complete list of all free rent and rent credits and other
credits, and other obligations of Borrower (including, without limitation,
obligations to perform repairs at the applicable Individual Property) to Tenants
under Leases that are outstanding on the Closing Date. Amounts deposited
pursuant to this Section 8.8 are referred to herein as the “Unfunded Obligations
Funds”. Borrower shall pay and/or perform the Unfunded Obligations when due.

 

(b)               Lender shall cause the disbursement to Borrower the Unfunded
Obligations Funds (or portions thereof) upon satisfaction by Borrower of each of
the following conditions: (i) Borrower shall submit a request for payment to
Lender at least ten (10) days prior to the date on which Borrower requests such
payment be made and, if such request relates to a disbursement of Unfunded
Obligations Funds for rent credits and/or other credits and/or security
deposits, such request shall provide evidence reasonably satisfactory to Lender
that such rent and/or other credits under the applicable Lease for which
Borrower is requesting disbursement of Unfunded Obligations Funds has expired
and/or have been paid to the Tenant, (ii) on the date such request is received
by Lender and on the date such payment is to be made, no Event of Default shall
exist and remain uncured; (iii) to the extent the amount of the requested
disbursement for any item set forth on Schedule VII (together with any previous
disbursements for such item) exceeds the amount set forth on Schedule VII,
Lender shall have reasonably approved such disbursement; (iv) Lender shall have
received a certificate from Borrower (A) stating that (I) with respect to
disbursements of Unfunded Obligations Funds for credits for tenant improvements
and/or for payment of the cost of any landlord obligations to perform repairs at
the applicable Individual Property, all tenant improvements and/or repairs at
the Property to be funded by the requested disbursement have been completed in
good and workmanlike manner and in accordance with all applicable federal, state
and local laws, rules and regulations, such certificate to be accompanied by a
copy of any license, permit or other approval by any Governmental Authority, if
any, required in connection with the tenant improvements and/or repairs, and
(II) with respect to disbursement of Unfunded Obligations Funds for rent credits
and/or other credits, the applicable rent credits and/or other credits under the
Lease for which disbursement is sought by Borrower have expired and/or have been
paid to Tenant, (B) with respect to disbursements of Unfunded Obligations Funds
for credits for tenant improvements and/or for payment of the cost of any
landlord obligations to perform repairs at the applicable Individual Property,
identifying each Person that supplied materials or labor in connection with the
tenant improvements and/or repairs to be funded by the requested disbursement,
and (C) with respect to disbursements of Unfunded Obligations Funds for credits
for tenant improvements and/or for payment of the cost of any landlord
obligations to perform repairs at the applicable Individual Property, stating
that each such Person has been paid in full with respect to all amounts then due
or will be paid in full with respect to all amounts then due upon such
disbursement (or for ongoing work, such Person has been or will be paid upon
such disbursement for the work identified in such certificate from Borrower with
respect to such disbursement), such certificate to be accompanied by, as
applicable, partial (with respect to such ongoing work) or complete lien
waivers, invoices and/or other evidence of payment reasonably satisfactory to
Lender; (v) at Lender’s option, if (A) the Allocated Loan Amount of the
Individual Property to which such credits for individual tenant improvement
and/or repair relates is less than $5,000,000.00 and the cost of such individual
tenant improvement and/or repair exceeds $250,000.00 or (B) the Allocated Loan
Amount of the Individual Property to which such credits for individual tenant
improvement and/or repair relates is equal to or greater than $5,000,000.00 and
the cost of the individual tenant improvement and/or repair exceeds $500,000.00,
a title search for the applicable Individual Property indicating that the
applicable Individual Property is free from all liens, claims and other
encumbrances other than Permitted Encumbrances, (vi) at Lender’s option, if (A)
the Allocated Loan Amount of the Individual Property to which such credits for
individual tenant improvement and/or repair relates is less than $5,000,000.00
and the cost of such individual tenant improvement and/or repair exceeds
$250,000.00 or (B) the Allocated Loan Amount of the Individual Property to which
such individual tenant improvement and/or repair relates is equal to or greater
than $5,000,000.00 and the cost of the individual tenant improvement and/or
repair exceeds $500,000.00, Lender shall have received a report reasonably
satisfactory to Lender in its reasonable discretion from an architect or
engineer reasonably approved by Lender in respect of such architect or
engineer’s inspection of such tenant improvement and/or repair, and (vii) with
respect to any Unfunded Obligations Lender for payment of the cost of any
landlord obligations to perform repairs at the applicable Individual Property,
Lender shall have received such other evidence as Lender shall reasonably
request that the applicable repairs to be funded by the requested disbursement
have been completed (or, if the work is ongoing, are in the process of being
completed). Lender shall not be required to disburse Unfunded Obligations Funds
more frequently than once each calendar month nor in an amount less than the
Minimum Disbursement Amount (or a lesser amount if the total amount of Unfunded
Obligations Funds remaining, is less than the Minimum Disbursement Amount, in
which case only one disbursement of the amount remaining in the account shall be
made). Notwithstanding the foregoing, any disbursement of Unfunded Obligations
Funds with respect to rent credits and/or other credits shall instead of being
disbursed to Borrower be deposited into the Cash Management Account for
application in accordance with the Cash Management Agreement on the next Monthly
Payment Date. Following the completion of all Unfunded Obligations as reasonably
determined by Lender, so long as no Event of Default has occurred and is
continuing, Lender shall cause any Unfunded Obligations Funds remaining in the
Unfunded Obligations Account to be deposited into the Cash Management Account to
be applied in accordance with Section 9.3 hereof.

 



- 116 -

 

 

Section 8.9.         Intentionally Omitted.

 

Section 8.10.      The Accounts Generally.

 

(a)               Borrower grants to Lender a first-priority perfected security
interest in each of the Accounts and any and all sums now or hereafter deposited
in the Accounts as additional security for payment of the Debt. Until expended
or applied or disbursed in accordance herewith, the Accounts and the funds
deposited therein shall constitute additional security for the Debt. The
provisions of this Section 8.10 (together with the other related provisions of
the other Loan Documents) are intended to give Lender and/or Servicer “control”
of the Accounts and the Account Collateral and serve as a “security agreement”
and a “control agreement” with respect to the same, in each case, within the
meaning of the UCC. Borrower acknowledges and agrees that the Accounts are
subject to the sole dominion, control and discretion of Lender, its authorized
agents or designees, subject to the terms hereof, and Borrower shall have no
right of withdrawal with respect to any Account except with the prior written
consent of Lender or as otherwise provided herein. The funds on deposit in the
Accounts shall not constitute trust funds and (other than funds in the Cash
Management Account and/or the Restricted Account) may be commingled with other
monies held by Cash Management Bank. Notwithstanding anything to the contrary
contained herein, unless otherwise consented to in writing by Lender, Borrower
shall only be permitted to request (and Lender shall only be required to
disburse) Reserve Funds on account of the liabilities, costs, work and other
matters (as applicable) for which said sums were originally reserved hereunder,
in each case, in accordance with the terms of this Agreement.

 

(b)               Borrower shall not, without obtaining the prior written
consent of Lender, further pledge, assign or grant any security interest in the
Accounts or the sums deposited therein or permit any lien to attach thereto, or
any levy to be made thereon, or any UCC-1 Financing Statements, except those
naming Lender as the secured party, to be filed with respect thereto. Subject to
the Security Instruments, Borrower hereby authorizes Lender to file a financing
statement or statements under the UCC in connection with any of the Accounts and
the Account Collateral in the form required to properly perfect Lender’s
security interest therein. Borrower agrees that at any time and from time to
time, at the expense of Borrower, Borrower will promptly execute and deliver all
further instruments and documents, and take all further action, that may be
reasonably necessary or desirable, or that Lender may reasonably request, in
order to perfect and protect any security interest granted or purported to be
granted hereby (including, without limitation, any security interest in and to
any Permitted Investments) or to enable Lender to exercise and enforce its
rights and remedies hereunder with respect to any Account or Account Collateral.

 

(c)               Notwithstanding anything to the contrary contained herein or
in any other Loan Document, upon the occurrence and during the continuance of an
Event of Default, without notice from Lender or Servicer (i) Borrower shall have
no rights in respect of the Accounts, (ii) Lender may liquidate and transfer any
amounts then invested in Permitted Investments pursuant to the applicable terms
hereof to the Accounts or reinvest such amounts in other Permitted Investments
as Lender may reasonably determine is necessary to perfect or protect any
security interest granted or purported to be granted hereby or pursuant to the
other Loan Documents or to enable Lender to exercise and enforce Lender’s rights
and remedies hereunder or under any other Loan Document with respect to any
Account or any Account Collateral, and (iii) Lender shall have all rights and
remedies with respect to the Accounts and the amounts on deposit therein and the
Account Collateral as described in this Agreement and in the Security
Instrument, in addition to all of the rights and remedies available to a secured
party under the UCC, and, notwithstanding anything to the contrary contained in
this Agreement or in the Security Instruments, may apply the amounts of such
Accounts as Lender determines in its sole discretion including, but not limited
to, payment of the Debt.

 



- 117 -

 

 

(d)               The insufficiency of funds on deposit in the Accounts shall
not absolve Borrower of the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.

 

(e)               Borrower shall indemnify Lender and hold Lender harmless from
and against any and all actions, suits, claims, demands, liabilities, losses,
damages (excluding consequential, incidental, special, indirect, exemplary and
punitive damages and lost profits except to the extent Lender or its Affiliates
are responsible therefor to third parties), obligations and costs and expenses
(including litigation costs and reasonable attorneys fees and expenses) arising
from or in any way connected with the Accounts, the sums deposited therein or
the performance of the obligations for which the Accounts were established,
except to the extent arising from the gross negligence or willful misconduct of
Lender, Servicer or their respective agents or employees. Borrower shall assign
to Lender all rights and claims Borrower may have against all Persons supplying
labor, materials or other services which are to be paid from or secured by the
Accounts; provided, however, that Lender may not pursue any such right or claim
unless an Event of Default has occurred and remains uncured.

 

(f)                Borrower and Lender (or Servicer on behalf of Lender) shall
maintain (or cause to be maintained) each applicable Account as an Eligible
Account, except as otherwise expressly agreed to in writing by Lender. In the
event that Cash Management Bank no longer satisfies the criteria for an Eligible
Institution, Borrower shall cooperate with Lender in transferring the applicable
Accounts to an institution that satisfies such criteria. Borrower hereby grants
Lender power of attorney (irrevocable for so long as the Loan is outstanding)
with respect to any such transfers and the establishment of accounts with a
successor institution, which power of attorney Lender may exercise only during
the continuation of an Event of Default.

 

(g)               Interest accrued on any Account other than an Interest Bearing
Account shall not be required to be remitted either to Borrower or to any
Account and may instead be retained by Lender. Funds deposited in the Interest
Bearing Accounts shall be invested in Permitted Investments as provided for in
Section 8.10(h) hereof. Interest accrued, if any, on sums on deposit in the
Interest Bearing Accounts shall be remitted to and become part of the applicable
Account. All such interest that so becomes part of the applicable Account shall
be disbursed in accordance with the disbursement procedures contained herein
applicable to such Account; provided, however, that Lender may, at its election,
retain any such interest for its own account during the occurrence and
continuance of an Event of Default.

 

(h)               Provided no Event of Default is continuing, sums on deposit in
the Interest Bearing Accounts shall, upon Borrower’s written request, be
invested in Permitted Investments selected by Lender or Servicer provided (i)
such investments are then regularly offered by Lender (or Servicer on behalf of
Lender) for accounts of this size, category and type (Borrower acknowledges that
the Servicer or Lender may only offer as an investment opportunity the right to
place funds on deposit in the applicable Accounts in an interest bearing account
(bearing interest at the money market rate)), (ii) such investments are
permitted by applicable federal, State and local rules, regulations and laws,
(iii) the maturity date of the Permitted Investment is not later than the date
on which sums in the Interest Bearing Accounts are required to be disbursed
pursuant to the terms hereof, and (iv) no Event of Default shall have occurred
and be continuing. All income earned from the aforementioned Permitted
Investments shall be property of Borrower and Borrower hereby irrevocably
authorizes and directs Lender (or Servicer on behalf of Lender) to hold any
income earned from the aforementioned Permitted Investments as part of the
applicable Interest Bearing Account. Borrower shall be responsible for payment
of any federal, State or local income or other tax applicable to income earned
from Permitted Investments. No other investments of the sums on deposit in the
Interest Bearing Accounts shall be permitted. Lender shall not be liable for any
loss sustained on the investment of any funds in the Interest Bearing Accounts
unless due to the gross negligence or willful misconduct of Lender.

 



- 118 -

 

 

(i)                 Borrower acknowledges and agrees that it solely shall be,
and shall at all times remain, liable to Lender, Servicer and Cash Management
Bank, as applicable, for all fees, charges, costs and expenses in connection
with the Accounts, the execution and delivery of this Agreement and the
enforcement hereof, including, without limitation, any monthly or annual fees or
charges as may be assessed by Lender, Servicer or Cash Management Bank in
connection with the administration of the Accounts (but subject to Section 17.6
hereof) and the reasonable fees and expenses of legal counsel to Lender, Cash
Management Bank and Servicer as needed to enforce, protect or preserve the
rights and remedies of Lender and/or Servicer under this Agreement.

 

Section 8.11.       Letters of Credit.

 

(a)               Notwithstanding anything herein to the contrary, in lieu of
maintaining any of the Tax Account, the Insurance Account, the Replacement
Reserve Account, the Leasing Reserve Account, the Unfunded Obligations Account,
the Ground Rent Account and/or the Excess Cash Flow Account, Borrower may from
time to time deliver to Lender one or more Letters of Credit in accordance with
the provisions of this Section 8.11 (i) in replacement of the amounts then
required to be on deposit in the applicable Reserve Account, and/or (ii) as
frequently as every three (3) months in an amount that Borrower reasonably
projects will be deposited into the applicable Reserve Account during the
succeeding three (3) month period; provided that, to the extent of any shortfall
in the amount of any such Letter of Credit delivered pursuant to this
clause (ii), (x) Borrower shall be required to promptly deposit such amount with
Lender for deposit into the applicable Reserve Account (or deliver a replacement
Letter of Credit in the increased amount) and (y) in the case of the Excess Cash
Flow Account, Lender shall retain its rights to deposit into the Excess Cash
Flow Account any amounts of Excess Cash Flow in excess of the amount of any
Letter of Credit that has been delivered to Lender pursuant to the terms hereof.
In the event Borrower delivers one or more Letters of Credit in lieu of making
deposits into a Reserve Account as set forth herein, Borrower shall be required
to deliver to Lender contemporaneously with its quarterly reporting required
hereunder a reconciliation of the actual amounts that would be required to be on
deposit in the applicable Reserve Account and, if such reconciliation shows any
deficiency, a replacement Letter of Credit or true-up deposit with respect to
any such deficiency. Any Letter of Credit from time to time delivered in
replacement of funds on deposit or to be on deposit in any Reserve Account shall
be in an amount at least equal to (i) with respect to the Tax Account, the
Insurance Account, the Unfunded Obligations Account, the Leasing Reserve
Account, the Replacement Reserve Account and/or the Ground Rent Account, the
amount required to be on deposit in the applicable Reserve Account on the date
such Letter of Credit is delivered to Lender, and/or (ii) with respect to the
Excess Cash Flow Account, amounts projected to be deposited into the Excess Cash
Flow Account during the succeeding three (3) month period, and Borrower shall
give Lender no less than ten (10) days written notice of Borrower’s election to
deliver a Letter of Credit together with a draft of the proposed Letter of
Credit and Borrower shall pay to Lender all of Lender’s reasonable out-of-pocket
costs and expenses in connection therewith. Upon such delivery to Lender of a
Letter of Credit in the amount equal to the amount required to be held in the
applicable Reserve Account on the date of delivery of such Letter of Credit and
provided that no Event of Default has occurred and is continuing, Lender shall
promptly cause the Cash Management Bank to disburse any funds held by the Cash
Management Bank in cash in the applicable Reserve Account to Borrower. No party
other than Lender shall be entitled to draw on any such Letter of Credit. In the
event that any disbursement of any Reserve Funds relates to a portion thereof
provided through a Letter of Credit, any “disbursement” of said funds as
provided above shall be deemed to refer to (i) Borrower providing Lender a
replacement Letter of Credit in an amount equal to the original Letter of Credit
posted less the amount of the applicable disbursement provided hereunder and
(ii) Lender, after receiving such replacement Letter of Credit, returning such
original Letter of Credit to Borrower.

 



- 119 -

 

 

(b)               Each Letter of Credit delivered hereunder shall be additional
security for the payment of the Debt. Upon the occurrence and during the
continuance of an Event of Default, Lender shall have the right, at its option,
to draw on any Letter of Credit and to apply all or any part thereof to the
payment of the items for which such Letter of Credit was established or to apply
each such Letter of Credit to payment of the Debt in such order, proportion or
priority as Lender may determine. Any such application to the Debt shall be
subject to the terms and conditions hereof relating to application of sums to
the Debt. Lender shall have the additional rights to draw in full any Letter of
Credit: (i) if Lender has received a notice from the issuing bank that the
Letter of Credit will not be renewed and a substitute Letter of Credit is not
provided at least forty five (45) days prior to the date on which the
outstanding Letter of Credit is scheduled to expire; (ii) if Lender has not
received a notice from the issuing bank that it has renewed the Letter of Credit
at least forty five (45) days prior to the date on which such Letter of Credit
is scheduled to expire and a substitute Letter of Credit is not provided at
least forty five (45) days prior to the date on which the outstanding Letter of
Credit is scheduled to expire; (iii) upon receipt of notice from the issuing
bank that the Letter of Credit will be terminated (except if the termination of
such Letter of Credit is permitted pursuant to the terms and conditions hereof
or a substitute Letter of Credit is provided by no later than forty five (45)
days prior to such termination); (iv) if Lender has received notice that the
bank issuing the Letter of Credit shall cease to be an Approved Bank and
Borrower has not substituted a Letter of Credit from an Approved Bank within
fifteen (15) days after notice; and/or (v) if the bank issuing the Letter of
Credit shall fail to (A) issue a replacement Letter of Credit in the event the
original Letter of Credit has been lost, mutilated, stolen and/or destroyed or
(B) consent to the transfer of the Letter of Credit to any Person designated by
Lender in connection with a Secondary Market Transaction. If Lender draws upon a
Letter of Credit pursuant to the terms and conditions of this Agreement,
provided no Event of Default exists, Lender shall apply all or any part thereof
for the purposes for which such Letter of Credit was established.
Notwithstanding anything to the contrary contained in the above, Lender is not
obligated to draw any Letter of Credit upon the happening of an event specified
in clause (i), (ii), (iii), (iv) or (v) above and shall not be liable for any
losses sustained by Borrower due to the insolvency of the bank issuing the
Letter of Credit if Lender has not drawn the Letter of Credit.

 



- 120 -

 

 

 

(c)               Notwithstanding anything herein to the contrary, in the event
that Borrower elects to deliver a Letter of Credit pursuant to this Section 8.11
for which an Affiliate of Borrower provides collateral, and if such Letter of
Credit, together with all outstanding Letters of Credit, is in an aggregate
amount equal to or greater than ten percent (10%) of the principal amount of the
Loan, then Borrower shall deliver a New Non-Consolidation Opinion which takes
into account such Letters of Credit.

 

ARTICLE 9.

CASH MANAGEMENT

 

Section 9.1.         Establishment of Certain Accounts.

 

(a)               Borrower shall, simultaneously herewith, establish an Eligible
Account (the “Restricted Account”) with KeyBank National Association (in such
capacity, the “Restricted Account Bank”) pursuant to the Restricted Account
Agreement in the name of ARG 1CBHGNJ001, LLC for the sole and exclusive benefit
of Lender into which Borrower shall deposit, or cause to be deposited, all
revenue generated by the Property. Pursuant to the Restricted Account Agreement,
funds on deposit in the Restricted Account shall be transferred on each Business
Day during the continuance of a Trigger Period to the Cash Management Account.

 

(b)               Lender, on Borrower’s behalf, shall establish an Eligible
Account (the “Cash Management Account”) with an Eligible Institution (the “Cash
Management Bank”), in the name of Borrower for the sole and exclusive benefit of
Lender in accordance with that certain Cash Management Agreement, dated as of
the date hereof, by and among the Cash Management Bank, Borrower and Lender (as
the same may be amended, restated or modified from time to time, the “Cash
Management Agreement”). In addition, Lender, on Borrower’s behalf, shall
establish with Lender, Cash Management Bank or Servicer an account (which may be
a sub-account of the Cash Management Account) into which Borrower shall deposit,
or cause to be deposited the amounts required for the payment of Debt Service
under the Loan (the “Debt Service Account”).

 

Section 9.2.         Deposits into the Restricted Account; Maintenance of
Restricted Account; Disbursements from Restricted Account.

 

(a)               Borrower represents, warrants and covenants that, so long as
the Debt remains outstanding, (i) Borrower shall, and shall cause Manager to,
immediately deposit all revenue derived from the Properties and received by
Borrower or Manager, as the case may be, into the Restricted Account; (ii)
Borrower shall instruct Manager to immediately deposit (A) all revenue derived
from the Properties collected by Manager, if any, pursuant to the Management
Agreement (or otherwise) into the Restricted Account and (B) all funds otherwise
payable to Borrower by Manager pursuant to the Management Agreement (or
otherwise in connection with the Properties) into the Restricted Account; (iii)
(A) Borrower shall promptly instruct each Tenant now occupying space at the
Properties, pursuant to a notice in substantially the form approved by Lender,
directing them to pay all rent and other sums due under the Lease to which they
are a party into the Restricted Account (such notice, the “Tenant Direction
Notice”), (B) simultaneously with the execution of any Lease entered into on or
after the date hereof in accordance with the applicable terms and conditions
hereof, Borrower shall furnish each Tenant under each such Lease the Tenant
Direction Notice, and (C) Borrower shall continue to send the aforesaid Tenant
Direction Notices until each addressee thereof complies with the terms thereof;
(iv) there shall be no other accounts maintained by Borrower or any other Person
into which revenues from the ownership and operation of the Properties (or any
portion thereof) are directly deposited; and (v) neither Borrower nor any other
Person shall open any other such account with respect to the direct deposit of
income in connection with the Properties (or any portion thereof). Until
deposited into the Restricted Account, any Rents and other revenues from the
Properties held by Borrower shall be deemed to be collateral and shall be held
in trust by it for the benefit, and as the property, of Lender pursuant to the
Security Instruments and shall not be commingled with any other funds or
property of Borrower. Borrower warrants and covenants that it shall not rescind,
withdraw or change any notices or instructions required to be sent by it
pursuant to this Section 9.2 without Lender’s prior written consent not to be
unreasonably withheld, conditioned or delayed.

 



- 122 - 

 

 

(b)               Borrower shall maintain the Restricted Account for the term of
the Loan, which Restricted Account shall be under the sole dominion and control
of Lender (subject to the terms hereof and of the Restricted Account Agreement).
The Restricted Account shall have a title evidencing the foregoing in a manner
reasonably acceptable to Lender. Borrower hereby grants to Lender a
first-priority security interest in the Restricted Account and all deposits at
any time contained therein and the proceeds thereof and will take all
commercially reasonable actions necessary to maintain in favor of Lender a
perfected first priority security interest in the Restricted Account. Borrower
hereby authorizes Lender to file UCC Financing Statements and continuations
thereof to perfect Lender’s security interest in the Restricted Account and all
deposits at any time contained therein and the proceeds thereof. All reasonable
costs and expenses for establishing and maintaining the Restricted Account (or
any successor thereto) shall be paid by Borrower. All monies now or hereafter
deposited into the Restricted Account shall be deemed additional security for
the Debt while such funds are in the Restricted Account. Borrower shall pay all
sums due from Borrower under and otherwise comply with the Restricted Account
Agreement. Borrower shall not alter or modify either the Restricted Account or
the Restricted Account Agreement, in each case without the prior written consent
of Lender. The Restricted Account Agreement shall permit (and Borrower shall
provide) Lender online access to bank and other financial statements relating to
the Restricted Account (including, without limitation, a listing of the receipts
being collected therein). In connection with any Secondary Market Transaction,
Lender shall have the right to cause the Restricted Account to be entitled with
such other designation as Lender may select to reflect an assignment or transfer
of Lender’s rights and/or interests with respect to the Restricted Account.
Lender shall provide Borrower with prompt written notice of any such renaming of
the Restricted Account. Borrower shall not further pledge, assign or grant any
security interest in the Restricted Account or the monies deposited therein or
permit any lien or encumbrance to attach thereto, or any levy to be made
thereon, or any UCC Financing Statements, except those naming Lender as the
secured party, to be filed with respect thereto. The Restricted Account (i)
shall be an Eligible Account and (ii) shall not be commingled with other monies
held by Borrower or Bank. Upon (A) Bank ceasing to be an Eligible Institution,
(B) the Restricted Account ceasing to be an Eligible Account, (C) any
resignation by Bank or termination of the Restricted Account Agreement by Bank
or Lender, and/or (D) the occurrence and continuance of an Event of Default,
Borrower shall, within fifteen (15) days of Lender’s request, (1) terminate the
existing Restricted Account Agreement, (2) appoint a new Bank (which such Bank
shall (I) be an Eligible Institution, (II) other than during the continuance of
an Event of Default, be selected by Borrower and approved by Lender, and (III)
during the continuance of an Event of Default, be selected by Lender), (3) cause
such Bank to open a new Restricted Account (which such account shall be an
Eligible Account) and enter into a new Restricted Account Agreement with Lender
and Borrower on substantially the same terms and conditions as the previous
Restricted Account Agreement, and (4) send new Tenant Direction Notices and the
other notices required pursuant to the terms hereof relating to such new
Restricted Account Agreement and Restricted Account. Borrower constitutes and
appoints Lender its true and lawful attorney-in-fact with full power of
substitution to complete or undertake any action required of Borrower under this
Section 9.2 in the name of Borrower in the event Borrower fails to do the same.
Such power of attorney shall be deemed to be a power coupled with an interest
and cannot be revoked.

 



- 123 - 

 

 

(c)               During the continuance of a Trigger Period, all funds on
deposit in the Restricted Account shall be swept on each Business Day into the
Cash Management Account and applied and disbursed in accordance with this
Agreement.

 

Section 9.3.        Disbursements from the Cash Management Account. Upon the
occurrence and during the continuance of a Trigger Period, provided no Event of
Default is then continuing, on each Business Day, Lender or Servicer, as
applicable, shall allocate all funds, if any, on deposit in the Cash Management
Account and disburse such funds in the following amounts and order of priority:

 

(a)               First, to the extent that a Trigger Period has occurred and is
continuing, funds sufficient to pay the Monthly Ground Rent Deposit due for the
Monthly Payment Date on or immediately succeeding the date of such deposit, if
any, shall be deposited into the Ground Rent Account;

 

(b)               Second, to the extent that a Trigger Period has occurred and
is continuing, funds sufficient to pay the Monthly Tax Deposit due for the
Monthly Payment Date on or immediately succeeding the date of such deposit, if
any, shall be deposited in the Tax Account;

 

(c)               Third, to the extent that a Trigger Period has occurred and is
continuing, funds sufficient to pay the Monthly Insurance Deposit due for the
Monthly Payment Date on or immediately succeeding the date of such deposit, if
any, shall be deposited in the Insurance Account;

 

(d)               Fourth, funds sufficient to pay any interest accruing at the
Default Rate and late payment charges, if any, shall be deposited into the Debt
Service Account;

 

(e)               Fifth, funds sufficient to pay the Debt Service due for the
Monthly Payment Date on or immediately succeeding the date of such deposit shall
be deposited in the Debt Service Account;

 

(f)                Sixth, to the extent that a Trigger Period has occurred and
is continuing, funds sufficient to pay the Replacement Reserve Monthly Deposit
due for the Monthly Payment Date on or immediately succeeding the date of such
deposit, if any, shall be deposited in the Replacement Reserve Account;

 

(g)               Seventh, to the extent that a Trigger Period has occurred and
is continuing, funds sufficient to pay the Leasing Reserve Monthly Deposit due
for the Monthly Payment Date on or immediately succeeding the date of such
deposit, if any, shall be deposited in the Leasing Reserve Account;

 



- 124 - 

 

 

(h)               Eighth, funds sufficient to pay any other amounts due and
owing to Lender and/or Servicer pursuant to the terms hereof and/or of the other
Loan Documents, if any, shall be deposited with or as directed by Lender;

 

(i)                Ninth, to the extent that a Trigger Period has occurred and
is continuing, to Borrower, funds in an amount equal to the Op Ex Monthly
Amount; and

 

(j)                Tenth, all amounts remaining in the Cash Management Account
after deposits for items (a) through (i) above (“Excess Cash Flow”) shall be
disbursed as follows: (i) to the extent that a Trigger Period (Full) has
occurred and is continuing, all Excess Cash Flow shall be deposited into the
Excess Cash Flow Account, (ii) to the extent that a Trigger Period (Partial) has
occurred and is continuing, (A) fifty percent (50%) of the Excess Cash Flow
shall be deposited into the Excess Cash Flow Account and (B) fifty percent (50%)
of the Excess Cash Flow shall be disbursed to Borrower, or (iii) to the extent
that no Trigger Period exists, all Excess Cash Flow shall be disbursed to
Borrower.

 

Section 9.4.        Withdrawals from the Debt Service Account. Prior to the
occurrence and continuance of an Event of Default, funds on deposit in the Debt
Service Account, if any, shall be used to pay Debt Service when due, together
with any late payment charges or interest accruing at the Default Rate.

 

Section 9.5.        Payments Received Under this Agreement. Notwithstanding
anything to the contrary contained in this Agreement or the other Loan
Documents, provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the monthly payment of Debt Service and
amounts due for the Reserve Accounts shall (provided Lender is not prohibited
from withdrawing or applying any funds in the applicable Accounts by operation
of law) be deemed satisfied to the extent sufficient amounts are deposited in
applicable Accounts to satisfy such obligations on the dates each such payment
is required, regardless of whether any of such amounts are so applied by Lender.

 

ARTICLE 10.

EVENTS OF DEFAULT; REMEDIES

 

Section 10.1.      Event of Default.

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

 

(a)               if (A) any monthly Debt Service payment or the payment due on
the Maturity Date is not paid when due, (B) any deposit to any of the Accounts
required hereunder or under the other Loan Documents is not paid when due or (C)
any other portion of the Debt is not paid when due and such non-payment
continues for five (5) Business Days following notice to Borrower that the same
is due and payable; except, in each case, to the extent sums sufficient to pay
such Debt Service or any other portion of the Debt have been deposited with
Lender for such specific purpose in accordance with the terms of this Agreement
and Lender’s access to such sums is not restricted or constrained by Borrower or
its Affiliates;

 



- 125 - 

 

 

(b)               if any of the Taxes or Other Charges are not paid prior to the
date on which penalties and interest would be due except to the extent (A) sums
sufficient to pay the Taxes or Other Charges in question had been reserved
hereunder prior to the applicable due date for the Taxes or Other Charges in
question for the express purpose of paying the Taxes or Other Charges in
question and Lender failed to pay the Taxes or Other Charges in question when
required hereunder, (B) Lender’s access to such sums was not restricted or
constrained by Borrower or its Affiliates and (C) no other Event of Default was
continuing;

 

(c)               if the Policies are not kept in full force and effect or if
evidence of the same is not delivered to Lender as provided in Section 7.1
hereof;

 

(d)               intentionally omitted;

 

(e)               if any of the representations or covenants contained in
Article 5 are breached or violated; provided, that, (A) with respect to any
failure to comply with the requirements relating to trade and operational
indebtedness set forth in Section 5.1(a)(vii) hereof, it shall only be an Event
of Default if Borrower does not cure such failure within fifteen (15) days after
notice thereof from Lender to Borrower and (B) except as provided in (A) of this
clause (e) with respect to trade and operational indebtedness, any such breach
or violation shall not constitute an Event of Default (1) if such breach or
violation is inadvertent and non-recurring, (2) if such breach or violation is
curable, Borrower shall promptly cure such breach within thirty (30) days from
the earlier of (I) Borrower’s knowledge of such breach or violation or (II)
notice thereof from Lender and (3) Borrower shall have within such thirty (30)
day period delivered to Lender a New Non-Consolidation Opinion to the effect
that such breach or violation does not negate or impair the Non-Consolidation
Opinion previously delivered to Lender;

 

(f)                if (A) a Prohibited Transfer shall occur in violation of this
Agreement or (B) any representation or covenants contained in Section 6.5 hereof
is breached or violated in any material respect unless, with respect to this
clause (B), (I) such breach or violation was immaterial, inadvertent and
non-recurring and (II) Borrower corrects (or causes to be corrected) such
failure within thirty (30) days of obtaining knowledge thereof;

 

(g)               if there is a breach of any of the covenants contained within
any of Section 4.22 and Section 4.23 in any material respect, which breach
continues for a period of thirty (30) days after Borrower’s receipt of notice
from Lender;

 

(h)               if any representation or warranty made herein (other than the
representations or warranties described in clause (e) of this Section 10.1), in
the Guaranty or in the Environmental Indemnity or in any other guaranty, or in
any certificate, report, financial statement or other instrument or document
furnished to Lender by or on behalf of Borrower in connection with the Loan
shall have been false or misleading in any material adverse respect when made;
provided that if such untrue representation or warranty is susceptible of being
cured, Borrower shall have the right to cure such representation or warranty
within thirty (30) days of receipt of notice from Lender;

 



- 126 - 

 

 

(i)                if (i) Borrower, any SPE Component Entity or Guarantor shall
commence any case, proceeding or other action (A) under any Creditors Rights
Laws seeking to have an order for relief entered with respect to it, or seeking
to adjudicate it a bankrupt or insolvent, or seeking reorganization, liquidation
or dissolution, or (B) seeking appointment of a receiver, trustee, custodian,
conservator or other similar official for it or for all or substantially all of
its assets, or Borrower, any SPE Component Entity or Guarantor shall make a
general assignment for the benefit of its creditors; (ii) there shall be
commenced against Borrower, any SPE Component Entity or Guarantor any case,
proceeding or other action of a nature referred to in clause (i) above (other
than any case, action or proceeding already constituting an Event of Default by
operation of the other provisions of this subsection) which (A) results in the
entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of ninety (90) days;
(iii) there shall be commenced against Borrower, any SPE Component Entity or
Guarantor any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or substantially
all of its assets (other than any case, action or proceeding already
constituting an Event of Default by operation of the other provisions of this
subsection) which results in the entry of any order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within ninety (90) days from the entry thereof; (iv) Borrower, any SPE Component
Entity, any Affiliated Manager or Guarantor shall collude with respect to,
approve of, or acquiesce in, any of the actions set forth in clause (i), (ii),
or (iii) above; (v) Borrower, any SPE Component Entity or Guarantor shall admit
in writing its inability to pay its debts as they become due; (vi) Borrower or
any SPE Component Entity is substantively consolidated with any other entity in
connection with any proceeding under the Bankruptcy Code or any other Creditors
Rights Laws involving Guarantor or its subsidiaries and/or Affiliates; or (vii)
a Bankruptcy Event occurs (provided, that if there is any inconsistency between
the other provisions of this subclause (i) and the definition of Bankruptcy
Event, the other provisions of this subclause (i) shall control);

 

(j)                if Borrower shall be in default beyond applicable notice and
grace periods under any other mortgage, deed of trust, deed to secure debt or
other security agreement covering any part of the Property whether it be
superior or junior in lien to the Security Instruments;

 

(k)               if any Individual Property becomes subject to any mechanic’s,
materialman’s or other lien other than a lien for any Taxes not then due and
payable and the lien shall remain undischarged of record (by payment, bonding or
otherwise) for a period of thirty (30) days after Borrower first receives notice
of the same;

 

(l)                 if any federal tax lien is filed against Borrower, any SPE
Component Entity, Guarantor or any Individual Property and same is not
discharged of record (by payment, bonding or otherwise) within thirty (30) days
after Borrower first receives notice of the same;

 

(m)             if Borrower shall fail to deliver to Lender, within ten (10)
Business Days after request by Lender, the estoppel certificates required by
Section 4.13(a) hereof and such failure continues for five (5) Business Days
after Borrower’s receipt of notice thereof from Lender;

 

(n)              if any default occurs under any guaranty or indemnity executed
in connection herewith (including, without limitation, the Environmental
Indemnity and/or the Guaranty) and such default continues after the expiration
of applicable grace periods, if any;

 



- 127 - 

 

 

(o)               if any of the factual assumptions as to Borrower and/or any
SPE Component Entity contained in the Non-Consolidation Opinion, or in any New
Non-Consolidation Opinion (including, without limitation, in any schedules
thereto and/or certificates delivered in connection therewith) are untrue or
shall become untrue as a result of Borrower’s and/or any SPE Component Entity’s
violation of Article 5 hereof in any material respect and, provided no action
has been filed with respect to Borrower or any SPE Component Entity under any
Creditor Rights Law prior to the time that Lender becomes aware of the untrue
assumption, Borrower shall fail to deliver to Lender within ten (10) Business
Days after Lender’s request a New Non-Consolidation Opinion without such
assumption;

 

(p)               if Borrower defaults under the Management Agreement beyond the
expiration of applicable notice and grace periods, if any, thereunder (and the
Manager terminates the same) or if the Management Agreement is canceled,
terminated or surrendered, expires pursuant to its terms or otherwise ceased to
be in full force and effect, unless, in each such case, Borrower, within thirty
(30) days of such cancellation, termination, surrender, expiration or cessation,
enters into a Qualified Management Agreement with a Qualified Manager in
accordance with the applicable terms and provisions hereof;

 

(q)               if Borrower fails to appoint a New Manager within ten (10)
Business Days of the request of Lender and/or fails to comply with any
limitations on instructing the Manager and such failure continues for more than
ten (10) Business Days after notice from Lender, each as required by and in
accordance with, as applicable, the terms and provisions of, this Agreement, the
Assignment of Management Agreement and the Security Instrument;

 

(r)                if (A) Borrower shall fail (beyond any applicable notice or
grace period) to pay any rent, additional rent or other charges payable under
any Ground Lease as and when payable thereunder (unless funds are on deposit
with Lender for such purpose and Lender’s access to such funds is not restricted
or constrained by Borrower or its Affiliates), (B) Borrower defaults under any
Ground Lease beyond the expiration of applicable notice and grace periods, if
any, thereunder, (C) any Ground Lease is amended, supplemented, replaced,
restated or otherwise modified by Borrower without Lender’s prior written
consent, in each instance, to the extent that Lender’s consent is required
pursuant to this Agreement, (D) any Ground Lease and/or the estate created
thereunder is canceled, rejected, terminated, surrendered or expires pursuant to
its terms without Lender’s consent (to the extent that Lender’s consent is
required pursuant to this Agreement), or (E) a Property Document Event occurs
which results in a Material Adverse Effect;

 

(s)               With respect to any default or breach of any term, covenant or
condition of this Agreement not specified in subsections (a) through (r) above
or not otherwise specifically specified as an Event of Default in this
Agreement, if the same is not cured (i) within ten (10) days after notice from
Lender (in the case of any default which can be cured by the payment of a sum of
money) or (ii) for thirty (30) days after notice from Lender (in the case of any
other default or breach); provided, that, with respect to any default or breach
specified in subsection (ii), if the same cannot reasonably be cured within such
thirty (30) day period and Borrower shall have commenced to cure the same within
such thirty (30) day period and thereafter diligently and expeditiously proceeds
to cure the same, such thirty (30) day period shall be extended for so long as
it shall require Borrower in the exercise of due diligence to cure the same, it
being agreed that no such extension shall be for a period in excess of one
hundred twenty (120) days; or

 



- 128 - 

 

 

(t)               if any default not specified above exists under any of the
other Loan Documents beyond any applicable cure periods contained in such Loan
Documents or if any other such event shall occur or condition shall exist, if
the effect of such event or condition is to accelerate the maturity of any
portion of the Debt or to permit Lender to accelerate the maturity of all or any
portion of the Debt.

 

Section 10.2.     Remedies.

 

(a)               Upon the occurrence and during the continuance of an Event of
Default (other than an Event of Default described in Section 10.1(f) above with
respect to Borrower or any SPE Component Entity) and at any time thereafter
Lender may, in addition to any other rights or remedies available to it pursuant
to this Agreement, the Security Instruments, the Note and the other Loan
Documents or at law or in equity, take such action, without notice or demand,
that Lender deems advisable to protect and enforce its rights against Borrower
and in the Properties, including, without limitation, declaring the Debt to be
immediately due and payable, and Lender may enforce or avail itself of any or
all rights or remedies provided in this Agreement, the Security Instruments, the
Note and the other Loan Documents against Borrower and the Property, including,
without limitation, all rights or remedies available at law or in equity. Upon
any Event of Default described in Section 10.1(f) above with respect to Borrower
or any SPE Component Entity, the Debt and all other obligations of Borrower
under this Agreement, the Security Instruments, the Note and the other Loan
Documents shall immediately and automatically become due and payable, without
notice or demand, and Borrower hereby expressly waives any such notice or
demand, anything contained herein or in the Security Instruments, the Note and
the other Loan Documents to the contrary notwithstanding.

 

(b)              Upon the occurrence and during the continuance of an Event of
Default, all or any one or more of the rights, powers, privileges and other
remedies available to Lender against Borrower under this Agreement, the Security
Instruments, the Note or the other Loan Documents executed and delivered by, or
applicable to, Borrower or at law or in equity may be exercised by Lender at any
time and from time to time, whether or not all or any of the Debt shall be
declared due and payable, and whether or not Lender shall have commenced any
foreclosure proceeding or other action for the enforcement of its rights and
remedies under this Agreement, the Security Instruments, the Note or the other
Loan Documents with respect to the Properties. Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by
applicable law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by applicable law, equity or contract or as set
forth herein or in the Security Instruments, the Note or the other Loan
Documents. No delay or omission to exercise any remedy, right or power accruing
upon an Event of Default shall impair any such remedy, right or power or shall
be construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient. A waiver of
one Default or Event of Default with respect to Borrower shall not be construed
to be a waiver of any subsequent Default or Event of Default by Borrower or to
impair any remedy, right or power consequent thereon.

 

(c)               With respect to Borrower and the Properties, nothing contained
herein or in any other Loan Document shall be construed as requiring Lender to
resort to any Individual Property for the satisfaction of any of the Debt in
preference or priority to any other Individual Property, and Lender may seek
satisfaction out of all of the Properties or any part thereof, in its absolute
discretion in respect of the Debt. In addition, Lender shall have the right from
time to time to partially foreclose the Security Instruments in any manner and
for any amounts secured by the Security Instruments then due and payable as
determined by Lender in its sole discretion including, without limitation, the
following circumstances: (i) in the event Borrower defaults beyond any
applicable grace period in the payment of one or more scheduled payments of
principal and interest, Lender may foreclose one or more of the Security
Instruments to recover such delinquent payments, or (ii) in the event Lender
elects to accelerate less than the entire outstanding principal balance of the
Loan, Lender may foreclose one or more of the Security Instruments to recover so
much of the principal balance of the Loan as Lender may accelerate and such
other sums secured by one or more of the Security Instruments as Lender may
elect. Notwithstanding one or more partial foreclosures, the Properties shall
remain subject to the Security Instruments to secure payment of sums secured by
the Security Instruments and not previously recovered.

 



- 129 - 

 

 

(d)               Upon the occurrence and during the continuance of an Event of
Default, Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, security instruments and
other security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until five (5) Business Days
after notice has been given to Borrower by Lender of Lender’s intent to exercise
its rights under such power. Borrower shall not be obligated to pay any costs or
expenses incurred in connection with the preparation, execution, recording or
filing of the Severed Loan Documents and the Severed Loan Documents shall not
contain any representations, warranties or covenants not contained in the Loan
Documents and any such representations and warranties contained in the Severed
Loan Documents will be given by Borrower only as of the Closing Date.

 

(e)               Notwithstanding anything to the contrary contained herein or
in any other Loan Document, any amounts recovered from the Property (or any
portion thereof) or any other collateral for the Loan and/or paid to or received
by Lender may, after an Event of Default, be applied by Lender toward the Debt
in such order, priority and proportions as Lender in its sole discretion shall
determine.

 

(f)                Upon the occurrence and during the continuance of an Event of
Default, Lender may, but without any obligation to do so and without notice to
or demand on Borrower and without releasing Borrower from any obligation
hereunder or being deemed to have cured any Event of Default hereunder, make, do
or perform any such obligation of Borrower hereunder in such manner and to such
extent as Lender may deem necessary. Upon the occurrence and during the
continuance of an Event of Default, Lender is authorized to enter upon the
Properties and/or any Individual Property for such purposes, or appear in,
defend, or bring any action or proceeding to protect its interest in the
Properties and/or any Individual Property for such purposes, and the cost and
expense thereof (including reasonable attorneys’ fees to the extent permitted by
applicable law), with interest as provided in this Section, shall constitute a
portion of the Debt and shall be due and payable to Lender upon demand. All such
costs and expenses incurred by Lender in remedying such Event of Default or such
failed payment or act or in appearing in, defending, or bringing any action or
proceeding shall bear interest at the Default Rate, for the period after such
cost or expense was incurred into the date of payment to Lender. All such costs
and expenses incurred by Lender together with interest thereon calculated at the
Default Rate shall be deemed to constitute a portion of the Debt and be secured
by the liens, claims and security interests provided to Lender under the Loan
Documents and shall be immediately due and payable upon demand by Lender
therefore.

 



- 130 - 

 

 

ARTICLE 11.

SECONDARY MARKET

 

Section 11.1.      Securitization.

 

(a)               Lender shall have the right (i) to sell or otherwise transfer
the Loan (or any portion thereof and/or interest therein), (ii) to sell
participation interests in the Loan (or any portion thereof and/or interest
therein) or (iii) to securitize the Loan (or any portion thereof and/or interest
therein) in a single asset securitization or a pooled asset securitization. The
transactions referred to in clauses (i), (ii) and (iii) above shall hereinafter
be referred to collectively as “Secondary Market Transactions” and the
transactions referred to in clause (iii) shall hereinafter be referred to as a
“Securitization”. Any certificates, notes or other securities issued in
connection with a Securitization are hereinafter referred to as “Securities”.
Notwithstanding the foregoing, Lender agrees that in the event it effects one or
more Securitizations of any portion of the Loan consisting of a pooled asset
Securitization, the portion of the Loan contributed to such Securitization shall
not exceed twenty percent (20%), of the aggregate principal amount of all
mortgage loans included or expected to be included in the Securitization.

 

(b)           If requested by Lender, Borrower and Guarantor shall cooperate
with Lender in satisfying the market standards to which Lender customarily
adheres or which may be reasonably required in the marketplace or by the Rating
Agencies in connection with any Secondary Market Transactions (but in no event
shall such cooperation result in any increase in any obligations of Borrower or
rights of Lender or decrease in any rights of Borrower or obligations of Lender
under the Loan Documents or change in any of the economic or monetary provisions
of the Loan or the Loan Documents and not result in any “rate creep” under the
Loan Agreement (other than due to the occurrence and continuance of an Event of
Default), Borrower acknowledging and agreeing that Borrower and/or Guarantor
complying with requests by Lender pursuant to, and in accordance with, this
Section 11.1 in and of itself shall not be deemed to increase any obligations of
Borrower or decrease any rights of Borrower) which cooperation shall, include,
without limitation, to:

 

(i)               (A) provide updated financial and other information with
respect to the Properties, the business operated at the Properties, Borrower,
Guarantor, SPE Component Entity and any Affiliated Manager, and updated budgets
relating to the Properties, which (in each case) are available or reasonably
obtainable using systems of Borrower that are currently in place (the “Updated
Information”), together, if customary, with appropriate verification of the
Updated Information through letters of auditors or opinions of counsel
reasonably acceptable to Lender and acceptable to the Rating Agencies, (B)
cooperate with Lender in obtaining updated appraisals, market studies,
environmental reviews (Phase I’s and, if appropriate, Phase II’s), property
condition reports and other due diligence investigations of the Properties and
(C) use commercially reasonable efforts to obtain revisions with respect to the
Property Documents and Ground Leases as requested by the Rating Agencies in form
and substance reasonably acceptable to Lender and acceptable to the Rating
Agencies;

 



- 131 - 

 

 

(ii)              provide new and/or updated opinions of counsel, which may be
relied upon by Lender and the Rating Agencies, as to substantive
non-consolidation, matters of Delaware and federal bankruptcy law relating to
limited liability companies with respect to Borrower and SPE Component Entities
and due execution and enforceability of the Loan Documents, customary in
Secondary Market Transactions or required by the Rating Agencies, which counsel
and opinions shall be reasonably satisfactory in form and substance to Lender
and satisfactory in form and substance to the Rating Agencies;

 

(iii)            provide updated, as of the closing date of the Secondary Market
Transaction, representations and warranties made in the Loan Documents
consistent with the facts covered by such representations and warranties as they
exist on the date thereof; and

 

(iv)            execute such amendments to the Loan Documents and Borrower’s or
any SPE Component Entity’s organizational documents as may be reasonably
requested by Lender or requested by the Rating Agencies in order to effect any
Secondary Market Transaction, including, without limitation, (A) to amend and/or
supplement the Independent Director provisions provided herein and therein, in
each case, in accordance with the applicable requirements of the Rating
Agencies, (B) bifurcating the Loan into two or more components, re-allocating
the Loan among existing components or existing Notes, reducing the number of
components of the Loan or of any Note and/or creating additional separate notes
and/or creating additional senior/subordinate note structure(s), including,
without limitation, re-allocating the principal amounts of the Loan (any of the
foregoing, a “Loan Bifurcation”) and (C) to modify all operative monthly payment
dates (including but not limited to payment dates, interest period start dates
and end dates, etc.) under the Loan Documents, by up to ten (10) days; provided,
however, that (I) Borrower and/or Guarantor shall not be required to so modify
or amend any Loan Document if such modification or amendment would change any
economic or non-economic term, including without limitation the interest rate or
the stated maturity (except as would not have any adverse effect on Borrower,
Guarantor and/or any of their Affiliates) or otherwise increase the obligations
or decrease the rights of Borrower pursuant to the Loan Documents or increase
the rights or reduce the obligations of Lender, except in connection with a Loan
Bifurcation which may result in varying fixed interest rates but will have the
same weighted average coupon of the original Note throughout the term (i.e.,
there shall be no “rate creep”) (except following an Event of Default) and (II)
none of Borrower nor any SPE Component Entity shall be required to modify its
organizational structure or make any other modification, if such modification
would cause it or any of its Affiliates or direct or indirect owners to incur
any additional tax liability or suffer other adverse consequences. Borrower and
Lender acknowledge and agree that the execution of any Loan Bifurcation in
accordance with terms and conditions hereof shall not in and of itself increase
the obligations or decrease the rights of Borrower pursuant to the Loan
Documents.

 



- 132 - 

 

 

(c)               If, at the time a Disclosure Document is being prepared for a
Securitization, Lender reasonably expects that Borrower alone or Borrower and
one or more Affiliates of Borrower collectively, or the Properties alone or the
Properties and Related Properties collectively, will be a Significant Obligor,
Borrower shall furnish to Lender upon reasonable request the following financial
information:

 

(i)               If Lender reasonably expects that the principal amount of the
Loan together with any Related Loans, as of the cut-off date for such
Securitization, may equal or exceed ten percent (10%), but be less than twenty
percent (20%), of the aggregate principal amount of all mortgage loans included
or expected to be included in the Securitization, net operating income for the
Property and the Related Properties or selected financial data as required under
Item 1112(b)(1) of Regulation AB, or

 

(ii)              If Lender reasonably expects that the principal amount of the
Loan together with any Related Loans, as of the cut-off date for such
Securitization, may equal or exceed twenty percent (20%) of the aggregate
principal amount of all mortgage loans included or expected to be included in
the Securitization, the financial statements required under Item 1112(b)(2) of
Regulation AB.

 

(d)          In the event all or a portion of the Loan is included in a
securitization involving a registered public offering of Securities pursuant to
the Securities Act, and if Lender reasonably determines that Borrower alone or
Borrower and one or more Affiliates of Borrower collectively, or the Properties
alone or the Properties and the Related Properties, collectively, are a
Significant Obligor, then Borrower shall furnish to Lender, on an ongoing basis,
net operating income for the Property or Related Properties or selected
financial data or financial statements meeting the requirements of Item
1112(b)(1) or (2) of Regulation AB, as specified by Lender, but only for so long
as such entity or entities are a Significant Obligor and either (x) filings
pursuant to the Exchange Act in connection with or relating to the
Securitization (an “Exchange Act Filing”) are required to be made under
applicable Legal Requirements or (y) comparable information is required to
otherwise be “available” to holders of Securities under Regulation AB or
applicable Legal Requirements.

 

(e)               Any financial data or financial statements required pursuant
to Section 11.1(d) above shall be furnished to Lender (1) with respect to
quarterly reporting, not later than forty-one (41) days after the end of the
fiscal quarter of Borrower and (2) with respect to all other reporting, no later
than five (5) Business Days prior to the date required pursuant to
Regulation AB.

 

(f)                If requested by Lender, Borrower shall provide Lender,
promptly following Lender’s request therefor, and in any event within the time
periods required to comply with Regulation AB or other Legal Requirements
relating to a Securitization (but no earlier than five (5) Business Days
following notice from Lender), with any other or additional financial
statements, or financial, statistical or operating information, as Lender shall
reasonably determine to be required pursuant to Regulation AB, or any amendment,
modification or replacement thereto or other Legal Requirements relating to a
Securitization.

 



- 133 - 

 

 

(g)               All financial data and statements provided by Borrower
hereunder in connection with a Securitization shall meet (and shall be
accompanied by such auditors’ reports or consents and such certificates as may
be necessary to comply with) the requirements of Regulation AB and other Legal
Requirements, in each case to the extent applicable and as specified by Lender.

 

Section 11.2.     Disclosure.

 

(a)           Borrower (on its own behalf and on behalf of each other Borrower
Party) understands that information provided to Lender by Borrower, any other
Borrower Party and/or their respective agents, counsel and representatives may
be (i) included in (A) the Disclosure Documents and (B) filings under the
Securities Act and/or the Exchange Act and (ii) made available to Investors, the
Rating Agencies and service providers, in each case, in connection with any
Secondary Market Transaction.

 

(b)               Borrower and Guarantor shall indemnify Lender and its
officers, directors, partners, employees, representatives, agents and affiliates
against any losses, claims, damages (other than special, consequential,
incidental, indirect, exemplary or punitive damages or lost profits except to
the extent Lender or its Affiliates are responsible therefor to third parties)
or liabilities (collectively, the “Liabilities”) to which Lender and/or its
officers, directors, partners, employees, representatives, agents and/or
affiliates may become subject in connection with any Provided Information
contained in any Disclosure Document and/or any Covered Rating Agency
Information, in each case, insofar as such Liabilities arise out of or are based
upon any untrue statement of any material fact in the Provided Information
and/or arise out of or are based upon the omission to state a material fact in
the Provided Information required to be stated therein or necessary in order to
make the statements in the applicable Disclosure Document and/or Covered Rating
Agency Information, in light of the circumstances under which they were made,
not misleading.

 

(c)               Borrower and Guarantor shall provide in connection with each
of (i) a preliminary and a final private placement memorandum, offering
memorandum or offering circular, (ii) a free writing prospectus, (iii) a
preliminary and final prospectus or prospectus supplement and (iv) a structural
and collateral term sheet, as applicable, an agreement (A) certifying that
Borrower has examined the portions of such Disclosure Documents specified in
writing by Lender and that each such Disclosure Document, as it relates to
Borrower, Borrower Affiliates, the Properties (or any portion thereof), any
Affiliated Manager, Guarantor, the Ground Leases, the Management Agreements and
the use of Loan proceeds (but excluding (I) any forward-looking budgets and
projections, (II) any underwritten financial information (except to the extent
such underwritten financial information is included in the Provided
Information), (III) any information (including financial information or
forecasted information) that is solely obtained from any third party report,
including, without limitation appraisals, property condition reports or
environmental reports, and (IV) any statements and information relating to the
cities and regions in which the Properties are located (other than the Property
addresses), including local market information and local market performance
data) (collectively, with the Provided Information, the “Covered Disclosure
Information”), does not contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading, (B)
indemnifying Lender (and for purposes of this Section 11.2(c), Lender hereunder
shall include its officers and directors), the Affiliate of Lender (“Lender
Affiliate”) that has filed the registration statement relating to the
Securitization (the “Registration Statement”), each of its directors, each of
its officers who have signed the Registration Statement or Affiliate of Lender
that has acted as sponsor or depositor in connection with the Securitization,
and each Person that controls the Affiliate within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act (collectively, the “Lender
Group”), and Lender Affiliate, and any other placement agent, initial purchaser
or underwriter with respect to the Securitization, each of their respective
directors and each Person who controls Lender Affiliate or any other placement
agent or underwriter within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act (collectively, the “Underwriter Group”) for any
Liabilities to which Lender, the Lender Group or the Underwriter Group may
become subject insofar as the Liabilities arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the Covered Disclosure Information or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated in the Covered Disclosure Information or necessary in order to make the
statements in the Covered Disclosure Information, in light of the circumstances
under which they were made, not misleading and (C) agreeing to reimburse Lender,
the Lender Group and/or the Underwriter Group for any out-of-pocket legal or
other expenses reasonably incurred by Lender, the Lender Group and the
Underwriter Group in connection with investigating or defending the Liabilities;
provided, however, that (I) Borrower and Guarantor will be liable in any such
case under Section 11.2(b) or clauses (B) or (C) above only to the extent that
any such loss claim, damage or liability arises out of or is based upon any such
untrue statement or omission made therein in reliance upon and in conformity
with information furnished to Lender by or on behalf of Borrower in connection
with the preparation of the Disclosure Document or in connection with the
underwriting or closing of the Loan, including, without limitation, financial
statements of Borrower, operating statements and rent rolls with respect to the
Properties, or is contained in the Disclosure Documents with respect to the
matters referenced in clause (A) above (but, in each case, excluding
forward-looking budgets and projections), (II) Borrower and Guarantor shall not
be obligated to provide the certification set forth in clause (A) above or be
liable under Section 11.2(b) or clause (B) or (C) above if Borrower has not been
afforded five (5) Business Days to review and comment on the applicable sections
of the applicable Disclosure Document, and (III) Borrower and Guarantor shall
not be liable under Section 11.2(b) or clause (B) or (C) above with respect to
any statement or omission or any failure of Lender to accurately transcribe any
portion of the Covered Disclosure Information provided by Borrower if Borrower
shall have notified Lender as to the existence of such untrue statement,
omission or inaccuracy within a reasonable period of time prior to pricing of
the securities and Lender shall have failed to cause such Disclosure Document to
be revised accordingly. The indemnification provided for in clauses (B) and (C)
above shall be effective (subject to the proviso set forth in the immediately
preceding sentence) whether or not the indemnification agreement described above
is provided. The aforesaid indemnity will be in addition to any liability which
Borrower and Guarantor may otherwise have subject to Section 13.1.

 

- 134 - 

 



 

(d)               In connection with filings under Exchange Act and/or the
Securities Act, Borrower and Guarantor shall (i) indemnify Lender, the Lender
Group and the Underwriter Group for Liabilities to which Lender, the Lender
Group or the Underwriter Group may become subject insofar as the Liabilities
arise out of or are based upon the omission or alleged omission to state in the
financial reporting required to be provided pursuant to Section 11.1(d) hereof a
material fact required to be stated in such financial reporting in order to make
the statements in connection with such filings under Exchange Act and/or the
Securities Act, in light of the circumstances under which they were made, not
misleading and (ii) reimburse Lender, the Lender Group or the Underwriter Group
for any out-of-pocket legal or other expenses reasonably incurred by Lender, the
Lender Group or the Underwriter Group in connection with defending or
investigating the Liabilities; provided, however, that Borrower and Guarantor
will be liable in any such case under this Section 11.2(d) only to the extent
that any such loss claim, damage or liability arises out of or is based upon any
such untrue statement or omission made therein in reliance upon and in
conformity with information furnished to Lender by or on behalf of Borrower in
connection with the preparation of such filings under Exchange Act and/or the
Securities Act or in connection with the underwriting or closing of the Loan,
including, without limitation, financial statements of Borrower, operating
statements and rent rolls with respect to the Properties, or is contained in the
Disclosure Documents with respect to the matters referenced in
Section 11.2(c)(A) above (but, in each case, excluding forward-looking budgets
and projections).

 

(e)               Promptly after receipt by an Indemnified Person under this
Section 11.2 of notice of the commencement of any action, such Indemnified
Person will, if a claim in respect thereof is to be made against the
Indemnifying Person under this Section 11.2, notify the Indemnifying Person in
writing of the commencement thereof (but the omission to so notify the
Indemnifying Person will not relieve the Indemnifying Person from any liability
which the Indemnifying Person may have to any Indemnified Person hereunder
except to the extent that failure to notify causes prejudice to the Indemnifying
Person). In the event that any action is brought against any Indemnified Person,
and it notifies the Indemnifying Person of the commencement thereof, the
Indemnifying Person will be entitled, jointly with any other Indemnifying
Person, to participate therein and, to the extent that it (or they) may elect by
written notice delivered to the Indemnified Person promptly after receiving the
aforesaid notice from such Indemnified Person, to assume the defense thereof
with counsel reasonably satisfactory to such Indemnified Person. After notice
from the Indemnifying Person to such Indemnified Person under this Section 11.2,
such Indemnifying Person shall pay for any legal or other expenses subsequently
incurred by such Indemnifying Person in connection with the defense thereof;
provided, however, if the defendants in any such action include both the
indemnified party and the Indemnifying Person and the indemnified party shall
have reasonably concluded that there are any legal defenses available to it
and/or other indemnified parties that are different from or additional to those
available to the Indemnifying Person, the indemnified party or parties shall
have the right to select separate counsel to assert such legal defenses and to
otherwise participate in the defense of such action on behalf of such
indemnified party at the cost of the Indemnifying Person.

 



- 130 -

 

 

After notice from such Indemnifying Person to such Indemnified Person of its
election to so assume the defense of such claim or action, such Indemnifying
Person shall not be liable to such Indemnified Person for any legal or other
expenses subsequently incurred by such Indemnified Person in connection with the
defense thereof, unless, (1) if the defendants in any such action include both
an Indemnified Person and any of the Indemnifying Persons and an Indemnified
Person shall have reasonably concluded that there are any legal defenses
available to it and/or other Indemnified Persons that are different from or
additional to those available to an Indemnifying Person, the Indemnified Person
or Persons shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action on behalf of
such Indemnified Person at the expense of the Indemnifying Persons, (2) the
Indemnifying Person shall not have employed counsel reasonably satisfactory to
the Indemnified Person to represent the Indemnified Person within a reasonable
time after notice of commencement of the action (provided that the Indemnified
Person has provided the Indemnifying Person with ten (10) days prior written
notice that it intends to exercise its rights pursuant to this clause (2) and
the Indemnifying Person has not employed counsel reasonably satisfactory to the
Indemnified Person within such 10-day period), or (3) the Indemnifying Person
has authorized in writing the employment of counsel of the Indemnified Person at
the expense of the Indemnifying Person.

 

Without the prior written consent of the applicable Indemnified Persons (which
consent shall not be unreasonably withheld), no Indemnifying Person shall settle
or compromise or consent to the entry of any judgment in any pending or
threatened claim, action, suit or proceeding in respect of which indemnification
may be sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such claim, action, suit or proceeding) unless (i) such
Indemnifying Person shall have given the Indemnified Persons reasonable prior
written notice thereof and shall have obtained an unconditional release of each
Indemnified Person from all liability arising out of such claim, action, suit or
proceedings and (ii) such settlement, compromise or judgment does not include a
statement as to, or admission of, fault, culpability or a failure to act by or
on behalf of any Indemnified Person. As long as an Indemnifying Person has
complied with its obligations to defend and indemnify hereunder, such
Indemnifying Person shall not be liable for any settlement made by any
Indemnified Person(s) without the consent of such Indemnifying Person (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
that an Indemnifying Person reimburse the Indemnified Person for fees and
expenses of counsel to which the Indemnified Person is entitled pursuant to this
Agreement, the Indemnifying Person shall be liable for any settlement,
compromise or entry of a judgment in connection with any proceeding effected
without its written consent if (i) such settlement, compromise or judgment is
entered into or entered, as applicable, more than ninety (90) days after receipt
by the Indemnifying Person of such request, (ii) the Indemnifying Person shall
not have reimbursed the Indemnified Person in accordance with such request prior
to the date of such settlement, compromise or judgment, and (iii) such
settlement, compromise or judgment does not include a statement as to, or an
admission of, fault, culpability or failure to act by or on behalf of any such
Indemnifying Person; provided, that the Indemnified Person has provided the
Indemnifying Person with five (5) Business Days prior notice of its intent to
exercise its rights under this sentence.

 



- 131 -

 

 

The Indemnifying Person agrees that if any indemnification or reimbursement
sought pursuant to this Agreement is judicially determined to be unenforceable
for any reason or is insufficient to hold any Indemnified Person harmless (with
respect only to the Liabilities from which such Indemnified Person is entitled
to be held harmless under this Agreement), then the Indemnifying Persons, on the
one hand, and such Indemnified Person, on the other hand, shall contribute to
the Liabilities for which such indemnification or reimbursement is held
unavailable or is insufficient: (x) in such proportion as is appropriate to
reflect the relative benefits to the Indemnifying Persons, on the one hand, and
such Indemnified Person, on the other hand, from the transactions to which such
indemnification or reimbursement relates; or (y) if the allocation provided by
clause (x) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (x)
but also the relative faults of the Indemnifying Persons, on the one hand, and
all Indemnified Persons, on the other hand, as well as any other equitable
considerations. Notwithstanding the foregoing, no party found liable for a
fraudulent misrepresentation shall be entitled to contribution from any other
party who is not also found liable for such fraudulent misrepresentation, and
the Indemnifying Persons agree that in no event shall the amount to be
contributed by the Indemnified Persons collectively pursuant to this paragraph
exceed the amount of the fees (by underwriting discount or otherwise) actually
received by such Indemnified Persons in connection with the closing of the Loan
or the Securitization.

 

The Indemnifying Persons agree that the indemnification, contribution and
reimbursement obligations set forth in this Agreement shall apply whether or not
any Indemnified Person is a formal party to any lawsuits, claims or other
proceedings. The Indemnifying Persons further agree that the Indemnified Persons
are intended third party beneficiaries under this Agreement.

 

(f)                The liabilities and obligations of each of Borrower,
Guarantor and Lender under this Section 11.2 (subject in each case to
Article 13) shall survive the termination of this Agreement and the satisfaction
and discharge of the Debt. Failure by Borrower and/or any Borrower Party to
comply with the provisions of Section 11.1 and/or Section 11.2 within the
timeframes specified therein and/or as otherwise required by Lender shall, if
not cured within five (5) Business Days, at Lender’s option, constitute an Event
of Default. Borrower (on its own behalf and on behalf of each Borrower Party)
hereby expressly authorizes and appoints Lender its attorney-in-fact to take any
actions required of any Borrower Party under Sections 11.1, 11.2, 11.6 and/or
11.8 in the event any Borrower Party fails to do the same, which power of
attorney shall be irrevocable and shall be deemed to be coupled with an
interest.

 

(g)               Notwithstanding anything to the contrary contained in this
Article 11, in connection with Lender’s efforts to effect a Securitization
pursuant to Section 11.1, all reasonable third party costs and expenses actually
incurred by Borrower and Guarantor (excluding legal fees and expenses incurred
by Borrower, Guarantor or their Affiliates and any indemnification obligations
of Borrower, Guarantor or their respective Affiliates) (collectively, the
“Cooperation Costs”) shall be reimbursed by Lender, provided that each Borrower
Party shall bear its own cost of any ongoing financial reporting required
pursuant to the terms hereof; provided, further, that each Borrower Party (and
its Affiliates) shall bear its own cost of compliance with its obligations under
Section 11.6, Section 11.8 and/or Section 11.9 hereof to the extent Lender has
notified Borrower of its good faith intention to pursue any such matter pursuant
to Section 11.6, Section 11.8 and/or Section 11.9 hereof within thirty (30) days
following the Closing Date. In the event a Borrower Party incurs any Cooperation
Costs in connection with its compliance with its obligations under Section 11.6,
Section 11.8 and/or Section 11.9 hereof and the conditions set forth in
clauses (i) and (ii) of the preceding sentence have not been satisfied, such
Cooperation Costs shall be reimbursed by Lender.

 

Section 11.3.     Reserves/Escrows. In the event that Securities are issued in
connection with the Loan, all funds held by Lender in escrow or pursuant to
reserves in accordance with this Agreement and the other Loan Documents shall be
deposited in “eligible accounts” at “eligible institutions” and, to the extent
applicable, invested in “permitted investments” as then defined and required by
the Rating Agencies.

 



- 132 -

 

 

Section 11.4.     Servicer. At the option of Lender, the Loan may be serviced by
a servicer/special servicer/trustee selected by Lender (collectively, the
“Servicer”) and Lender may delegate all or any portion of its responsibilities
under this Agreement and the other Loan Documents to such Servicer pursuant to a
servicing agreement between Lender and such Servicer; provided, however, Lender
shall remain liable hereunder regardless of any such delegation. Subject to such
party’s agreement to perform the applicable responsibilities pursuant to
commercially reasonable terms, Lender shall appoint KeyBank National Association
as the initial master servicer of a standalone Securitization of the Loan, and
provided KeyBank National Association is willing to continue to perform the
applicable responsibilities pursuant to commercially reasonable terms, KeyBank
National Association shall continue to serve as the master servicer of any such
standalone Securitization of the Loan, subject to change only for cause pursuant
to the customary terms (including, without limitation, a failure by KeyBank
National Association to satisfy the requirements to act as a servicer, and the
commission of an act that would disqualify KeyBank National Association from
acting as servicer) of the servicing agreement with respect to a standalone
Securitization of the Loan.

 

Section 11.5.     Rating Agency Costs. In connection with any Rating Agency
Confirmation or other Rating Agency consent, approval or review required
hereunder (other than the initial review of the Loan by the Rating Agencies in
connection with a Securitization), Borrower shall pay all of the costs and
expenses of Lender, Servicer and each Rating Agency in connection therewith,
and, if applicable, shall pay any fees imposed by any Rating Agency in
connection therewith.

 

Section 11.6.     Mezzanine Option. Lender shall have the option (the “Mezzanine
Option”) at any time prior to Securitization to divide the Loan into two parts,
a mortgage loan and a mezzanine loan, provided, that (i) the total loan amounts
for such mortgage loan and such mezzanine loan shall equal the then outstanding
amount of the Loan immediately prior to Lender’s exercise of the Mezzanine
Option, and (ii) the weighted average interest rate of such mortgage loan and
mezzanine loan shall at all times equal the Interest Rate and there shall be no
rate creep (except, with respect to such mezzanine loan, following an event of
default under such mezzanine loan and with respect to a prepayment of the
mortgage loan in connection with the Casualty and/or Condemnation and except,
with respect to such mortgage loan, following an event of default under such
mortgage loan). Borrower shall cooperate with Lender in Lender’s exercise of the
Mezzanine Option in good faith and in a timely manner, which such cooperation
shall include, but not be limited to, (i) executing such amendments to the Loan
Documents and Borrower or any SPE Component Entity’s organizational documents as
may be reasonably requested by Lender or requested by the Rating Agencies
(provided, that any such amendment shall not change any economic or non-economic
term, including the interest rate or the stated maturity, or otherwise have an
adverse effect on Borrower, Guarantor and/or any of their Affiliates or increase
the obligations or decrease the rights of Borrower pursuant to the Loan
Documents and will not increase the rights or decrease the obligations of
Lender, except as provided in clause (ii) of the immediately preceding
sentence), (ii) creating one or more Single Purpose Entities (the “Mezzanine
Borrower”), which such Mezzanine Borrower shall (A) own, directly or indirectly,
100% of the equity ownership interests in Borrower (the “Equity Collateral”),
and (B) execute such agreements, instruments and other documents as may be
required by Lender in connection with the mezzanine loan (including, without
limitation, a promissory note evidencing the mezzanine loan and a pledge and
security agreement pledging the Equity Collateral to Lender as security for the
mezzanine loan); and (iii) delivering such opinions, title endorsements, UCC
title insurance policies, documents and/or instruments relating to the Property
Documents, Ground Leases and other diligence materials as may be reasonably
required by Lender or required by the Rating Agencies, but none of the foregoing
shall increase the obligations of Borrower or rights of Lender or decrease the
rights of Borrower or obligations of Lender under the Loan Documents or change
any of the economic or monetary provisions of the Loan or the Loan Documents.
Borrower and Lender acknowledge and agree that the execution of any documents in
connection with Lender’s exercise of the Mezzanine Option in accordance with
terms and conditions hereof shall not in itself increase the obligations or
decrease the rights of Borrower pursuant to the Loan Documents.

 



- 133 -

 

 

Section 11.7.     Conversion to Registered Form. At the request of Lender,
Borrower shall appoint, as its agent, a registrar and transfer agent (the
“Registrar”) reasonably acceptable to Lender which shall maintain, subject to
such reasonable regulations as it shall provide, such books and records as are
necessary for the registration and transfer of the Note in a manner that shall
cause the Note to be considered to be in registered form for purposes of Section
163(f) of the IRS Code. The option to convert the Note into registered form once
exercised may not be revoked. Any agreement setting out the rights and
obligation of the Registrar shall be subject to the reasonable approval of
Lender. Borrower may revoke the appointment of any particular person as
Registrar, effective upon the effectiveness of the appointment of a replacement
Registrar. The Registrar shall not be entitled to any fee from Borrower or
Lender or any other lender in respect of transfers of the Note and other Loan
Documents.

 

Section 11.8.     Uncross of Properties.

 

(a)               Borrower agrees that at any time Lender shall have the
unilateral right to elect to, from time to time, uncross any of the Properties
(such uncrossed Property or Properties, collectively, the “Affected Property”
and the remaining Property or Properties, collectively, the “Unaffected
Property”) in order to separate the Loan from the portion of the Debt to be
secured by the Affected Property (such portion of the Debt to be secured by the
Affected Property, the “Uncrossed Loan” and the remaining portion of the Debt
secured by the Unaffected Property, the “Remaining Loan”). In furtherance
thereof, Lender shall have the right to (i) sever and/or divide the Note and the
other Loan Documents so that (A) the original Loan Documents (collectively, the
“Remaining Loan Documents”) evidence and secure only the Remaining Loan and
relate only to the Unaffected Property and (B) amended and/or new documents and
other instruments (collectively, the “Uncrossed Loan Documents”) evidence and
secure only the Uncrossed Loan and relate only to the Affected Property, (ii)
allocate the applicable portion of each of the Reserve Funds relating to the
Affected Property to the Uncrossed Loan, (iii) release any cross-default and/or
cross-collateralization provisions applicable to such Affected Property (but
such Affected Property shall be cross-defaulted an cross-collateralized with
each other Affected Property) and (iv) take such additional reasonable actions
consistent therewith (including, without limitation, requiring delivery of the
Uncrossed Loan Documents and amendments to the Loan Documents, in each case, to
give effect to the foregoing); provided, that the Uncrossed Loan Documents and
the Remaining Loan Documents, shall not, in the aggregate, increase (A) any
monetary obligation of Borrower under the Loan Documents or (B) any other
obligation of Borrower under the Loan Documents; provided, however, none of the
foregoing shall increase the obligations or decrease the rights of Borrower
pursuant to the Loan Documents nor increase the rights or decrease the
obligations of Lender (Borrower acknowledging and agreeing that Borrower
complying with requests by Lender pursuant to, and in accordance with, this
Section 11.8 in and of itself shall not be deemed to increase any obligations of
Borrower or decrease any rights of Borrower). In connection with the uncrossing
of any such Affected Property as provided for in this Section 11.8 (an
“Uncrossing Event”), the Remaining Loan shall be reduced by an amount equal to
amount of the Uncrossed Loan and the Uncrossed Loan shall be in an amount equal
to the Allocated Loan Amount applicable to the Affected Property.

 



- 134 -

 

 

(b)               Borrower shall (and shall cause each Borrower Party to) fully
cooperate with Lender to effectuate each Uncrossing Event. Without limitation of
the foregoing, upon Lender’s request, Borrower shall (and shall cause each
Borrower Party to), among other things, (i) deliver evidence to Lender that the
single purpose nature and bankruptcy remoteness of the Borrower(s) owning
Properties other than the Affected Property following such Uncrossing Event have
not been adversely affected and are in accordance with the terms and provisions
of the Remaining Loan Documents; (ii) deliver evidence to Lender that the single
purpose nature and bankruptcy remoteness of the Borrower(s) owning the Affected
Property following such release have not been adversely affected and are in
accordance with the terms and provisions of the Uncrossed Loan Documents; (iii)
deliver to Lender such legal opinions and updated legal opinions as Lender
reasonably shall require or the Rating Agencies shall require (including,
without limitation, an update to the Non-Consolidation Opinion acceptable to the
Rating Agencies and reasonably acceptable to Lender or a New Non-Consolidation
Opinion and Borrower shall use commercially reasonable efforts to deliver an
opinion of counsel for Borrower that is standard in commercial lending
transactions and subject only to customary qualifications, assumptions and
exceptions opining that any REMIC Trust formed pursuant to a Securitization will
not fail to maintain its status as a “real estate mortgage investment conduit”
within the meaning of Section 860D of the IRS Code); (iv) take the actions
contemplated in subsection (a) above (including, without limitation, executing
the Uncrossed Loan Documents and amendments to the Loan Documents); and (v)
deliver such title endorsements, title insurance policies, documents and/or
instruments relating to the Property Documents, Ground Leases and other
materials as may be required by Lender or the Rating Agencies.

 

Section 11.9.     Syndication. Without limiting Lender’s rights under Section
11.1, the provisions of this Section 11.9 shall only apply prior to a
Securitization and following a Securitization of the Loan, the provisions of
this Section 11.9 (and the related terms defined herein and used elsewhere in
the Loan Documents) shall be deemed deleted in their entirety.

 

(a)               Sale of Loan, Co-Lenders, Participations and Servicing.

 

(i)          Lender and any Co-Lender may, at their option, without Borrower’s
consent (but with notice to Borrower), sell with novation all or any part of
their right, title and interest in, and to, and under the Loan (the
“Syndication”), to one or more additional lenders (each a “Co-Lender”). Each
additional Co-Lender shall enter into an assignment and assumption agreement
(the “Assignment and Assumption”) assigning a portion of Lender’s or Co-Lender’s
rights and obligations under the Loan, and pursuant to which the additional
Co-Lender accepts such assignment and assumes the assigned obligations. From and
after the effective date specified in the Assignment and Assumption (i) each
Co-Lender shall be a party hereto and to each Loan Document to the extent of the
applicable percentage or percentages set forth in the Assignment and Assumption
and, except as specified otherwise herein, shall succeed to the rights and
obligations of Lender and the Co-Lenders hereunder and thereunder in respect of
the Loan, and (ii) Lender, as lender and each Co-Lender, as applicable, shall,
to the extent such rights and obligations have been assigned by it pursuant to
such Assignment and Assumption, relinquish its rights and be released from its
obligations hereunder and under the Loan Documents from and after the date of
such transfer.

 



- 135 -

 

 

(ii)         The liabilities of Lender and each of the Co-Lenders shall be
several and not joint, and Lender’s and each Co-Lender’s obligations to Borrower
under this Agreement shall be reduced by the amount of each such Assignment and
Assumption. Neither Lender nor any Co-Lender shall be responsible for the
obligations of any other Co-Lender. Lender and each Co-Lender shall be liable to
Borrower only for their respective proportionate shares of the Loan.

 

(iii)        Borrower agrees that it shall, in connection with any sale of all
or any portion of the Loan, whether in whole or to an additional Co-Lender or
Participant, within ten (10) Business Days after requested by Agent, furnish
Agent with the certificates required under Sections 4.12 and 4.13 hereof and
such other information as reasonably requested by any additional Co-Lender or
Participant in performing its due diligence in connection with its purchase of
an interest in the Loan.

 

(iv)       As of the Closing Date, CF (or an Affiliate of CF) shall act as
administrative agent for itself and the Co-Lenders (together with any successor
administrative agent, the “Agent”) pursuant to this Section 11.9. Borrower
acknowledges that CF, as Agent, shall have the sole and exclusive authority to
execute and perform this Agreement and each Loan Document on behalf of itself,
as a Lender and as agent for itself and the Co-Lenders subject to the terms of
the Co-Lending Agreement. Each Lender acknowledges that CF, as Agent, shall
retain the exclusive right to grant approvals and give consents with respect to
all matters requiring consent hereunder. Except as otherwise provided herein,
Borrower shall have no obligation to recognize or deal directly with any
Co-Lender, and no Co-Lender shall have any right to deal directly with Borrower
with respect to the rights, benefits and obligations of Borrower under this
Agreement, the Loan Documents or any one or more documents or instruments in
respect thereof. Borrower may rely conclusively on the actions of CF as Agent to
bind CF and the Co-Lenders, notwithstanding that the particular action in
question may, pursuant to this Agreement or the Co-Lending Agreement be subject
to the consent or direction of some or all of the Co-Lenders. CF may resign as
Agent of the Co-Lenders, in its sole discretion, or if required to by the
Co-Lenders in accordance with the term of the Co-Lending Agreement, in each case
without the consent of but upon prior written notice to Borrower. Upon any such
resignation, a successor Agent shall be determined pursuant to the terms of the
Co-Lending Agreement. The term Agent shall mean any successor Agent.

 

(v)        Notwithstanding any provision to the contrary in this Agreement, the
Agent (as Agent only) shall not have any duties or responsibilities except those
expressly set forth herein (and in the Co-Lending Agreement) and except as
expressly set forth herein and in the Co-Lending Agreement, no covenants,
functions, responsibilities, duties, obligations or liabilities of Agent shall
be implied by or inferred from this Agreement, the Co-Lending Agreement, or any
other Loan Document, or otherwise exist against Agent.

 



- 136 -

 

 

(vi)       Except to the extent its obligations hereunder and its interest in
the Loan have been assigned pursuant to one or more Assignments and Assumption,
CF, as Agent, shall have the same rights and powers under this Agreement as any
other Co-Lender and may exercise the same as though it were not Agent,
respectively. The term “Co-Lender” or “Co-Lenders” shall, unless otherwise
expressly indicated, include CF in its individual capacity. CF and the other
Co-Lenders and their respective Affiliates may accept deposits from, lend money
to, act as trustee under indentures of, and generally engage in any kind of
business with, Borrower, or any Affiliate of Borrower and any Person who may do
business with or own securities of Borrower or any Affiliate of Borrower, all as
if they were not serving in such capacities hereunder and without any duty to
account therefor to each other.

 

(vii)      If required by any Co-Lender, Borrower hereby agrees to execute
supplemental notes in the principal amount of such Co-Lender’s pro rata share of
the Loan substantially in the form of the Note, and such supplemental note shall
(i) be payable to order of such Co-Lender, (ii) be dated as of the Closing Date,
and (iii) mature on the Maturity Date. Such supplemental note shall provide that
it evidences a portion of the existing indebtedness hereunder and under the Note
and not any new or additional indebtedness of Borrower. The term “Note” as used
in this Agreement and in all the other Loan Documents shall include all such
supplemental notes.

 

(viii)     CF, as Agent, shall maintain at its domestic lending office or at
such other location as CF, as Agent, shall designate in writing to each
Co-Lender and Borrower a copy of each Assignment and Assumption delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Co-Lenders, the amount of each Co-Lender’s proportionate share of the Loan
and the name and address of each Co-Lender’s agent for service of process (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and Borrower, CF, as Agent, and the Co-Lenders
may treat each person or entity whose name is recorded in the Register as a
Co-Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection and copying by Borrower or any Co-Lender during normal
business hours upon reasonable prior notice to the Agent. A Co-Lender may change
its address and its agent for service of process upon written notice to Lender,
as Agent and to Borrower which notice shall only be effective upon actual
receipt by CF, as Agent and Borrower, which receipt will be acknowledged by CF,
as Agent and Borrower upon request.

 

(ix)        Notwithstanding anything herein to the contrary, any financial
institution or other entity may be sold a participation interest in the Loan by
Lender or any Co-Lender without Borrower’s consent (such financial institution
or entity, a “Participant”). No Participant shall have any rights under this
Agreement, the Note or any of the Loan Documents and the Participant’s rights in
respect of such participation shall be solely against Lender or Co-Lender, as
the case may be, as set forth in the participation agreement executed by and
between Lender or Co-Lender, as the case may be, and such Participant. Borrower
may rely conclusively on the actions of Lender as Agent to bind Lender and any
Participant, notwithstanding that the particular action in question may,
pursuant to this Agreement or any participation agreement be subject to the
consent or direction of some or all of the Participants. No participation shall
relieve Lender or Co-Lender, as the case may be, from its obligations hereunder
or under the Note or the Loan Documents and Lender or Co-Lender, as the case may
be, shall remain solely responsible for the performance of its obligations
hereunder.

 



- 137 -

 

 

(x)         Notwithstanding any other provision set forth in this Agreement,
Lender or any Co-Lender may at any time create a security interest in all or any
portion of its rights under this Agreement (including, without limitation,
amounts owing to it in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System).

 

(b)               Cooperation in Syndication.

 

(i)          Each of Borrower and Guarantor shall reasonably cooperate with
Lender in completing a Syndication. Such assistance shall include (i) direct
contact between senior management and advisors of Borrower and Guarantor and the
proposed Co-Lenders, (ii) assistance in the preparation of a confidential
information memorandum and other marketing materials to be used in connection
with the Syndication, (iii) the hosting, with Lender, of one or more meetings of
prospective Co-Lenders or with the Rating Agencies, and (iv) assisting Lender in
Lender’s attempt to procure a rating for the Loan by the Rating Agencies.

 

(ii)         Lender shall manage all aspects of the Syndication of the Loan,
including decisions as to the selection of institutions to be approached and
when they will be approached, when their commitments will be accepted, which
institutions will participate, the allocations of the commitments among the
Co-Lenders and the amount and distribution of fees among the Co-Lenders. To
assist Lender in its Syndication efforts, Borrower agrees promptly to prepare
and provide to Lender all information with respect to Borrower, Affiliated
Manager, Guarantor, any SPE Component Entity (if any) and the Properties
contemplated hereby, including all financial information and projections (the
“Projections”), as Lender may reasonably request in connection with the
Syndication of the Loan. Borrower hereby represents and covenants that (i) all
information other than the Projections (the “Information”) that has been or will
be made available to Lender by Borrower or any of their representatives is or
will be, when furnished, complete and correct in all material respects and does
not or will not, when furnished, contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made and (ii) the Projections that have been or will
be made available to Lender by Borrower or any of their representatives have
been or will be prepared in good faith based upon reasonable assumptions.
Borrower understands that in arranging and syndicating the Loan, Lender, the
Co-Lenders and, if applicable, the Rating Agencies, may use and rely on the
Information and Projections without independent verification thereof.

 



- 138 -

 

 

(iii)        If required in connection with the Syndication, Borrower hereby
agrees that, in addition to complying with the other provisions of this Section
11.9, it shall use commercially reasonable efforts to obtain and deliver
reliance letters reasonably satisfactory to Lender with respect to the
environmental assessments and reports delivered to Lender prior to the Closing
Date, which will run to Lender, any Co-Lender and their respective successors
and assigns.

 

(c)               Limitation of Liability. No claim may be made by Borrower, or
any other Person against Agent, Lender or any Co-Lenders or the Affiliates,
directors, officers, employees, attorneys or agent of any of such Persons for
any special, indirect, consequential, incidental, exemplary or punitive damages
or lost profits in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or any act, omission or event occurring in connection
therewith; and Borrower hereby waives, releases and agrees not to sue upon any
claim for any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.

 

(d)               No Joint Venture. Notwithstanding anything to the contrary
herein contained, neither Agent, Lender nor any Co-Lender by entering into this
Agreement or by taking any action pursuant hereto, will be deemed a partner or
joint venturer with Borrower.

 

ARTICLE 12.

 

INDEMNIFICATIONS

 

Section 12.1.     General Indemnification. Borrower shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Persons from and against any and all Losses imposed upon or incurred by or
asserted against any Indemnified Persons and arising out of or in any way
relating to any one or more of the following: (a) any accident, injury to or
death of persons or loss of or damage to property occurring in, on or about any
Individual Property or any part thereof or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways; (b) any use,
nonuse or condition in, on or about any Individual Property or any part thereof
or on the adjoining sidewalks, curbs, adjacent property or adjacent parking
areas, streets or ways; (c) performance of any labor or services or the
furnishing of any materials or other property in respect of any Individual
Property or any part thereof; (d) any failure of any Individual Property (or any
portion thereof) to be in compliance with any applicable Legal Requirements; (e)
any and all claims and demands whatsoever which may be asserted against Lender
by reason of any alleged obligations or undertakings on its part to perform or
discharge any of the terms, covenants, or agreements contained in any Lease,
management agreement, any Ground Lease or any Property Documents; (f) the
payment of any brokerage commission, charge or fee to anyone (other than a
broker or other agent retained by Lender) which may be payable in connection
with the funding of the Loan evidenced by the Note and secured by the Security
Instruments; and/or (g) the holding or investing of the funds on deposit in the
Accounts or the performance of any work or the disbursement of funds in each
case in connection with the Accounts; provided, however, that the foregoing
covenant shall not apply to any matter to the extent arising from (x) the gross
negligence, fraud, illegal acts or willful misconduct of an Indemnified Person
or (y) any Losses first arising after foreclosure of the lien of the Loan
Documents or deed-in-lieu of such foreclosure, or Lender exercising any remedy
which results in Lender or its successors or assigns or their respective agents
or appointees controlling the Properties (or any Individual Property, if
applicable) solely with respect to those Properties which are no longer
controlled by Borrower and solely with respect to actions, events or conditions
which are not caused by Borrower or any of its Affiliates. Any amounts payable
to Lender by reason of the application of this Section 12.1 shall become due and
payable immediately after demand therefor by Lender and shall bear interest at
the Default Rate from the date loss or damage is sustained by Lender until paid.

 



- 139 -

 

 

Section 12.2.     Mortgage and Intangible Tax Indemnification. Subject to
Article 13, Borrower shall, at its sole cost and expense, protect, defend,
indemnify, release and hold harmless the Indemnified Persons from and against
any and all Losses imposed upon or incurred by or asserted against any
Indemnified Persons and directly or indirectly arising out of or in any way
relating to any tax on the making and/or recording of the Security Instruments,
the Note or any of the other Loan Documents.

 

Section 12.3.     ERISA Indemnification. Subject to Article 13, Borrower shall,
at its sole cost and expense, protect, defend, indemnify, release and hold
harmless the Indemnified Persons from and against any and all Losses (including,
without limitation, reasonable attorneys’ fees and costs incurred in the
investigation, defense, and settlement of Losses incurred in correcting any
prohibited transaction or in the sale of a prohibited loan, and in obtaining any
individual prohibited transaction exemption under ERISA that may be required, in
Lender’s sole discretion) that Lender may incur, directly or indirectly, as a
result of a default under Sections 3.7 or 4.19 of this Agreement.

 

Section 12.4.     Duty to Defend, Legal Fees and Other Fees and Expenses. Upon
written request by any Indemnified Person, Borrower shall defend such
Indemnified Person (if requested by any Indemnified Person, in the name of the
Indemnified Person) by attorneys and other professionals selected by Borrower
and reasonably approved by the Indemnified Persons. Notwithstanding the
foregoing, any Indemnified Persons may, in their sole discretion and at the
Indemnified Persons’ sole cost and expense, engage their own attorneys and other
professionals to defend or assist them, and, at the option of Indemnified
Persons, their attorneys shall control the resolution of any claim or
proceeding, provided, however, that Borrower shall have the right to reasonably
approve any settlement such Indemnified Persons desire to enter into with
respect to such matter and any such settlement shall provide a full release of
Borrower with respect to such matter. Upon demand if Borrower is not defending
the Indemnified Persons in accordance with this Section 12.4, Borrower shall pay
or, in the sole discretion of the Indemnified Persons, reimburse, the
Indemnified Persons for the payment of reasonable fees and disbursements of
attorneys, engineers, environmental consultants, laboratories and other
professionals in connection therewith.

 

Section 12.5.     Survival. The obligations and liabilities of Borrower under
this Article 12 (in each case, subject to Article 13) shall fully survive
indefinitely notwithstanding any termination, satisfaction, assignment, entry of
a judgment of foreclosure, exercise of any power of sale, or delivery of a deed
in lieu of foreclosure of the Security Instrument.

 



- 140 -

 

 

Section 12.6.     Environmental Indemnity. Simultaneously herewith, Borrower and
Guarantor have executed and delivered the Environmental Indemnity to Lender,
which Environmental Indemnity is not secured by the Security Instrument.

 

ARTICLE 13.

 

EXCULPATION

 

Section 13.1.     Exculpation.

 

(a)               Subject to the qualifications below, Lender shall not enforce
the liability and obligation of Borrower to perform and observe the obligations
contained in the Note, this Agreement, the Security Instruments or the other
Loan Documents by any action or proceeding wherein a money judgment or any
deficiency judgment or other judgment establishing personal liability shall be
sought against Borrower or any principal, director, officer, employee,
beneficiary, shareholder, partner, member, trustee, agent, or affiliate of
Borrower or any legal representatives, successors or assigns of any of the
foregoing (collectively, the “Exculpated Parties”), except that Lender may bring
a foreclosure action, an action for specific performance or any other
appropriate action or proceeding to enable Lender to enforce and realize upon
its interest under the Note, this Agreement, the Security Instruments and the
other Loan Documents, or in the Properties (or any portion thereof), the Rents,
or any other collateral given to Lender pursuant to the Loan Documents;
provided, however, that, except as specifically provided herein, any judgment in
any such action or proceeding shall be enforceable against Borrower only to the
extent of Borrower’s interest in the Property, in the Rents and in any other
collateral given to Lender, and Lender, by accepting the Note, this Agreement,
the Security Instruments and the other Loan Documents, shall not sue for, seek
or demand any deficiency judgment against Borrower or any of the Exculpated
Parties in any such action or proceeding under or by reason of or under or in
connection with the Note, this Agreement, the Security Instruments or the other
Loan Documents. The provisions of this Section shall not, however, (1)
constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (2) impair the right of Lender to name
Borrower as a party defendant in any action or suit for foreclosure and sale
under the Security Instruments; (3) affect the validity or enforceability of the
Guaranty, the Environmental Indemnity and/or any guaranty set forth in
Section 11.2 hereof or any of the rights and remedies of Lender thereunder
(including, without limitation, Lender’s right to enforce said rights and
remedies against Borrower and/or Guarantor (as applicable) personally and
without the effect of the exculpatory provisions of this Article 13); (4) impair
the rights of Lender to (A) obtain the appointment of a receiver and/or (B)
enforce its security interest in the Accounts as provided in Articles 8 and 9
hereof; (5) impair the enforcement of the assignment of leases and rents
contained in the Security Instruments and in any other Loan Documents; (6)
constitute a prohibition against Lender to seek a deficiency judgment against
Borrower in order to fully realize the security granted by the Security
Instruments or to commence any other appropriate action or proceeding in order
for Lender to exercise its remedies against the Properties (or any portion
thereof); or (7) constitute a waiver of the right of Lender to enforce the
liability and obligation of Borrower, by money judgment or otherwise, to the
extent of any Loss incurred by Lender (including reasonable attorneys’ fees and
costs reasonably incurred) arising out of or in connection with the following:

 



- 141 -

 

 

(i)           fraud or intentional material misrepresentation by any Borrower
Party in connection with the Loan;

 

(ii)         the gross negligence or willful misconduct of any Borrower Party;

 

(iii)        the breach of any representation, warranty, covenant or
indemnification provision in the Environmental Indemnity Agreement concerning
environmental laws, hazardous substances and asbestos and any indemnification of
Lender with respect thereto;

 

(iv)        material physical waste to the Properties caused by the intentional
acts or intentional omissions of any Borrower Party (it being agreed that is
shall not be waste for purposes of this clause (iv)(A) if Borrower fails to
maintain the Properties because (1) the revenue generated by the Properties (on
an aggregate basis) on a current basis (after payment of the applicable Priority
Payments) is insufficient to do so or (2) the Properties (on an aggregate basis)
generated sufficient revenue (after payment of the applicable Priority Payments)
to maintain the Properties but Borrower lacks access to such revenue as a result
of any cash trap by Lender during a Trigger Period or any exercise of Lender’s
remedies under the Loan Documents) and/or (B) the removal or disposal of any
portion of the Properties after an Event of Default in violation of the terms of
the Loan Documents;

 

(v)         the misappropriation, conversion or intentional misapplication by
any Borrower Party of (A) any insurance proceeds paid by reason of any Casualty,
(B) any Awards received in connection with a Condemnation, (C) any Rents, or (D)
any Rents paid more than one (1) month in advance;

 

(vi)        failure to pay charges for labor or materials or other charges or
judgments that can create liens on any portion of the Properties except to the
extent the same are being contested in good faith in accordance with this
Agreement; provided, however, that there shall be no personal liability under
this subsection solely for the failure to pay charges for labor or materials or
other charges that can create liens on any portion of the Properties if (A) the
revenue generated by the Properties (on an aggregate basis) on a current basis
(after payment of the applicable Priority Payments) is insufficient to pay such
charges, (B) the Properties (on an aggregate basis) generated sufficient revenue
(after payment of the applicable Priority Payments) to pay such charges but
Borrower lacks access to such revenue as a result of any cash trap by Lender
during a Trigger Period or any exercise of Lender’s remedies under the Loan
Documents and/or (C) sufficient sums had been reserved with Lender under the
Loan Documents for the express purpose of paying the charges for labor or
materials or other charges that can create liens on any portion of the
Properties in question and Lender failed to pay same or give Borrower access to
such sums to pay same (and in each case, Lender’s access to such funds was not
restricted or impeded in any way);

 

(vii)       any security deposits, advance deposits or any other deposits
collected with respect to the Properties which are not delivered to Lender upon
a foreclosure of the Properties or action in lieu thereof, except to the extent
any such security deposits were applied in accordance with the terms and
conditions of any of the Leases prior to the occurrence of the Event of Default
that gave rise to such foreclosure or action-in-lieu thereof or previously
delivered to Lender;

 



- 142 -

 

 

(viii)      any zoning matters with respect to the Property, and/or any zoning
violations identified in any of the Zoning Reports;

 

(ix)        a breach of Section 4.23(e), Section 11.2 and/or Section 17.17 of
this Agreement;

 

(x)         the failure to pay Taxes or Insurance Premiums in accordance with
the terms of this Agreement or the failure to maintain the Policies (to the
extent such Policies are generally available) required pursuant to the terms of
this Agreement in full force and effect; provided, however, that there shall be
no personal liability under this subsection solely for the failure to pay Taxes
and Insurance Premiums if (A) the revenue generated by the Properties (on an
aggregate basis) over the prior twelve (12) month period (after payment of the
applicable Priority Payments) is insufficient to pay such Taxes and Insurance
Premiums, (B) the Properties (on an aggregate basis) generated sufficient
revenue (after payment of the applicable Priority Payments) to pay such Taxes
and Insurance Premiums but Borrower lacks access to such revenue as a result of
any cash trap by Lender during a Trigger Period or any exercise of Lender’s
remedies under the Loan Documents, and/or (C) sufficient sums had been reserved
with Lender under Section 8.6 hereof for the express purpose of paying the Taxes
and/or Insurance Premiums in question and Lender failed to pay same or give
Borrower access to such sums to pay same (and in each case, Lender’s access to
such funds was not restricted or impeded in any way);

 

(xi)        if Borrower or any Affiliate of Borrower, in any judicial or
quasi-judicial case, action or proceeding relating to the Debt brought by Lender
(A) contests the validity or enforceability of the Loan Documents or (B)
directly or indirectly contests or intentionally hinders, delays or obstructs
the pursuit of any rights or remedies by Lender (including the commencement
and/or prosecution of a foreclosure action, judicial or non-judicial, the
appointment of a receiver for the Property or any portion thereof or any
enforcement of the terms of the Assignment of Leases) after an Event of Default;
provided, however, that there shall be no liability to Borrower under this
subsection for raising and pursuing actions or defenses to the extent the same
are raised and pursued in good faith;

 

(xii)       any termination of a Ground Lease (other than (A) a termination due
to the occurrence of a casualty or condemnation which gives the lessor the
unilateral right to terminate a Ground Lease and in connection with which the
insurance proceeds and condemnation award, as applicable, have been paid to
Lender in accordance with this Agreement or (B) a termination in connection with
the acquisition of the underlying Fee Estate provided there is no violation of
the terms of the Loan Documents and Borrower causes the lien of the Security
Instrument to be spread to cover such Fee Estate) or the material modification
of a Ground Lease, in each case without Lender’s consent;

 

(xiii)      any material amendment or modification of any Lease affecting any
Individual Property in violation of the terms of this Agreement or any
cancellation or termination of any Lease (other than a termination of a Lease
due to the Tenant’s unilateral right to terminate such Lease as set forth in
such Lease at the time of Lender’s approval or deemed approval thereof) in
violation of the terms of this Agreement;

 



- 143 -

 

 

(xiv)      the failure by any Individual Borrower or SPE Component Entity to
comply with any representation, warranty or covenant set forth in Article 5 of
this Agreement; and/or

 

(xv)       Borrower fails to obtain Lender’s prior written consent to any
transfer to the extent required pursuant to the terms of this Agreement that is
not a Full Recourse Transfer or Borrower fails to obtain Lender’s prior written
consent, to the extent required pursuant to the terms of this Agreement, to any
Indebtedness or voluntary Lien encumbering the Property that is not a Full
Recourse Lien.

 

(b)               Notwithstanding anything to the contrary in this Agreement,
the Notes or any of the Loan Documents, (I) Lender shall not be deemed to have
waived any right which Lender may have under Section 506(a), 506(b), 1111(b) or
any other provisions of the Bankruptcy Code to file a claim for the full amount
of the Debt secured by the Security Instruments or to require that all
collateral shall continue to secure all of the Debt owing to Lender in
accordance with the Loan Documents and (II) the Debt shall be fully recourse to
Borrower in the event of any of the following: (A) Borrower filing a voluntary
petition under the Bankruptcy Code or any other federal or state bankruptcy or
insolvency law; (B) the filing of an involuntary petition against Borrower under
the Bankruptcy Code or any other federal or state bankruptcy or insolvency law
in which Borrower or Guarantor colludes with, or otherwise assists such Person,
or solicits or causes to be solicited petitioning creditors for any involuntary
petition against Borrower from any Person; (C) Borrower filing an answer
consenting to or otherwise acquiescing in or joining in any involuntary petition
filed against it, by any other Person under the Bankruptcy Code or any other
federal or state bankruptcy or insolvency law (provided that the foregoing shall
not be deemed to require Borrower to file an objection to any such involuntary
petition if Borrower determines reasonably and in good faith that it has no
reasonable basis for doing so, or if Borrower is otherwise not permitted by law
to file such an objection); (D) Borrower consenting to or acquiescing in or
joining in an application for the appointment of a custodian, receiver, trustee,
or examiner for Borrower or any portion of the Properties other than at Lender’s
request (provided that in connection with any acquiescence, Borrower shall not
be required to file an objection to any such application if Borrower determines
reasonably and in good faith following consultation with legal counsel that it
has no reasonable basis for doing so, or if Borrower is otherwise not permitted
by law to file such an objection); (E) Borrower making an assignment for the
benefit of creditors other than at Lender’s request, or admitting, in writing or
in any legal proceeding other than at Lender’s request, its insolvency or
inability to pay its debts as they become due; (F) if any Borrower fails to
maintain its status as a Single Purpose Entity and such failure is cited in a
final non-appealable judgment by a court of competent jurisdiction as a material
factor in the substantive consolidation of such Borrower with any other Person
in connection with any federal or state bankruptcy proceeding; (G) Borrower
fails to obtain Lender’s prior written consent (to the extent such consent is
required pursuant to the terms of the Loan Documents) to any transfer (1) that
results in a direct or indirect change in Control over Borrower or (2) of any of
the Properties by deed, bill of sale, installment sales agreement, ground lease
(but excluding any space Lease entered into in the ordinary course of business)
or any similar agreement (collectively, a “Full Recourse Transfer”); and/or (H)
Borrower fails to obtain Lender’s prior written consent (to the extent such
consent is required pursuant to the terms of the Loan Documents) to any
voluntary mortgage, deed of trust, collateral assignment or other voluntary lien
or interest encumbering all or a substantial portion of the Property (a “Full
Recourse Lien”); provided that nothing in clauses (B), (C), (D) and (E) of this
paragraph shall impose on Borrower or Guarantor any recourse liability for
providing (x) any truthful testimony or (y) truthful responses to duly-served
discovery or legal process in the event that Borrower or Guarantor or any of
their respective Affiliates, as applicable, is advised by counsel that such
Person is required to provide such testimony or response pursuant to applicable
law.

 



- 144 -

 

 

 

(c)               As used in this Section 13.1, “Priority Payments” shall mean:
(i) with respect to the applicable recourse carveout liability described in
Section 13.1(a)(x) above as it relates to the failure to pay Taxes and Insurance
Premiums, no other payments; (ii) with respect to the applicable recourse
carveout liability described in Section 13.1(a)(iv) above, the payment of all
Taxes and Insurance Premiums, Ground Rent, Debt Service and sums required to be
deposited into any Reserve Accounts other than the Excess Cash Flow Account, and
(iii) with respect to the applicable recourse carveout liability described in
Section 13.1(a)(vi) above as it relates to the failure to pay any charges that
create Liens, the payment of all Taxes, Insurance Premiums, Ground Rent, Debt
Service and sums required to be deposited into any Reserve Account other than
the Excess Cash Flow Account, and all sums necessary to avoid material physical
waste to the Property, in each case on a current basis.

 

ARTICLE 14.

 

NOTICES

 

Section 14.1.     Notices. All notices or other written communications hereunder
shall be deemed to have been properly given (a) upon delivery, if delivered in
person or by facsimile transmission with receipt acknowledged by the recipient
thereof and confirmed by telephone by sender, (b) one (1) Business Day after
having been deposited for overnight delivery with any reputable overnight
courier service, or (c) three (3) Business Days after having been deposited in
any post office or mail depository regularly maintained by the U.S. Postal
Service and sent by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:

 

  If to Borrower: c/o American Finance Trust, Inc.     38 Washington Square    
Newport, RI 02840     Attention: Asset Management         And to: c/o American
Finance Trust, Inc.     650 Fifth Avenue     New York, NY 10019     Attention:
Legal Department         With a copy to: Eversheds Sutherland (US) LLP     The
Grace Building     1114 Avenue of the Americas, 40th Floor     New York, New
York 10036-7703     Attention: John J. Busillo, Esq.     Facsimile No.:
212-389-5099      

 



- 151 -

 

 

  If to Lender: Column Financial, Inc.     11 Madison Avenue     New York, New
York 10010     Attention: General Counsel Division     Facsimile No.: (212)
325-8717         And to: Column Financial, Inc.     11 Madison Avenue, 11th
Floor     New York, New York 10010     Attention: N. Dante LaRocca         With
a copy to: Dechert LLP     1095 Avenue of the Americas     New York, New York
10036-6797     Attention: Krystyna M. Blakeslee, Esq.     Facsimile No.: (212)
314-0014

 

 

or addressed as such party may from time to time designate by written notice to
the other parties.

 

Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.

 

ARTICLE 15.

 

FURTHER ASSURANCES

 

Section 15.1.     Replacement Documents. Upon receipt of an affidavit of an
officer of Lender as to the loss, theft, destruction or mutilation of the Note,
this Agreement or any of the other Loan Documents which is not of public record,
and, in the case of any such mutilation, upon surrender and cancellation of the
Note, this Agreement or such other Loan Document, Borrower will issue, in lieu
thereof, a replacement thereof, dated the date of the Note, this Agreement or
such other Loan Document, as applicable, in the same principal amount thereof
and otherwise of like tenor.

 

Section 15.2.     Recording of Security Instrument, etc.

 

(a)               Borrower forthwith upon the execution and delivery of the
Security Instruments and thereafter, from time to time, will cause the Security
Instruments and any of the other Loan Documents creating a lien or security
interest or evidencing the lien hereof upon the Properties and each instrument
of further assurance to be filed, registered or recorded in such manner and in
such places as may be required by any present or future law in order to publish
notice of and fully to protect and perfect the lien or security interest hereof
upon, and the interest of Lender in, the Properties. Borrower will pay all
taxes, filing, registration or recording fees, and all expenses incident to the
preparation, execution, acknowledgment and/or recording of the Note, the
Security Instruments, this Agreement, the other Loan Documents, any note, deed
of trust or mortgage supplemental hereto, any security instrument with respect
to the Properties and any instrument of further assurance, and any modification
or amendment of the foregoing documents, and all federal, state, county and
municipal taxes, duties, imposts, assessments and charges arising out of or in
connection with the execution and delivery of the Security Instruments, any deed
of trust or mortgage supplemental hereto, any security instrument with respect
to the Property or any instrument of further assurance, and any modification or
amendment of the foregoing documents, except where prohibited by applicable law
so to do. The foregoing taxes, fees, expenses, duties, imposts, assessments and
charges, as applicable, are herein referred to as the “Security Instrument
Taxes”.

 



- 152 -

 

 

(b)               Borrower represents that it has paid all Security Instrument
Taxes imposed upon the execution and recordation of each Security Instrument.

 

Section 15.3.     Further Acts, etc. Borrower will, at the cost of Borrower, and
without expense to Lender, do, execute, acknowledge and deliver all and every
further acts, deeds, conveyances, deeds of trust, mortgages, assignments,
notices of assignments, transfers and assurances as Lender shall, from time to
time, reasonably require, for the better assuring, conveying, assigning,
transferring, and confirming unto Lender the property and rights hereby
mortgaged, deeded, granted, bargained, sold, conveyed, confirmed, pledged,
assigned, warranted and transferred or intended now or hereafter so to be, or
which Borrower may be or may hereafter become bound to convey or assign to
Lender, or for carrying out the intention or facilitating the performance of the
terms of this Agreement or for filing, registering or recording the Security
Instruments, or for complying in all material respects with all Legal
Requirements. Borrower, on demand, will execute and deliver, and in the event it
shall fail to so execute and deliver, hereby authorizes Lender to execute in the
name of Borrower or without the signature of Borrower to the extent Lender may
lawfully do so, one or more financing statements to evidence more effectively
the security interest of Lender in the Property. Borrower grants to Lender an
irrevocable power of attorney coupled with an interest for the purpose of
exercising and perfecting any and all rights and remedies available to Lender
pursuant to this Section 15.3, exercisable, in each case, to the extent that
Borrower fails to take the necessary actions within ten (10) days after
Borrower’s receipt of written request therefor from Lender.

 

Section 15.4.     Changes in Tax, Debt, Credit and Documentary Stamp Laws.

 

(a)               If any law is enacted or adopted or amended after the date of
this Agreement which deducts the Debt from the value of the Properties (or any
portion thereof) for the purpose of taxation and which imposes a tax, either
directly or indirectly, on the Debt or Lender’s interest in the Properties (or
any portion thereof) (other than an Excluded Tax), Borrower will pay the tax,
with interest and penalties thereon, if any. If Lender is advised by counsel
chosen by it that the payment of tax by Borrower would be unlawful or taxable to
Lender or unenforceable or provide the basis for a defense of usury then Lender
shall have the option by written notice of not less than one hundred eighty
(180) days to declare the Debt immediately due and payable (without payment of
any Yield Maintenance Premium or other fee, payment or penalty).

 

(b)               Borrower will not claim or demand or be entitled to any credit
or credits on account of the Debt for any part of the Taxes or Other Charges
assessed against the Property, or any part thereof, and no deduction shall
otherwise be made or claimed from the assessed value of the Properties, or any
part thereof, for real estate tax purposes by reason of the Security Instruments
or the Debt. If such claim, credit or deduction shall be required by applicable
law, Lender shall have the option, by written notice of not less than one
hundred eighty (180) days, to declare the Debt immediately due and payable
(without payment of any Yield Maintenance Premium or other fee, payment or
penalty).

 



- 153 -

 

 

(c)               If at any time the United States of America, any State thereof
or any subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, the Security Instruments, or any of the other Loan
Documents or impose any other tax or charge on the same (other than an Excluded
Tax or income tax of Lender), Borrower will pay for the same, with interest and
penalties thereon, if any.

 

ARTICLE 16.

 

WAIVERS

 

Section 16.1.     Remedies Cumulative; Waivers.

 

The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement, the Security Instruments,
the Note or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.

 

Section 16.2.     Modification, Waiver in Writing.

 

No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, the Security Instrument, the Note and the other
Loan Documents, nor consent to any departure by Borrower therefrom, shall in any
event be effective unless the same shall be in a writing signed by the party
against whom enforcement is sought, and then such waiver or consent shall be
effective only in the specific instance, and for the purpose, for which given.
Except as otherwise expressly provided herein, no notice to, or demand on
Borrower, shall entitle Borrower to any other or future notice or demand in the
same, similar or other circumstances.

 

Section 16.3.     Delay Not a Waiver.

 

Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege under this Agreement, the Security
Instruments, the Note or the other Loan Documents, or any other instrument given
as security therefor, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement, the Security Instruments, the Note or the other
Loan Documents, Lender shall not be deemed to have waived any right either to
require prompt payment when due of all other amounts due under this Agreement,
the Security Instruments, the Note and the other Loan Documents, or to declare a
default for failure to effect prompt payment of any such other amount.

 



- 154 -

 

 

Section 16.4.     Waiver of Trial by Jury.

 

BORROWER AND LENDER, BY ACCEPTANCE OF THIS AGREEMENT, HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE,
RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE APPLICATION FOR THE LOAN, THIS
AGREEMENT, THE NOTE, THE SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS OR ANY
ACTS OR OMISSIONS OF LENDER OR BORROWER.

 

Section 16.5.     Waiver of Notice.

 

Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except (a) with respect to matters for which this Agreement specifically
and expressly provides for the giving of notice by Lender to Borrower and (b)
with respect to matters for which Lender is required by applicable law to give
notice, and Borrower hereby expressly waives the right to receive any notice
from Lender with respect to any matter for which this Agreement does not
specifically and expressly provide for the giving of notice by Lender to
Borrower.

 

Section 16.6.     Remedies of Borrower.

 

In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where by
applicable law or under this Agreement, the Security Instruments, the Note and
the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, Borrower agrees that neither Lender
nor its agents shall be liable for any monetary damages, and Borrower’s sole
remedies shall be limited to commencing an action seeking injunctive relief or
declaratory judgment. The parties hereto agree that any action or proceeding to
determine whether Lender has acted reasonably shall be determined by an action
seeking declaratory judgment. Lender agrees that, in such event, it shall
cooperate in expediting any action seeking injunctive relief or declaratory
judgment.

 

Section 16.7.     Marshalling and Other Matters.

 

Borrower hereby waives, to the extent permitted by applicable Legal
Requirements, the benefit of all appraisement, valuation, stay, extension,
reinstatement and redemption laws now or hereafter in force and all rights of
marshalling in the event of any sale under the Security Instrument of the
Property or any part thereof or any interest therein. Further, Borrower hereby
expressly waives any and all rights of redemption from sale under any order or
decree of foreclosure of the Security Instrument on behalf of Borrower, and on
behalf of each and every person acquiring any interest in or title to the
Property subsequent to the date of the Security Instruments and on behalf of all
persons to the extent permitted by applicable Legal Requirements.

 



- 155 -

 

 

Section 16.8.     Intentionally Omitted.

 

Section 16.9.    Waiver of Counterclaim. Borrower hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.

 

Section 16.10. Sole Discretion of Lender. Wherever pursuant to this Agreement
(a) Lender exercises any right given to it to approve or disapprove, (b) any
arrangement or term is to be satisfactory to Lender, or (c) any other decision
or determination is to be made by Lender, the decision to approve or disapprove
all decisions that arrangements or terms are satisfactory or not satisfactory,
and all other decisions and determinations made by Lender, shall be in the sole
discretion of Lender, except as may be otherwise expressly and specifically
provided herein.

 

ARTICLE 17.

 

MISCELLANEOUS

 

Section 17.1.     Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth in this Agreement, the Security Instruments, the
Note or the other Loan Documents. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the legal
representatives, successors and assigns of such party. All covenants, promises
and agreements in this Agreement, by or on behalf of Borrower, shall inure to
the benefit of the legal representatives, successors and assigns of Lender.

 

Section 17.2.     Governing Law. THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF
NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF
NEW YORK, AND THE PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED
FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT,
THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE
(WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF
THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE
CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS
CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE, IT BEING UNDERSTOOD
THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE
STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF
ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER.
TO THE FULLEST EXTENT PERMITTED BY LAW (WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW), EXCEPT AS PROVIDED IN THE PREVIOUS SENTENCE WITH RESPECT TO
THE SECURITY INSTRUMENTS, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE
AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

 



- 156 -

 

 

ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS WILL BE INSTITUTED IN
(OR, IF PREVIOUSLY INSTITUTED, MOVED TO) ANY FEDERAL OR STATE COURT DESIGNATED
BY LENDER IN THE CITY OF NEW YORK, COUNTY OF NEW YORK. BORROWER HEREBY (I)
WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR
FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING AND (II) IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. BORROWER AND LENDER HEREBY ACKNOWLEDGE AND AGREE THAT THE FOREGOING
AGREEMENT, WAIVER AND SUBMISSION ARE MADE PURSUANT TO SECTION 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW.

 

BORROWER DOES HEREBY DESIGNATE AND APPOINT:

 

CORPORATION SERVICE COMPANY
80 STATE STREET
ALBANY, NEW YORK 12207

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

 



- 157 -

 

 

Section 17.3.     Headings. The Article and/or Section headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.

 

Section 17.4.     Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable Legal Requirements, but if any provision of this Agreement shall be
prohibited by or invalid under applicable Legal Requirements, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

Section 17.5.     Preferences. After the occurrence and during the continuance
of an Event of Default or in connection with any proceedings under the
Bankruptcy Code and/or any other Creditors Rights Laws, Lender shall have the
continuing and exclusive right to apply or reverse and reapply any and all
payments by Borrower to any portion of the obligations of Borrower hereunder. To
the extent Borrower makes a payment or payments to Lender, which payment or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any Creditors Rights Laws, state or federal
law, common law or equitable cause, then, to the extent of such payment or
proceeds received, the obligations hereunder or part thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment or proceeds had not been received by Lender.

 



- 158 -

 

 

Section 17.6.     Expenses. Except as otherwise provided herein, Borrower
covenants and agrees to pay its own costs and expenses in connection with the
Loan and pay, or, if Borrower fails to pay, to reimburse, Lender, upon receipt
of written notice from Lender, for Lender’s reasonable costs and expenses
(including reasonable, actual attorneys’ fees and disbursements) in each case,
incurred by Lender in accordance with this Agreement in connection with (i) the
preparation, negotiation, execution and delivery of this Agreement, the Security
Instruments, the Note and the other Loan Documents and the consummation of the
transactions contemplated hereby and thereby and all the costs of furnishing all
opinions by counsel for Borrower (including without limitation any opinions
requested by Lender as to any legal matters arising under this Agreement, the
Security Instruments, the Note and the other Loan Documents with respect to the
Properties); (ii) Borrower’s ongoing performance of and compliance with
Borrower’s respective agreements and covenants contained in this Agreement, the
Security Instruments, the Note and the other Loan Documents on its part to be
performed or complied with after the Closing Date, including, without
limitation, confirming compliance with environmental and insurance requirements;
(iii) Lender’s ongoing performance and compliance with all Borrower requests
pursuant to this Agreement, the Security Instruments, the Note and the other
Loan Documents; (iv) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Agreement, the Security Instruments, the Note and the other Loan Documents
and any other documents or matters requested by Borrower; (v) securing
Borrower’s compliance with any requests made pursuant to the provisions of this
Agreement; (vi) the filing and recording fees and expenses, title insurance and
reasonable fees and expenses of counsel for providing to Lender all required
legal opinions, and other similar expenses incurred in creating and perfecting
the lien in favor of Lender pursuant to this Agreement, the Security
Instruments, the Note and the other Loan Documents; (vii) enforcing or
preserving any rights, in response to third party claims or the prosecuting or
defending of any action or proceeding or other litigation, in each case against,
under or affecting Borrower, this Agreement, the Security Instruments, the Note,
the other Loan Documents, the Property, or any other security given for the
Loan; (viii) enforcing any obligations of or collecting any payments due from
Borrower under this Agreement, the Security Instruments, the Note and the other
Loan Documents or with respect to the Property or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or of any insolvency or bankruptcy
proceedings (with respect to Borrower, any SPE Component Entity or Guarantor);
and (ix) the preparation, negotiation, execution, delivery, review, filing,
recording or administration of any documentation associated with the exercise of
any of Borrower’s rights hereunder and/or under the other Loan Documents
regardless of whether or not any such right is consummated (including, without
limitation, Borrower’s rights hereunder to Release an Individual Property and/or
permit or undertake transfers (including under Sections 2.9, 6.3 and 6.4
hereof), in each case, in accordance with the applicable terms and conditions
hereof); provided, however, that, with respect to each of subsections (i) though
(ix) above, (A) none of the foregoing subsections shall be deemed to be mutually
exclusive or limit any other subsection, (B) the same shall be deemed to (I)
include the following fees and expenses: any related appraisal costs if the Loan
is a specially serviced loan, special servicing fees if the Loan is a specially
serviced loan, liquidation fees, modification fees, work-out fees, special
servicer inspection costs if the Loan is a specially serviced loan, operating
advisor consulting fees and other similar costs or expenses payable to any
Servicer, trustee, operating advisor and/or special servicer (if the Loan is a
specially serviced loan) (or any portion thereof and/or interest therein) and
interest payable on advances made by the Servicer with respect to delinquent
debt service payments or expenses of curing Borrower’s and/or any other Borrower
Party’s defaults under the Loan Documents  and (II) exclude any requirement that
Borrower pay the servicing fees due to any master servicer on account of the day
to day, routine servicing of the Loan (provided, further, that the foregoing
subsection (II) shall not be deemed to otherwise limit any fees, costs, expenses
or other sums required to be paid to Lender under this Section, the other terms
and conditions hereof and/or of the other Loan Documents) and (C) Borrower shall
not be liable for the payment of any such costs and expenses to the extent the
same arise by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Lender or its agents, employees, trustees or any Servicer or
special servicer.

 

Section 17.7.     Cost of Enforcement. In the event (a) that any Security
Instrument is foreclosed in whole or in part, (b) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of Borrower or any of its
constituent Persons or an assignment by Borrower or any of its constituent
Persons for the benefit of its creditors, or (c) Lender exercises any of its
other remedies under this Agreement, the Security Instruments, the Note and the
other Loan Documents, Borrower shall be chargeable with and agrees to pay all
costs of collection and defense, including attorneys’ fees and costs, incurred
by Lender or Borrower in connection therewith and in connection with any
appellate proceeding or post judgment action involved therein, together with all
required service or use taxes.

 

Section 17.8.     Schedules Incorporated. The Schedules annexed hereto are
hereby incorporated herein as a part of this Agreement with the same effect as
if set forth in the body hereof.

 



- 159 -

 

 

Section 17.9.     Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Security Instruments, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.

 

Section 17.10. No Joint Venture or Partnership; No Third Party Beneficiaries.

 

(a)               Borrower and Lender intend that the relationships created
under this Agreement, the Security Instruments, the Note and the other Loan
Documents be solely that of borrower and lender. Nothing herein or therein is
intended to create a joint venture, partnership, tenancy-in-common, or joint
tenancy relationship between Borrower and Lender nor to grant Lender any
interest in the Property other than that of mortgagee, beneficiary or lender.

 

(b)               This Agreement, the Security Instruments, the Note and the
other Loan Documents are solely for the benefit of Lender and Borrower and
Guarantor (as applicable) and nothing contained in this Agreement, the Security
Instruments, the Note or the other Loan Documents shall be deemed to confer upon
anyone other than Lender and Borrower and Guarantor, as applicable, any right to
insist upon or to enforce the performance or observance of any of the
obligations contained herein or therein. All conditions to the obligations of
Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

 

(c)               The general partners, members, principals and (if Borrower is
a trust) beneficial owners of Borrower are experienced in the ownership and
operation of properties similar to the Properties, and Borrower and Lender are
relying solely upon such expertise and business plan in connection with the
ownership and operation of the Properties. Borrower is not relying on Lender’s
expertise, business acumen or advice in connection with the Properties (or any
portion thereof).

 

(d)               Notwithstanding anything to the contrary contained herein,
Lender is not undertaking the performance of (i) any obligations related to the
Properties (or any portion thereof) (including, without limitation, under the
Leases); or (ii) any obligations with respect to any agreements, contracts,
certificates, instruments, franchises, permits, trademarks, licenses and other
documents (other than the Loan Documents) to which any Borrower Party and/or the
Properties (or any portion thereof) is subject.

 



- 160 -

 

 

(e)               By accepting or approving anything required to be observed,
performed or fulfilled or to be given to Lender pursuant to this Agreement, the
Security Instruments, the Note or the other Loan Documents, including, without
limitation, any officer’s certificate, balance sheet, statement of profit and
loss or other financial statement, survey, appraisal, or insurance policy,
Lender shall not be deemed to have warranted, consented to, or affirmed the
sufficiency, the legality or effectiveness of same, and such acceptance or
approval thereof shall not constitute any warranty or affirmation with respect
thereto by Lender.

 

(f)                Borrower recognizes and acknowledges that in accepting this
Agreement, the Note, the Security Instruments and the other Loan Documents,
Lender is expressly and primarily relying on the truth and accuracy of the
representations and warranties set forth in Article 3 of this Agreement without
any obligation to investigate the Properties (or any portion thereof) and
notwithstanding any investigation of the Properties (or any portion thereof) by
Lender; that such reliance existed on the part of Lender prior to the date
hereof, that the warranties and representations are a material inducement to
Lender in making the Loan; and that Lender would not be willing to make the Loan
and accept this Agreement, the Note, the Security Instruments and the other Loan
Documents in the absence of the warranties and representations as set forth in
Article 3 of this Agreement

 

Section 17.11. Publicity.

 

(a)               All news releases, publicity or advertising by Borrower or its
Affiliates through any media intended to reach the general public which refers
to this Agreement, the Note, the Security Instruments or the other Loan
Documents, the financing evidenced by this Agreement, the Note, the Security
Instrument or the other Loan Documents, Lender or any of its Affiliates shall be
subject to the prior written approval of Lender, not to be unreasonably
withheld. Nothing in this Section 17.11 shall prevent Borrower or any of its
Affiliates from disclosing any information in connection with any statutory
reporting requirement or other reporting requirements required by any
governmental agency or other Legal Requirements applicable to Borrower or any of
its Affiliates.

 

(b)               Except in connection with an actual or a potential Secondary
Market Transaction or other sale, or syndication of the Loan or any mezzanine
loan entered into after the Closing Date and except for any “tombstone” in a
format typically used by Lender (in any one or more such instances, Lender’s
and/or Lender’s Affiliate’s rights shall not be limited by the terms of this
Section 17.11), all news releases, publicity or advertising by Lender or its
Affiliates through any media intended to reach the general public which refers
to this Agreement, the Note, the Security Instruments or the other Loan
Documents, the financing evidenced by this Agreement, the Note, the Security
Instruments or the other Loan Documents, Borrower or any of its Affiliates shall
be subject to the prior written approval of Borrower, not to be unreasonably
withheld.

 

Section 17.12. Limitation of Liability. No claim may be made by Borrower, or any
other Person against Lender or its Affiliates, directors, officers, employees,
attorneys or agents of any of such Persons for any special, indirect,
consequential, incidental, exemplary or punitive damages or lost profits in
respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement or
any act, omission or event occurring in connection therewith; and Borrower
hereby waives, releases and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

 



- 161 -

 

 

No claim may be made by Lender, or any other Person against Borrower, any of its
Affiliates or any directors, officers, employees, attorneys or agents of any of
Borrower or any of its Affiliates for any special, indirect, consequential,
incidental, exemplary or punitive damages or lost profits in respect of any
claim for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or any act, omission
or event occurring in connection therewith (except, in the case of Borrower or
Guarantor only, to the extent Lender or its Affiliates are responsible therefor
to third parties); and Lender hereby waives, releases and agrees not to sue upon
any claim for any such damages, whether or not accrued and whether or not known
or suspected to exist in its favor.

 

Section 17.13. Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and the Security
Instruments, the Note or any of the other Loan Documents, the provisions of this
Agreement shall control. The parties hereto acknowledge that they were
represented by competent counsel in connection with the negotiation, drafting
and execution of this Agreement, the Note, the Security Instruments and the
other Loan Documents and this Agreement, the Note, the Security Instruments and
the other Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same. Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender. Lender shall not be subject to any limitation
whatsoever in the exercise of any rights or remedies available to it under this
Agreement, the Note, the Security Instruments and the other Loan Documents or
any other agreements or instruments which govern the Loan by virtue of the
ownership by it or any parent, subsidiary or Affiliate of Lender of any equity
interest any of them may acquire in Borrower, and Borrower hereby irrevocably
waives the right to raise any defense or take any action on the basis of the
foregoing with respect to Lender’s exercise of any such rights or remedies.
Borrower acknowledges that Lender engages in the business of real estate
financings and other real estate transactions and investments which may be
viewed as adverse-to or competitive with the business of Borrower or its
Affiliates.

 

Section 17.14. Entire Agreement. This Agreement, the Note, the Security
Instrument the other Loan Documents and that certain side letter agreement,
dated as of the date hereof, among Lender, Borrower and American Finance
Operating Partnership, L.P. (the “Side Letter”) contain the entire agreement of
the parties hereto and thereto in respect of the transactions contemplated
hereby and thereby, and all prior agreements among or between such parties,
whether oral or written between Borrower and Lender are superseded by the terms
of this Agreement, the Note, the Security Instruments, the other Loan Documents
and the Side Letter.

 

Section 17.15. Liability. If Borrower consists of more than one Person, the
obligations and liabilities of each such Person hereunder shall be joint and
several. This Agreement shall be binding upon and inure to the benefit of
Borrower and Lender and their respective successors and assigns forever.

 

Section 17.16. Duplicate Originals; Counterparts. This Agreement may be executed
in any number of duplicate originals and each duplicate original shall be deemed
to be an original. The failure of any party hereto to execute this Agreement, or
any counterpart hereof, shall not relieve the other signatories from their
obligations hereunder.

 



- 162 -

 

 

Section 17.17. Brokers. Borrower agrees (i) to pay any and all fees imposed or
charged by all brokers, mortgage bankers and advisors (each a “Broker”) hired or
contracted by any Borrower Party or their Affiliates in connection with the
transactions contemplated by this Agreement and (ii) to indemnify and hold
Lender harmless from and against any and all claims, demands and liabilities for
brokerage commissions, assignment fees, finder’s fees or other compensation
whatsoever arising from this Agreement or the making of the Loan which may be
asserted against Lender by any Person except any Persons claiming to be retained
by or on behalf of Lender. The foregoing indemnity shall survive the termination
of this Agreement and the payment of the Debt. Borrower hereby represents and
warrants that no Broker was engaged by any Borrower Party in connection with the
transactions contemplated by this Agreement. Lender hereby agrees to pay any and
all fees imposed or charged by any Broker hired solely by Lender and agrees to
indemnify and hold Borrower harmless from and against any and all claims,
demands and liabilities for brokerage commissions, assignment fees, finder’s
fees or other compensation whatsoever arising from this Agreement or the making
of the Loan which may be asserted against Borrower by any Person except any
Persons claiming to be retained by or on behalf of Borrower. Borrower
acknowledges and agrees that (a) any Broker is not an agent of Lender and has no
power or authority to bind Lender, (b) Lender is not responsible for any
recommendations or advice given to any Borrower Party by any Broker, (c) Lender
and the Borrower Parties have dealt at arms-length with each other in connection
with the Loan, (d) no fiduciary or other special relationship exists or shall be
deemed or construed to exist among Lender and the Borrower Parties and (e) none
of the Borrower Parties shall be entitled to rely on any assurances or waivers
given, or statements made or actions taken, by any Broker which purport to bind
Lender or modify or otherwise affect this Agreement or the Loan, unless Lender
has, in its sole discretion, agreed in writing with any such Borrower Party to
such assurances, waivers, statements, actions or modifications. Borrower
acknowledges and agrees that Lender may, in its sole discretion, pay fees or
compensation to any Broker in connection with or arising out of the closing and
funding of the Loan. Such fees and compensation, if any, (i) shall be in
addition to any fees which may be paid by any Borrower Party to such Broker and
(ii) create a potential conflict of interest for Broker in its relationship with
the Borrower Parties. Such fees and compensation, if applicable, may include a
direct, one-time payment, servicing fees and/or incentive payments based on
volume and size of financings involving Lender and such Broker.

 

Section 17.18. Set-Off. In addition to any rights and remedies of Lender
provided by this Agreement and by law, Lender shall have the right in its sole
discretion, without prior notice to Borrower, any such notice being expressly
waived by Borrower to the extent permitted by applicable law, upon any amount
becoming due and payable by Borrower hereunder (whether at the stated maturity,
by acceleration or otherwise), to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by Lender or any Affiliate
thereof to or for the credit or the account of Borrower; provided however,
Lender may only exercise such right during the continuance of an Event of
Default. Lender agrees promptly to notify Borrower after any such set-off and
application made by Lender; provided that the failure to give such notice shall
not affect the validity of such set-off and application.

 



- 163 -

 

 

Section 17.19. Contributions and Waivers.

 

(a)               In the event of (a) any payment by any one or more of
Borrowers of any amount in excess of the principal amount set forth for each
Borrower in Schedule XII attached hereto (each such amount, an “Allocable
Principal Balance”) together with interest thereon and its proportionate share
(based on its Allocable Principal Balance) of any other amounts payable with
respect thereto (the “Overpayment Amount”), or (b) the foreclosure of, or the
delivery of deeds in lieu of foreclosure, or private sale or other means by
which Lender realizes on any collateral for the Loan relating to any of the
Individual Properties owned by one or more Borrowers, (the “Overpaying
Borrower”) whose Individual Property or Individual Properties or assets have
been utilized to satisfy obligations under the Loan or otherwise for the benefit
of one or more other Borrowers (each a “Benefitted Borrower”) and such
Overpaying Borrower shall be entitled to contribution from each of the
Benefitted Borrowers in an amount equal to each such Benefitted Borrower’s
allocable portion of the Overpayment Amount paid by such Overpaying Borrower
(“Contribution Payment”). In no event shall a Benefitted Borrower be required to
make a Contribution Payment that would cause the Benefitted Borrower to become
an Overpaying Borrower. Any such contribution payments shall be made within ten
(10) days after demand therefor.

 

(b)               If a Benefitted Borrower (a “Defaulting Borrower”) shall have
failed to make a Contribution Payment as hereinabove provided, the Overpaying
Borrower shall be subrogated to the rights of Lender against such Defaulting
Borrower, including the right to receive a portion of such Defaulting Borrower’s
Individual Property or Properties in an amount equal to the Contribution Payment
required hereunder that such Defaulting Borrower failed to make; provided,
however, if Lender returns any payments in connection with a bankruptcy of a
Borrower, or amounts are otherwise disgorged from Lender, all subrogated
Overpaying Borrowers shall jointly and severally repay Lender all such amounts
returned or disgorged until Lender shall have been paid in full thereof.

 

(c)               At the request of any Borrower or Borrowers, upon full payment
and satisfaction of the Loan, Lender shall, at Borrowers’ expense, assign the
Individual Property or Individual Properties it then holds title to, without
recourse, to such Borrower or Borrowers; provided, that, if Lender shall have
received conflicting requests from more than one Borrower to receive or release
its security interest in such Individual Property or Individual Properties and
such requesting Borrowers cannot agree as to the disposition of such Individual
Property or Individual Properties, Lender shall have no obligation to deliver
such Individual Property or Individual Properties to such requesting Borrowers
unless and until such requesting Borrowers shall have agreed as to the
disposition of such Individual Property or Individual Properties and so
authorized Lender. Provided Lender shall have received such authorization,
Lender shall assign the Individual Property or Individual Properties in
question, without recourse, to the Borrower entitled to receive such Individual
Property or Individual Properties within seven (7) Business Days thereafter.
Prior to delivering such Individual Property or Individual Properties, Lender
shall be entitled to receive from the requesting Borrower or Borrowers such
other assurances and agreements as may be reasonably requested by Lender.

 



- 164 -

 

 

Section 17.20. Cross-Default; Cross-Collateralization.

 

(a)               Borrower acknowledges that Lender has made the Loan to
Borrower upon the security of its collective interest in the Properties and in
reliance upon the aggregate of the Properties taken together being of greater
value as collateral security than the sum of each Individual Property taken
separately. Borrower agrees that each of the Loan Documents (including, without
limitation, the Security Instruments) are and will be cross collateralized and
cross defaulted with each other so that (i) an Event of Default under any of
Loan Documents shall constitute an Event of Default under each of the other Loan
Documents; (ii) an Event of Default hereunder shall constitute an Event of
Default under each Security Instrument; (iii) each Security Instrument shall
constitute security for the Note as if a single blanket lien were placed on all
of the Properties as security for the Note; and (iv) such cross
collateralization shall in no event be deemed to constitute a fraudulent
conveyance and Borrower waives any claims related thereto.

 

(b)               To the fullest extent permitted by law, Borrower, for itself
and its successors and assigns, waives all rights to a marshalling of the assets
of Borrower, Borrower’s partners and others with interests in Borrower, and of
the Properties, or to a sale in inverse order of alienation in the event of
foreclosure of all or any of the Security Instruments, and agrees not to assert
any right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of the Properties for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Properties in preference to every other claimant whatsoever. In addition,
Borrower, for itself and its successors and assigns, waives in the event of
foreclosure of any or all of the Security Instruments, any equitable right
otherwise available to Borrower which would require the separate sale of the
Properties or require Lender to exhaust its remedies against any Individual
Property or any combination of the Properties before proceeding against any
other Individual Property or combination of Properties; and further in the event
of such foreclosure Borrower does hereby expressly consent to and authorize, at
the option of Lender, the foreclosure and sale either separately or together of
any combination of the Properties.

 

[NO FURTHER TEXT ON THIS PAGE]

 



- 165 -

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

  BORROWER:       ARC AAANGIN001, LLC   ARC AABNLFL001, LLC   ARC AATNTMA001,
LLC   ARC AAWSNGA001, LLC   ARC ABHNDMS001, LLC   ARC AMWNRKY001, LLC   ARC
ARERIPA001, LLC   ARC ARVIRMN001, LLC   ARC AZCROMI001, LLC   ARC AZCTOLA001,
LLC   ARC AZTMPGA001, LLC   ARC BFFTMFL001, LLC   ARC BKMST41001, LLC   ARC
CBDTNPA001, LLC   ARC CBLDLPA001, LLC   ARC CBLMAPA001, LLC   ARC CBPHLPA001,
LLC   ARC CBPHLPA002, LLC   ARC CBPHLPA003, LLC   ARC CBPHLPA004, LLC   ARC
CBRBRPA001, LLC   ARC CBWNEPA001, LLC   ARC CHLKJTX001, LLC   ARC CHVCTTX001,
LLC   ARC CKMST19001, LLC   ARC CVANSAL001, LLC   ARC CVHYKMA001, LLC, each a
Delaware limited liability company       By: /s/ Michael Anderson     Name:
Michael Anderson     Title: Authorized Signatory

 





 

 

  ARC DGATHMI001, LLC   ARC DGBGLLA001, LLC   ARC DGBKHMS001, LLC   ARC
DGBNBGA001, LLC   ARC DGCHEOK001, LLC   ARC DGCMBMS001, LLC   ARC DGDNDLA001,
LLC   ARC DGDVLLA001, LLC   ARC DGFHLLA001, LLC   ARC DGFLRMI001, LLC   ARC
DGFRTMS001, LLC   ARC DGFTSAR001, LLC   ARC DGGNWLA001, LLC   ARC DGGSBVA001,
LLC   ARC DGGVLMS002, LLC   ARC DGHBKLA001, LLC   ARC DGHDNMI001, LLC   ARC
DGHTGWV001, LLC   ARC DGHTSAR001, LLC   ARC DGLAFTN001, LLC   ARC DGLCRMN002,
LLC   ARC DGMBLAR001, LLC   ARC DGMKNMI001, LLC   ARC DGMRALA001, LLC   ARC
DGMSNTX002, LLC   ARC DGNTALA001, LLC   ARC DGRLFMS001, LLC   ARC DGRSEMI001,
LLC   ARC DGRYLAR001, LLC   ARC DGSRBMO001, LLC   ARC DGSTNVA001, LLC   ARC
DGSVNMO001, LLC   ARC DGTLSLA001, LLC   ARC DGVDRTX001, LLC   ARC DGVNLTN001,
LLC   ARC DGWPTMS001, LLC   ARC DGWRNIN001, LLC   ARC DGWSNNY001, LLC, each a
Delaware limited liability company       By: /s/ Michael Anderson     Name:
Michael Anderson     Title: Authorized Signatory

 





 

 

  ARC FDBRNLA001, LLC   ARC FDBTLKY001, LLC   ARC FDCHLID001, LLC   ARC
FDCRLMO001, LLC   ARC FDDNVAR001, LLC   ARC FDDXRNM001, LLC   ARC FDFNTPA001,
LLC   ARC FDHCRTX001, LLC   ARC FDKRMCO001, LLC   ARC FDOCYLA001, LLC   ARC
FDPLSTX001, LLC   ARC FDWLDCO001, LLC   ARC FEBSMND001, LLC   ARC FECNBIA001,
LLC   ARC FEEGLWI001, LLC   ARC FEGRFND001, LLC   ARC FELELMS001, LLC   ARC
FESOUIA001, LLC   ARC FEWAUWI001, LLC   ARC FEWTNSD001, LLC   ARC FLCLTNC001,
LLC   ARC FMMTCNJ001, LLC   ARC FMMTVAL001, LLC   ARC FMSNHPA001, LLC   ARC
HR5BEIL001, LLC   ARC HR5BIAL001, LLC   ARC HR5BPMN001, LLC   ARC HR5CURI001,
LLC   ARC HR5CVGA001, LLC   ARC HR5DOGA001, LLC   ARC HR5GAGA001, LLC   ARC
HR5GASC001, LLC   ARC HR5HASC001, LLC   ARC HR5MSSE001, LLC   ARC HR5PEGA001,
LLC   ARC HR5PISC001, LLC   ARC HR5SINJ001, LLC   ARC HR5SOCT001, LLC   ARC
HR5VAGA001, LLC   ARC HR5ZUMN001, LLC, each a Delaware limited liability company
      By: /s/ Michael Anderson     Name: Michael Anderson     Title: Authorized
Signatory

 





 

 

  ARC LWAKNSC001, LLC   ARC LWFYTNC001, LLC   ARC LWMCNGA001, LLC   ARC
LWNBNNC001, LLC   ARC LWRMTNC001, LLC   ARC MFKXVTN002, LLC   ARC ORMNTWI001,
LLC   ARC TKLWSFL001, LLC   ARC TPEGPTX001, LLC   ARC TSHRLKY001, LLC   ARC
TSHTNMI001, LLC   ARC TSVRNCT001, LLC   ARC WGBEATX001, LLC   ARC WGGLTWY001,
LLC   ARC WGLNSMI001, LLC   ARC WGOKCOK001, LLC   ARC WGTKRGA001, LLC   ARG
AA12PCK001, LLC   ARG AA14PCK001, LLC   ARG CCFAYNC001, LLC   ARG CCLTZFL001,
LLC   ARG CCNLVTX001, LLC   ARG CCPBLCO01, LLC   ARG CHDUBGA001, LLC   ARG
DDEPOTX001, LLC   ARG DGBRWKY001, LLC   ARG DGCLKIA001, LLC   ARG DGCSTKY001,
LLC   ARG DGCTSMI001, LLC   ARG DGELKKY001, LLC   ARG DGFLSKY001, LLC   ARG
DGLCNMI001, LLC   ARG DGSDLKY001, LLC   ARG DI51PCK001, LLC   ARG DNMGCIN001,
LLC, each a Delaware limited liability company       By: /s/ Michael Anderson  
  Name: Michael Anderson     Title: Authorized Signatory

 





 

 

  ARG FMATHTX001, LLC   ARG FMBKHMS001, LLC   ARG FMCHIIL001, LLC   ARG
FMCTVMS001, LLC   ARG FMIDBOK001, LLC   ARG FMTYLTX001, LLC   ARG IM12PKSLB001,
LLC   ARG ME19PCK001, LLC   ARG MESMOAR001, LLC   ARG PH14SLB001, LLC   ARG
ATCHTTN001, LLC   ARG 1CBHGNJ001, LLC   ARG OCPOOL2001, LLC   ARG OCPOOL4001,
LLC   ARG WLGREFI001, LLC, each a Delaware limited liability company       By:
/s/ Michael Anderson     Name: Michael Anderson     Title: Authorized Signatory

 





 



 

  LENDER:       COLUMN FINANCIAL, a Delaware limited liability corporation      
By: /s/ David Tlusty     Name: David Tlusty     Title: Authorized Signatory

 





 

 

SCHEDULE I

BORROWER/FEDERAL TAX IDENTIFICATION NUMBER/ORGANIZATIONAL
IDENTIFICATION NUMBER

 





 

 

SCHEDULE II

IMMEDIATE REPAIRS

 





 

 

SCHEDULE III

ORGANIZATIONAL CHART

 





 

 

SCHEDULE IV

DESCRIPTION OF REA’S

 





 

 

SCHEDULE V

ALLOCATED LOAN AMOUNTS

 





 

 

SCHEDULE VI

ENVIRONMENTAL REMEDIATION

 





 

 

SCHEDULE VII

UNFUNDED OBLIGATIONS

 





 

 

SCHEDULE VIII

WAIVED TAX DEPOSIT PROPERTY

 





 

 

SCHEDULE IX

RENT ROLL

 





 

 

SCHEDULE X

MASTER LEASE

 





 

 

SCHEDULE XI

GROUND LEASE ESTOPPELS

 





 

 

SCHEDULE XII

 

ALLOCATED LOAN AMOUNTS PER BORROWER

 





 

 

SCHEDULE XIII-A

 

DAVITA BALTIMORE PROPERTY CONDOMINIUM DOCUMENTS

 





 

 

SCHEDULE XIII-B

 

CONWAY NH PROPERTY CONDOMINIUM DOCUMENTS

 





 

 

SCHEDULE XIV

 

PROPERTIES NOT ELIGIBLE FOR SUBSTITUTION

 





 

 

SCHEDULE XV

 

SECTION 3.18 EXCEPTIONS

 





 

 

SCHEDULE XVI

 

PLL POLICY PROPERTIES

 





 

 

SCHEDULE XVII

 

DEFERRED RENTAL AGREEMENTS

 





 

 

SCHEDULE XVIII

 

NON-DISCRETIONARY SUBSTITUTION PROPERTIES

 





 

 

SCHEDULE XIX

 

FORM OF DEBT YIELD CALCULATION

 





 

 

EXHIBIT A

[Form of Notice Letter - Tenants]

 

___________, 20[__]

 

[TENANT]

 

Re:         [Describe Lease] (the “Lease”)

 

To Whom it May Concern:

 

A new cash management system has been adopted in connection with our loan from
[_________________], its successors and/or assigns (“Lender”). Consequently,
from and after the date of this letter, all payments due under the Lease should
be delivered as follows:

 

(i)       If by check, money order, or its equivalent, please mail such items
to:

 

  [INSERT RESTRICTED ACCT. INFO]         Attention:   Facsimile No.:      

(c)               If by wire transfer to:

 

[INSERT RESTRICTED ACCT. INFO]

 

Payee:   ABA Routing #:   For Account:   Account #:   Bank Contact:      

This payment direction may not be rescinded or altered, except by a written
direction signed by the Lender or its agent.

 

We appreciate your cooperation.

 

  Very truly yours,       [BORROWER]

 





 

 

Exhibit B-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan Agreement dated as of [_____________], 2020
(as amended, supplemented or otherwise modified from time to time, the
“Agreement”), among COLUMN FINANCIAL, INC. and BARCLAYS CAPITAL REAL ESTATE
INC., collectively as Lender and each of the entities listed on Schedule I
attached hereto, collectively as Borrower.

 

Pursuant to the provisions of Section 2.10 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the Loan
(as well as any Note(s) evidencing such Loan) in respect of which it is
providing this certificate, (ii) it is not a bank within the meaning of Section
881(c)(3)(A) of the IRS Code, (iii) it is not a ten percent shareholder of
Borrower within the meaning of Section 871(h)(3)(B) of the IRS Code and (iv) it
is not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the IRS Code.

 

The undersigned has furnished Agent and Borrower with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform Borrower and Agent, and (2)
the undersigned shall have at all times furnished Borrower and Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER]       By:       Name:                                  
Title:      

 

Date: ________ __, 20[ ]

 





 

 

Exhibit B-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan Agreement dated as of [_____________], 2020
(as amended, supplemented or otherwise modified from time to time, the
“Agreement”), among COLUMN FINANCIAL, INC. and BARCLAYS CAPITAL REAL ESTATE
INC., collectively as Lender and each of the entities listed on Schedule I
attached hereto, collectively as Borrower.

 

Pursuant to the provisions of Section 2.10 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the IRS Code, (iii) it
is not a ten percent shareholder of Borrower within the meaning of Section
871(h)(3)(B) of the IRS Code, and (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the IRS
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT]       By:       Name:                                  
Title:      

 

Date: ________ __, 20[ ]

 



EXHIBIT C-2

 

 

Exhibit B-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan Agreement dated as of [_____________], 2020
(as amended, supplemented or otherwise modified from time to time, the
“Agreement”), among COLUMN FINANCIAL, INC. and BARCLAYS CAPITAL REAL ESTATE
INC., collectively as Lender and each of the entities listed on Schedule I
attached hereto, collectively as Borrower.

 

Pursuant to the provisions of Section 2.10 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its direct
or indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the IRS Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the IRS Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the IRS Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT]       By:       Name:                                  
Title:      

 

Date: ________ __, 20[ ]

 



EXHIBIT C-3

 

 

Exhibit B-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax Purposes
and Are Providing a U.S. Tax Certificate on Behalf of Their Partners)

 

Reference is hereby made to the Loan Agreement dated as of [_____], 2020 (as
amended, supplemented or otherwise modified from time to time, the “Agreement”),
among COLUMN FINANCIAL, INC., as Lender and each of the entities listed on
Schedule I attached hereto, collectively as Borrower.

 

Pursuant to the provisions of Section 2.10 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan (as well as
any Note(s) evidencing such Loan) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan (as well as any Note(s) evidencing such Loan),
(iii) with respect to the extension of credit pursuant to this Agreement or any
other Loan Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the IRS Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the IRS Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to Borrower as
described in Section 881(c)(3)(C) of the IRS Code.

 

The undersigned has furnished the Agent and Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform Borrower and Agent, and (2) the undersigned shall have at all times
furnished Borrower and Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER]       By:       Name:                                  
Title:      

 

Date: ________ __, 20[ ]

 





 